Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 1 of 100




                Exhibit 3
               Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 2 of 100



               Allocations for Section 18004(a)(1) of the CARES Act

                                                                                                            Maximum Allocation to be
     OPEID                                      School                    State   Total Allocation         Awarded for Institutional Costs
00884300     Alaska Bible College                                    AK                          $42,068                          $21,034
02541000     Alaska Career College                                   AK                        $941,040                          $470,520
04138600     Alaska Christian College                                AK                        $201,678                          $100,839
00106100     Alaska Pacific University                               AK                        $254,627                          $127,313
03160300     Alaska Vocational Technical Center                      AK                          $71,437                          $35,718
03461300     Ilisagvik College                                       AK                          $36,806                          $18,403
01146200     University Of Alaska Anchorage                          AK                       $5,445,184                       $2,722,592
00106300     University Of Alaska Fairbanks                          AK                       $2,066,651                       $1,033,325
00106500     University Of Alaska Southeast                          AK                        $372,939                          $186,469
00100200     Alabama Agricultural & Mechanical University            AL                       $9,121,201                       $4,560,600
04226700     Alabama College Of Osteopathic Medicine                 AL                        $186,805                           $93,402
04255500     Alabama School Of Nail Technology & Cosmetology         AL                          $77,735                          $38,867
03032500     Alabama State College Of Barber Styling                 AL                          $28,259                          $14,129
00100500     Alabama State University                                AL                       $6,284,463                       $3,142,231
00100800     Athens State University                                 AL                        $845,033                          $422,516
00100900     Auburn University                                       AL                      $15,645,745                       $7,822,872
00831000     Auburn University Montgomery                            AL                       $5,075,473                       $2,537,736
00573300     Bevill State Community College                          AL                       $2,642,839                       $1,321,419
00101200     Birmingham-Southern College                             AL                       $1,069,855                         $534,927
00103000     Bishop State Community College                          AL                       $2,871,392                       $1,435,696
03783300     Blue Cliff Career College                               AL                        $105,082                           $52,541
04267900     Brown Beauty Barber School                              AL                          $70,098                          $35,049
00101300     Calhoun Community College                               AL                       $4,392,248                       $2,196,124
04066300     Cardiac And Vascular Institute Of Ultrasound            AL                          $88,302                          $44,151
00100700     Central Alabama Community College                       AL                       $1,222,052                         $611,026
01218200     Chattahoochee Valley Community College                  AL                       $1,645,716                         $822,858
00106000     Coastal Alabama Community College                       AL                       $4,437,762                       $2,218,881
00101500     Enterprise State Community College                      AL                       $1,240,737                         $620,368
00100300     Faulkner University                                     AL                       $2,422,978                       $1,211,489
02341000     Fortis College                                          AL                       $4,282,458                       $2,141,229
03361400     Fortis College                                          AL                       $1,046,187                         $523,093
03010800     Fortis Institute                                        AL                       $3,246,774                       $1,623,387
00101700     Gadsden State Community College                         AL                       $3,756,166                       $1,878,083
00101800     George C. Wallace Community College                     AL                       $3,655,757                       $1,827,878
00787100     George C. Wallace State Community College               AL                       $4,064,802                       $2,032,401
00569900     George Corley Wallace State Community College - Selma   AL                       $1,298,325                         $649,162
00573400     H. Councill Trenholm State Community College            AL                       $1,892,834                         $946,417
02199700     Heritage Christian University                           AL                          $25,804                          $12,902
00101900     Huntingdon College                                      AL                       $1,225,333                         $612,666
03894300     Huntsville Bible College                                AL                          $96,521                          $48,260
00526000     J. F. Drake State Community And Technical College       AL                        $761,763                          $380,881
03002500     J.F. Ingram State Technical College                     AL                        $448,264                          $224,132
00102000     Jacksonville State University                           AL                       $6,050,640                       $3,025,320
00102200     Jefferson State Community College                       AL                       $3,729,878                       $1,864,939
00102300     Judson College                                          AL                        $369,009                          $184,504
00105900     Lawson State Community College                          AL                       $3,522,022                       $1,761,011
00898800     Lurleen B. Wallace Community College                    AL                       $1,546,138                         $773,069
00102600     Marion Military Institute                               AL                        $514,237                          $257,118
04229400     Midfield Institute Of Cosmetology                       AL                          $38,911                          $19,455
00102800     Miles College                                           AL                       $3,257,934                       $1,628,967
04187200     New Beginning College Of Cosmetology                    AL                        $160,764                           $80,382
00103100     Northeast Alabama Community College                     AL                       $1,901,781                         $950,890
00569700     Northwest - Shoals Community College                    AL                       $2,069,470                       $1,034,735
00103300     Oakwood University                                      AL                       $1,573,749                         $786,874
02285000     Paul Mitchell The School Huntsville                     AL                        $280,920                          $140,460
00569200     Reid State Technical College                            AL                        $435,328                          $217,664
04211000     Salon Professional Academy (The)                        AL                          $90,139                          $45,069
00103600     Samford University                                      AL                       $2,381,353                       $1,190,676
00569100     Shelton State Community College                         AL                       $2,965,439                       $1,482,719
00103800     Snead State Community College                           AL                       $1,239,198                         $619,599
00104000     Southern Union State Community College                  AL                       $3,196,100                       $1,598,050
00104100     Spring Hill College                                     AL                       $1,372,682                         $686,341
00104400     Stillman College                                        AL                       $1,206,208                         $603,104
00104600     Talladega College                                       AL                       $2,069,544                       $1,034,772
00104700     Troy University                                         AL                       $8,544,084                       $4,272,042
00105000     Tuskegee University                                     AL                       $3,756,522                       $1,878,261
04197500     University Academy Of Hair Design                       AL                          $70,719                          $35,359
00105100     University Of Alabama                                   AL                      $20,722,538                      $10,361,269
00105200     University Of Alabama At Birmingham                     AL                      $12,131,256                       $6,065,628




                                                                                                     EXHIBIT 3 - 1
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 3 of 100


00105500   University Of Alabama In Huntsville                          AL    $5,679,758      $2,839,879
00102900   University Of Mobile                                         AL    $1,257,422       $628,711
00100400   University Of Montevallo                                     AL    $2,560,001      $1,280,000
00101600   University Of North Alabama                                  AL    $5,002,648      $2,501,324
00105700   University Of South Alabama                                  AL   $11,408,535      $5,704,267
00102400   University Of West Alabama                                   AL    $2,384,585      $1,192,292
04273500   Winonah'S International School Of Cosmetology                AL       $82,925         $41,462
04149200   Xcell Academy A Paul Mitchell School                         AL     $271,411        $135,705
04241800   Academy Of Professional Cosmetology                          AR       $67,844         $33,922
01074100   Academy Of Salon And Spa                                     AR       $81,774         $40,887
00108700   Arkansas Baptist College                                     AR     $831,019        $415,509
03997300   Arkansas Beauty College                                      AR       $42,819         $21,409
03005100   Arkansas Beauty School- Little Rock                          AR     $250,493        $125,246
03023400   Arkansas College Of Barbering & Hair Design                  AR     $249,875        $124,937
04256800   Arkansas Colleges Of Health Education                        AR       $47,138         $23,569
01286000   Arkansas Northeastern College                                AR     $566,883        $283,441
00109000   Arkansas State University                                    AR    $9,258,158      $4,629,079
00109100   Arkansas State University - Beebe                            AR    $2,141,764      $1,070,882
04254400   Arkansas State University - Mountain Home                    AR    $1,059,570       $529,785
04203400   Arkansas State University - Newport                          AR    $1,266,638       $633,319
02348200   Arkansas State University Mid-South                          AR     $855,413        $427,706
00108900   Arkansas Tech University                                     AR    $7,098,986      $3,549,493
04274100   Arkansas Welding Academy                                     AR       $51,346         $25,673
02363500   Arthur'S Beauty College                                      AR     $212,858        $106,429
02538500   Arthur'S Beauty College                                      AR     $151,409          $75,704
03105200   Baptist Health College Little Rock                           AR     $876,349        $438,174
04238900   Beauty School, (The)                                         AR       $42,726         $21,363
02052200   Black River Technical College                                AR    $1,643,629       $821,814
02341700   Career Academy Of Hair Design                                AR     $429,737        $214,868
00109300   Central Baptist College                                      AR     $822,986        $411,493
04276100   Champion Christian College                                   AR       $87,078         $43,539
00997600   College Of The Ouachitas                                     AR     $669,324        $334,662
02220900   Cossatot Community College Of The University Of Arkansas     AR     $775,262        $387,631
00109500   Crowley'S Ridge College                                      AR     $265,023        $132,511
04270100   Delta Designs Cosmetology School                             AR       $88,170         $44,085
04220000   Designer Barber & Stylist School                             AR     $137,801          $68,900
01226000   East Arkansas Community College                              AR     $840,222        $420,111
02272400   Eastern College Of Health Vocations                          AR    $1,332,068       $666,034
03855300   Ecclesia College                                             AR     $148,173          $74,086
00109700   Harding University                                           AR    $3,252,861      $1,626,430
00109800   Henderson State University                                   AR    $3,767,931      $1,883,965
00109900   Hendrix College                                              AR    $1,056,780       $528,390
03007100   Hot Springs Beauty College                                   AR       $81,480         $40,740
03124900   Imagine - Paul Mitchell Partner School                       AR     $883,707        $441,853
00110000   John Brown University                                        AR    $1,316,339       $658,169
02330800   Jrmc School Of Nursing                                       AR     $142,391          $71,195
00108800   Lyon College                                                 AR     $680,216        $340,108
01210500   National Park College                                        AR    $2,285,507      $1,142,753
04247600   New Beginnings Beauty Academy                                AR       $63,880         $31,940
02284200   New Tyler Barber College                                     AR       $99,723         $49,861
01226100   North Arkansas College                                       AR    $1,444,804       $722,402
04272400   Northern Technical College                                   AR       $59,671         $29,835
03063300   Northwest Arkansas Community College                         AR    $3,113,618      $1,556,809
02073700   Northwest Technical Institute                                AR     $437,217        $218,608
00110200   Ouachita Baptist University                                  AR    $1,344,385       $672,192
02087000   Ozarka College                                               AR     $797,075        $398,537
00792100   Paul Mitchell The School Arkansas                            AR     $163,392          $81,696
00110300   Philander Smith College                                      AR    $2,143,674      $1,071,837
00110400   Phillips Community College Of The University Of Arkansas     AR     $905,327        $452,663
02202400   Professional Cosmetology Education Center                    AR       $53,985         $26,992
04241900   River Valley School Of Massage                               AR       $11,895          $5,947
04183400   Salon Professional Academy (The)                             AR     $172,010          $86,005
02569600   Searcy Beauty College                                        AR     $159,333          $79,666
00110500   Shorter College                                              AR    $1,097,484       $548,742
02074600   South Arkansas Community College                             AR    $1,071,512       $535,756
00570700   Southeast Arkansas College                                   AR    $1,187,530       $593,765
00110700   Southern Arkansas University                                 AR    $4,025,613      $2,012,806
00773800   Southern Arkansas University Tech                            AR     $782,909        $391,454
00110800   University Of Arkansas                                       AR   $15,454,361      $7,727,180
02075300   University Of Arkansas - Pulaski Technical College           AR    $4,476,116      $2,238,058
00111000   University Of Arkansas At Fort Smith                         AR    $5,511,303      $2,755,651
00110100   University Of Arkansas At Little Rock                        AR    $5,956,500      $2,978,250
00108500   University Of Arkansas At Monticello                         AR    $3,223,313      $1,611,656
00108600   University Of Arkansas At Pine Bluff                         AR    $4,295,429      $2,147,714
02073500   University Of Arkansas Community College At Batesville       AR    $1,029,926       $514,963
00573200   University Of Arkansas Community College At Hope-Texarkana   AR    $1,156,335       $578,167
00524500   University Of Arkansas Community College At Morrilton        AR    $1,861,056       $930,528
02111100   University Of Arkansas Community College Rich Mountain       AR     $542,149        $271,074
00110900   University Of Arkansas For Medical Sciences                  AR     $972,976        $486,488



                                                                                   EXHIBIT 3 - 2
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 4 of 100


00109200   University Of Central Arkansas                                 AR    $9,604,924      $4,802,462
00109400   University Of The Ozarks                                       AR    $1,011,314       $505,657
03214300   Velvatex College Of Beauty Culture                             AR       $36,831         $18,415
04183100   Washington Barber College                                      AR     $201,847        $100,923
00110600   Williams Baptist University                                    AR     $528,721        $264,360
01001000   American Samoa Community College                               AS    $1,617,885       $808,942
04174200   All Beauty College                                             AZ       $82,062         $41,031
04148700   American Institute Of Interior Design                          AZ       $47,278         $23,639
02113600   American Intercontinental University                           AZ    $1,150,405       $575,202
00886400   Arizona Academy Of Beauty                                      AZ     $107,836          $53,918
00711300   Arizona Christian University                                   AZ     $747,009        $373,504
03115000   Arizona College                                                AZ    $3,665,308      $1,832,654
04120900   Arizona Culinary Institute                                     AZ     $209,341        $104,670
03695500   Arizona School Of Acupuncture And Oriental Medicine            AZ        $7,856          $3,928
04233100   Arizona School Of Integrative Studies                          AZ     $163,548          $81,774
00108100   Arizona State University                                       AZ   $63,533,137     $31,766,568
00107100   Arizona Western College                                        AZ    $4,528,738      $2,264,369
01085800   Avalon School Of Cosmetology                                   AZ    $2,120,430      $1,060,215
04194500   Aveda Institute Tucson                                         AZ     $598,691        $299,345
02218800   Brookline College                                              AZ    $1,890,270       $945,135
02100600   Carrington College                                             AZ    $3,823,185      $1,911,592
00728300   Central Arizona College                                        AZ    $3,010,509      $1,505,254
03072200   Chandler - Gilbert Community College                           AZ    $4,350,989      $2,175,494
02280500   Charles Of Italy Beauty College                                AZ       $74,036         $37,018
00107200   Cochise College                                                AZ    $3,163,235      $1,581,617
03100400   Coconino County Community College                              AZ    $1,104,730       $552,365
03120300   Collegeamerica - Flagstaff                                     AZ    $1,792,797       $896,398
03034400   Conservatory Of Recording Arts & Sciences                      AZ     $926,993        $463,496
00824600   Dine College                                                   AZ    $1,346,931       $673,465
03572300   East Valley Institute Of Technology                            AZ     $236,123        $118,061
00107300   Eastern Arizona College                                        AZ    $2,222,272      $1,111,136
03156300   Estrella Mountain Community College                            AZ    $4,856,585      $2,428,292
00830300   Gateway Community College                                      AZ    $2,707,626      $1,353,813
00107600   Glendale Community College                                     AZ    $8,301,836      $4,150,918
00107400   Grand Canyon University                                        AZ   $22,351,397     $11,175,698
03445300   Hds Truck Driving Institute                                    AZ     $167,052          $83,526
03347300   International Baptist College And Seminary                     AZ       $70,347         $35,173
04267500   International Barber College                                   AZ       $91,467         $45,733
04268000   Kor Beauty Academy                                             AZ       $37,326         $18,663
00107700   Mesa Community College                                         AZ    $7,352,103      $3,676,051
01186400   Mohave Community College                                       AZ    $1,933,935       $966,967
00108200   Northern Arizona University                                    AZ   $23,577,854     $11,788,927
01186200   Northland Pioneer College                                      AZ     $643,137        $321,568
02623600   Paradise Valley Community College                              AZ    $2,586,404      $1,293,202
04174100   Paul Mitchell The School Phoenix                               AZ     $306,817        $153,408
04175300   Penrose Academy                                                AZ     $412,035        $206,017
00107800   Phoenix College                                                AZ    $4,772,192      $2,386,096
03617500   Phoenix Institute Of Herbal Medicine & Acupuncture             AZ       $37,245         $18,622
03478400   Phoenix Seminary                                               AZ       $42,117         $21,058
00726600   Pima County Community College                                  AZ    $9,989,049      $4,994,524
02217100   Pima Medical Institute                                         AZ   $21,285,691     $10,642,845
02065300   Prescott College                                               AZ     $301,297        $150,648
04177500   Pure Aesthetics Natural Skincare School                        AZ       $32,907         $16,453
01168900   Refrigeration School (The)                                     AZ    $1,786,314       $893,157
04237700   Regional Center For Border Health                              AZ       $13,967          $6,983
02177500   Rio Salado Community College                                   AZ    $2,531,870      $1,265,935
02113800   Roberto-Venn School Of Luthiery                                AZ       $35,092         $17,546
02533200   School Of Architecture At Taliesin (The)                       AZ        $3,492          $1,746
00830400   Scottsdale Community College                                   AZ    $2,386,925      $1,193,462
02146600   South Mountain Community College                               AZ    $2,098,614      $1,049,307
03107000   Southwest College Of Naturopathic Medicine & Health Sciences   AZ     $114,934          $57,467
03593300   Southwest Institute Of Healing Arts                            AZ     $339,100        $169,550
02491500   Southwest University Of Visual Arts                            AZ     $239,538        $119,769
04152900   Studio Academy Of Beauty (The)                                 AZ     $994,090        $497,045
03784400   Tohono O'Odham Community College                               AZ     $199,279          $99,639
04059300   Tucson College Of Beauty                                       AZ     $180,991          $90,495
03814300   Turning Point Beauty College                                   AZ       $94,238         $47,119
00822100   Universal Technical Institute                                  AZ   $14,950,305      $7,475,152
02100500   Universal Technical Institute                                  AZ    $9,330,780      $4,665,390
02559000   University Of Advancing Computer Technology                    AZ     $759,682        $379,841
00108300   University Of Arizona (The)                                    AZ   $30,953,447     $15,476,723
02098800   University Of Phoenix                                          AZ    $6,589,433      $3,294,716
00107900   Yavapai College                                                AZ    $2,389,592      $1,194,796
04227000   Abc Adult School                                               CA     $133,978          $66,989
04242600   Abco Technology                                                CA       $46,979         $23,489
04155500   Academy For Jewish Religion California                         CA       $12,221          $6,110
04189800   Academy For Salon Professionals                                CA     $122,587          $61,293
00753100   Academy Of Art University                                      CA    $3,791,776      $1,895,888
03288300   Academy Of Chinese Culture And Health Sciences                 CA       $49,465         $24,732



                                                                                     EXHIBIT 3 - 3
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 5 of 100


04132400   Academy Of Esthetics And Cosmetology                     CA       $79,073         $39,536
03327400   Acupuncture And Integrative Medicine College, Berkeley   CA       $31,425         $15,712
02520400   Adrians Beauty College Of Turlock                        CA     $213,440        $106,720
03736300   Advance Beauty College                                   CA     $458,495        $229,247
04206800   Advance Beauty Techs Academy                             CA     $134,174          $67,087
04208900   Advanced Career Institute                                CA     $311,065        $155,532
03786300   Advanced College                                         CA       $71,329         $35,664
02282300   Alhambra Beauty College                                  CA     $166,902          $83,451
04243100   Alhambra Medical University                              CA       $65,078         $32,539
00111100   Allan Hancock College                                    CA    $3,853,901      $1,926,950
01111700   Alliant International University                         CA     $679,282        $339,641
04227100   America Evangelical University                           CA       $33,544         $16,772
00112000   American Baptist Seminary Of The West                    CA        $9,311          $4,655
01307400   American Beauty College                                  CA     $221,903        $110,951
02241800   American Career College                                  CA    $5,944,572      $2,972,286
03971300   American Career College                                  CA    $3,157,248      $1,578,624
03144400   American College Of Healthcare And Technology            CA    $1,134,326       $567,163
02099200   American Conservatory Theater Foundation                 CA       $25,315         $12,657
02222000   American Film Institute Conservatory                     CA       $98,640         $49,320
03962300   American Institute Of Massage Therapy                    CA       $89,422         $44,711
00274100   American Jewish University                               CA     $111,218          $55,609
04159700   American Medical Sciences Center                         CA     $198,625          $99,312
00123200   American River College                                   CA   $10,613,663      $5,306,831
03225300   American University Of Health Sciences                   CA     $384,752        $192,376
04160400   Angeles College                                          CA     $237,819        $118,909
04164400   Angeles Institute                                        CA     $319,593        $159,796
04191300   Annenberg School Of Nursing                              CA       $37,770         $18,885
00111300   Antelope Valley College                                  CA   $10,245,691      $5,122,845
00111600   Art Center College Of Design                             CA    $2,168,231      $1,084,115
04057300   Asher College                                            CA    $1,201,948       $600,974
00188100   Ashford University                                       CA        $1,001           $500
02595600   Asian-American International Beauty College              CA     $229,596        $114,798
04242500   Associated Barber College Of San Diego                   CA     $199,340          $99,670
00902200   Associated Technical College                             CA     $602,768        $301,384
02553500   Associated Technical College                             CA     $243,114        $121,557
03532400   Ata College                                              CA     $246,006        $123,003
03740400   Ati College                                              CA       $83,260         $41,630
02258600   Avalon School Of Cosmetology                             CA     $288,531        $144,265
04240200   Aviation Institute Of Maintenance                        CA     $512,166        $256,083
00111700   Azusa Pacific University                                 CA    $5,548,456      $2,774,228
00111800   Bakersfield College                                      CA   $12,182,994      $6,091,497
03067400   Baldwin Park Adult School                                CA     $319,015        $159,507
04256500   Baldy View Regional Occupational Program                 CA       $61,625         $30,812
00111900   Barstow Community College                                CA    $1,556,808       $778,404
04223700   Bay Area Medical Academy                                 CA     $222,337        $111,168
03999300   Beaumont Adult School                                    CA     $156,954          $78,477
02343400   Bellus Academy                                           CA     $915,623        $457,811
00705000   Bellus Academy                                           CA     $539,166        $269,583
01202600   Bellus Academy                                           CA     $310,881        $155,440
04176300   Bergin College Of Canine Studies                         CA       $25,825         $12,912
02242700   Berkeley City College                                    CA    $1,844,524       $922,262
03266300   Bethesda University                                      CA     $222,826        $111,413
04185500   Beverly Hills Design Institute                           CA       $20,598         $10,299
04148200   Beyond 21St Century Beauty Academy                       CA     $114,734          $57,367
00112200   Biola University                                         CA    $3,922,227      $1,961,113
04003300   Blake Austin College                                     CA     $581,595        $290,797
04236700   Blush School Of Makeup                                   CA       $29,877         $14,938
04137200   Borner'S Barber College                                  CA       $53,064         $26,532
04194600   Brand College                                            CA        $8,147          $4,073
04161800   Brandman University                                      CA    $1,196,618       $598,309
02543400   Brownson Technical School                                CA     $241,003        $120,501
00807300   Butte College                                            CA    $7,281,962      $3,640,981
04220500   Butte County Regional Occupational Program               CA       $60,515         $30,257
00112400   Cabrillo College                                         CA    $4,027,260      $2,013,630
00998900   California Aeronautical University                       CA     $294,711        $147,355
00112500   California Baptist University                            CA    $7,913,118      $3,956,559
04237800   California Barber And Beauty College                     CA     $156,711          $78,355
02065700   California Beauty College                                CA       $67,420         $33,710
03974500   California Career College                                CA     $166,258          $83,129
04215100   California Career Institute                              CA     $211,121        $105,560
02520200   California Career School                                 CA       $23,569         $11,784
00884400   California Christian College                             CA       $12,359          $6,179
04277700   California College Of Barbering And Cosmetology          CA       $98,672         $49,336
00112700   California College Of The Arts                           CA    $1,397,586       $698,793
02110800   California College San Diego                             CA    $2,281,144      $1,140,572
01186500   California Hair Design Academy                           CA     $237,120        $118,560
03681300   California Healing Arts College                          CA     $329,263        $164,631
04250600   California Institute Of Advanced Management              CA       $15,039          $7,519
04259800   California Institute Of Arts & Technology                CA     $338,044        $169,022



                                                                               EXHIBIT 3 - 4
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 6 of 100


01215400   California Institute Of Integral Studies             CA     $352,356        $176,178
04246200   California Institute Of Medical Science              CA       $35,107         $17,553
00113100   California Institute Of Technology                   CA     $908,781        $454,390
00113200   California Institute Of The Arts                     CA    $1,014,886       $507,443
04237600   California Jazz Conservatory                         CA       $38,567         $19,283
00113300   California Lutheran University                       CA    $3,451,376      $1,725,688
04189700   California Miramar University                        CA     $110,771          $55,385
03935300   California Nurses Educational Institute              CA     $309,864        $154,932
00114300   California Polytechnic State University              CA   $14,095,976      $7,047,988
00114400   California State Polytechnic University, Pomona      CA   $30,904,089     $15,452,044
00115000   California State University - Sacramento             CA   $35,734,362     $17,867,181
03980300   California State University Channel Islands          CA    $8,580,009      $4,290,004
00113400   California State University Maritime Academy         CA     $977,757        $488,878
00799300   California State University, Bakersfield             CA   $13,588,942      $6,794,471
00114600   California State University, Chico                   CA   $19,959,391      $9,979,695
00114100   California State University, Dominguez Hills         CA   $18,481,277      $9,240,638
00113800   California State University, East Bay                CA   $14,617,347      $7,308,673
00114700   California State University, Fresno                  CA   $32,802,107     $16,401,053
00113700   California State University, Fullerton               CA   $41,021,512     $20,510,756
00113900   California State University, Long Beach              CA   $41,729,439     $20,864,719
00114000   California State University, Los Angeles             CA   $37,914,166     $18,957,083
03260300   California State University, Monterey Bay            CA    $8,459,727      $4,229,863
00115300   California State University, Northridge              CA   $44,652,328     $22,326,164
00114200   California State University, San Bernardino          CA   $26,243,781     $13,121,890
03011300   California State University, San Marcos              CA   $15,963,036      $7,981,518
00115700   California State University, Stanislaus              CA   $13,314,715      $6,657,357
04221900   California Technical Academy                         CA     $255,559        $127,779
01310300   California Western School Of Law                     CA     $196,710          $98,355
03874300   Cambridge Junior College                             CA     $172,968          $86,484
00697300   Canada College                                       CA    $1,098,544       $549,272
03019900   Capstone College                                     CA       $62,462         $31,231
02125000   Career Academy Of Beauty                             CA     $258,413        $129,206
03797400   Career Care Institute                                CA    $1,401,625       $700,812
04144200   Career Development Institute                         CA     $228,785        $114,392
03242300   Career Networks Institute                            CA     $505,137        $252,568
00974800   Carrington College                                   CA    $5,403,151      $2,701,575
00673100   Casa Loma College                                    CA     $506,509        $253,254
03250300   Cbd College                                          CA     $959,316        $479,658
02332800   Center For Employment Training                       CA    $2,223,425      $1,111,712
03097700   Central California School Of Continuing Education    CA     $326,010        $163,005
02602300   Central Coast College                                CA     $447,424        $223,712
00116100   Cerritos Community College                           CA   $12,186,449      $6,093,224
01011100   Cerro Coso Community College                         CA     $908,958        $454,479
00116200   Chabot College                                       CA    $4,156,840      $2,078,420
00116300   Chaffey Community College                            CA   $11,446,484      $5,723,242
00116400   Chapman University                                   CA    $5,505,229      $2,752,614
00950900   Charles A. Jones Career And Education Center         CA     $365,709        $182,854
01036500   Charles R. Drew University Of Medicine And Science   CA     $360,477        $180,238
02155300   Chicago School Of Professional Psychology            CA     $756,112        $378,056
00116500   Church Divinity School Of The Pacific                CA       $18,783          $9,391
04180000   Cinta Aveda Institute                                CA     $493,584        $246,792
00116600   Citrus College                                       CA    $7,429,415      $3,714,707
02178700   Citrus Heights Beauty College                        CA     $147,682          $73,841
00450200   City College Of San Francisco                        CA    $7,009,874      $3,504,937
00116900   Claremont Graduate University                        CA     $295,107        $147,553
00117000   Claremont Mckenna College                            CA     $855,579        $427,789
00128800   Claremont School Of Theology                         CA       $66,104         $33,052
02309500   Clovis Adult Education                               CA     $166,012          $83,006
04253400   Clovis Community College                             CA    $2,870,984      $1,435,492
04115300   Coachella Valley Beauty College                      CA     $233,574        $116,787
04092300   Coastline Beauty College                             CA     $236,995        $118,497
02063500   Coastline Community College                          CA     $634,209        $317,104
03577300   Coba Academy                                         CA     $130,645          $65,322
00117700   Cogswell Polytechnical College                       CA     $701,472        $350,736
02220000   Colleen O'Hara'S Beauty Academy                      CA       $82,427         $41,213
00672000   College Of Alameda                                   CA    $1,049,170       $524,585
00117800   College Of Marin                                     CA    $1,347,945       $673,972
00118100   College Of San Mateo                                 CA    $2,042,860      $1,021,430
00890300   College Of The Canyons                               CA    $6,326,734      $3,163,367
00118200   College Of The Desert                                CA    $7,061,346      $3,530,673
00118500   College Of The Redwoods                              CA    $2,504,489      $1,252,244
00118600   College Of The Sequoias                              CA    $8,630,859      $4,315,429
00118700   College Of The Siskiyous                             CA     $785,260        $392,630
00770700   Columbia College                                     CA     $994,576        $497,288
02110200   Columbia College Hollywood                           CA    $1,405,837       $702,918
03874400   Community Christian College                          CA     $113,974          $56,987
03695300   Community Enhancement Services                       CA     $267,036        $133,518
04281700   Compton College                                      CA    $2,538,405      $1,269,202
00853700   Concorde Career College                              CA     $982,367        $491,183



                                                                           EXHIBIT 3 - 5
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 7 of 100


00793000   Concorde Career College                              CA     $887,365        $443,682
00760700   Concorde Career College                              CA     $861,408        $430,704
00807100   Concorde Career College                              CA     $857,787        $428,893
02070500   Concordia University                                 CA    $1,723,598       $861,799
00119000   Contra Costa College                                 CA    $2,477,887      $1,238,943
04274900   Contra Costa Medical Career College                  CA     $206,180        $103,090
03542400   Copper Mountain College                              CA    $1,372,962       $686,481
04163400   Cosmo Beauty Academy                                 CA     $105,841          $52,920
00753600   Cosumnes River College                               CA    $5,574,947      $2,787,473
00927200   Crafton Hills College                                CA    $1,933,930       $966,965
02494800   Cr'U Institute Of Cosmetology And Barbering          CA     $110,487          $55,243
00119200   Cuesta College                                       CA    $3,527,579      $1,763,789
02111300   Cuyamaca College                                     CA    $2,918,721      $1,459,360
00119300   Cypress College                                      CA    $7,147,934      $3,573,967
00448000   De Anza Community College                            CA    $7,235,258      $3,617,629
04248200   Dehart Technical School                              CA       $42,994         $21,497
03025600   Dell'Arte International School Of Physical Theatre   CA       $14,549          $7,274
02298000   Design Institute Of San Diego                        CA     $149,639          $74,819
03646300   Design'S School Of Cosmetology                       CA     $125,204          $62,602
00119100   Diablo Valley College                                CA    $6,679,277      $3,339,638
04195200   Diamond Beauty College                               CA     $155,896          $77,948
02553600   Diversified Vocational College                       CA     $908,774        $454,387
00129600   Dominican School Of Philosophy And Theology          CA       $13,676          $6,838
00119600   Dominican University Of California                   CA    $1,244,783       $622,391
03109500   Dongguk University Los Angeles                       CA       $60,458         $30,229
00563800   Downey Adult School                                  CA    $1,232,716       $616,358
04119200   Eagle Rock College                                   CA       $60,954         $30,477
02226000   East Los Angeles College                             CA   $10,797,043      $5,398,521
03116600   East San Gabriel Valley Rop And Technical Center     CA     $255,012        $127,506
00119700   El Camino College                                    CA   $11,659,979      $5,829,989
04175400   Elite Cosmetology School                             CA     $200,776        $100,388
02609000   Emperor'S College Of Traditional Oriental Medicine   CA       $82,054         $41,027
00903200   Empire College                                       CA     $490,975        $245,487
03403300   Epic Bible College                                   CA       $93,800         $46,900
02167800   Estes Institute Of Cosmetology Arts & Sciences       CA       $99,744         $49,872
01245200   Evergreen Valley College                             CA    $3,949,985      $1,974,992
04222200   Fab School (The)                                     CA     $132,973          $66,486
01111200   Fashion Institute Of Design & Merchandising          CA    $1,931,729       $965,864
00859700   Feather River College                                CA     $599,153        $299,576
00725300   Federico Beauty Institute                            CA     $538,895        $269,447
02096100   Fielding Graduate University                         CA     $231,198        $115,599
03131300   Five Branches University                             CA     $120,172          $60,086
04158900   Flair Beauty College                                 CA     $130,763          $65,381
03871300   Folsom Lake College                                  CA    $2,957,869      $1,478,934
00119900   Foothill College                                     CA    $2,401,437      $1,200,718
01179200   Franciscan School Of Theology                        CA        $7,856          $3,928
02230900   Fredrick And Charles Beauty College                  CA       $82,451         $41,225
03039900   Fremont College                                      CA     $277,847        $138,923
00130700   Fresno City College                                  CA   $11,224,898      $5,612,449
00125300   Fresno Pacific University                            CA    $4,121,557      $2,060,778
00120000   Fuller Theological Seminary                          CA     $293,342        $146,671
00120100   Fullerton College                                    CA    $9,700,734      $4,850,367
04159600   Galaxy Medical College                               CA     $157,375          $78,687
00120200   Gavilan College                                      CA    $2,328,197      $1,164,098
02231900   Gemological Institute Of America                     CA     $176,142          $88,071
02338500   Glendale Career College                              CA    $2,025,197      $1,012,598
00120300   Glendale Community College                           CA   $10,056,959      $5,028,479
04076400   Gnomon                                               CA     $226,588        $113,294
00120500   Golden Gate University                               CA     $464,148        $232,074
00120600   Golden West College                                  CA    $4,318,142      $2,159,071
04157800   Grace Mission University                             CA       $61,227         $30,613
00120700   Graduate Theological Union                           CA       $59,068         $29,534
00120800   Grossmont College                                    CA    $7,141,562      $3,570,781
04169800   Gurnick Academy Of Medical Arts                      CA    $3,477,356      $1,738,678
00565500   Hacienda La Puente Adult Education                   CA     $388,304        $194,152
00120900   Hartnell Community College                           CA    $3,615,339      $1,807,669
00117100   Harvey Mudd College                                  CA     $516,332        $258,166
04141700   Healing Hands School Of Holistic Health              CA     $183,798          $91,899
04132700   Healthcare Career College                            CA     $331,157        $165,578
04228100   High Desert Medical College                          CA    $1,472,341       $736,170
04217400   High Tech High Graduate School Of Education          CA        $6,110          $3,055
02285100   Hilltop Beauty School                                CA     $243,264        $121,632
04209800   Hinton Barber And Beauty College                     CA     $103,446          $51,723
00118300   Holy Names University                                CA     $895,448        $447,724
04149700   Homestead Schools                                    CA     $309,756        $154,878
00125200   Hope International University                        CA     $681,856        $340,928
04255300   Hoss Lee Academy                                     CA     $122,657          $61,328
00114900   Humboldt State University                            CA   $10,302,998      $5,151,499
00121200   Humphreys University                                 CA     $398,142        $199,071



                                                                           EXHIBIT 3 - 6
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 8 of 100


02545900   Hypnosis Motivation Institute                             CA       $56,543         $28,271
04265500   Icohs College                                             CA       $41,928         $20,964
00121400   Imperial Valley College                                   CA    $4,995,150      $2,497,575
04272800   Independent Training & Apprenticeship Program             CA     $104,035          $52,017
02128300   Institute For Business & Technology                       CA    $2,735,892      $1,367,946
03067500   Institute Of Technology                                   CA    $3,164,257      $1,582,128
04181600   Integrity College Of Health                               CA       $88,763         $44,381
02559400   Intercoast Colleges                                       CA    $2,149,757      $1,074,878
02520300   Interior Designers Institute                              CA     $100,622          $50,311
04186900   International College Of Beauty, Arts & Sciences          CA     $162,618          $81,309
04145600   International College Of Cosmetology                      CA     $188,961          $94,480
03964400   International School Of Beauty                            CA     $386,363        $193,181
02539500   Irvine Valley College                                     CA    $4,485,810      $2,242,905
04217500   J D Academy Of Salon And Spa                              CA       $89,296         $44,648
00448400   John F. Kennedy University                                CA     $196,815          $98,407
04193700   John Paul The Great Catholic University                   CA     $343,805        $171,902
03125300   John Wesley International Barber And Beauty College       CA     $225,673        $112,836
03853300   Keck Graduate Institute Of Applied Life Sciences          CA     $189,117          $94,558
00121500   La Sierra University                                      CA    $2,144,179      $1,072,089
02330500   Laguna College Of Art And Design                          CA     $661,479        $330,739
01290700   Lake Tahoe Community College                              CA     $348,926        $174,463
01301000   Lancaster Beauty School                                   CA     $276,907        $138,453
00126600   Laney College                                             CA    $3,313,469      $1,656,734
03035700   Las Positas College                                       CA    $2,875,491      $1,437,745
00121700   Lassen College                                            CA     $335,004        $167,502
04141400   Laurus College                                            CA     $591,076        $295,538
04212000   Lawrence & Company College Of Cosmetology                 CA     $154,888          $77,444
04226100   Lawrence & Company College Of Cosmetology                 CA     $106,027          $53,013
02228500   Life Chiropractic College West                            CA     $171,227          $85,613
02270600   Life Pacific University                                   CA     $606,084        $303,042
00697500   Lincoln University                                        CA     $310,107        $155,053
00121800   Loma Linda University                                     CA    $1,777,517       $888,758
00121900   Long Beach City College                                   CA   $14,663,058      $7,331,529
04248300   Los Angeles Academy Of Figurative Art                     CA        $9,263          $4,631
00122300   Los Angeles City College                                  CA    $5,197,272      $2,598,636
03868400   Los Angeles College Of Music                              CA     $279,751        $139,875
00616500   Los Angeles County College Of Nursing And Allied Health   CA     $174,062          $87,031
04037300   Los Angeles Film School (The)                             CA    $3,766,527      $1,883,263
00122400   Los Angeles Harbor College                                CA    $2,906,139      $1,453,069
01255000   Los Angeles Mission College                               CA    $2,940,483      $1,470,241
00122600   Los Angeles Pierce College                                CA    $7,694,796      $3,847,398
00704700   Los Angeles Southwest College                             CA    $2,222,854      $1,111,427
00122700   Los Angeles Trade-Technical College                       CA    $5,124,229      $2,562,114
00122800   Los Angeles Valley College                                CA    $6,154,624      $3,077,312
01034000   Los Medanos College                                       CA    $3,838,971      $1,919,485
01164900   Loyola Marymount University                               CA    $4,723,135      $2,361,567
01186600   Lu Ross Academy                                           CA     $547,287        $273,643
00714200   Lyle'S College Of Beauty                                  CA     $145,271          $72,635
01324000   Lytle'S Redwood Empire Beauty College                     CA     $166,160          $83,080
04092400   Make-Up Designory                                         CA     $258,613        $129,306
03440400   Marian Health Careers Center                              CA     $575,634        $287,817
00123000   Marshall B. Ketchum University                            CA     $145,778          $72,889
01047400   Marymount California University                           CA     $874,466        $437,233
00122000   Master'S University And Seminary (The)                    CA     $936,440        $468,220
04115600   Mayfield College                                          CA     $564,629        $282,314
04185600   Medical Allied Career Center                              CA     $163,365          $81,682
01167200   Mendocino College                                         CA    $1,309,837       $654,918
00123600   Menlo College                                             CA     $744,390        $372,195
00123700   Merced Community College                                  CA    $6,536,491      $3,268,245
04271100   Meridian University                                       CA       $13,758          $6,879
00126700   Merritt College                                           CA    $1,497,283       $748,641
02497300   Milan Institute                                           CA     $914,326        $457,163
03098700   Milan Institute                                           CA     $549,033        $274,516
00123800   Mills College                                             CA    $1,135,582       $567,791
00123900   Miracosta College                                         CA    $5,511,006      $2,755,503
02119100   Mission College                                           CA    $1,961,952       $980,976
00720400   Modern Beauty Academy - Oxnard                            CA       $54,154         $27,077
03063400   Modern Technology School                                  CA     $300,190        $150,095
00124000   Modesto Junior College                                    CA    $9,575,504      $4,787,752
02185800   Moler Barber College                                      CA     $551,182        $275,591
00124200   Monterey Peninsula College                                CA    $2,415,633      $1,207,816
00711500   Moorpark College                                          CA    $5,143,560      $2,571,780
04173500   Moreno Valley College                                     CA    $3,681,844      $1,840,922
03062400   Mount Diablo Adult Education                              CA       $68,958         $34,479
00124300   Mount Saint Mary'S University                             CA    $3,135,747      $1,567,873
00124500   Mount San Antonio College                                 CA   $17,457,959      $8,728,979
00124600   Mt. San Jacinto College                                   CA    $9,713,109      $4,856,554
01291200   Mti College                                               CA    $1,142,459       $571,229
02161800   Musicians Institute                                       CA     $854,505        $427,252



                                                                                EXHIBIT 3 - 7
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 9 of 100


04262100   My Beauty & Barber College                     CA         $98,476         $49,238
03458300   My Le'S Beauty College                         CA       $266,867        $133,433
00124700   Napa Valley College                            CA      $2,125,082      $1,062,541
04146000   National Career College                        CA       $589,577        $294,788
02542300   National Holistic Institute                    CA      $1,602,448       $801,224
03910400   National Polytechnic College                   CA       $168,452          $84,226
01146000   National University                            CA      $4,563,497      $2,281,748
04118800   New York Film Academy                          CA      $1,739,271       $869,635
00713000   Newberry School Of Beauty                      CA       $225,726        $112,863
03043900   Newschool Of Architecture And Design           CA       $553,090        $276,545
04176100   Norco College                                  CA      $3,523,056      $1,761,528
00718700   North Adrian'S College Of Beauty               CA       $153,436          $76,718
01287200   North-West College                             CA      $3,525,534      $1,762,767
01170700   North-West College                             CA      $1,406,776       $703,388
02591600   North-West College                             CA       $393,842        $196,921
00117900   Notre Dame De Namur University                 CA      $1,121,450       $560,725
03590400   Ntma Training Centers Of Southern California   CA       $427,969        $213,984
00124900   Occidental College                             CA      $1,474,674       $737,337
00448100   Ohlone College                                 CA      $2,555,988      $1,277,994
00125000   Orange Coast College                           CA      $9,120,468      $4,560,234
00125100   Otis College Of Art & Design                   CA      $1,100,507       $550,253
01284200   Oxnard College                                 CA      $3,127,211      $1,563,605
03299300   Pacific College                                CA       $283,666        $141,833
03027700   Pacific College Of Oriental Medicine           CA       $561,804        $280,902
00125500   Pacific Oaks College                           CA       $340,238        $170,119
00125600   Pacific School Of Religion                     CA         $24,442         $12,221
03163300   Pacific States University                      CA         $13,385          $6,692
00125800   Pacific Union College                          CA      $1,138,223       $569,111
03126800   Pacifica Graduate Institute                    CA       $204,263        $102,131
04001300   Palace Beauty College                          CA       $167,681          $83,840
04014400   Palladium Technical Academy                    CA       $100,425          $50,212
02138300   Palo Alto University                           CA       $303,711        $151,855
00125900   Palo Verde College                             CA       $349,166        $174,583
00126000   Palomar College                                CA      $7,702,862      $3,851,431
02537200   Palomar Institute Of Cosmetology               CA       $216,046        $108,023
01044100   Pardee Rand Graduate School                    CA         $29,679         $14,839
00126100   Pasadena City College                          CA     $15,230,050      $7,615,025
04138700   Paul Mitchell The School - Pasadena            CA       $354,896        $177,448
02531800   Paul Mitchell The School Costa Mesa            CA      $2,289,751      $1,144,875
04175200   Paul Mitchell The School East Bay              CA       $355,653        $177,826
04165900   Paul Mitchell The School Fresno                CA       $550,245        $275,122
04162800   Paul Mitchell The School Modesto               CA       $553,609        $276,804
04152800   Paul Mitchell The School Sacramento            CA       $750,351        $375,175
04158200   Paul Mitchell The School Sherman Oaks          CA       $446,039        $223,019
04167000   Paul Mitchell The School Temecula              CA       $725,475        $362,737
03479300   Pci College                                    CA       $146,325          $73,162
01014900   Pepperdine University                          CA      $3,620,831      $1,810,415
00117200   Pitzer College                                 CA       $625,861        $312,930
03062700   Platt College                                  CA      $3,330,094      $1,665,047
02304300   Platt College - San Diego                      CA       $187,377          $93,688
00126200   Point Loma Nazarene University                 CA      $2,913,693      $1,456,846
03029600   Pomona Adult School                            CA       $245,993        $122,996
00117300   Pomona College                                 CA      $1,285,644       $642,822
00126800   Porterville College                            CA      $2,896,753      $1,448,376
03125800   Premiere Career College                        CA       $747,470        $373,735
04122800   Presbyterian Theological Seminary In America   CA         $41,486         $20,743
04235500   Presidio Graduate School                       CA         $38,408         $19,204
04272100   Princess Institute Of Beauty                   CA       $103,999          $51,999
03367300   Professional Golfers Career College            CA         $84,229         $42,114
01298400   Professional Institute Of Beauty               CA       $233,396        $116,698
04153900   Providence Christian College                   CA       $195,829          $97,914
00720900   Redondo Beach Beauty College                   CA         $58,790         $29,395
00130800   Reedley College                                CA      $4,243,892      $2,121,946
04255400   Regan Career Institute                         CA         $87,162         $43,581
00126900   Rio Hondo Community College                    CA      $6,232,775      $3,116,387
00127000   Riverside City College                         CA     $10,831,532      $5,415,766
04208400   Riverside County Office Of Education           CA       $186,455          $93,227
01294200   Rosemead Beauty School                         CA       $187,022          $93,511
03054100   Royale College Of Beauty And Barbering         CA         $76,241         $38,120
00123300   Sacramento City College                        CA      $7,946,038      $3,973,019
04253700   Sacramento Ultrasound Institute                CA         $39,829         $19,914
00891800   Saddleback College                             CA      $4,296,103      $2,148,051
03973300   Sae Expression College                         CA       $875,264        $437,632
00130200   Saint Mary'S College Of California             CA      $2,525,736      $1,262,868
04237100   Salon Professional Academy (The)               CA       $287,982        $143,991
01309500   Salon Success Academy                          CA       $543,888        $271,944
00720300   Salon Success Academy                          CA       $434,633        $217,316
02211000   Salon Success Academy                          CA       $189,064          $94,532
00701200   Samuel Merritt University                      CA       $841,525        $420,762



                                                                       EXHIBIT 3 - 8
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 10 of 100


04256400   San Bernardino Beauty College                         CA       $96,223         $48,111
00127200   San Bernardino Valley College                         CA    $6,732,563      $3,366,281
01203100   San Diego Christian College                           CA     $421,905        $210,952
00127300   San Diego City College                                CA    $4,592,301      $2,296,150
04145000   San Diego Culinary Institute                          CA       $70,731         $35,365
00127500   San Diego Mesa College                                CA    $5,911,519      $2,955,759
01182000   San Diego Miramar College                             CA    $3,235,898      $1,617,949
00115100   San Diego State University                            CA   $29,394,934     $14,697,467
00394800   San Francisco Art Institute                           CA     $283,166        $141,583
00127800   San Francisco Conservatory Of Music                   CA     $249,016        $124,508
04234000   San Francisco Film School                             CA       $34,950         $17,475
04141300   San Francisco Institute Of Esthetics & Cosmetology    CA     $291,524        $145,762
00115400   San Francisco State University                        CA   $28,725,948     $14,362,974
02500000   San Joaquin College Of Law                            CA       $42,482         $21,241
00128000   San Joaquin Delta College                             CA    $7,835,430      $3,917,715
02120700   San Joaquin Valley College                            CA   $12,104,128      $6,052,064
00128200   San Jose City College                                 CA    $2,274,964      $1,137,482
00115500   San Jose State University                             CA   $28,769,546     $14,384,773
04173400   Santa Ana Beauty Academy                              CA       $52,745         $26,372
04190800   Santa Ana Beauty College                              CA     $171,120          $85,560
00128400   Santa Ana College                                     CA    $5,594,396      $2,797,198
04250100   Santa Barbara And Ventura Colleges Of Law (The)       CA       $54,315         $27,157
02577900   Santa Barbara Business College                        CA     $786,894        $393,447
02578000   Santa Barbara Business College                        CA     $208,381        $104,190
00128500   Santa Barbara City College                            CA    $5,767,428      $2,883,714
00132600   Santa Clara University                                CA    $3,542,678      $1,771,339
00128600   Santa Monica College                                  CA   $12,193,513      $6,096,756
00128700   Santa Rosa Junior College                             CA    $5,942,841      $2,971,420
03695700   Santiago Canyon College                               CA    $2,893,906      $1,446,953
02120600   Saybrook University                                   CA        $3,469          $1,734
00117400   Scripps College                                       CA     $546,083        $273,041
02359300   Shasta Bible College And Graduate School              CA       $26,199         $13,099
00128900   Shasta College                                        CA    $3,673,274      $1,836,637
04161700   Shasta School Of Cosmetology                          CA     $112,740          $56,370
00129000   Sierra College                                        CA    $7,595,581      $3,797,790
02064300   Sierra College Of Beauty                              CA     $321,871        $160,935
00129100   Simpson University                                    CA     $892,430        $446,215
00771300   Skyline College                                       CA    $2,491,579      $1,245,789
02267600   Sofia University                                      CA       $16,303          $8,151
03814400   Soka University Of America                            CA     $351,126        $175,563
00129200   Solano Community College                              CA    $3,130,214      $1,565,107
00115600   Sonoma State University                               CA    $9,093,447      $4,546,723
02597300   South Baylo University                                CA     $213,732        $106,866
02277400   South Coast College                                   CA     $366,087        $183,043
04181200   Southern California Health Institute (Sochi)          CA     $902,290        $451,145
02075800   Southern California Institute Of Architecture (The)   CA     $339,620        $169,810
03113600   Southern California Institute Of Technology           CA    $1,535,401       $767,700
03332300   Southern California Seminary                          CA       $39,208         $19,604
00122900   Southern California University Of Health Sciences     CA     $401,546        $200,773
04195500   Southern States University                            CA     $139,085          $69,542
00129400   Southwestern Community College District               CA    $9,253,264      $4,626,632
00129500   Southwestern Law School                               CA     $212,120        $106,060
02596400   Spartan College Of Aeronautics & Technology           CA    $1,117,522       $558,761
03889300   Stanbridge University                                 CA    $1,395,629       $697,814
00130500   Stanford University                                   CA    $7,376,668      $3,688,334
00408000   Starr King School For The Ministry                    CA       $23,860         $11,930
03759300   Stellar Career College                                CA     $118,426          $59,213
03752400   Sum Bible College & Theological Seminary              CA       $26,609         $13,304
03108100   Summit College                                        CA    $2,365,247      $1,182,623
00130900   Taft College                                          CA    $1,122,910       $561,455
02236400   Thanh Le College, School Of Cosmetology               CA       $96,857         $48,428
04158800   Theatre Of Arts                                       CA       $79,898         $39,949
02358000   Thomas Aquinas College                                CA     $354,873        $177,436
01085400   Thomas Jefferson School Of Law                        CA     $116,684          $58,342
02255400   Toni&Guy Hairdressing Academy                         CA     $545,266        $272,633
04142600   Touro University                                      CA     $797,347        $398,673
04142500   Touro University Worldwide                            CA       $87,768         $43,884
03650300   Tri-Community Adult Education                         CA       $68,720         $34,360
03113300   Uei College                                           CA    $5,025,381      $2,512,690
03969600   Uei College                                           CA    $4,785,647      $2,392,823
04208100   Ukiah Adult School                                    CA       $49,598         $24,799
02559300   United Education Institute                            CA   $14,992,982      $7,496,491
04005300   United States University                              CA       $12,982          $6,491
04169700   Unitek College                                        CA    $3,157,044      $1,578,522
04195400   Unitek College                                        CA     $598,178        $299,089
01244600   Universal College Of Beauty                           CA       $76,226         $38,113
04245500   Universal Healthcare Careers College                  CA     $158,672          $79,336
03427500   University Of Antelope Valley                         CA    $1,613,796       $806,898
00131200   University Of California, Berkeley                    CA   $30,440,627     $15,220,313



                                                                            EXHIBIT 3 - 9
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 11 of 100


00131300   University Of California, Davis                                CA   $33,871,763    $16,935,881
00394700   University Of California, Hastings College Of The Law          CA     $276,618       $138,309
00131400   University Of California, Irvine                               CA   $36,731,629    $18,365,814
00131500   University Of California, Los Angeles                          CA   $35,906,870    $17,953,435
04127100   University Of California, Merced                               CA   $13,037,897     $6,518,948
00131600   University Of California, Riverside                            CA   $29,734,626    $14,867,313
00131700   University Of California, San Diego                            CA   $34,889,769    $17,444,884
00131900   University Of California, San Francisco                        CA     $867,955       $433,977
00132000   University Of California, Santa Barbara                        CA   $25,204,196    $12,602,098
00132100   University Of California, Santa Cruz                           CA   $19,327,201     $9,663,600
03995300   University Of East-West Medicine                               CA       $94,275        $47,137
00121600   University Of La Verne                                         CA    $5,658,977     $2,829,488
00132200   University Of Redlands                                         CA    $3,388,020     $1,694,010
04259700   University Of Saint Katherine                                  CA     $246,937       $123,468
01039500   University Of San Diego                                        CA    $4,426,552     $2,213,276
00132500   University Of San Francisco                                    CA    $7,293,888     $3,646,944
00132800   University Of Southern California                              CA   $19,278,560     $9,639,280
03171300   University Of St. Augustine For Health Sciences                CA     $993,092       $496,546
00132900   University Of The Pacific                                      CA    $5,164,869     $2,582,434
03696300   University Of The West                                         CA     $140,086         $70,043
04270000   Urban Barber College                                           CA     $185,408         $92,704
04114500   Valley College Of Medical Careers                              CA     $189,724         $94,862
00129300   Vanguard University Of Southern California                     CA    $1,879,831      $939,915
03084700   Ventura Adult And Continuing Education                         CA     $207,297       $103,648
00133400   Ventura College                                                CA    $4,581,538     $2,290,769
00133500   Victor Valley Community College                                CA    $8,067,843     $4,033,921
04273300   Victory Career College                                         CA     $162,289         $81,144
02061600   Wayne'S College Of Beauty                                      CA       $72,461        $36,230
03639300   West Coast Ultrasound Institute                                CA    $1,805,882      $902,941
03698300   West Coast University                                          CA   $11,797,821     $5,898,910
04111300   West Hills College Lemoore                                     CA    $2,260,143     $1,130,071
00117600   West Hills Community College                                   CA     $592,666       $296,333
00859600   West Los Angeles College                                       CA    $2,215,810     $1,107,905
00133800   West Valley College                                            CA    $2,016,079     $1,008,039
04192500   Westchester College Of Nursing & Allied Health                 CA        $6,110         $3,055
04249600   Westcliff University                                           CA     $199,036         $99,518
02482700   Western University Of Health Sciences                          CA    $1,105,699      $552,849
02276800   Westminster Theological Seminary In California                 CA       $35,790        $17,895
00134100   Westmont College                                               CA     $950,992       $475,496
00134200   Whittier College                                               CA    $1,879,550      $939,775
00128100   William Jessup University                                      CA    $1,486,736      $743,368
00134300   Woodbury University                                            CA    $1,199,479      $599,739
04143800   Woodland Community College                                     CA    $1,623,074      $811,537
03868300   World Mission University                                       CA       $52,382        $26,191
00884600   Wright Institute (The)                                         CA     $145,487         $72,743
04211900   Xavier College School Of Nursing                               CA     $238,863       $119,431
02262400   Yeshiva Ohr Elchonon Chabad - West Coast Talmudical Seminary   CA     $286,933       $143,466
03098200   Yo San University Of Traditional Chinese Medicine              CA       $59,068        $29,534
00134400   Yuba College                                                   CA    $3,748,918     $1,874,459
04221700   Zms The Academy                                                CA     $132,113         $66,056
04093300   Academy Of Natural Therapy                                     CO       $33,501        $16,750
00134500   Adams State University                                         CO    $1,568,914      $784,457
00758200   Aims Community College                                         CO    $2,541,187     $1,270,593
00134600   Arapahoe Community College                                     CO    $2,079,610     $1,039,805
04080300   Aspen University                                               CO       $28,984        $14,492
03776300   Auguste Escoffier School Of Culinary Arts                      CO     $588,381       $294,190
03027400   Avalon School Of Cosmetology                                   CO     $132,880         $66,440
04167100   Aveda Institute Denver                                         CO     $602,184       $301,092
01267000   Bel - Rea Institute Of Animal Technology                       CO     $470,581       $235,290
04184900   College Of International Esthetics                             CO     $129,153         $64,576
02594300   Collegeamerica Denver                                          CO     $944,384       $472,192
04185000   Colorado Academy Of Veterinary Technology                      CO     $203,310       $101,655
00940100   Colorado Christian University                                  CO    $2,267,714     $1,133,857
00134700   Colorado College                                               CO    $1,157,391      $578,695
00135800   Colorado Mesa University                                       CO    $7,068,379     $3,534,189
00450600   Colorado Mountain College                                      CO    $1,694,667      $847,333
00135900   Colorado Northwestern Community College                        CO     $397,997       $198,998
03584400   Colorado School Of Healing Arts                                CO       $72,624        $36,312
00134800   Colorado School Of Mines                                       CO    $3,445,115     $1,722,557
01157200   Colorado School Of Trades                                      CO     $186,092         $93,046
03686300   Colorado School Of Traditional Chinese Medicine                CO       $32,880        $16,440
00135000   Colorado State University                                      CO   $17,693,711     $8,846,855
00136500   Colorado State University-Pueblo                               CO    $3,959,862     $1,979,931
01014800   Colorado Technical University                                  CO    $1,581,179      $790,589
02276900   Community College Of Aurora                                    CO    $3,035,626     $1,517,813
00954200   Community College Of Denver                                    CO    $4,443,177     $2,221,588
00887100   Concorde Career College                                        CO    $1,667,137      $833,568
04148300   Denver College Of Nursing                                      CO     $753,229       $376,614
00135200   Denver Seminary                                                CO     $137,773         $68,886



                                                                                   EXHIBIT 3 - 10
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 12 of 100


04195300   Elevate Salon Institute                                      CO       $97,669        $48,834
00559600   Emily Griffith Technical College                             CO    $1,828,725      $914,362
00135300   Fort Lewis College                                           CO    $3,038,637     $1,519,318
00793300   Front Range Community College                                CO    $7,046,470     $3,523,235
03006300   Ibmc College                                                 CO    $1,497,661      $748,830
00135400   Iliff School Of Theology                                     CO       $39,110        $19,555
04121200   Institute Of Taoist Education And Acupuncture                CO       $11,057         $5,528
03066900   Intellitec College                                           CO    $1,174,578      $587,289
02253700   Intellitec College                                           CO    $1,132,045      $566,022
01285000   International Salon And Spa Academy                          CO     $475,449       $237,724
00135500   Lamar Community College                                      CO     $588,420       $294,210
03976300   Massage Therapy Institute Of Colorado                        CO       $53,176        $26,588
00136000   Metropolitan State University Of Denver                      CO   $14,390,083     $7,195,041
04125100   Montessori Casa International                                CO        $3,492         $1,746
00998100   Morgan Community College                                     CO     $411,258       $205,629
02117500   Naropa University                                            CO     $656,811       $328,405
04139300   National Beauty College                                      CO       $28,336        $14,168
01300700   Nazarene Bible College                                       CO        $5,757         $2,878
04202600   New Dimensions Beauty Academy                                CO       $48,218        $24,109
00136100   Northeastern Junior College                                  CO     $868,359       $434,179
00136200   Otero Junior College                                         CO     $902,921       $451,460
04170200   Paul Mitchell The School Colorado Springs                    CO     $338,720       $169,360
04221400   Paul Mitchell The School Denver                              CO     $306,368       $153,184
01287500   Pickens Technical College                                    CO     $839,917       $419,958
00889600   Pikes Peak Community College                                 CO    $7,543,778     $3,771,889
04177100   Pima Medical Institute                                       CO    $2,092,022     $1,046,011
03014900   Platt College                                                CO     $412,152       $206,076
02116300   Pueblo Community College                                     CO    $3,638,453     $1,819,226
00954300   Red Rocks Community College                                  CO    $3,149,018     $1,574,509
00136300   Regis University                                             CO    $2,448,686     $1,224,343
00764900   Rocky Mountain College Of Art + Design                       CO     $761,314       $380,657
03306300   Rocky Mountain Montessori Teacher Training Program           CO       $20,588        $10,294
04218900   Rocky Vista University                                       CO     $262,167       $131,083
04172500   Rolf Institute Of Structural Integration (The)               CO       $23,419        $11,709
04173800   Salon Professional Academy (The)                             CO     $191,082         $95,541
02165200   Salon Professional Academy (The)                             CO     $142,706         $71,353
00729700   Spartan College Of Aeronautics And Technology                CO     $539,465       $269,732
04271000   Stacey James Institute                                       CO       $58,169        $29,084
02156200   Technical College Of The Rockies                             CO     $128,974         $64,487
03670300   Toni&Guy Hairdressing Academy                                CO     $261,110       $130,555
00136800   Trinidad State Junior College                                CO    $1,038,406      $519,203
04179700   United Beauty College                                        CO       $99,695        $49,847
00137000   University Of Colorado Boulder                               CO   $18,732,408     $9,366,204
00450900   University Of Colorado Colorado Springs                      CO    $7,925,645     $3,962,822
00450800   University Of Colorado Denver                                CO   $10,184,083     $5,092,041
00137100   University Of Denver                                         CO    $4,626,269     $2,313,134
00134900   University Of Northern Colorado                              CO    $7,650,214     $3,825,107
00137200   Western Colorado University                                  CO    $1,353,339      $676,669
04104300   Academy Di Capelli                                           CT     $230,964       $115,482
04219200   Ace Cosmetology & Barbering Training Center                  CT     $273,453       $136,726
00137400   Albertus Magnus College                                      CT    $1,362,920      $681,460
02106600   American Institute                                           CT    $3,113,907     $1,556,953
01115000   Asnuntuck Community College                                  CT    $1,215,438      $607,719
04224200   Belle Academy Of Cosmetology                                 CT       $24,212        $12,106
04128800   Branford Academy Of Hair & Cosmetology                       CT       $70,305        $35,152
02074000   Branford Hall Career Institute                               CT     $588,348       $294,174
00763500   Capital Community College                                    CT    $2,032,022     $1,016,011
00137800   Central Connecticut State University                         CT    $9,009,014     $4,504,507
00137900   Connecticut College                                          CT    $1,202,711      $601,355
02316600   Cortiva Institute                                            CT     $325,544       $162,772
04249800   Dolce Llc The Academy                                        CT       $84,286        $42,143
00927700   E C Goodwin Technical High School                            CT       $72,504        $36,252
00142500   Eastern Connecticut State University                         CT    $4,433,725     $2,216,862
00138500   Fairfield University                                         CT    $2,137,358     $1,068,679
00803700   Gateway Community College                                    CT    $4,296,723     $2,148,361
02244900   Goodwin University                                           CT    $2,365,797     $1,182,898
00138700   Hartford Seminary                                            CT       $17,007         $8,503
00138900   Holy Apostles College & Seminary                             CT       $22,522        $11,261
00451300   Housatonic Community College                                 CT    $3,450,869     $1,725,434
02245300   Howell Cheney Technical High School                          CT       $31,645        $15,822
03094800   Industrial Management & Training Institute                   CT     $133,714         $66,857
04152400   International Institute Of Cosmetology                       CT     $214,064       $107,032
00730300   Lincoln Technical Institute                                  CT    $6,495,045     $3,247,522
00139200   Manchester Community College                                 CT    $3,235,201     $1,617,600
00803800   Middlesex Community College                                  CT    $1,323,379      $661,689
00139300   Mitchell College                                             CT     $616,528       $308,264
00698200   Naugatuck Valley Community College                           CT    $3,819,528     $1,909,764
02202500   New England Tractor Trailer Training School Of Connecticut   CT    $2,717,490     $1,358,745
02112700   North Haven Academy, Llc                                     CT     $276,333       $138,166



                                                                                 EXHIBIT 3 - 11
            Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 13 of 100


00139800   Northwestern Connecticut Community College                             CT     $602,265       $301,132
00139900   Norwalk Community College                                              CT    $3,189,661     $1,594,830
04145400   Oxford Academy Of Hair Design                                          CT     $212,940       $106,470
00745900   Paier College Of Art                                                   CT       $78,906        $39,453
02565000   Platt Technical High School                                            CT       $32,573        $16,286
01077900   Porter And Chester Institute                                           CT    $4,642,939     $2,321,469
00730500   Porter And Chester Institute Of Hamden                                 CT     $595,156       $297,578
00140100   Post University                                                        CT    $1,419,702      $709,851
01053000   Quinebaug Valley Community College                                     CT     $889,048       $444,524
00140200   Quinnipiac University                                                  CT    $5,345,199     $2,672,599
04230900   Ricci'S Toni & Guy Hairdressing Academy/ Tigi Creative School          CT     $141,397         $70,698
00140300   Sacred Heart University                                                CT    $4,305,177     $2,152,588
00140600   Southern Connecticut State University                                  CT    $8,390,168     $4,195,084
01242500   Stone Academy                                                          CT    $1,976,921      $988,460
00976500   Three Rivers Community College                                         CT    $2,253,229     $1,126,614
04148400   Tigi Hairdressing Academy Guilford                                     CT       $47,853        $23,926
00141400   Trinity College                                                        CT    $1,376,444      $688,222
00976400   Tunxis Community College                                               CT    $2,185,505     $1,092,752
00141600   University Of Bridgeport                                               CT    $3,271,938     $1,635,969
00141700   University Of Connecticut                                              CT   $21,500,845    $10,750,422
00142200   University Of Hartford                                                 CT    $4,467,175     $2,233,587
00139700   University Of New Haven                                                CT    $4,642,795     $2,321,397
00140900   University Of Saint Joseph                                             CT    $1,158,343      $579,171
00142400   Wesleyan University                                                    CT    $2,257,086     $1,128,543
00138000   Western Connecticut State University                                   CT    $4,256,393     $2,128,196
00142600   Yale University                                                        CT    $6,851,139     $3,425,569
00143400   American University (The)                                              DC    $6,314,017     $3,157,008
03409600   Bennett Career Institute                                               DC     $429,212       $214,606
03104300   Career Technical Institute                                             DC     $420,528       $210,264
00143700   Catholic University Of America (The)                                   DC    $2,374,572     $1,187,286
01280300   Dominican House Of Studies                                             DC       $30,552        $15,276
00144300   Gallaudet University                                                   DC    $1,642,996      $821,498
00144400   George Washington University                                           DC    $9,118,529     $4,559,264
00144500   Georgetown University                                                  DC    $6,110,643     $3,055,321
00144800   Howard University                                                      DC    $8,723,244     $4,361,622
04114400   Institute Of World Politics (The)                                      DC       $37,536        $18,768
02132800   National Conservatory Of Dramatic Arts                                 DC       $40,522        $20,261
04142700   Pontifical John Paul Ii Institute For Studies On Marriage And Family   DC       $12,221         $6,110
03750300   Prospect College                                                       DC     $830,854       $415,427
00145900   Strayer University                                                     DC    $5,792,122     $2,896,061
00146000   Trinity Washington University                                          DC    $1,960,751      $980,375
00144100   University Of The District Of Columbia                                 DC    $3,609,526     $1,804,763
03218300   University Of The Potomac                                              DC       $57,862        $28,931
00146400   Wesley Theological Seminary                                            DC     $142,919         $71,459
04130700   Academy Of Massage And Bodywork                                        DE       $57,444        $28,722
03025800   Dawn Career Institute                                                  DE     $539,645       $269,822
04139800   Delaware College Of Art And Design                                     DE     $168,154         $84,077
03702300   Delaware Learning Institute Of Cosmetology                             DE       $68,172        $34,086
00142800   Delaware State University                                              DE    $5,565,920     $2,782,960
01172700   Delaware Technical Community College                                   DE    $9,008,399     $4,504,199
00142900   Goldey-Beacom College                                                  DE    $1,040,019      $520,009
04250300   Hair Academy School Of Barbering & Beauty                              DE       $54,631        $27,315
03543300   Harris School Of Business                                              DE     $267,318       $133,659
02125200   Margaret H. Rollins School Of Nursing At Beebe Medical Center          DE       $49,412        $24,706
04171100   Paul Mitchell The School - Delaware                                    DE     $165,470         $82,735
04235300   Polytech Adult Education                                               DE       $47,434        $23,717
02190400   Schilling - Douglas School Of Hair Design                              DE     $198,790         $99,395
00143100   University Of Delaware                                                 DE   $12,174,809     $6,087,404
00143300   Wesley College                                                         DE    $1,494,069      $747,034
00794800   Wilmington University                                                  DE    $3,126,974     $1,563,487
04133500   Academy For Five Element Acupuncture                                   FL       $21,823        $10,911
03346300   Academy For Nursing And Health Occupations                             FL     $541,389       $270,694
04126900   Academy Of Career Training                                             FL     $189,286         $94,643
02499000   Academy Of Cosmetology                                                 FL     $176,007         $88,003
03414500   Acupuncture And Massage College                                        FL     $283,101       $141,550
03757300   Advance Science International College                                  FL       $78,324        $39,162
03115500   Adventhealth University                                                FL    $1,126,242      $563,121
00149900   Altierus Career College                                                FL    $2,524,835     $1,262,417
04151500   American Academy Of Cosmetology                                        FL     $122,040         $61,020
03491400   American Advanced Technicians Institute                                FL     $104,373         $52,186
04263500   American Beauty Schools                                                FL       $38,193        $19,096
00466600   American College For Medical Careers                                   FL     $323,870       $161,935
04016500   American Institute Of Beauty                                           FL     $676,204       $338,102
04192100   American Medical Academy                                               FL     $273,262       $136,631
04194200   Aparicio-Levy Technical College                                        FL       $45,310        $22,655
03816300   Artistic Nails & Beauty Academy                                        FL     $541,307       $270,653
03012300   Asm Beauty World Academy                                               FL     $153,271         $76,635
03429600   Atlantic Institute Of Oriental Medicine                                FL     $130,647         $65,323
01226300   Atlantic Technical College                                             FL     $758,163       $379,081



                                                                                           EXHIBIT 3 - 12
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 14 of 100


04233900   Atlantis University                                    FL       $80,885        $40,442
03691400   Ave Maria School Of Law                                FL       $74,489        $37,244
03941300   Ave Maria University                                   FL     $927,779       $463,889
04119400   Aveda Institute - South Florida                        FL     $676,153       $338,076
04134800   Aveda Institute - Tallahassee                          FL     $798,287       $399,143
04156400   Aviation Institute Of Maintenance                      FL     $782,346       $391,173
03986300   Aviator College Of Aeronautical Science & Technology   FL       $98,828        $49,414
02159600   Baptist College Of Florida (The)                       FL     $262,085       $131,042
00146600   Barry University                                       FL    $5,027,398     $2,513,699
03373300   Beacon College                                         FL     $405,430       $202,715
04170300   Beauty Academy Of South Florida                        FL     $348,763       $174,381
03801400   Beauty Institute (The)                                 FL       $67,958        $33,979
03018500   Bene'S Career Academy                                  FL     $406,818       $203,409
00146700   Bethune Cookman University                             FL    $6,648,501     $3,324,250
03100800   Big Bend Technical College                             FL     $198,157         $99,078
04217800   Boca Beauty Academy                                    FL     $412,160       $206,080
02601600   Brewster Technical College                             FL     $179,902         $89,951
00150000   Broward College                                        FL   $27,154,901    $13,577,450
04083400   Cambridge College Of Healthcare & Technology           FL    $1,131,811      $565,905
03842500   Cambridge Institute Of Allied Health And Technology    FL     $779,045       $389,522
03158300   Cape Coral Technical College                           FL     $358,183       $179,091
03985300   Cda Technical Institute                                FL     $245,723       $122,861
04145900   Celebrity School Of Beauty                             FL     $347,719       $173,859
04249400   Center For Neurosomatic Studies                        FL       $21,825        $10,912
02297000   Charlotte Technical College                            FL     $248,791       $124,395
00147200   Chipola College                                        FL    $1,208,491      $604,245
02515400   City College                                           FL    $1,316,096      $658,048
03079900   City College                                           FL     $292,345       $146,172
03071600   College Of Business & Technology                       FL    $1,227,280      $613,640
00147100   College Of Central Florida                             FL    $5,063,707     $2,531,853
00148500   College Of The Florida Keys (The)                      FL     $481,856       $240,928
03108600   Compu-Med Vocational Careers                           FL     $442,546       $221,273
02089600   Concorde Career Institute                              FL    $1,340,456      $670,228
02275100   Concorde Career Institute                              FL     $621,612       $310,806
02172700   Concorde Career Institute                              FL     $561,628       $280,814
03008600   Cortiva Institute                                      FL     $908,597       $454,298
02279600   Cortiva Institute                                      FL     $709,623       $354,811
04135000   Cozmo Beauty School                                    FL     $110,109         $55,054
04164600   D. A. Dorsey Technical College                         FL       $51,116        $25,558
03939600   Daytona College                                        FL     $301,333       $150,666
00147500   Daytona State College                                  FL    $7,681,731     $3,840,865
03888300   Dragon Rises College Of Oriental Medicine              FL       $18,040         $9,020
03429700   East West College Of Natural Medicine                  FL       $63,723        $31,861
00147000   Eastern Florida State College                          FL    $8,816,361     $4,408,180
00148700   Eckerd College                                         FL    $1,561,944      $780,972
00147800   Edward Waters College                                  FL    $1,361,209      $680,604
00147900   Embry-Riddle Aeronautical University                   FL    $6,845,716     $3,422,858
04146200   Emerald Coast Technical College                        FL     $305,110       $152,555
03570400   English Center (The)                                   FL       $91,968        $45,984
00559400   Erwin Technical College                                FL     $967,210       $483,605
03108500   Everglades University                                  FL     $776,027       $388,013
04229700   First Coast Barber Academy                             FL       $83,945        $41,972
00789300   Flagler College                                        FL    $2,708,794     $1,354,397
04158300   Flagler Technical Institute                            FL       $33,483        $16,741
04188300   Florida Academy                                        FL     $217,593       $108,796
03823300   Florida Academy Of Health & Beauty                     FL     $137,965         $68,982
00148000   Florida Agricultural & Mechanical University           FL   $13,051,325     $6,525,662
00148100   Florida Atlantic University                            FL   $22,429,874    $11,214,937
03611400   Florida Barber Academy                                 FL     $390,387       $195,193
02305800   Florida Career College                                 FL   $17,303,589     $8,651,794
03374300   Florida Coastal School Of Law                          FL       $96,603        $48,301
00148200   Florida College                                        FL     $445,256       $222,628
03238300   Florida College Of Integrative Medicine                FL       $58,486        $29,243
03627600   Florida Education Institute                            FL     $558,247       $279,123
00150100   Florida Gateway College                                FL    $1,498,341      $749,170
03255300   Florida Gulf Coast University                          FL   $11,143,620     $5,571,810
04197600   Florida Institute Of Recording, Sound And Technology   FL     $287,242       $143,621
00146900   Florida Institute Of Technology                        FL    $3,607,645     $1,803,822
02329900   Florida Institute Of Ultrasound                        FL       $73,059        $36,529
04238400   Florida International Training Institute               FL     $197,885         $98,942
00963500   Florida International University                       FL   $38,301,957    $19,150,978
00148600   Florida Memorial University                            FL    $2,154,643     $1,077,321
02547600   Florida National University                            FL    $5,884,598     $2,942,299
00752600   Florida Panhandle Technical College                    FL     $378,062       $189,031
04263400   Florida Polytechnic University                         FL    $1,253,303      $626,651
04129900   Florida School Of Massage                              FL       $96,011        $48,005
03856500   Florida School Of Traditional Midwifery                FL       $35,271        $17,635
00148800   Florida Southern College                               FL    $2,291,992     $1,145,996
00147700   Florida Southwestern State College                     FL    $9,178,997     $4,589,498



                                                                           EXHIBIT 3 - 13
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 15 of 100


00148400   Florida State College At Jacksonville                                    FL   $14,500,515     $7,250,257
00148900   Florida State University                                                 FL   $29,339,828    $14,669,914
04206300   Florida Vocational Institute                                             FL     $623,164       $311,582
00755800   Fort Myers Technical College                                             FL     $507,574       $253,787
02338400   Fort Pierce Beauty Academy                                               FL     $443,123       $221,561
03434300   Fortis College                                                           FL    $1,192,474      $596,237
04146300   Fred K. Marchman Technical College                                       FL     $320,269       $160,134
02362100   Full Sail University                                                     FL    $9,445,834     $4,722,917
04133900   Futura Career Institute                                                  FL     $374,889       $187,444
04116400   Future-Tech Institute                                                    FL     $144,916         $72,458
04229800   Gadsden Technical Institute                                              FL       $41,133        $20,566
02307400   George Stone Technical College                                           FL     $446,933       $223,466
03079800   George T. Baker Aviation Technical College                               FL     $624,978       $312,489
04276500   Global Medical & Technical Training Institute                            FL       $48,533        $24,266
00149000   Gulf Coast State College                                                 FL    $2,415,469     $1,207,734
04182600   Hci College                                                              FL     $698,258       $349,129
00787000   Hillsborough Community College                                           FL   $16,262,267     $8,131,133
02188900   Hobe Sound Bible College                                                 FL       $75,745        $37,872
03037500   Hodges University                                                        FL    $1,029,439      $514,719
03706300   Hollywood Institute                                                      FL     $490,367       $245,183
04162500   Hollywood Institute Of Beauty Careers                                    FL    $1,554,527      $777,263
04251700   Hope College Of Arts And Sciences                                        FL       $88,555        $44,277
04150800   Immokalee Technical College                                              FL     $181,354         $90,677
00149300   Indian River State College                                               FL    $9,553,094     $4,776,547
04274200   Installer Institute                                                      FL        $8,619         $4,309
04223400   Interamerican Technical Institute                                        FL       $87,212        $43,606
02257900   International Academy                                                    FL     $203,011       $101,505
03411400   International Training Careers                                           FL     $397,293       $198,646
00149500   Jacksonville University                                                  FL    $2,208,846     $1,104,423
04162000   Jose Maria Vargas University                                             FL       $13,814         $6,907
04213200   Kaizen Beauty Academy                                                    FL       $55,217        $27,608
04276800   Kck Beauty & Barber Academy                                              FL       $15,023         $7,511
02151900   Keiser University                                                        FL   $21,190,626    $10,595,313
04157100   L3 Commercial Training Solutions Airline Academy                         FL     $173,310         $86,655
02573200   La Belle Beauty Academy                                                  FL     $234,070       $117,035
02287100   La Belle Beauty School                                                   FL     $193,530         $96,765
00150200   Lake Sumter State College                                                FL    $2,306,379     $1,153,189
02228300   Lake Technical College                                                   FL     $568,563       $284,281
04242000   Latin Beauty Academy                                                     FL     $238,057       $119,028
04233400   Lee Professional Institute                                               FL       $60,437        $30,218
00558600   Lindsey Hopkins Technical College                                        FL     $501,691       $250,845
00558500   Lively Technical College                                                 FL     $942,497       $471,248
01016100   Loraines Academy & Spa                                                   FL     $141,007         $70,503
01323400   Lorenzo Walker Technical College                                         FL     $492,820       $246,410
00150500   Lynn University                                                          FL    $1,935,875      $967,937
00561200   Manatee Technical College                                                FL    $1,015,473      $507,736
03103900   Marion Technical College                                                 FL     $541,724       $270,862
04228900   Mcdougle Technical Institute                                             FL     $197,728         $98,864
04244700   Med Academy                                                              FL       $67,956        $33,978
04148500   Medical Institute Of Palm Beach                                          FL     $135,341         $67,670
03099600   Mercy Hospital School Of Practical Nursing, A Program Of Plantation Ge   FL     $172,183         $86,091
02326800   Meridian College                                                         FL     $488,558       $244,279
04227500   Merryfield School Of Pet Grooming                                        FL       $37,149        $18,574
03125600   Miami Ad School                                                          FL     $190,523         $95,261
00150600   Miami Dade College                                                       FL   $49,074,737    $24,537,368
00887800   Miami International University Of Art & Design                           FL    $2,762,168     $1,381,084
02316200   Miami Lakes Educational Center And Technical College                     FL     $362,478       $181,239
03078000   Miami Media School                                                       FL     $757,634       $378,817
04128400   Miami Regional University                                                FL     $774,452       $387,226
04182500   Millennia Atlantic University                                            FL       $44,229        $22,114
04220200   More Tech Institute                                                      FL     $130,953         $65,476
03035900   National Aviation Academy                                                FL    $1,950,415      $975,207
04250500   National Personal Training Institute                                     FL     $175,113         $87,556
03957400   New College Of Florida                                                   FL     $837,170       $418,585
03433400   New Concept Massage & Beauty School                                      FL     $209,257       $104,628
03224300   New Professions Technical Institute                                      FL     $600,447       $300,223
00150800   North Florida College                                                    FL     $715,483       $357,741
03557300   North Florida Cosmetology Institute                                      FL     $224,742       $112,371
03382300   North Florida Technical College                                          FL     $134,851         $67,425
00151000   Northwest Florida State College                                          FL    $2,530,500     $1,265,250
03089200   Nouvelle Institute                                                       FL     $805,020       $402,510
00150900   Nova Southeastern University                                             FL    $7,157,194     $3,578,597
04210800   Nri Institute Of Health Sciences                                         FL     $163,872         $81,936
03230300   Okaloosa Technical College And Choice High School                        FL     $393,330       $196,665
02501500   Orange Technical College - Mid Florida Campus                            FL     $538,345       $269,172
02513200   Orange Technical College - Orlando Campus                                FL     $255,268       $127,634
02321200   Orange Technical College - Westside Campus                               FL     $293,856       $146,928
02504600   Orange Technical College-Winter Park Campus                              FL     $265,697       $132,848
03127900   Osceola Technical College                                                FL     $590,003       $295,001



                                                                                             EXHIBIT 3 - 14
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 16 of 100


04106300   Palm Beach Academy Of Health & Beauty                          FL     $352,289       $176,144
00884900   Palm Beach Atlantic University                                 FL    $2,363,047     $1,181,523
00151200   Palm Beach State College                                       FL   $18,933,435     $9,466,717
04225000   Parisian Spa Institute                                         FL     $138,096         $69,048
01065200   Pasco - Hernando State College                                 FL    $6,574,907     $3,287,453
04120400   Paul Mitchell The School Miami                                 FL     $149,326         $74,663
02149900   Paul Mitchell The School-Jacksonville                          FL     $773,577       $386,788
04105400   Pensacola School Of Massage Therapy & Health Careers           FL     $228,149       $114,074
00151300   Pensacola State College                                        FL    $6,004,939     $3,002,469
04254300   Pets Playground Grooming School                                FL        $5,656         $2,828
04246900   Piberry Institute                                              FL       $93,447        $46,723
00560500   Pinellas Technical College - Clearwater Campus                 FL     $527,113       $263,556
02115300   Pinellas Technical College - St. Petersburg Campus             FL     $621,026       $310,513
00151400   Polk State College                                             FL    $6,116,050     $3,058,025
03114700   Praxis Institute                                               FL     $663,998       $331,999
04214500   Prestige Health & Beauty Sciences Academy                      FL       $61,112        $30,556
02554200   Radford M. Locklin Technical College                           FL     $177,103         $88,551
02511700   Ridge Technical College                                        FL     $516,450       $258,225
01257400   Ringling College Of Art And Design                             FL    $1,273,220      $636,610
00752500   Riveroak Technical College                                     FL     $269,159       $134,579
02524200   Robert Morgan Educational Center And Technical College         FL     $447,181       $223,590
00151500   Rollins College                                                FL    $2,692,112     $1,346,056
03696400   Saber College                                                  FL     $382,767       $191,383
00152300   Saint Johns River State College                                FL    $2,997,937     $1,498,968
00152600   Saint Leo University                                           FL    $4,579,587     $2,289,793
00146800   Saint Thomas University                                        FL    $1,296,380      $648,190
02612700   Salon Professional Academy - Melbourne, The                    FL     $175,281         $87,640
04167300   Salon Professional Academy (The)                               FL       $85,687        $42,843
04216900   San Ignacio University                                         FL     $139,442         $69,721
00151900   Santa Fe College                                               FL    $7,859,449     $3,929,724
02517100   Sarasota School Of Massage Therapy                             FL       $97,165        $48,582
00152000   Seminole State College Of Florida                              FL    $8,150,059     $4,075,029
04130400   Shear Excellence Hair Academy                                  FL     $224,489       $112,244
04209500   Shear Finesse Beauty Academy                                   FL       $75,116        $37,558
00990200   Sheridan Technical College                                     FL    $1,063,091      $531,545
04209200   South Dade Technical College-South Dade Skills Center Campus   FL       $83,362        $41,681
03264300   South Florida Bible College And Theological Seminary           FL       $96,848        $48,424
03661400   South Florida Institute Of Technology                          FL    $3,625,271     $1,812,635
00152200   South Florida State College                                    FL    $2,111,445     $1,055,722
03123900   Southeastern College                                           FL    $1,689,659      $844,829
00152100   Southeastern University                                        FL    $4,820,567     $2,410,283
02278800   Southern Technical College                                     FL    $2,097,167     $1,048,583
03903500   Southern Technical College                                     FL    $1,776,085      $888,042
00807500   St. John Vianney College Seminary                              FL       $38,046        $19,023
01254400   St. Johns County School District                               FL     $308,355       $154,177
00152800   St. Petersburg College                                         FL   $12,813,482     $6,406,741
00822300   St. Vincent De Paul Regional Seminary                          FL       $40,445        $20,222
00150400   State College Of Florida, Manatee-Sarasota                     FL    $5,023,266     $2,511,633
00153100   Stetson University                                             FL    $3,578,583     $1,789,291
04163000   Summit Salon Academy                                           FL     $224,446       $112,223
04163100   Summit Salon Academy - Gainesville                             FL     $140,570         $70,285
00560700   Suncoast Technical College                                     FL     $425,821       $212,910
04270800   Suncoast Technical Education Center                            FL       $17,940         $8,970
02524000   Sunstate Academy                                               FL     $814,778       $407,389
02326900   Sunstate Academy                                               FL     $478,081       $239,040
00153300   Tallahassee Community College                                  FL    $7,763,584     $3,881,792
02508900   Talmudic College Of Florida                                    FL       $27,499        $13,749
04116600   Taylor College                                                 FL     $337,759       $168,879
04163200   Tenaj Salon Institute                                          FL     $296,389       $148,194
01082600   Tom P. Haney Technical Center                                  FL     $539,960       $269,980
00560800   Traviss Technical College                                      FL     $644,793       $322,396
04194000   Treasure Coast Technical College                               FL       $53,915        $26,957
04029300   Trendsetters Of Fl. School Of Beauty & Barbering               FL       $95,086        $47,543
03101900   Trinity Baptist College                                        FL     $421,907       $210,953
03028200   Trinity College Of Florida                                     FL     $194,883         $97,441
03549300   Ultimate Medical Academy                                       FL     $469,150       $234,575
04233200   Unilatina International College                                FL       $11,930         $5,965
03856300   Universal Career School                                        FL    $1,214,724      $607,362
00395400   University Of Central Florida                                  FL   $51,071,250    $25,535,625
00153500   University Of Florida                                          FL   $31,046,411    $15,523,205
04156300   University Of Fort Lauderdale                                  FL       $61,344        $30,672
00153600   University Of Miami                                            FL    $8,139,089     $4,069,544
00984100   University Of North Florida                                    FL   $11,770,196     $5,885,098
00153700   University Of South Florida                                    FL   $34,839,748    $17,419,874
00153800   University Of Tampa (The)                                      FL    $6,941,444     $3,470,722
00395500   University Of West Florida (The)                               FL    $6,801,388     $3,400,694
04269700   Ur Beauty & Barber Academy                                     FL       $55,477        $27,738
00675000   Valencia College                                               FL   $27,682,203    $13,841,101
00884800   Warner University                                              FL    $1,078,101      $539,050



                                                                                   EXHIBIT 3 - 15
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 17 of 100


00154000   Webber International University                 FL    $1,470,540      $735,270
03003600   William T Mcfatter Technical College            FL     $603,976       $301,988
02300900   Withlacoochee Technical College                 FL     $403,755       $201,877
04252400   Worldclass Academy Of Beauty Careers            FL       $23,877        $11,938
03256300   Yeshiva Gedolah Rabbinical College              FL       $55,254        $27,627
01034300   College Of Micronesia-Fsm                       FM    $3,640,313     $1,820,156
00154100   Abraham Baldwin Agricultural College            GA    $3,489,407     $1,744,703
00154200   Agnes Scott College                             GA    $1,148,230      $574,115
00154400   Albany State University                         GA    $5,137,088     $2,568,544
00560100   Albany Technical College                        GA    $2,451,149     $1,225,574
00154500   Andrew College                                  GA     $355,871       $177,935
00927000   Art Institute Of Atlanta (The)                  GA    $3,179,031     $1,589,515
00560000   Athens Technical College                        GA    $2,983,204     $1,491,602
03104500   Atlanta Institute Of Music And Media            GA     $337,362       $168,681
01216500   Atlanta Metropolitan State College              GA    $2,149,954     $1,074,977
02580200   Atlanta School Of Massage                       GA     $298,408       $149,204
00854300   Atlanta Technical College                       GA    $3,869,156     $1,934,578
03173300   Atlanta'S John Marshall Law School              GA     $122,500         $61,250
04021300   Augusta School Of Massage                       GA       $52,041        $26,020
00559900   Augusta Technical College                       GA    $4,386,678     $2,193,339
00157900   Augusta University                              GA    $6,145,342     $3,072,671
03523300   Aviation Institute Of Maintenance               GA    $2,722,482     $1,361,241
00155400   Berry College                                   GA    $1,589,811      $794,905
03076300   Beulah Heights University                       GA     $295,126       $147,563
00155600   Brenau University                               GA    $1,283,197      $641,598
00155700   Brewton Parker College                          GA     $449,184       $224,592
02060900   Brown College Of Court Reporting                GA       $67,945        $33,972
00576300   Central Georgia Technical College               GA    $5,100,288     $2,550,144
00562000   Chattahoochee Technical College                 GA    $4,903,653     $2,451,826
00155900   Clark Atlanta University                        GA    $6,064,349     $3,032,174
00897600   Clayton State University                        GA    $6,165,671     $3,082,835
00551100   Coastal Pines Technical College                 GA    $1,758,137      $879,068
00155800   College Of Coastal Georgia                      GA    $2,811,985     $1,405,992
00156000   Columbia Theological Seminary                   GA       $68,698        $34,349
00156100   Columbus State University                       GA    $6,352,178     $3,176,089
00562400   Columbus Technical College                      GA    $3,131,902     $1,565,951
00348400   Covenant College                                GA     $822,751       $411,375
02285500   Creative Circus (The)                           GA     $113,193         $56,596
04242300   Dalton Institute Of Esthetics And Cosmetology   GA       $82,217        $41,108
00395600   Dalton State College                            GA    $4,768,309     $2,384,154
01099700   East Georgia State College                      GA    $2,879,553     $1,439,776
04204500   Elaine Sterling Institute(The)                  GA     $414,178       $207,089
00156300   Emmanuel College                                GA     $871,449       $435,724
00156400   Emory University                                GA    $7,974,341     $3,987,170
00156600   Fort Valley State University                    GA    $4,166,439     $2,083,219
03005400   Georgia Career Institute                        GA     $846,937       $423,468
00160200   Georgia College & State University              GA    $4,082,028     $2,041,014
04142900   Georgia Gwinnett College                        GA   $13,470,330     $6,735,165
00950700   Georgia Highlands College                       GA    $4,220,236     $2,110,118
03089100   Georgia Institute Of Cosmetology                GA     $599,634       $299,817
00156900   Georgia Institute Of Technology                 GA   $10,388,077     $5,194,038
00157100   Georgia Military College                        GA    $5,998,679     $2,999,339
00402400   Georgia Northwestern Technical College          GA    $3,182,360     $1,591,180
00562200   Georgia Piedmont Technical College              GA    $2,699,452     $1,349,726
00157200   Georgia Southern University                     GA   $22,748,221    $11,374,110
00157300   Georgia Southwestern State University           GA    $1,848,045      $924,022
00157400   Georgia State University                        GA   $45,243,852    $22,621,926
00157500   Gordon State College                            GA    $3,427,492     $1,713,746
00411700   Grady Health System                             GA       $90,793        $45,396
01077100   Gupton-Jones College Of Funeral Service         GA     $275,886       $137,943
02583000   Gwinnett College                                GA    $1,577,669      $788,834
03804400   Gwinnett College                                GA     $334,880       $167,440
03418300   Gwinnett College-Sandy Springs                  GA     $268,254       $134,127
02288400   Gwinnett Technical College                      GA    $5,336,576     $2,668,288
04206400   Helms College                                   GA     $602,995       $301,497
04264600   Hogan Institute Of Cosmetology And Esthetics    GA       $88,626        $44,313
04260000   Institute Of Medical Ultrasound                 GA       $43,581        $21,790
02284300   Interactive College Of Technology               GA    $5,735,726     $2,867,863
00156800   Interdenominational Theological Center          GA       $44,417        $22,208
02520000   International School Of Skin And Nailcare       GA     $154,203         $77,101
00157700   Kennesaw State University                       GA   $27,911,927    $13,955,963
04150900   Keune Academy By 124                            GA     $146,504         $73,252
00157800   Lagrange College                                GA    $1,074,446      $537,223
00525400   Lanier Technical College                        GA    $2,122,657     $1,061,328
02074800   Life University                                 GA    $1,677,181      $838,590
03100900   Luther Rice College & Seminary                  GA       $23,030        $11,515
04256600   Mak Beauty Institute                            GA       $54,557        $27,278
00158000   Mercer University                               GA    $5,265,925     $2,632,962
00158100   Middle Georgia State University                 GA    $5,988,167     $2,994,083



                                                                    EXHIBIT 3 - 16
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 18 of 100


00158200   Morehouse College                                         GA    $2,947,819     $1,473,909
02482100   Morehouse School Of Medicine                              GA     $147,523         $73,761
04221100   New Horizons Medical Institute                            GA     $141,871         $70,935
00561900   North Georgia Technical College                           GA    $2,114,032     $1,057,016
03155500   Oconee Fall Line Technical College                        GA    $1,152,438      $576,219
03030000   Ogeechee Technical College                                GA    $1,622,353      $811,176
00158600   Oglethorpe University                                     GA    $1,279,508      $639,754
03812300   Omnitech Institute                                        GA     $506,117       $253,058
00158700   Paine College                                             GA     $798,094       $399,047
02577000   Paul Mitchell The School - Esani                          GA     $415,434       $207,717
04147000   Paul Mitchell The School Atlanta                          GA     $484,422       $242,211
00158800   Piedmont College                                          GA    $1,766,322      $883,161
00154700   Point University                                          GA    $1,214,025      $607,012
01205100   Pro Way Hair School                                       GA     $408,553       $204,276
04256700   Reformed University                                       GA       $70,509        $35,254
00158900   Reinhardt University                                      GA    $1,278,399      $639,199
03102000   Rivertown School Of Beauty, Barber, Skin Care And Nails   GA     $348,039       $174,019
02141500   Savannah College Of Art And Design                        GA    $8,209,651     $4,104,825
00159000   Savannah State University                                 GA    $6,374,932     $3,187,466
00561800   Savannah Technical College                                GA    $3,257,084     $1,628,542
00159100   Shorter University                                        GA    $1,208,080      $604,040
00159200   South Georgia State College                               GA    $2,422,737     $1,211,368
00561700   South Georgia Technical College                           GA    $1,870,108      $935,054
01303900   South University                                          GA    $7,726,176     $3,863,088
03066500   Southeastern Technical College                            GA    $1,258,784      $629,392
00562100   Southern Crescent Technical College                       GA    $3,912,287     $1,956,143
00561500   Southern Regional Technical College                       GA    $3,604,073     $1,802,036
00159400   Spelman College                                           GA    $2,804,294     $1,402,147
00155500   Thomas University                                         GA     $375,530       $187,765
00159600   Toccoa Falls College                                      GA     $481,239       $240,619
02321400   Toni & Guy Hairdressing Academy                           GA     $147,974         $73,987
00159700   Truett Mcconnell University                               GA     $489,215       $244,607
00159800   University Of Georgia                                     GA   $23,704,129    $11,852,064
00158500   University Of North Georgia                               GA   $13,636,481     $6,818,240
00160100   University Of West Georgia                                GA   $10,881,459     $5,440,729
00159900   Valdosta State University                                 GA    $9,331,398     $4,665,699
00160000   Wesleyan College                                          GA     $587,801       $293,900
01048700   West Georgia Technical College                            GA    $4,442,806     $2,221,403
00525600   Wiregrass Georgia Technical College                       GA    $2,558,893     $1,279,446
04203800   Woodruff Medical Training And Testing                     GA     $583,499       $291,749
00160400   Young Harris College                                      GA    $1,019,320      $509,660
01536100   Guam Community College                                    GU    $1,149,350      $574,675
03438300   Pacific Islands University                                GU     $120,440         $60,220
00393500   University Of Guam                                        GU    $4,564,698     $2,282,349
00160600   Brigham Young University - Hawaii                         HI    $2,306,881     $1,153,440
00160500   Chaminade University Of Honolulu                          HI    $1,482,800      $741,400
00525800   Hawaii Community College                                  HI    $1,147,226      $573,613
02139500   Hawaii Institute Of Hair Design                           HI     $163,841         $81,920
04182200   Hawaii Medical College                                    HI     $690,676       $345,338
00727900   Hawaii Pacific University                                 HI    $1,879,700      $939,850
00161200   Honolulu Community College                                HI    $1,107,387      $553,693
04269600   Ibs School Of Cosmetology And Massage                     HI       $67,672        $33,836
03735300   Institute Of Clinical Acupuncture And Oriental Medicine   HI       $14,549         $7,274
00161300   Kapiolani Community College                               HI    $2,022,941     $1,011,470
00161400   Kauai Community College                                   HI     $535,684       $267,842
00454900   Leeward Community College                                 HI    $2,067,889     $1,033,944
04165200   Mauna Loa Helicopters                                     HI        $6,110         $3,055
04252700   Pacific Rim Christian University                          HI     $156,569         $78,284
04175100   Paul Mitchell The School Honolulu                         HI     $237,042       $118,521
02107800   University Of Hawaii - West Oahu                          HI    $1,395,000      $697,500
00161100   University Of Hawaii At Hilo                              HI    $2,994,725     $1,497,362
00161000   University Of Hawaii At Manoa                             HI   $11,009,867     $5,504,933
00161500   University Of Hawaii Maui College                         HI    $1,187,907      $593,953
01122000   Windward Community College                                HI     $551,098       $275,549
03069100   Allen College                                             IA     $282,895       $141,447
00765800   American College Of Hairstyling-Des Moines                IA        $5,528         $2,764
02289000   American Hair Academy                                     IA       $57,867        $28,933
04203300   Aveda Institute Des Moines                                IA     $231,383       $115,691
00184600   Briar Cliff University                                    IA     $853,293       $426,646
00184700   Buena Vista University                                    IA    $1,123,792      $561,896
00758800   Capri College                                             IA     $253,210       $126,605
02090300   Capri College                                             IA     $252,527       $126,263
00771700   Capri College                                             IA     $222,923       $111,461
03720300   Carlson College Of Massage Therapy                        IA       $23,609        $11,804
00185000   Central College                                           IA     $928,577       $464,288
00185200   Clarke University                                         IA     $768,683       $384,341
00185400   Coe College                                               IA    $1,525,647      $762,823
00185600   Cornell College                                           IA     $845,562       $422,781
00712000   Des Moines Area Community College                         IA    $7,345,999     $3,672,999



                                                                              EXHIBIT 3 - 17
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 19 of 100


00185500   Des Moines University - Osteopathic Medical Center                IA     $422,290       $211,145
00185800   Divine Word College                                               IA       $52,060        $26,030
00185900   Dordt University                                                  IA    $1,082,435      $541,217
00186000   Drake University                                                  IA    $2,224,225     $1,112,112
00407500   Eastern Iowa Community College District                           IA    $2,709,712     $1,354,856
00186200   Ellsworth Community College                                       IA     $715,943       $357,971
02328900   Emmaus Bible College                                              IA     $313,744       $156,872
00761100   Eq School Of Hair Design                                          IA     $132,044         $66,022
00712100   Faith Baptist Bible College & Theological Seminary                IA     $297,034       $148,517
02262500   Faust Institute Of Cosmetology                                    IA       $65,010        $32,505
00186600   Graceland University                                              IA    $1,147,199      $573,599
00186700   Grand View University                                             IA    $1,805,328      $902,664
00186800   Grinnell College                                                  IA    $1,190,471      $595,235
01206400   Hamilton Technical College                                        IA     $380,408       $190,204
00459500   Hawkeye Community College                                         IA    $1,769,048      $884,524
00840300   Indian Hills Community College                                    IA    $2,199,657     $1,099,828
00186500   Iowa Central Community College                                    IA    $3,053,198     $1,526,599
00186400   Iowa Lakes Community College                                      IA     $966,888       $483,444
00826000   Iowa School Of Beauty                                             IA     $169,529         $84,764
03441300   Iowa School Of Beauty                                             IA     $106,994         $53,497
02306900   Iowa School Of Beauty                                             IA       $56,508        $28,254
00186900   Iowa State University Of Science & Technology                     IA   $21,698,857    $10,849,428
00187100   Iowa Wesleyan University                                          IA     $699,320       $349,660
00459800   Iowa Western Community College                                    IA    $3,175,383     $1,587,691
00407600   Kirkwood Community College                                        IA    $6,336,610     $3,168,305
00765900   La' James College Of Hairstyling                                  IA     $120,456         $60,228
00959300   La' James International College                                   IA       $34,528        $17,264
02134500   La' James International College                                   IA       $28,646        $14,323
00842400   La' James International College                                   IA       $15,386         $7,693
02274100   La' James International College - Des Moines                      IA       $33,414        $16,707
01300600   La'James International College                                    IA       $22,241        $11,120
00187300   Loras College                                                     IA    $1,272,730      $636,365
00187400   Luther College                                                    IA    $1,380,684      $690,342
01111300   Maharishi International University                                IA     $408,145       $204,072
00187500   Marshalltown Community College                                    IA     $636,628       $318,314
00627300   Mercy College Of Health Sciences                                  IA     $805,957       $402,978
00187900   Morningside College                                               IA    $1,147,631      $573,815
00188000   Mount Mercy University                                            IA    $1,221,083      $610,541
00187700   North Iowa Area Community College                                 IA    $1,293,311      $646,655
00458700   Northeast Iowa Community College                                  IA    $1,835,580      $917,790
00460000   Northwest Iowa Community College                                  IA     $422,535       $211,267
00188300   Northwestern College                                              IA     $822,778       $411,389
01230000   Palmer College Of Chiropractic                                    IA     $809,390       $404,695
02160900   Pci Academy                                                       IA     $454,747       $227,373
00188900   Saint Ambrose University                                          IA    $2,054,932     $1,027,466
00423300   Saint Luke'S Methodist Hospital School Of Radiologic Technology   IA       $18,551         $9,275
00794100   Salon Professional Academy (The)                                  IA     $123,699         $61,849
00188700   Simpson College                                                   IA    $1,453,050      $726,525
00184800   Southeastern Community College                                    IA    $1,155,058      $577,529
00185700   Southwestern Community College                                    IA     $587,388       $293,694
00729100   St. Luke'S College                                                IA     $136,761         $68,380
00626700   Unitypoint Health-Des Moines                                      IA       $21,716        $10,858
00189100   University Of Dubuque                                             IA    $2,637,393     $1,318,696
00189200   University Of Iowa                                                IA   $16,171,354     $8,085,677
00189000   University Of Northern Iowa                                       IA    $7,618,737     $3,809,368
00189300   Upper Iowa University                                             IA    $2,210,375     $1,105,187
00189500   Waldorf University                                                IA     $497,220       $248,610
00189600   Wartburg College                                                  IA    $1,289,269      $644,634
00189700   Wartburg Theological Seminary                                     IA       $34,289        $17,144
00731600   Western Iowa Tech Community College                               IA    $2,023,618     $1,011,809
00190000   William Penn University                                           IA    $1,485,340      $742,670
04207200   Academy Di Firenze                                                ID        $9,836         $4,918
04203500   Austin Kade Academy                                               ID     $165,658         $82,829
04176700   Aveda Institute Boise                                             ID       $98,861        $49,430
00987300   Aveda Institute Twin Falls                                        ID     $184,189         $92,094
04203200   Boise Barber College A D.Martin Academy                           ID     $124,720         $62,360
02234500   Boise Bible College                                               ID     $130,055         $65,027
00161600   Boise State University                                            ID   $10,937,516     $5,468,758
00162500   Brigham Young University - Idaho                                  ID   $18,172,623     $9,086,311
02218000   Carrington College                                                ID    $1,101,321      $550,660
01113300   College Of Eastern Idaho                                          ID     $985,694       $492,847
00161700   College Of Idaho (The)                                            ID     $809,015       $404,507
04168600   College Of Massage Therapy                                        ID       $27,849        $13,924
00161900   College Of Southern Idaho                                         ID    $2,076,917     $1,038,458
04211800   College Of Western Idaho                                          ID    $4,030,648     $2,015,324
03832400   Cosmetology School Of Arts And Sciences                           ID       $97,960        $48,980
02314000   Elevate Salon Institute                                           ID       $88,720        $44,360
04134300   Evans Hairstyling College                                         ID       $71,597        $35,798
02349200   Headmasters School Of Hair Design                                 ID       $61,086        $30,543



                                                                                      EXHIBIT 3 - 18
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 20 of 100


00162000   Idaho State University                                 ID    $7,097,839     $3,548,919
00162100   Lewis-Clark State College                              ID    $1,979,771      $989,885
02275800   Mr. Leon'S School Of Hair Design                       ID       $89,201        $44,600
00162300   North Idaho College                                    ID    $2,161,877     $1,080,938
00162400   Northwest Nazarene University                          ID     $820,668       $410,334
04155200   Oliver Finley Academy Of Cosmetology                   ID     $420,835       $210,417
02607100   Paul Mitchell The School Boise                         ID     $740,779       $370,389
04144500   Paul Mitchell The School Rexburg                       ID     $401,899       $200,949
04268300   Rexburg College Of Massage Therapy                     ID       $78,561        $39,280
02559500   Salon Professional Academy (The)                       ID     $128,759         $64,379
00162600   University Of Idaho                                    ID    $6,905,295     $3,452,647
04150600   Urban 113 School Of Cosmetology                        ID       $36,448        $18,224
02068100   Adler University                                       IL     $260,680       $130,340
04124700   Ambria College Of Nursing                              IL     $162,885         $81,442
00162800   American Academy Of Art                                IL     $331,941       $165,970
00163300   Augustana College                                      IL    $2,091,818     $1,045,909
00163400   Aurora University                                      IL    $4,697,683     $2,348,841
02117400   Beck School Of Practical Nursing                       IL     $274,401       $137,200
02536700   Bell Mar Beauty College                                IL     $113,974         $56,987
00176700   Benedictine University                                 IL    $3,297,892     $1,648,946
03747300   Bexley Seabury Seminary Federation                     IL        $6,110         $3,055
00163800   Black Hawk College                                     IL    $2,172,992     $1,086,496
00163900   Blackburn University                                   IL     $913,064       $456,532
00621400   Blessing Hospital                                      IL     $210,868       $105,434
00164100   Bradley University                                     IL    $4,276,013     $2,138,006
03914300   Calc, Institute Of Technology                          IL     $356,366       $178,183
03078400   Cameo Beauty Academy                                   IL     $111,227         $55,613
02349500   Cannella School Of Hair Design                         IL       $93,948        $46,974
00959500   Cannella School Of Hair Design                         IL       $86,227        $43,113
02202600   Cannella School Of Hair Design                         IL       $47,966        $23,983
00893900   Cannella School Of Hair Design                         IL       $44,650        $22,325
01071000   Capital Area Career Center                             IL     $371,962       $185,981
01308800   Capri Oak Forest Beauty College                        IL     $197,482         $98,741
00726500   Carl Sandburg College                                  IL    $1,175,052      $587,526
00923200   Catholic Theological Union At Chicago                  IL       $47,654        $23,827
00638500   Chamberlain University                                 IL    $8,007,329     $4,003,664
00169400   Chicago State University                               IL    $2,172,014     $1,086,007
00166100   Chicago Theological Seminary                           IL       $17,058         $8,529
00165400   City Colleges Of Chicago - Kennedy King College        IL    $2,144,024     $1,072,012
00165000   City Colleges Of Chicago - Malcolm X College           IL    $4,919,757     $2,459,878
00164800   City Colleges Of Chicago Harry S Truman College        IL    $3,220,360     $1,610,180
04242800   Coalition Of African American Nurses                   IL     $125,975         $62,987
00665600   College Of Du Page                                     IL    $9,100,886     $4,550,443
00769400   College Of Lake County                                 IL    $4,973,042     $2,486,521
00166500   Columbia College Chicago                               IL    $6,341,542     $3,170,771
00166600   Concordia University                                   IL    $1,875,573      $937,786
02150600   Cosmetology And Spa Academy                            IL     $582,054       $291,027
00754900   Coyne College                                          IL    $1,641,135      $820,567
04225300   Creative Touch Cosmetology School                      IL       $46,816        $23,408
04192000   Curve Metric School Of Hair Design                     IL       $46,054        $23,027
00166900   Danville Area Community College                        IL     $942,073       $471,036
04229900   Debutantes School Of Cosmetology And Nail Technology   IL     $116,746         $58,373
00167100   Depaul University                                      IL   $14,373,219     $7,186,609
01072700   Devry University                                       IL    $4,713,768     $2,356,884
00175000   Dominican University                                   IL    $3,025,781     $1,512,890
04141000   Douglas J Aveda Institute-Chicago                      IL     $138,888         $69,444
00167400   Eastern Illinois University                            IL    $4,506,779     $2,253,389
02168600   East-West University                                   IL     $638,436       $319,218
00825900   Educators Of Beauty College Of Cosmetology             IL     $210,787       $105,393
00947500   Educators Of Beauty College Of Cosmetology             IL       $94,989        $47,494
00167500   Elgin Community College                                IL    $4,600,718     $2,300,359
00167600   Elmhurst College                                       IL    $3,320,646     $1,660,323
03510300   Erikson Institute                                      IL       $41,187        $20,593
04174900   Estelle International                                  IL     $136,220         $68,110
02556100   Eti School Of Skilled Trades                           IL     $434,609       $217,304
00167800   Eureka College                                         IL     $624,909       $312,454
02584900   First Institute                                        IL     $390,859       $195,429
02522800   Fox College                                            IL     $979,641       $489,820
02261200   G Skin & Beauty Institute                              IL     $347,284       $173,642
02498200   G Skin & Beauty Institute                              IL     $294,614       $147,307
00168200   Garrett - Evangelical Theological Seminary             IL       $54,902        $27,451
00456000   Gem City College                                       IL       $41,594        $20,797
00914500   Governors State University                             IL    $3,702,601     $1,851,300
00893800   Graham Hospital School Of Nursing                      IL       $39,279        $19,639
00168400   Greenville University                                  IL     $957,351       $478,675
02587700   Hair Professionals Career College                      IL       $94,467        $47,233
02332200   Hair Professionals Career College                      IL       $41,496        $20,748
02262100   Hair Professionals School Of Cosmetology               IL     $152,298         $76,149
03002000   Hairmasters Institute Of Cosmetology                   IL     $112,704         $56,352



                                                                           EXHIBIT 3 - 19
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 21 of 100


00165200   Harold Washington College                                         IL    $5,708,949     $2,854,474
00396100   Harper College                                                    IL    $5,526,516     $2,763,258
03083800   Heartland Community College                                       IL    $2,092,953     $1,046,476
00168500   Hebrew Theological College                                        IL     $107,582         $53,791
00168100   Highland Community College                                        IL     $911,809       $455,904
04232300   Hvac Technical Institute                                          IL       $90,904        $45,452
00675300   Illinois Central College                                          IL    $3,704,633     $1,852,316
00168800   Illinois College                                                  IL    $1,239,311      $619,655
00168900   Illinois College Of Optometry                                     IL     $174,875         $87,437
00978600   Illinois Eastern Community Colleges - Lincoln Trail College       IL     $434,306       $217,153
00174200   Illinois Eastern Community Colleges - Olney Central College       IL     $737,002       $368,501
00177900   Illinois Eastern Community Colleges - Wabash Valley College       IL     $541,848       $270,924
02074400   Illinois Eastern Community Colleges -Frontier Community College   IL     $279,328       $139,664
00169100   Illinois Institute Of Technology                                  IL    $3,730,000     $1,865,000
03101800   Illinois Media School                                             IL     $954,313       $477,156
00169200   Illinois State University                                         IL   $16,121,422     $8,060,711
00170500   Illinois Valley Community College                                 IL    $1,373,121      $686,560
00169600   Illinois Wesleyan University                                      IL    $1,341,680      $670,840
04167800   Innovations Design Academy                                        IL       $31,827        $15,913
02573700   Institute For Clinical Social Work                                IL       $15,713         $7,856
00807600   John A. Logan College                                             IL    $1,452,644      $726,322
04187400   John Amico School Of Hair Design                                  IL     $362,538       $181,269
00169800   John Marshall Law School (The)                                    IL     $288,952       $144,476
01281300   John Wood Community College                                       IL    $1,245,792      $622,896
00169900   Joliet Junior College                                             IL    $5,497,625     $2,748,812
00170000   Judson University                                                 IL    $1,311,084      $655,542
00769000   Kankakee Community College                                        IL    $1,267,153      $633,576
00170100   Kaskaskia College                                                 IL    $1,449,286      $724,643
00768400   Kishwaukee College                                                IL    $1,545,526      $772,763
00170400   Knox College                                                      IL    $1,328,070      $664,035
00170600   Lake Forest College                                               IL    $1,546,268      $773,134
02319200   Lake Forest Graduate School Of Management                         IL       $62,548        $31,274
00764400   Lake Land College                                                 IL    $2,510,560     $1,255,280
01050100   Lakeview College Of Nursing                                       IL     $140,717         $70,358
04117600   Larry'S Barber College                                            IL     $310,874       $155,437
01002000   Lewis And Clark Community College                                 IL    $2,062,380     $1,031,190
00170700   Lewis University                                                  IL    $3,978,861     $1,989,430
00170800   Lincoln Christian University                                      IL     $332,245       $166,122
00170900   Lincoln College                                                   IL    $1,279,507      $639,753
00717000   Lincoln Land Community College                                    IL    $2,715,449     $1,357,724
00171000   Loyola University Chicago                                         IL   $10,043,948     $5,021,974
00171200   Lutheran School Of Theology At Chicago                            IL       $22,405        $11,202
00171600   Maccormac College                                                 IL     $382,008       $191,004
00171700   Macmurray College                                                 IL     $677,656       $338,828
00172100   Mccormick Theological Seminary                                    IL       $32,880        $16,440
00769100   Mchenry County College                                            IL    $2,254,053     $1,127,026
00172200   Mckendree University                                              IL    $1,636,302      $818,151
00172300   Meadville Theological School Of Lombard College                   IL       $26,188        $13,094
00622800   Methodist College                                                 IL     $736,004       $368,002
03368300   Midwest Technical Institute                                       IL    $7,164,512     $3,582,256
04139000   Midwestern Career College                                         IL     $501,791       $250,895
00165700   Midwestern University                                             IL    $2,255,126     $1,127,563
00172400   Millikin University                                               IL    $2,299,043     $1,149,521
00172500   Monmouth College                                                  IL    $1,069,404      $534,702
00172700   Moody Bible Institute                                             IL    $1,848,490      $924,245
00769200   Moraine Valley Community College                                  IL    $6,465,543     $3,232,771
00888000   Morrison Institute Of Technology                                  IL     $180,060         $90,030
00172800   Morton College                                                    IL    $2,532,643     $1,266,321
03643300   Mr. John'S School Of Cosmetology & Nails                          IL       $52,727        $26,363
02192400   Mr. John'S School Of Cosmetology, Esthetics & Nails               IL     $115,442         $57,721
03128500   National Latino Education Institute                               IL       $40,882        $20,441
00173300   National Louis University                                         IL    $3,034,098     $1,517,049
00173200   National University Of Health Sciences (The)                      IL     $290,635       $145,317
04224400   Networks Barber College                                           IL     $136,724         $68,362
02556600   Niles School Of Cosmetology                                       IL       $57,709        $28,854
00173400   North Central College                                             IL    $2,410,282     $1,205,141
00173500   North Park University                                             IL    $2,332,872     $1,166,436
00169300   Northeastern Illinois University                                  IL    $6,070,904     $3,035,452
00173600   Northern Baptist Theological Seminary                             IL       $16,994         $8,497
00173700   Northern Illinois University                                      IL   $14,825,179     $7,412,589
03684300   Northshore University Healthsystem School Of Nurse Anesthesia     IL       $23,860        $11,930
01236200   Northwestern College                                              IL    $1,029,287      $514,643
00173900   Northwestern University                                           IL    $8,521,175     $4,260,587
00989600   Oakton Community College                                          IL    $2,762,839     $1,381,419
02297500   Oehrlein School Of Cosmetology                                    IL       $54,088        $27,044
00976700   Olive-Harvey College                                              IL    $1,429,900      $714,950
00174100   Olivet Nazarene University                                        IL    $2,972,237     $1,486,118
00711800   Parkland College                                                  IL    $3,275,003     $1,637,501
03065300   Paul Mitchell The School Bradley                                  IL     $317,512       $158,756



                                                                                      EXHIBIT 3 - 20
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 22 of 100


03490300   Paul Mitchell The School Chicago                                   IL     $626,698       $313,349
04160600   Paul Mitchell The School Normal                                    IL     $200,795       $100,397
04254000   Phipps Academy Of Barbering                                        IL     $165,608         $82,804
01083600   Pivot Point Academy                                                IL     $165,647         $82,823
00164000   Prairie State College                                              IL    $2,523,787     $1,261,893
02323300   Professionals Choice Hair Design Academy                           IL       $46,213        $23,106
00174500   Quincy University                                                  IL    $1,041,392      $520,696
00711900   Rend Lake College                                                  IL    $1,182,264      $591,132
02214100   Resurrection University                                            IL    $1,061,270      $530,635
00164900   Richard J Daley College-City Colleges Of Chicago                   IL    $2,993,998     $1,496,999
01087900   Richland Community College                                         IL    $1,365,509      $682,754
00174600   Robert Morris University Illinois                                  IL    $3,052,761     $1,526,380
00174700   Rock Valley College                                                IL    $3,290,405     $1,645,202
00174800   Rockford University                                                IL    $1,225,910      $612,955
00174900   Roosevelt University                                               IL    $2,927,478     $1,463,739
00165900   Rosalind Franklin University Of Medicine And Science               IL     $600,592       $300,296
03082900   Rosel School Of Cosmetology                                        IL       $83,474        $41,737
00980000   Rush University                                                    IL     $683,762       $341,881
00998700   Saint Anthony College Of Nursing                                   IL     $245,511       $122,755
02185400   Saint Augustine College                                            IL    $1,496,982      $748,491
00624000   Saint Francis Medical Center College Of Nursing                    IL     $318,356       $159,178
00176800   Saint Xavier University                                            IL    $4,057,142     $2,028,571
04189200   Salon Professional Academy (The)                                   IL     $145,367         $72,683
00175200   Sauk Valley Community College                                      IL     $926,411       $463,205
00175300   School Of The Art Institute Of Chicago                             IL    $2,167,774     $1,083,887
00769300   Shawnee Community College                                          IL     $637,619       $318,809
04189400   Shear Learning Academy Of Cosmetology                              IL       $62,701        $31,350
03891300   Soma Institute - The National School Of Clinical Massage Therapy   IL     $209,436       $104,718
00176900   South Suburban College Of Cook County                              IL    $2,208,424     $1,104,212
00175700   Southeastern Illinois College                                      IL     $460,547       $230,273
00175800   Southern Illinois University At Carbondale                         IL    $8,866,635     $4,433,317
00175900   Southern Illinois University Edwardsville                          IL    $9,678,393     $4,839,196
00163600   Southwestern Illinois College                                      IL    $4,677,515     $2,338,757
00166300   Spertus College Of Judaica                                         IL       $11,595         $5,797
00164300   Spoon River College                                                IL     $617,648       $308,824
03098000   St. John'S College                                                 IL     $100,955         $50,477
04189600   State Career School                                                IL     $199,410         $99,705
02228100   Steven Papageorge Hair Academy                                     IL       $40,486        $20,243
01181000   Taylor Business Institute                                          IL     $183,531         $91,765
02073200   Telshe Yeshiva-Chicago                                             IL       $86,628        $43,314
04224500   Trenz Beauty Academy                                               IL     $124,177         $62,088
01069500   Tri County Beauty Academy                                          IL       $18,823         $9,411
04147200   Tricoci University Of Beauty Culture                               IL     $436,904       $218,452
04147500   Tricoci University Of Beauty Culture                               IL     $435,780       $217,890
04147100   Tricoci University Of Beauty Culture                               IL     $373,874       $186,937
04137500   Tricoci University Of Beauty Culture                               IL     $352,709       $176,354
02317300   Tricoci University Of Beauty Culture                               IL     $323,319       $161,659
04147300   Tricoci University Of Beauty Culture                               IL     $303,260       $151,630
04147400   Tricoci University Of Beauty Culture                               IL     $265,804       $132,902
00177100   Trinity Christian College                                          IL    $1,067,149      $533,574
00622500   Trinity College Of Nursing & Health Sciences                       IL     $127,554         $63,777
00177200   Trinity International University                                   IL     $903,509       $451,754
00177300   Triton College                                                     IL    $4,211,898     $2,105,949
04175000   Universal Spa Training Academy                                     IL     $177,669         $88,834
04136900   University Of Aesthetics & Cosmetology                             IL       $43,036        $21,518
04137000   University Of Aesthetics & Cosmetology (The)                       IL       $37,971        $18,985
00177400   University Of Chicago (The)                                        IL    $6,207,010     $3,103,505
00177600   University Of Illinois At Chicago                                  IL   $29,874,590    $14,937,295
00933300   University Of Illinois At Springfield                              IL    $1,731,887      $865,943
00177500   University Of Illinois At Urbana-Champaign                         IL   $31,448,178    $15,724,089
00176500   University Of Saint Mary Of The Lake                               IL       $43,064        $21,532
02124400   University Of Spa & Cosmetology Arts                               IL     $281,764       $140,882
00166400   University Of St. Francis                                          IL    $1,539,673      $769,836
00177800   Vandercook College Of Music                                        IL     $158,225         $79,112
04179100   Verve College                                                      IL     $537,056       $268,528
00693100   Waubonsee Community College                                        IL    $3,198,731     $1,599,365
00178000   Western Illinois University                                        IL    $7,997,093     $3,998,546
00178100   Wheaton College                                                    IL    $2,023,744     $1,011,872
00165500   Wilbur Wright College                                              IL    $5,035,279     $2,517,639
00178300   Worsham College Of Mortuary Science                                IL     $119,293         $59,646
03538300   Alexandria School Of Scientific Therapeutics                       IN       $48,376        $24,188
00182300   Anabaptist Mennonite Biblical Seminary                             IN       $12,438         $6,219
00178400   Ancilla Domini College                                             IN     $492,118       $246,059
00178500   Anderson University                                                IN    $1,564,159      $782,079
04155900   Aveda Fredric'S Institute                                          IN     $286,480       $143,240
03176300   Aviation Institute Of Maintenance                                  IN     $400,623       $200,311
00178600   Ball State University                                              IN   $15,246,930     $7,623,465
00163700   Bethany Theological Seminary                                       IN        $5,547         $2,773
00178700   Bethel University                                                  IN    $1,269,847      $634,923



                                                                                       EXHIBIT 3 - 21
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 23 of 100


00178800   Butler University                                        IN    $3,005,303     $1,502,651
00183400   Calumet College Of Saint Joseph                          IN     $562,456       $281,228
04274300   Caris College                                            IN     $169,712         $84,856
00178900   Christian Theological Seminary                           IN       $31,256        $15,628
04258200   Christina And Company Education Center                   IN       $14,023         $7,011
02087600   Concordia Theological Seminary                           IN       $65,681        $32,840
04100300   Denmark College                                          IN     $219,869       $109,934
00179200   Depauw University                                        IN    $1,574,528      $787,264
02164300   Don Roberts School Of Hair Design                        IN       $60,627        $30,313
00179300   Earlham College                                          IN     $958,680       $479,340
00179800   Franklin College Of Indiana                              IN    $1,071,874      $535,937
00179900   Goshen College                                           IN     $792,911       $396,455
00180000   Grace College And Theological Seminary                   IN    $1,551,701      $775,850
00180100   Hanover College                                          IN    $1,065,765      $532,882
00726300   Holy Cross College                                       IN     $469,591       $234,795
04140500   Horizon University                                       IN        $7,486         $3,743
00180300   Huntington University                                    IN     $960,261       $480,130
04256100   Indiana College Of Sports & Medical Massage              IN       $76,551        $38,275
00180500   Indiana Institute Of Technology                          IN    $3,336,999     $1,668,499
00180700   Indiana State University                                 IN    $9,566,914     $4,783,457
00180900   Indiana University - Bloomington                         IN   $24,572,922    $12,286,461
00181100   Indiana University - East                                IN    $1,062,722      $531,361
00181400   Indiana University - Kokomo                              IN    $2,505,620     $1,252,810
00181500   Indiana University - Northwest                           IN    $2,947,212     $1,473,606
00181300   Indiana University - Purdue University Indianapolis      IN   $20,919,345    $10,459,672
00181600   Indiana University - South Bend                          IN    $4,500,518     $2,250,259
00181700   Indiana University Southeast                             IN    $3,667,290     $1,833,645
00182200   Indiana Wesleyan University                              IN    $4,543,246     $2,271,623
00457900   International Business College                           IN     $995,201       $497,600
00991700   Ivy Tech Community College Of Indiana                    IN   $33,040,571    $16,520,285
00951500   J. Michael Harrold Beauty Academy                        IN     $104,382         $52,191
04232800   John Patrick University Of Health And Applied Sciences   IN       $34,392        $17,196
04256200   Kenny'S Academy Of Barbering                             IN     $335,777       $167,888
02351300   Knox Beauty College                                      IN       $32,917        $16,458
04205500   Lil Lou'S Beauty And Barber College Llc                  IN     $163,493         $81,746
00793800   Lincoln College Of Technology                            IN   $13,341,054     $6,670,527
00182000   Manchester University                                    IN    $1,511,452      $755,726
00182100   Marian University                                        IN    $1,805,271      $902,635
02140800   Martin University                                        IN     $395,736       $197,868
01061800   Mid America College Of Funeral Service                   IN        $9,117         $4,558
04121000   Mycomputercareer.Com /Techskills                         IN     $495,594       $247,797
00182400   Oakland City University                                  IN     $465,821       $232,910
04184000   Paul Mitchell The School Indianapolis                    IN     $210,143       $105,071
04230300   Paul Mitchell The School Merrillville                    IN     $119,533         $59,766
02241700   Pj'S College Of Cosmetology                              IN     $297,401       $148,700
02304800   Pj'S College Of Cosmetology                              IN       $77,190        $38,595
00182500   Purdue University                                        IN   $22,588,795    $11,294,397
00182800   Purdue University Fort Wayne                             IN    $5,589,305     $2,794,652
00458600   Purdue University Global                                 IN     $816,781       $408,390
00182700   Purdue University Northwest                              IN    $5,824,998     $2,912,499
02084800   Ravenscroft Beauty College                               IN     $291,246       $145,623
02339600   Rogers Academy Of Hair Design                            IN     $188,446         $94,223
00183000   Rose - Hulman Institute Of Technology                    IN    $1,191,507      $595,753
00967300   Rudae'S School Of Beauty Culture                         IN     $234,658       $117,329
00625700   Saint Elizabeth School Of Nursing                        IN     $136,328         $68,164
00183500   Saint Mary Of The Woods College                          IN     $637,917       $318,958
00183600   Saint Mary'S College                                     IN    $1,201,641      $600,820
00727600   Saint Meinrad School Of Theology                         IN       $40,897        $20,448
04172700   Salon Professional Academy (The)                         IN     $237,818       $118,909
04166700   Summit Salon Academy                                     IN     $187,777         $93,888
04186600   Summit Salon Academy Kokomo                              IN     $121,654         $60,827
00183800   Taylor University                                        IN    $1,073,311      $536,655
04246600   Textures Institute Of Cosmetology                        IN       $42,921        $21,460
04130900   Tricoci University Of Beauty Culture                     IN     $711,717       $355,858
01150500   Tricoci University Of Beauty Culture                     IN     $396,317       $198,158
02607000   Tricoci University Of Beauty Culture                     IN     $194,660         $97,330
00183900   Trine University                                         IN    $1,800,977      $900,488
04250000   Union Bible College                                      IN       $34,343        $17,171
00179500   University Of Evansville                                 IN    $1,681,651      $840,825
00180400   University Of Indianapolis                               IN    $4,902,143     $2,451,071
00184000   University Of Notre Dame                                 IN    $5,793,244     $2,896,622
00183200   University Of Saint Francis                              IN    $1,891,129      $945,564
00180800   University Of Southern Indiana                           IN    $5,890,282     $2,945,141
00184200   Valparaiso University                                    IN    $3,107,360     $1,553,680
01015100   Vincennes Beauty College                                 IN       $18,044         $9,022
00184300   Vincennes University                                     IN    $4,866,528     $2,433,264
00184400   Wabash College                                           IN     $810,923       $405,461
00190100   Allen County Community College                           KS     $416,499       $208,249
00190300   Baker University                                         KS    $1,134,284      $567,142



                                                                             EXHIBIT 3 - 22
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 24 of 100


00191700   Barclay College                                                      KS     $214,618       $107,309
00460800   Barton County Community College                                      KS     $896,181       $448,090
01025600   Benedictine College                                                  KS    $1,420,495      $710,247
00190400   Bethany College                                                      KS    $1,005,488      $502,744
00190500   Bethel College                                                       KS     $531,372       $265,686
00190600   Butler County Community College                                      KS    $3,631,932     $1,815,966
00190800   Central Christian College Of Kansas                                  KS     $464,984       $232,492
02090700   Cleveland University-Kansas City                                     KS     $223,811       $111,905
00190900   Cloud County Community College                                       KS     $763,297       $381,648
00191000   Coffeyville Community College                                        KS    $1,219,871      $609,935
00191100   Colby Community College                                              KS     $469,448       $234,724
00190200   Cowley County Community College & Area Vocational Technical School   KS    $1,206,714      $603,357
02603100   Crave Beauty Academy                                                 KS     $227,937       $113,968
00191300   Dodge City Community College                                         KS     $949,264       $474,632
00191400   Donnelly College                                                     KS     $294,832       $147,416
00192700   Emporia State University                                             KS    $3,517,620     $1,758,810
04162700   Eric Fisher Academy                                                  KS     $256,675       $128,337
00526400   Flint Hills Technical College                                        KS     $306,504       $153,252
00191500   Fort Hays State University                                           KS    $2,524,075     $1,262,037
00191600   Fort Scott Community College                                         KS    $1,021,526      $510,763
00191800   Friends University                                                   KS    $1,018,077      $509,038
00191900   Garden City Community College                                        KS    $1,282,005      $641,002
01043800   Haskell Indian Nations University                                    KS    $1,111,478      $555,739
02257700   Hays Academy Of Hair Design                                          KS     $208,816       $104,408
00192000   Hesston College                                                      KS     $444,466       $222,233
00192100   Highland Community College                                           KS     $967,270       $483,635
00192300   Hutchinson Community College                                         KS    $2,304,535     $1,152,267
00192400   Independence Community College                                       KS     $746,807       $373,403
00824400   Johnson County Community College                                     KS    $5,080,285     $2,540,142
02168900   Kansas Christian College                                             KS     $117,258         $58,629
00192500   Kansas City Kansas Community College                                 KS    $2,965,092     $1,482,546
00192800   Kansas State University                                              KS   $12,686,554     $6,343,277
00192900   Kansas Wesleyan University                                           KS     $823,462       $411,731
00193000   Labette Community College                                            KS     $812,240       $406,120
00550000   Manhattan Area Technical College                                     KS     $369,841       $184,920
00193100   Manhattan Christian College                                          KS     $204,954       $102,477
00193300   Mcpherson College                                                    KS     $795,375       $397,687
00703200   Midamerica Nazarene University                                       KS    $1,199,713      $599,856
04205300   Mitsu Sato Hair Academy                                              KS       $96,274        $48,137
00193600   Neosho County Community College                                      KS     $806,338       $403,169
00193900   Newman University                                                    KS     $993,846       $496,923
00526500   North Central Kansas Technical College                               KS     $490,545       $245,272
00526700   Northwest Kansas Technical College                                   KS     $479,285       $239,642
02134800   Old Town Barber College                                              KS     $223,567       $111,783
00193700   Ottawa University                                                    KS    $1,667,633      $833,816
04209300   Paul Mitchell The School Overland Park                               KS     $318,952       $159,476
02606300   Paul Mitchell The School Wichita                                     KS     $191,805         $95,902
00192600   Pittsburg State University                                           KS    $5,318,769     $2,659,384
00193800   Pratt Community College                                              KS     $518,364       $259,182
00250900   Saint Paul School Of Theology                                        KS       $20,672        $10,336
00549900   Salina Area Technical College                                        KS     $203,959       $101,979
00822800   Seward County Community College                                      KS     $734,560       $367,280
00194000   Southwestern College                                                 KS     $490,411       $245,205
00194500   Sterling College                                                     KS     $662,915       $331,457
00194600   Tabor College                                                        KS     $525,581       $262,790
00194800   University Of Kansas                                                 KS   $15,189,645     $7,594,822
00194300   University Of Saint Mary                                             KS     $976,950       $488,475
00194900   Washburn University - Topeka                                         KS    $4,500,174     $2,250,087
00195000   Wichita State University                                             KS    $8,786,465     $4,393,232
00549800   Wichita State University Campus Of Applied Sciences And Technology   KS    $2,383,798     $1,191,899
01050300   Wichita Technical Institute                                          KS    $3,213,488     $1,606,744
04132900   Z Hair Academy                                                       KS     $321,716       $160,858
00195100   Alice Lloyd College                                                  KY     $754,640       $377,320
04204800   American College Of Barbering                                        KY     $114,269         $57,134
01048900   American National University                                         KY     $501,696       $250,848
02159100   Appalachian Beauty School                                            KY       $94,425        $47,212
00195300   Asbury Theological Seminary                                          KY     $260,367       $130,183
00195200   Asbury University                                                    KY    $1,017,118      $508,559
00199000   Ashland Community And Technical College                              KY    $1,897,125      $948,562
04038300   Ata College                                                          KY    $2,684,973     $1,342,486
02518900   Barrett & Company School Of Hair Design                              KY       $70,869        $35,434
02491100   Beckfield College                                                    KY     $881,109       $440,554
00195400   Bellarmine University                                                KY    $2,469,277     $1,234,638
00195500   Berea College                                                        KY    $3,516,276     $1,758,138
00199600   Big Sandy Community And Technical College                            KY    $1,809,773      $904,886
00524400   Bluegrass Community & Technical College                              KY    $4,961,119     $2,480,559
00195800   Brescia University                                                   KY     $504,094       $252,047
03611300   Brighton Center'S Center For Employment Training                     KY       $92,638        $46,319
00195900   Campbellsville University                                            KY    $3,201,468     $1,600,734



                                                                                         EXHIBIT 3 - 23
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 25 of 100


00196100   Centre College Of Kentucky                              KY     $986,773       $493,386
02535600   Clear Creek Baptist Bible College                       KY       $41,384        $20,692
00196300   Eastern Kentucky University                             KY   $10,542,767     $5,271,383
00199100   Elizabethtown Community And Technical College           KY    $2,426,734     $1,213,367
03885300   Employment Solutions                                    KY     $275,569       $137,784
03083700   Galen Health Institutes                                 KY    $9,167,121     $4,583,560
00527300   Gateway Community And Technical College                 KY    $1,797,783      $898,891
00196400   Georgetown College                                      KY     $934,826       $467,413
00696200   Hazard Community And Technical College                  KY    $1,248,333      $624,166
00199300   Henderson Community College                             KY     $806,658       $403,329
00199400   Hopkinsville Community College                          KY    $1,399,325      $699,662
04038700   Ideal Beauty Academy                                    KY       $50,189        $25,094
00696100   Jefferson Community And Technical College               KY    $5,179,693     $2,589,846
02526100   Jenny Lea Academy Of Cosmetology                        KY       $76,044        $38,022
00196500   Kentucky Christian University                           KY     $531,102       $265,551
04239600   Kentucky Horseshoeing School                            KY       $41,510        $20,755
03002100   Kentucky Mountain Bible College                         KY       $68,799        $34,399
00196800   Kentucky State University                               KY    $1,372,077      $686,038
00196900   Kentucky Wesleyan College                               KY     $843,204       $421,602
04123900   Lexington Healing Arts Academy                          KY       $58,500        $29,250
00197100   Lexington Theological Seminary                          KY        $7,748         $3,874
04177600   Lindsey Institute Of Cosmetology                        KY       $69,690        $34,845
00197200   Lindsey Wilson College                                  KY    $2,587,859     $1,293,929
00197400   Louisville Presbyterian Theological Seminary            KY       $45,392        $22,696
00901000   Madisonville Community College                          KY    $1,069,051      $534,525
00696000   Maysville Community And Technical College               KY    $1,992,396      $996,198
04249000   Medical Career And Technical College                    KY     $221,558       $110,779
04229300   Medquest College                                        KY    $1,013,074      $506,537
00197500   Midway University                                       KY     $892,872       $446,436
00197600   Morehead State University                               KY    $6,016,440     $3,008,220
00197700   Murray State University                                 KY    $6,270,769     $3,135,384
00927500   Northern Kentucky University                            KY    $7,998,963     $3,999,481
03034500   Owensboro Community & Technical College                 KY    $1,789,723      $894,861
02351700   Paul Mitchell The School - Louisville                   KY     $258,448       $129,224
02340800   Paul Mitchell The School Lexington                      KY     $302,711       $151,355
02337200   Pj'S College Of Cosmetology                             KY     $539,531       $269,765
02551100   Pj'S College Of Cosmetology                             KY     $107,097         $53,548
04247700   Regina Webb Academy                                     KY       $44,105        $22,052
04178000   Simmons College Of Kentucky                             KY     $240,805       $120,402
00199700   Somerset Community College                              KY    $3,029,445     $1,514,722
00527100   Southcentral Kentucky Community And Technical College   KY    $2,424,487     $1,212,243
00199800   Southeast Kentucky Community And Technical College      KY    $1,616,993      $808,496
00196000   Spalding University                                     KY    $1,155,755      $577,877
00461900   Sullivan University                                     KY    $2,903,218     $1,451,609
01042400   Summit Salon Academy                                    KY     $246,137       $123,068
00200100   Thomas More University                                  KY    $1,329,216      $664,608
00198700   Transylvania University                                 KY     $878,886       $439,443
04240600   Tri-State Barber College                                KY       $33,384        $16,692
00198800   Union College                                           KY    $1,308,850      $654,425
00198900   University Of Kentucky                                  KY   $17,811,058     $8,905,529
00199900   University Of Louisville                                KY   $12,478,790     $6,239,395
00198000   University Of Pikeville                                 KY    $1,566,531      $783,265
00196200   University Of The Cumberlands                           KY    $2,796,798     $1,398,399
00197900   West Kentucky Community And Technical College           KY    $2,444,514     $1,222,257
00200200   Western Kentucky University                             KY   $10,636,493     $5,318,246
04248400   Academy Of Interactive Entertainment                    LA       $88,545        $44,272
02258400   Aveda Arts & Sciences Institute Baton Rouge             LA     $325,463       $162,731
02600900   Aveda Arts & Sciences Institute Covington               LA    $3,712,040     $1,856,020
02117800   Aveda Arts & Sciences Institute Lafayette               LA     $277,500       $138,750
00989800   Avery James School Of Cosmetology                       LA     $222,638       $111,319
00462100   Ayers Career College                                    LA     $220,509       $110,254
03730300   Baton Rouge Community College                           LA    $6,420,025     $3,210,012
02335700   Baton Rouge General Medical Center                      LA       $69,310        $34,655
02197500   Baton Rouge School Of Computers                         LA       $61,790        $30,895
03027300   Blalock'S Professional Beauty College                   LA       $48,933        $24,466
03294300   Blue Cliff College                                      LA    $4,843,075     $2,421,537
04226000   Bos-Man'S Barber College                                LA     $117,057         $58,528
02055400   Bossier Parish Community College                        LA    $3,915,911     $1,957,955
01288000   Celebrity Stylist Beauty School                         LA       $97,628        $48,814
00200300   Centenary College Of Louisiana                          LA     $608,956       $304,478
00548900   Central Louisiana Technical Community College           LA    $1,462,721      $731,360
02338000   Cloyd'S Barber School #2                                LA       $44,745        $22,372
01109700   Cloyd'S Beauty School #1                                LA       $58,274        $29,137
02352500   Cloyd'S Beauty School #3                                LA     $101,047         $50,523
04040300   Compass Career College                                  LA     $294,870       $147,435
02548500   Cosmetology Training Center                             LA     $128,629         $64,314
03010400   Crescent City School Of Gaming & Bartending             LA     $557,634       $278,817
00462500   Delgado Community College                               LA   $11,310,381     $5,655,190
03332600   Delta College                                           LA    $1,012,095      $506,047



                                                                            EXHIBIT 3 - 24
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 26 of 100


02538300   Delta College Of Arts & Technology                                       LA    $1,192,751      $596,375
02619200   Denham Springs Beauty College                                            LA       $97,153        $48,576
03030900   Diesel Driving Academy                                                   LA     $194,253         $97,126
02260200   Diesel Driving Academy                                                   LA     $158,043         $79,021
04260500   Digital Media Institute At Intertech                                     LA       $19,224         $9,612
00200400   Dillard University                                                       LA    $2,442,809     $1,221,404
01163100   D'Jay'S Institute Of Cosmetology And Esthiology                          LA       $96,315        $48,157
02166100   Elaine P. Nunez Community College                                        LA    $1,561,099      $780,549
03480300   Fortis College                                                           LA    $3,493,748     $1,746,874
03106200   Franciscan Missionaries Of Our Lady University                           LA     $721,431       $360,715
00200600   Grambling State University                                               LA    $7,010,388     $3,505,194
02582200   Guy'S Academy Hair, Skin & Nails                                         LA     $151,266         $75,633
04217000   Healthcare Training Institute                                            LA     $190,122         $95,061
04245400   Infinity College                                                         LA     $100,915         $50,457
02166200   Iti Technical College                                                    LA    $1,381,165      $690,582
02265600   John Jay Beauty College                                                  LA     $135,023         $67,511
04264800   J'S Barber College                                                       LA     $100,902         $50,451
00576100   L. E. Fletcher Technical Community College                               LA    $1,375,120      $687,560
02518300   Lasalle Tech                                                             LA     $188,850         $94,425
04246700   Learning Bridge Career Institute                                         LA       $22,916        $11,458
02536400   Louisiana Academy Of Beauty                                              LA       $83,167        $41,583
00200700   Louisiana College                                                        LA    $1,147,506      $573,753
04112300   Louisiana Culinary Institute                                             LA     $103,694         $51,847
04130100   Louisiana Delta Community College                                        LA    $2,963,756     $1,481,878
00201000   Louisiana State University & Agricultural & Mechanical College           LA   $18,882,288     $9,441,144
00201100   Louisiana State University At Alexandria                                 LA    $1,998,555      $999,277
00201200   Louisiana State University At Eunice                                     LA    $2,060,199     $1,030,099
00201400   Louisiana State University Health Sciences Center                        LA    $1,391,236      $695,618
00806700   Louisiana State University Health Sciences Center In Shreveport          LA     $316,992       $158,496
00201300   Louisiana State University In Shreveport                                 LA    $1,825,886      $912,943
00200800   Louisiana Tech University                                                LA    $7,094,887     $3,547,443
00201600   Loyola University New Orleans                                            LA    $2,913,258     $1,456,629
00201700   Mcneese State University                                                 LA    $5,456,361     $2,728,180
03356300   Medical Training College                                                 LA     $539,363       $269,681
03727500   Moore Career College                                                     LA     $332,337       $166,168
04151600   My-Le'S Beauty College                                                   LA     $275,942       $137,971
00200500   Nicholls State University                                                LA    $5,057,520     $2,528,760
00675600   Northshore Technical Community College                                   LA    $2,051,300     $1,025,650
00997500   Northwest Louisiana Technical Community College                          LA    $1,136,669      $568,334
00202100   Northwestern State University                                            LA    $5,647,034     $2,823,517
03498400   Omega Institute Of Cosmetology                                           LA       $56,616        $28,308
02601100   Opelousas School Of Cosmetology                                          LA       $78,578        $39,289
04234600   Park Place Premier Barber School                                         LA       $94,356        $47,178
01287900   Pat Goins Benton Road Beauty School                                      LA     $175,113         $87,556
02327800   Pineville Beauty School                                                  LA       $89,065        $44,532
04268100   Ray J'S College Of Hair                                                  LA       $36,978        $18,489
03789400   River Parishes Community College                                         LA     $963,683       $481,841
00202700   Saint Joseph Seminary College                                            LA       $98,377        $49,188
04225900   Setting The Standard Barbering And Natural Hair Academy                  LA       $67,932        $33,966
03956300   South Louisiana Community College                                        LA    $5,645,949     $2,822,974
00202400   Southeastern Louisiana University                                        LA   $10,580,284     $5,290,142
00202500   Southern University And Agricultural & Mechanical Colg At Baton Rouge    LA    $9,396,803     $4,698,401
00202600   Southern University At New Orleans                                       LA    $2,481,663     $1,240,831
00768600   Southern University At Shreveport - Bossier City                         LA    $2,595,115     $1,297,557
00546700   Sowela Technical Community College                                       LA    $2,493,383     $1,246,691
02358600   Stage One-The Hair School                                                LA     $189,917         $94,958
02269300   Stevenson Academy Of Hair Design                                         LA       $98,324        $49,162
00202900   Tulane University                                                        LA    $5,590,189     $2,795,094
03789300   Unitech Training Academy                                                 LA    $2,453,939     $1,226,969
00202300   University Of Holy Cross                                                 LA     $708,685       $354,342
00203100   University Of Louisiana At Lafayette                                     LA   $12,686,007     $6,343,003
00202000   University Of Louisiana At Monroe                                        LA    $5,777,764     $2,888,882
00201500   University Of New Orleans (The)                                          LA    $5,581,887     $2,790,943
02554800   Vanguard College Of Cosmetology A Paul Mitchell Partner School-Metaire   LA     $736,592       $368,296
04248900   Vh Barber & Styling Academy                                              LA       $48,247        $24,123
00203200   Xavier University Of Louisiana                                           LA    $3,227,606     $1,613,803
04193100   Alexander Academy                                                        MA       $98,351        $49,175
00211400   American International College                                           MA    $1,970,878      $985,439
00211500   Amherst College                                                          MA    $1,574,582      $787,291
00211700   Anna Maria College                                                       MA     $911,801       $455,900
02169900   Assabet Valley Regional Vocational School                                MA       $82,100        $41,050
00211800   Assumption College                                                       MA    $1,485,031      $742,515
00212100   Babson College                                                           MA    $1,761,990      $880,995
02337400   Bancroft School Of Massage Therapy                                       MA       $19,166         $9,583
00964500   Bard College At Simon'S Rock                                             MA     $312,339       $156,169
00212200   Bay Path University                                                      MA    $1,431,166      $715,583
00396500   Bay State College                                                        MA     $794,883       $397,441
00212300   Becker College                                                           MA    $1,645,170      $822,585
00215100   Benjamin Franklin Institute Of Technology                                MA     $814,858       $407,429



                                                                                             EXHIBIT 3 - 25
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 27 of 100


00212400   Bentley University                                                MA    $2,665,628     $1,332,814
00212600   Berklee College Of Music                                          MA    $3,573,148     $1,786,574
00216700   Berkshire Community College                                       MA    $1,052,143      $526,071
01218700   Blackstone Valley Vocational Regional School District             MA       $43,819        $21,909
00552300   Blue Hills Regional Technical School                              MA       $84,964        $42,482
00396600   Boston Architectural College                                      MA     $279,755       $139,877
03248300   Boston Baptist College                                            MA       $61,817        $30,908
00212800   Boston College                                                    MA    $6,448,576     $3,224,288
03194300   Boston Graduate School Of Psychoanalysis                          MA       $25,606        $12,803
00213000   Boston University                                                 MA   $14,995,316     $7,497,658
00213300   Brandeis University                                               MA    $3,198,465     $1,599,232
00218300   Bridgewater State University                                      MA    $8,833,662     $4,416,831
00217600   Bristol Community College                                         MA    $4,686,502     $2,343,251
01121000   Bunker Hill Community College                                     MA    $8,310,307     $4,155,153
00555700   C H Mccann Technical School                                       MA       $54,800        $27,400
02182900   Cambridge College                                                 MA     $925,862       $462,931
00216800   Cape Cod Community College                                        MA    $1,440,010      $720,005
02220400   Catherine Hinds Institute Of Esthetics                            MA     $274,119       $137,059
00213900   Clark University                                                  MA    $1,940,791      $970,395
00214000   College Of Our Lady Of The Elms                                   MA    $1,298,135      $649,067
00214100   College Of The Holy Cross                                         MA    $1,919,146      $959,573
02274300   Conway School Of Landscape Design                                 MA        $6,692         $3,346
00214300   Curry College                                                     MA    $1,934,414      $967,207
00214400   Dean College                                                      MA    $1,087,115      $543,557
04116900   Digrigoli School Of Cosmetology                                   MA     $111,760         $55,880
00551900   Diman Regional Vocational Technical Institute                     MA       $81,241        $40,620
00214500   Eastern Nazarene College                                          MA     $761,413       $380,706
03859300   Eine Electrology/Esthetics Institute Of Ne                        MA       $23,996        $11,998
02523900   Elizabeth Grady School Of Esthetics And Massage Therapy           MA     $291,436       $145,718
00214600   Emerson College                                                   MA    $2,734,314     $1,367,157
00214700   Emmanuel College                                                  MA    $1,651,975      $825,987
00214800   Endicott College                                                  MA    $2,063,007     $1,031,503
03316400   Fine Mortuary College                                             MA       $78,045        $39,022
00215000   Fisher College                                                    MA     $496,691       $248,345
00218400   Fitchburg State University                                        MA    $3,910,925     $1,955,462
00218500   Framingham State University                                       MA    $3,897,751     $1,948,875
03946300   Franklin W. Olin College Of Engineering                           MA     $178,424         $89,212
00215300   Gordon College                                                    MA    $1,311,252      $655,626
00974700   Gordon Conwell Theological Seminary                               MA     $267,766       $133,883
00527900   Greater Lowell Regional Vocational Technical School               MA       $94,030        $47,015
00216900   Greenfield Community College                                      MA     $887,515       $443,757
00466100   Hampshire College                                                 MA    $1,199,199      $599,599
00215500   Harvard University                                                MA    $8,655,748     $4,327,874
00215700   Hebrew College                                                    MA       $32,876        $16,438
00215400   Hellenic College & Holy Cross Greek Orthodox School Of Theology   MA     $111,043         $55,521
00217000   Holyoke Community College                                         MA    $3,685,390     $1,842,695
04143200   Hult International Business School                                MA     $882,754       $441,377
03205400   Jolie Hair And Beauty Academy                                     MA     $150,088         $75,044
04229200   Jupiter Beauty Academy                                            MA       $44,219        $22,109
00632400   Laboure College                                                   MA     $661,421       $330,710
00215800   Lasell University                                                 MA    $1,647,941      $823,970
00633100   Lawrence Memorial Hospital School Of Nursing                      MA     $238,782       $119,391
00216000   Lesley University                                                 MA    $1,997,859      $998,929
00989900   Lowell Academy Hair Styling Institute                             MA     $178,641         $89,320
00217100   Massachusetts Bay Community College                               MA    $1,775,751      $887,875
00218000   Massachusetts College Of Art And Design                           MA    $1,510,265      $755,132
00218700   Massachusetts College Of Liberal Arts                             MA    $1,309,397      $654,698
00217800   Massachusetts Institute Of Technology                             MA    $5,045,387     $2,522,693
00218100   Massachusetts Maritime Academy                                    MA    $1,242,689      $621,344
02092100   Massachusetts School Of Barbering                                 MA       $54,414        $27,207
03235300   Massachusetts School Of Law At Andover                            MA     $110,861         $55,430
00217700   Massasoit Community College                                       MA    $3,581,373     $1,790,686
00216500   Mcphs University                                                  MA    $4,414,483     $2,207,241
00212000   Merrimack College                                                 MA    $2,646,845     $1,323,422
02231600   Mgh Institute Of Health Professions                               MA     $500,795       $250,397
00993600   Middlesex Community College                                       MA    $3,704,343     $1,852,171
04128000   Millennium Training Institute                                     MA     $145,817         $72,908
01288100   Montachusett Regional Vocational Technical School                 MA       $32,693        $16,346
02063000   Montserrat College Of Art                                         MA     $375,198       $187,599
03115200   Motoring Technical Training Institute                             MA     $698,220       $349,110
00219200   Mount Holyoke College                                             MA    $1,588,803      $794,401
00217200   Mount Wachusett Community College                                 MA    $2,554,747     $1,277,373
00613600   National Aviation Academy - New England                           MA     $625,133       $312,566
00216400   New England College Of Optometry (The)                            MA     $163,236         $81,618
00219400   New England Conservatory Of Music                                 MA     $367,317       $183,658
02122000   New England Hair Academy                                          MA     $213,149       $106,574
00891600   New England Law | Boston                                          MA     $148,978         $74,489
02163500   New England School Of Photography                                 MA       $62,906        $31,453
00219700   Nichols College                                                   MA    $1,236,801      $618,400



                                                                                      EXHIBIT 3 - 26
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 28 of 100


02197900   North Bennet Street School                                 MA     $119,089         $59,544
00217300   North Shore Community College                              MA    $3,446,732     $1,723,366
00219900   Northeastern University                                    MA   $11,648,813     $5,824,406
00217400   Northern Essex Community College                           MA    $3,271,644     $1,635,822
03570500   Northpoint Bible College                                   MA     $423,110       $211,555
00220100   Pine Manor College                                         MA     $518,912       $259,456
00220200   Pope St. John Xxiii National Seminary                      MA       $21,532        $10,766
00220500   Quincy College                                             MA    $2,770,136     $1,385,068
00217500   Quinsigamond Community College                             MA    $4,828,361     $2,414,180
00220600   Regis College                                              MA    $1,025,140      $512,570
02181600   Rob Roy Academy                                            MA     $168,757         $84,378
01294800   Rob Roy Academy                                            MA       $60,343        $30,171
02137000   Rob Roy Academy                                            MA       $32,113        $16,056
02339400   Rob Roy Academy                                            MA       $28,869        $14,434
01193000   Roxbury Community College                                  MA    $1,677,144      $838,572
00221400   Saint John'S Seminary                                      MA       $50,920        $25,460
00218800   Salem State University                                     MA    $6,512,818     $3,256,409
03104000   Shawsheen Valley School Of Practical Nursing               MA       $56,964        $28,482
00632200   Signature Healthcare Brockton Hospital School Of Nursing   MA     $216,076       $108,038
00220800   Simmons University                                         MA    $2,222,441     $1,111,220
00220900   Smith College                                              MA    $2,119,895     $1,059,947
01238600   Southeastern Regional Vocational Technical School          MA     $156,398         $78,199
04153200   Southern Worcester County Regional Voc School District     MA       $43,105        $21,552
00221100   Springfield College                                        MA    $3,458,881     $1,729,440
00807800   Springfield Technical Community College                    MA    $3,845,054     $1,922,527
00221700   Stonehill College                                          MA    $1,498,782      $749,391
00221800   Suffolk University                                         MA    $4,935,367     $2,467,683
03240300   Toni & Guy Hairdressing Academy                            MA     $362,087       $181,043
04122000   Tri County Regional Vocational Technical High School       MA       $61,619        $30,809
00221900   Tufts University                                           MA    $4,765,237     $2,382,618
00222100   University Of Massachusetts - Amherst                      MA   $18,335,243     $9,167,621
00222200   University Of Massachusetts - Boston                       MA   $12,184,652     $6,092,326
00221000   University Of Massachusetts - Dartmouth                    MA    $6,288,232     $3,144,116
00216100   University Of Massachusetts - Lowell                       MA    $8,900,322     $4,450,161
00975600   University Of Massachusetts Medical School                 MA     $310,132       $155,066
00466900   Upper Cape Cod Regional Technical School                   MA     $120,421         $60,210
03130500   Urban College Of Boston                                    MA     $608,706       $304,353
00222400   Wellesley College                                          MA    $1,970,468      $985,234
00222500   Wentworth Institute Of Technology                          MA    $3,469,571     $1,734,785
00222600   Western New England University                             MA    $2,684,604     $1,342,302
00218900   Westfield State University                                 MA    $4,512,060     $2,256,030
00222700   Wheaton College                                            MA    $1,338,514      $669,257
02163600   William James College                                      MA     $232,998       $116,499
00222900   Williams College                                           MA    $1,564,588      $782,294
00223300   Worcester Polytechnic Institute                            MA    $2,707,195     $1,353,597
00219000   Worcester State University                                 MA    $4,222,833     $2,111,416
00205700   Allegany College Of Maryland                               MD    $1,494,165      $747,082
03493300   All-State Career                                           MD    $5,309,772     $2,654,886
00205800   Anne Arundel Community College                             MD    $4,315,345     $2,157,672
04204000   Aspen Beauty Academy - Laurel                              MD     $121,302         $60,651
02269700   Aveda Institute Maryland                                   MD     $174,174         $87,087
00826300   Award Beauty School                                        MD     $327,046       $163,523
04188400   Bais Hamedrash And Mesivta Of Baltimore                    MD     $124,132         $62,066
00206100   Baltimore City Community College                           MD    $2,876,155     $1,438,077
02494700   Baltimore Studio Of Hair Design                            MD     $179,166         $89,583
03027200   Blades School Of Hair Design                               MD     $113,715         $56,857
00206200   Bowie State University                                     MD    $6,596,246     $3,298,123
00143600   Capitol Technology University                              MD     $288,665       $144,332
03100700   Carroll Community College                                  MD    $1,104,882      $552,441
00830800   Cecil College                                              MD    $1,115,623      $557,811
00465000   Chesapeake College                                         MD     $917,533       $458,766
00206400   College Of Southern Maryland                               MD    $2,579,022     $1,289,511
00206300   Community College Of Baltimore County                      MD    $9,349,870     $4,674,935
00206800   Coppin State University                                    MD    $2,727,906     $1,363,953
03296300   Cortiva Institute                                          MD     $809,235       $404,617
00744700   Del-Mar-Va Beauty Academy                                  MD     $108,845         $54,422
03667300   Faith Theological Seminary                                 MD       $53,194        $26,597
01031900   Fortis Institute - Towson                                  MD    $8,227,327     $4,113,663
00207100   Frederick Community College                                MD    $1,851,890      $925,945
00207200   Frostburg State University                                 MD    $3,925,040     $1,962,520
01001400   Garrett College                                            MD     $504,992       $252,496
00207300   Goucher College                                            MD    $1,575,324      $787,662
00207400   Hagerstown Community College                               MD    $2,358,314     $1,179,157
02333000   Hair Academy                                               MD     $685,979       $342,989
03327300   Hair Academy Ii                                            MD     $345,610       $172,805
03965500   Hair Expressions Academy                                   MD     $470,791       $235,395
00207500   Harford Community College                                  MD    $2,343,664     $1,171,832
04168900   Holistic Massage Training Institute                        MD       $36,599        $18,299
00207600   Hood College                                               MD    $1,265,284      $632,642



                                                                               EXHIBIT 3 - 27
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 29 of 100


00817500   Howard Community College                                     MD    $4,800,099     $2,400,049
00207700   Johns Hopkins University                                     MD    $6,266,940     $3,133,470
00793600   Lincoln College Of Technology                                MD    $1,149,547      $574,773
00207800   Loyola University Maryland                                   MD    $2,612,460     $1,306,230
03822400   Maple Springs Baptist Bible College & Seminary               MD        $5,620         $2,810
02331000   Maryland Beauty Academy Of Essex                             MD     $186,678         $93,339
00208000   Maryland Institute College Of Art                            MD    $1,318,621      $659,310
02578400   Maryland University Of Integrative Health                    MD       $91,890        $45,945
00210900   Mcdaniel College                                             MD    $1,629,536      $814,768
02343800   Montgomery Beauty School                                     MD     $265,117       $132,558
00691100   Montgomery College                                           MD   $10,995,749     $5,497,874
00208300   Morgan State University                                      MD    $9,263,592     $4,631,796
00208600   Mount Saint Mary'S University                                MD    $1,678,019      $839,009
00208700   Ner Israel Rabbinical College                                MD     $229,867       $114,933
02545400   North American Trade Schools                                 MD    $1,004,497      $502,248
00206500   Notre Dame Of Maryland University                            MD     $969,449       $484,724
04141600   Omega Studios' School Of Applied Recording Arts & Sciences   MD       $53,482        $26,741
00208900   Prince George'S Community College                            MD    $6,421,788     $3,210,894
02495000   Robert Paul Academy Of Cosmetology Arts & Sciences           MD       $64,827        $32,413
00209500   Saint Mary'S College Of Maryland                             MD    $1,173,755      $586,877
00209100   Salisbury University                                         MD    $5,959,457     $2,979,728
00209200   St. John'S College                                           MD     $398,355       $199,177
00210700   Stevenson University                                         MD    $2,499,743     $1,249,871
04151800   Temple (The): A Paul Mitchell Partner School                 MD     $528,840       $264,420
00209900   Towson University                                            MD   $17,335,851     $8,667,925
00210200   University Of Baltimore                                      MD    $2,325,946     $1,162,973
00210500   University Of Maryland - Baltimore County                    MD    $9,315,657     $4,657,828
00210600   University Of Maryland - Eastern Shore                       MD    $3,542,365     $1,771,182
01164400   University Of Maryland Global Campus                         MD    $5,210,563     $2,605,281
00210400   University Of Maryland, Baltimore                            MD    $2,077,903     $1,038,951
00210300   University Of Maryland, College Park                         MD   $21,490,713    $10,745,356
00206700   Washington Adventist University                              MD     $805,558       $402,779
00210800   Washington College                                           MD    $1,047,397      $523,698
04265200   Women'S Institute Of Torah Seminary                          MD       $61,745        $30,872
02073900   Wor-Wic Community College                                    MD    $1,860,894      $930,447
03937300   Yeshiva College Of The Nation'S Capital                      MD       $19,734         $9,867
00203600   Bates College                                                ME     $953,516       $476,758
00520400   Beal College                                                 ME     $419,913       $209,956
03612300   Birthwise Midwifery School                                   ME       $51,189        $25,594
00203800   Bowdoin College                                              ME    $1,123,660      $561,830
04177400   Capilo School Of Hair Design                                 ME     $300,391       $150,195
00527600   Central Maine Community College                              ME    $1,882,719      $941,359
00203900   Colby College                                                ME    $1,244,996      $622,498
01138500   College Of The Atlantic                                      ME     $303,385       $151,692
00527700   Eastern Maine Community College                              ME    $1,426,773      $713,386
00945900   Empire Beauty School                                         ME    $1,925,983      $962,991
00204300   Husson University                                            ME    $2,674,616     $1,337,308
04188800   Institute For Doctoral Studies In The Visual Arts            ME       $14,258         $7,129
00982600   Kennebec Valley Community College                            ME     $979,695       $489,847
01167300   Maine College Of Art                                         ME     $507,454       $253,727
00630500   Maine College Of Health Professions                          ME     $162,446         $81,223
00204400   Maine Maritime Academy                                       ME     $876,568       $438,284
04185100   Northeast Technical Institute                                ME     $303,535       $151,767
00576000   Northern Maine Community College                             ME     $655,429       $327,714
00205100   Saint Joseph'S College                                       ME     $649,094       $324,547
03429300   Seacoast Career Schools                                      ME       $84,741        $42,370
00552500   Southern Maine Community College                             ME    $2,897,298     $1,448,649
02104400   Spa Tech Institute                                           ME     $502,984       $251,492
02361300   The Landing School Of Boatbuilding & Design                  ME       $43,850        $21,925
00205200   Thomas College                                               ME     $762,266       $381,133
00685800   Unity College                                                ME     $822,158       $411,079
00205300   University Of Maine                                          ME    $7,603,694     $3,801,847
00676000   University Of Maine - Augusta                                ME    $1,351,526      $675,763
00204000   University Of Maine - Farmington                             ME    $2,158,052     $1,079,026
00204100   University Of Maine - Fort Kent                              ME     $626,037       $313,018
00205500   University Of Maine - Machias                                ME     $293,556       $146,778
00203300   University Of Maine - Presque Isle                           ME     $610,998       $305,499
00205000   University Of New England                                    ME    $1,365,831      $682,915
00205400   University Of Southern Maine                                 ME    $4,616,245     $2,308,122
00923100   Washington County Community College                          ME     $341,449       $170,724
03122900   York County Community College                                ME     $556,529       $278,264
03022400   College Of The Marshall Islands                              MH    $1,956,673      $978,336
04183300   Abcott Institute                                             MI     $169,653         $84,826
00223400   Adrian College                                               MI    $1,752,186      $876,093
00223500   Albion College                                               MI    $1,831,231      $915,615
00223600   Alma College                                                 MI    $1,429,939      $714,969
00223700   Alpena Community College                                     MI     $759,853       $379,926
00223800   Andrews University                                           MI    $1,236,555      $618,277
00223900   Aquinas College                                              MI    $1,204,512      $602,256



                                                                                 EXHIBIT 3 - 28
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 30 of 100


00467300   Baker College                                       MI    $5,754,381     $2,877,190
00224000   Bay De Noc Community College                        MI     $778,116       $389,058
03066600   Bay Mills Community College                         MI     $222,497       $111,248
02285700   Bayshire Beauty Academy                             MI       $75,520        $37,760
04211200   Brighton Institute Of Cosmetology                   MI       $29,053        $14,526
03109700   Cadillac Institute Of Cosmetology                   MI       $29,719        $14,859
00224200   Calvin Theological Seminary                         MI       $71,301        $35,650
00224100   Calvin University                                   MI    $2,639,029     $1,319,514
03915300   Career Quest Learning Centers                       MI    $1,005,286      $502,643
00761700   Carnegie Institute                                  MI     $246,994       $123,497
00224300   Central Michigan University                         MI   $14,322,194     $7,161,097
00226100   Charles Stewart Mott Community College              MI    $5,378,749     $2,689,374
00224600   Cleary University                                   MI     $384,753       $192,376
00677100   College For Creative Studies                        MI    $1,136,489      $568,244
04163300   Compass College Of Cinematic Arts                   MI     $186,951         $93,475
00226600   Cornerstone University                              MI    $1,514,292      $757,146
00224800   Cranbrook Academy Of Art                            MI       $41,027        $20,513
04055300   Creative Hair School Of Cosmetology                 MI       $71,456        $35,728
00224900   Davenport University                                MI    $2,925,271     $1,462,635
01082700   David Pressley Professional School Of Cosmetology   MI     $382,850       $191,425
00225100   Delta College                                       MI    $5,146,606     $2,573,303
03005700   Detroit Business Institute - Downriver              MI     $111,552         $55,776
00469200   Dorsey School Of Business                           MI    $4,088,414     $2,044,207
02588200   Douglas J Aveda Institute                           MI    $1,324,125      $662,062
04275200   Dsdt                                                MI        $7,856         $3,928
00225900   Eastern Michigan University                         MI   $13,733,990     $6,866,995
04002400   Ecumenical Theological Seminary                     MI       $14,258         $7,129
04121100   Elevate Salon Institute                             MI     $166,435         $83,217
00817800   Empire Beauty School                                MI    $2,219,238     $1,109,619
00226000   Ferris State University                             MI    $9,146,813     $4,573,406
00232200   Finlandia University                                MI     $447,690       $223,845
01109800   Flint Institute Of Barbering                        MI     $104,198         $52,099
04141100   French Academy Of Cosmetology                       MI       $68,450        $34,225
00226300   Glen Oaks Community College                         MI     $576,681       $288,340
00226400   Gogebic Community College                           MI     $661,272       $330,636
00226500   Grace Christian University                          MI     $485,111       $242,555
00226700   Grand Rapids Community College                      MI    $6,806,171     $3,403,085
00226800   Grand Valley State University                       MI   $18,333,428     $9,166,714
00226900   Great Lakes Christian College                       MI     $159,906         $79,953
00227000   Henry Ford College                                  MI    $9,153,117     $4,576,558
02595700   Hillsdale Beauty College                            MI       $69,128        $34,564
00227300   Hope College                                        MI    $2,163,878     $1,081,939
03588300   Irene'S Myomassology Institute                      MI     $284,945       $142,472
00227400   Jackson College                                     MI    $3,892,134     $1,946,067
00227500   Kalamazoo College                                   MI    $1,178,454      $589,227
00694900   Kalamazoo Valley Community College                  MI    $4,249,299     $2,124,649
00227600   Kellogg Community College                           MI    $1,991,422      $995,711
00226200   Kettering University                                MI    $1,457,033      $728,516
04164700   Keweenaw Bay Ojibwa Community College               MI       $68,566        $34,283
00717100   Kirtland Community College                          MI     $712,739       $356,369
00231100   Kuyper College                                      MI     $166,221         $83,110
00227700   Lake Michigan College                               MI    $1,133,204      $566,602
00229300   Lake Superior State University                      MI    $1,602,263      $801,131
03968300   Lakewood School Of Therapeutic Massage              MI       $52,948        $26,474
00227800   Lansing Community College                           MI    $5,804,315     $2,902,157
00227900   Lawrence Technological University                   MI    $1,462,382      $731,191
04158400   L'Esprit Academy                                    MI     $178,333         $89,166
01321800   M.J. Murphy Beauty College                          MI       $63,536        $31,768
00890600   Macomb Community College                            MI    $9,617,297     $4,808,648
00228200   Madonna University                                  MI    $1,517,426      $758,713
04159300   Marketti Academy Of Cosmetology                     MI       $34,387        $17,193
02060300   Miat College Of Technology                          MI    $2,341,441     $1,170,720
02361500   Michigan Barber School                              MI     $447,200       $223,600
02618400   Michigan Career And Technical Institute             MI     $238,067       $119,033
02324500   Michigan College Of Beauty-Monroe                   MI     $157,293         $78,646
02125600   Michigan College Of Beauty-Troy                     MI     $348,449       $174,224
02198900   Michigan School Of Psychology                       MI       $43,937        $21,968
00229000   Michigan State University                           MI   $29,836,588    $14,918,294
00225400   Michigan State University College Of Law            MI     $221,124       $110,562
00229200   Michigan Technological University                   MI    $4,605,779     $2,302,889
00676800   Mid Michigan College                                MI    $2,641,059     $1,320,529
00229400   Monroe County Community College                     MI    $1,300,516      $650,258
00229500   Montcalm Community College                          MI     $861,963       $430,981
00229700   Muskegon Community College                          MI    $2,247,350     $1,123,675
00229900   North Central Michigan College                      MI     $835,428       $417,714
00230100   Northern Michigan University                        MI    $5,994,618     $2,997,309
00230200   Northwestern Michigan College                       MI    $2,124,216     $1,062,108
03124000   Northwestern Technological Institute                MI    $1,108,949      $554,474
00407200   Northwood University                                MI    $1,358,224      $679,112



                                                                        EXHIBIT 3 - 29
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 31 of 100


04006300   Nuvo College Of Cosmetology                                         MI       $58,614        $29,307
00230300   Oakland Community College                                           MI    $7,474,366     $3,737,183
00230700   Oakland University                                                  MI   $13,796,824     $6,898,412
00230800   Olivet College                                                      MI    $1,315,786      $657,893
04014300   P&A Scholars Beauty School                                          MI     $278,254       $139,127
04230500   Paul Mitchell The School Grand Rapids                               MI     $153,424         $76,712
04230200   Paul Mitchell The School Farmington Hills                           MI     $190,962         $95,481
03907300   Paul Mitchell The School Great Lakes                                MI     $306,375       $153,187
00894600   Port Huron Cosmetology College                                      MI       $39,026        $19,513
04231800   Princess Beauty School                                              MI       $51,144        $25,572
04184700   Protege Academy                                                     MI     $194,895         $97,447
00228800   Rochester University                                                MI     $787,257       $393,628
02099700   Ross Medical Education Center                                       MI    $2,973,094     $1,486,547
02533600   Ross Medical Education Center                                       MI    $2,521,578     $1,260,789
02339700   Ross Medical Education Center                                       MI    $2,390,068     $1,195,034
02180100   Ross Medical Education Center                                       MI    $2,164,321     $1,082,160
00231300   Sacred Heart Major Seminary                                         MI       $74,193        $37,096
03772300   Saginaw Chippewa Tribal College                                     MI       $83,912        $41,956
00231400   Saginaw Valley State University                                     MI    $6,911,064     $3,455,532
04207000   School Of Missionary Aviation Technology                            MI       $32,257        $16,128
00231500   Schoolcraft College                                                 MI    $4,676,826     $2,338,413
03090000   Sharp'S Academy Of Hairstyling                                      MI       $50,808        $25,404
00231600   Siena Heights University                                            MI    $1,545,879      $772,939
00231700   Southwestern Michigan College                                       MI    $1,522,115      $761,057
02237800   Specs Howard School Of Media Arts                                   MI     $702,843       $351,421
00231800   Spring Arbor University                                             MI    $1,581,268      $790,634
00231000   St. Clair County Community College                                  MI    $1,909,478      $954,739
02209200   Taylortown School Of Beauty                                         MI     $375,859       $187,929
01262700   Thomas M. Cooley Law School                                         MI     $405,235       $202,617
03075200   Twin City Beauty College                                            MI     $294,015       $147,007
04255100   U.S. Truck Driver Training School                                   MI       $38,918        $19,459
00232300   University Of Detroit Mercy                                         MI    $3,105,323     $1,552,661
00232500   University Of Michigan - Ann Arbor                                  MI   $25,244,052    $12,622,026
00232600   University Of Michigan - Dearborn                                   MI    $6,989,129     $3,494,564
00232700   University Of Michigan - Flint                                      MI    $4,600,155     $2,300,077
00407100   Walsh College Of Accountancy & Business Administration              MI     $422,403       $211,201
00232800   Washtenaw Community College                                         MI    $4,968,890     $2,484,445
00923000   Wayne County Community College District                             MI    $6,158,090     $3,079,045
00232900   Wayne State University                                              MI   $19,306,183     $9,653,091
02491000   West Michigan College Of Barbering And Beauty                       MI       $72,745        $36,372
00795000   West Shore Community College                                        MI     $564,751       $282,375
00233000   Western Michigan University                                         MI   $15,486,304     $7,743,152
04262900   Western Michigan University Homer Stryker M.D. School Of Medicine   MI       $78,563        $39,281
00233100   Western Theological Seminary                                        MI       $24,397        $12,198
01229100   Wright Beauty Academy                                               MI       $64,647        $32,323
02363800   Yeshiva Gedolah Of Greater Detroit                                  MI     $100,742         $50,371
02050300   Academy College                                                     MN       $85,565        $42,782
03051900   Adler Graduate School                                               MN       $53,819        $26,909
00554400   Alexandria Technical And Community College                          MN     $807,310       $403,655
03833300   American Academy Of Traditional Chinese Medicine                    MN       $21,532        $10,766
00735000   Anoka Technical College                                             MN    $1,108,759      $554,379
00233200   Anoka-Ramsey Community College                                      MN    $3,580,976     $1,790,488
00233400   Augsburg University                                                 MN    $3,259,242     $1,629,621
04160500   Avalon School Of Cosmetology                                        MN       $52,436        $26,218
02123200   Aveda Institute Minneapolis                                         MN     $445,074       $222,537
00233600   Bemidji State University                                            MN    $2,813,298     $1,406,649
04227800   Bethany Global University                                           MN     $261,065       $130,532
00233700   Bethany Lutheran College                                            MN     $471,985       $235,992
00905800   Bethel University                                                   MN    $2,452,828     $1,226,414
00234000   Carleton College                                                    MN    $1,168,048      $584,024
04148800   Centerpoint Massage & Shiatsu Therapy School & Clinic               MN       $87,374        $43,687
00233900   Central Lakes College                                               MN    $1,658,191      $829,095
01054600   Century College                                                     MN    $4,996,271     $2,498,135
00234100   College Of Saint Benedict                                           MN    $1,572,552      $786,276
00234300   College Of Saint Scholastica                                        MN    $2,274,924     $1,137,462
00234600   Concordia College - Moorhead                                        MN    $1,590,356      $795,178
00234700   Concordia University - Saint Paul                                   MN    $1,588,736      $794,368
00960000   Cosmetology Careers Unlimited College Of Hair, Skin, And Nails      MN       $67,512        $33,756
00238300   Crown College                                                       MN     $491,090       $245,545
01040200   Dakota County Technical College                                     MN    $1,467,178      $733,589
00464100   Dunwoody College Of Technology                                      MN    $1,304,369      $652,184
03129100   Fond Du Lac Tribal & Community College                              MN     $744,831       $372,415
00235300   Gustavus Adolphus College                                           MN    $2,036,930     $1,018,465
00235400   Hamline University                                                  MN    $2,570,227     $1,285,113
02097300   Hastings Beauty School                                              MN       $53,763        $26,881
04044300   Hazelden Graduate School Of Addiction Studies                       MN       $16,012         $8,006
01049100   Hennepin Technical College                                          MN    $2,654,457     $1,327,228
00235500   Hibbing Community College                                           MN     $779,596       $389,798
04130200   Institute Of Production And Recording (The)                         MN     $215,678       $107,839



                                                                                        EXHIBIT 3 - 30
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 32 of 100


00974000   Inver Hills Community College                            MN    $1,718,868      $859,434
00235600   Itasca Community College                                 MN     $741,976       $370,988
00575700   Lake Superior College                                    MN    $1,757,151      $878,575
03096400   Leech Lake Tribal College                                MN     $219,804       $109,902
00235700   Luther Seminary                                          MN       $74,012        $37,006
00235800   Macalester College                                       MN    $1,483,970      $741,985
00236100   Martin Luther College                                    MN     $531,043       $265,521
01173200   Mayo Clinic College Of Medicine And Science              MN     $328,294       $164,147
00400900   Mesabi Range College                                     MN     $561,010       $280,505
01037400   Metropolitan State University                            MN    $5,159,002     $2,579,501
00236500   Minneapolis College Of Art & Design                      MN     $807,630       $403,815
00236200   Minneapolis Community And Technical College              MN    $4,640,122     $2,320,061
02238100   Minnesota School Of Cosmetology                          MN     $375,857       $187,928
00239300   Minnesota State College Southeast                        MN     $666,447       $333,223
00554100   Minnesota State Community And Technical College          MN    $2,832,620     $1,416,310
00236700   Minnesota State University Moorhead                      MN    $3,518,533     $1,759,266
00236000   Minnesota State University, Mankato                      MN    $9,088,962     $4,544,481
00526300   Minnesota West Community And Technical College           MN    $1,072,094      $536,047
00239100   Mitchell Hamline School Of Law                           MN     $212,893       $106,446
00983100   Model College Of Hair Design                             MN     $108,435         $54,217
00795400   Normandale Community College                             MN    $4,802,575     $2,401,287
00236900   North Central University                                 MN    $1,046,302      $523,151
00237000   North Hennepin Community College                         MN    $3,021,425     $1,510,712
00238500   Northland Community And Technical College                MN    $1,355,409      $677,704
00575900   Northwest Technical College - Bemidji                    MN     $192,242         $96,121
01232800   Northwestern Health Sciences University                  MN     $388,538       $194,269
04157600   Nova Academy Of Cosmetology                              MN     $160,801         $80,400
00999200   Oak Hills Christian College                              MN     $111,319         $55,659
00553500   Pine Technical And Community College                     MN     $481,263       $240,631
00677500   Rainy River Community College                            MN     $161,267         $80,633
00869400   Rasmussen College                                        MN   $11,388,948     $5,694,474
04271800   Red Lake Nation College                                  MN     $151,473         $75,736
00525200   Ridgewater College                                       MN    $1,950,916      $975,458
00233500   Riverland Community College                              MN    $1,272,243      $636,121
00237300   Rochester Community And Technical College                MN    $2,629,500     $1,314,750
00237900   Saint John'S University                                  MN    $1,357,136      $678,568
00238000   Saint Mary'S University Of Minnesota                     MN    $1,661,096      $830,548
00238200   Saint Olaf College                                       MN    $2,167,063     $1,083,531
00553300   Saint Paul College - A Community & Technical College     MN    $4,580,520     $2,290,260
00553700   South Central College                                    MN    $1,873,482      $936,741
00237500   Southwest Minnesota State University                     MN    $1,644,234      $822,117
00234200   St. Catherine University                                 MN    $2,645,045     $1,322,522
00237700   St. Cloud State University                               MN    $7,821,764     $3,910,882
00553400   St. Cloud Technical And Community College                MN    $3,055,197     $1,527,598
02260500   Summit Academy Opportunities Industrialization Center    MN    $1,272,165      $636,082
02514100   Takoda Institute Of Higher Education                     MN       $42,315        $21,157
00238600   United Theological Seminary Of The Twin Cities           MN       $17,458         $8,729
00406900   University Of Minnesota - Crookston                      MN     $864,154       $432,077
00238800   University Of Minnesota Duluth                           MN    $7,453,951     $3,726,975
00238900   University Of Minnesota - Morris                         MN    $1,434,554      $717,277
00396900   University Of Minnesota - Twin Cities                    MN   $25,794,123    $12,897,061
00237100   University Of Northwestern- St Paul                      MN    $1,138,110      $569,055
00234500   University Of Saint Thomas                               MN    $5,005,202     $2,502,601
00235000   Vermilion Community College                              MN     $454,539       $227,269
03921400   White Earth Tribal And Community College                 MN     $105,200         $52,600
00239400   Winona State University                                  MN    $5,696,956     $2,848,478
00247700   A. T. Still University Of Health Sciences                MO     $539,820       $269,910
04037500   Academy Of Hair Design                                   MO     $524,704       $262,352
04212100   Academy Of Salon Professionals                           MO       $84,787        $42,393
02309100   American College Of Hair Design                          MO       $58,724        $29,362
04174800   American Trade School                                    MO     $244,354       $122,177
00163200   Aquinas Institute Of Theology                            MO       $19,160         $9,580
03616300   Aviation Institute Of Maintenance                        MO     $503,111       $251,555
00244900   Avila University                                         MO    $1,391,760      $695,880
01320800   Baptist Bible College                                    MO     $360,668       $180,334
04255700   Bolivar Technical College                                MO     $240,473       $120,236
03066300   Bryan University                                         MO     $333,687       $166,843
00245000   Calvary University                                       MO     $216,452       $108,226
00553200   Cape Girardeau Career And Technology Center              MO     $206,430       $103,215
04152200   Carthage R-9 School District/Carthage Technical Center   MO       $96,621        $48,310
02313000   Cass Career Center                                       MO       $37,739        $18,869
02266400   Central Christian College Of The Bible                   MO     $242,288       $121,144
03070200   Central College Of Cosmetology                           MO     $112,354         $56,177
00245300   Central Methodist University                             MO    $1,766,287      $883,143
04218400   City Pointe Beauty Academy                               MO     $153,715         $76,857
02497500   Clinton Technical School                                 MO       $75,280        $37,640
00250000   College Of The Ozarks                                    MO    $2,518,807     $1,259,403
00245600   Columbia College                                         MO    $4,385,319     $2,192,659
00246700   Conception Seminary College                              MO       $52,627        $26,313



                                                                             EXHIBIT 3 - 31
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 33 of 100


02361600   Concorde Career College                               MO    $1,519,727      $759,863
00245700   Concordia Seminary                                    MO       $61,962        $30,981
00245800   Cottey College                                        MO     $334,857       $167,428
00470700   Covenant Theological Seminary                         MO       $88,666        $44,333
02068200   Cox College                                           MO     $492,010       $246,005
00245900   Crowder College                                       MO    $2,638,696     $1,319,348
00246000   Culver-Stockton College                               MO    $1,067,399      $533,699
00246100   Drury University                                      MO    $2,470,201     $1,235,100
04247400   Ea La Mar'S Cosmetology & Barber College              MO       $30,499        $15,249
00886200   East Central College                                  MO    $1,651,321      $825,660
03916300   Eclips School Of Cosmetology And Barbering            MO       $87,102        $43,551
00246200   Eden Theological Seminary                             MO       $31,134        $15,567
02564700   Elaine Steven Beauty College                          MO     $269,098       $134,549
00246300   Evangel University                                    MO    $1,850,723      $925,361
04173900   Evolve Beauty Academy                                 MO       $27,103        $13,551
00246400   Fontbonne University                                  MO     $986,867       $493,433
02056100   Four Rivers Career Center                             MO       $57,399        $28,699
02124500   Franklin Technology Center                            MO     $202,194       $101,097
00638900   Goldfarb School Of Nursing At Barnes-Jewish College   MO     $669,542       $334,771
02568500   Grabber School Of Hair Design                         MO     $318,144       $159,072
00553100   Grand River Technical School                          MO     $113,559         $56,779
00908900   Hannibal - Lagrange University                        MO     $759,488       $379,744
00246600   Harris - Stowe State University                       MO    $2,513,580     $1,256,790
04130600   Healing Arts Center                                   MO     $136,151         $68,075
00826900   Hillyard Technical Center                             MO     $117,910         $58,955
02277500   House Of Heavilin Beauty College                      MO     $372,084       $186,042
00960700   House Of Heavilin Beauty College                      MO       $62,404        $31,202
03110900   House Of Heavilin Of Blue Springs                     MO       $57,775        $28,887
00246800   Jefferson College                                     MO    $2,610,155     $1,305,077
00247300   Kansas City Art Institute                             MO     $840,665       $420,332
00247400   Kansas City University Of Medicine And Biosciences    MO     $409,399       $204,699
00247600   Kenrick - Glennon Seminary                            MO       $29,970        $14,985
00528800   Kirksville Area Technical Center                      MO       $47,216        $23,608
02263400   Lake Career & Technical Center                        MO       $18,569         $9,284
04249500   Lebanon College Of Cosmetology                        MO       $30,034        $15,017
02142200   Lex La Ray Technical Center                           MO       $44,826        $22,413
00247900   Lincoln University                                    MO    $2,565,804     $1,282,902
00248000   Lindenwood University                                 MO    $6,706,309     $3,353,154
00470300   Logan University                                      MO     $224,284       $112,142
00248200   Maryville University Of Saint Louis                   MO    $3,144,097     $1,572,048
02520800   Merrell University Of Beauty Arts & Science           MO       $90,177        $45,088
00248400   Metropolitan Community College                        MO    $8,709,049     $4,354,524
02121100   Midwest Institute                                     MO     $389,911       $194,955
00248500   Midwestern Baptist Theological Seminary               MO     $466,997       $233,498
00248600   Mineral Area College                                  MO    $1,986,137      $993,068
00754000   Missouri Baptist University                           MO    $1,567,808      $783,904
03519300   Missouri College Of Cosmetology North                 MO     $102,704         $51,352
00248800   Missouri Southern State University                    MO    $4,756,273     $2,378,136
00250300   Missouri State University                             MO   $13,855,674     $6,927,837
03106000   Missouri State University - West Plains               MO     $960,166       $480,083
00251700   Missouri University Of Science And Technology         MO    $5,205,598     $2,602,799
00248900   Missouri Valley College                               MO    $1,322,917      $661,458
00249000   Missouri Western State University                     MO    $3,722,351     $1,861,175
00249100   Moberly Area Community College                        MO    $2,410,386     $1,205,193
00249400   Nazarene Theological Seminary                         MO       $13,954         $6,977
02608000   Neosho Beauty College                                 MO       $39,487        $19,743
03101000   New Dimension School Of Hair Design                   MO       $44,577        $22,288
00251400   North Central Missouri College                        MO     $892,038       $446,019
00249600   Northwest Missouri State University                   MO    $4,792,789     $2,396,394
02202700   Ozark Christian College                               MO     $489,464       $244,732
03083000   Ozarks Technical Community College                    MO    $7,950,662     $3,975,331
00249800   Park University                                       MO    $2,805,843     $1,402,921
03077200   Paul Mitchell The School Missouri Columbia            MO     $208,917       $104,458
04145700   Paul Mitchell The School Springfield                  MO     $426,043       $213,021
04170700   Paul Mitchell The School St Louis                     MO     $368,274       $184,137
01173500   Pike Lincoln Technical Center                         MO       $67,332        $33,666
01040500   Pinnacle Career Institute                             MO     $349,930       $174,965
00543000   Poplar Bluff Technical Career Center                  MO       $50,853        $25,426
01250000   Ranken Technical College                              MO    $2,185,927     $1,092,963
00639200   Research Medical Center                               MO       $91,737        $45,868
00249900   Rockhurst University                                  MO    $1,169,737      $584,868
00542900   Rolla Technical Institute Center                      MO     $210,305       $105,152
02530600   Saint Charles Community College                       MO    $2,682,474     $1,341,237
01258000   Saint Louis Christian College                         MO       $59,391        $29,695
02340500   Saint Louis College Of Health Careers                 MO    $1,026,542      $513,271
00247100   Saint Louis Community College                         MO    $8,727,263     $4,363,631
00250600   Saint Louis University                                MO    $5,141,085     $2,570,542
00978200   Saint Luke'S College Of Health Sciences               MO     $462,823       $231,411
02214500   Salem College Of Hairstyling                          MO       $84,962        $42,481



                                                                          EXHIBIT 3 - 32
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 34 of 100


00543800   Saline County Career Center                                          MO       $52,890        $26,445
04170600   Salon Professional Academy (The)                                     MO     $155,262         $77,631
04174000   Skin Institute                                                       MO     $124,835         $62,417
00542400   South Central Career Center                                          MO     $176,341         $88,170
03070900   Southeast Missouri Hospital College Of Nursing And Health Sciences   MO     $131,509         $65,754
00250100   Southeast Missouri State University                                  MO    $6,830,214     $3,415,107
00250200   Southwest Baptist University                                         MO    $2,301,587     $1,150,793
03068600   Special School District Of St. Louis County                          MO     $333,269       $166,634
00250400   St. Louis College Of Pharmacy                                        MO     $678,296       $339,148
00808000   State Fair Community College                                         MO    $2,466,914     $1,233,457
00471100   State Technical College Of Missouri                                  MO    $1,364,179      $682,089
00251200   Stephens College                                                     MO     $668,976       $334,488
00855200   Stevens - The Institute Of Business & Arts                           MO     $214,565       $107,282
00959000   Summit Salon Academy Kansas City                                     MO       $97,014        $48,507
03579300   Texas County Technical Institute                                     MO     $155,166         $77,583
00471300   Three Rivers College                                                 MO    $2,281,288     $1,140,644
00249500   Truman State University                                              MO    $3,345,344     $1,672,672
00245400   University Of Central Missouri                                       MO    $6,908,319     $3,454,159
00251600   University Of Missouri - Columbia                                    MO   $16,309,144     $8,154,572
00251800   University Of Missouri - Kansas City                                 MO    $7,062,723     $3,531,361
00251900   University Of Missouri - Saint Louis                                 MO    $5,830,225     $2,915,112
04146100   Urshan Graduate School Of Theology                                   MO       $10,234         $5,117
01102600   Warrensburg Area Career Center                                       MO       $46,106        $23,053
00252000   Washington University In St. Louis                                   MO    $6,368,472     $3,184,236
00528900   Waynesville Career Center                                            MO       $53,380        $26,690
00252100   Webster University                                                   MO    $3,517,058     $1,758,529
03970400   Wellspring School Of Allied Health                                   MO     $428,142       $214,071
00252300   Westminster College                                                  MO     $768,643       $384,321
00252400   William Jewell College                                               MO     $707,592       $353,796
00252500   William Woods University                                             MO     $894,737       $447,368
03033000   Northern Marianas College                                            MP    $1,839,331      $919,665
02235900   Academy Of Hair Design #4                                            MS     $120,390         $60,195
02251600   Academy Of Hair Design #6                                            MS     $102,117         $51,058
00239600   Alcorn State University                                              MS    $5,886,916     $2,943,458
00239700   Belhaven University                                                  MS    $2,204,818     $1,102,409
00239800   Blue Mountain College                                                MS     $784,621       $392,310
02074900   Chris' Beauty College                                                MS     $206,812       $103,406
00240100   Coahoma Community College                                            MS    $3,136,873     $1,568,436
00240200   Copiah-Lincoln Community College                                     MS    $3,359,493     $1,679,746
04131300   Corinth Academy Of Cosmetology                                       MS     $286,443       $143,221
02249900   Delta Beauty College                                                 MS       $57,587        $28,793
00240300   Delta State University                                               MS    $2,524,437     $1,262,218
00240400   East Central Community College                                       MS    $2,606,310     $1,303,155
00240500   East Mississippi Community College                                   MS    $3,398,901     $1,699,450
02251700   Foster'S Cosmetology College                                         MS       $57,219        $28,609
04269500   Goshen School Of Cosmetology                                         MS     $114,257         $57,128
00240700   Hinds Community College                                              MS   $10,520,779     $5,260,389
00240800   Holmes Community College                                             MS    $3,916,962     $1,958,481
03963300   Institute Of Health And Technology                                   MS     $212,413       $106,206
00240900   Itawamba Community College                                           MS    $4,419,244     $2,209,622
00241000   Jackson State University                                             MS    $8,446,248     $4,223,124
00241100   Jones County Junior College                                          MS    $3,808,681     $1,904,340
03032400   Kc'S School Of Hair Design                                           MS     $103,552         $51,776
02320800   Magnolia College Of Cosmetology                                      MS     $229,881       $114,940
00241300   Meridian Community College                                           MS    $2,940,110     $1,470,055
00241400   Millsaps College                                                     MS     $761,840       $380,920
02244300   Mississippi Barber Academy                                           MS     $209,055       $104,527
00241500   Mississippi College                                                  MS    $3,011,426     $1,505,713
02302800   Mississippi College Of Beauty Culture                                MS       $96,624        $48,312
00241600   Mississippi Delta Community College                                  MS    $2,743,944     $1,371,972
00241700   Mississippi Gulf Coast Community College                             MS    $7,880,280     $3,940,140
04140200   Mississippi Institute Of Aesthetics, Nails, & Cosmetology            MS       $96,122        $48,061
00242300   Mississippi State University                                         MS   $17,856,107     $8,928,053
00242200   Mississippi University For Women                                     MS    $2,188,061     $1,094,030
00242400   Mississippi Valley State University                                  MS    $3,079,829     $1,539,914
00242600   Northeast Mississippi Community College                              MS    $3,583,689     $1,791,844
00242700   Northwest Mississippi Community College                              MS    $5,787,016     $2,893,508
00243000   Pearl River Community College                                        MS    $4,385,949     $2,192,974
00243300   Rust College                                                         MS    $1,359,587      $679,793
00243500   Southeastern Baptist College                                         MS       $73,845        $36,922
00243600   Southwest Mississippi Community College                              MS    $2,320,170     $1,160,085
00243900   Tougaloo College                                                     MS    $1,487,317      $743,658
03263300   Traxler'S School Of Hair                                             MS     $140,747         $70,373
00244000   University Of Mississippi                                            MS   $16,642,638     $8,321,319
00244100   University Of Southern Mississippi                                   MS   $13,506,042     $6,753,021
04267100   Unlimited Cosmetology School                                         MS       $28,162        $14,081
02516200   Wesley Biblical Seminary                                             MS        $4,013         $2,006
00244700   William Carey University                                             MS    $2,370,656     $1,185,328
02517500   Aaniiih Nakoda College                                               MT     $114,359         $57,179



                                                                                         EXHIBIT 3 - 33
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 35 of 100


02621300   Academy Of Cosmetology                                 MT       $43,527        $21,763
04163700   Bitterroot School Of Cosmetology                       MT       $60,612        $30,306
02510600   Blackfeet Community College                            MT     $266,062       $133,031
03763400   Bold Beauty Academy                                    MT     $151,384         $75,692
00790000   Butte Academy Of Beauty Culture                        MT       $77,189        $38,594
00252600   Carroll College                                        MT     $941,622       $470,811
02545200   Chief Dull Knife College                               MT     $103,368         $51,684
04187700   Crevier'S School Of Cosmetology                        MT     $188,300         $94,150
00252900   Dawson Community College                               MT     $142,151         $71,075
00677700   Flathead Valley Community College                      MT     $925,144       $462,572
02343000   Fort Peck Community College                            MT     $151,493         $75,746
00931400   Great Falls College Montana State University           MT     $845,222       $422,611
00757000   Helena College University Of Montana                   MT     $685,627       $342,813
02286600   Little Big Horn College                                MT     $260,189       $130,094
00252800   Miles Community College                                MT     $246,778       $123,389
04164100   Montana Academy Of Salons                              MT     $152,333         $76,166
00253000   Montana State University - Billings                    MT    $2,193,195     $1,096,597
00253300   Montana State University - Northern                    MT     $911,258       $455,629
00253200   Montana State University Bozeman                       MT   $10,560,079     $5,280,039
00253100   Montana Technological University                       MT    $1,676,199      $838,099
00253400   Rocky Mountain College                                 MT     $933,392       $466,696
02143400   Salish Kootenai College                                MT     $832,524       $416,262
02610900   Stone Child College                                    MT     $216,798       $108,399
00253600   University Of Montana (The)                            MT    $7,652,275     $3,826,137
00253700   University Of Montana Western (The)                    MT    $1,164,902      $582,451
00252700   University Of Providence                               MT     $376,995       $188,497
00546300   Alamance Community College                             NC    $2,367,785     $1,183,892
04219100   Alexander Paul Institute Of Hair Design                NC       $86,901        $43,450
03237300   Anson College Of Cosmetology                           NC        $3,468         $1,734
00290600   Appalachian State University                           NC   $15,927,932     $7,963,966
00403300   Asheville Buncombe Technical Community College         NC    $3,686,607     $1,843,303
04140700   Aveda Institute Chapel Hill                            NC     $284,390       $142,195
00290800   Barton College                                         NC    $1,161,318      $580,659
00855800   Beaufort County Community College                      NC     $695,419       $347,709
00291000   Belmont Abbey College                                  NC    $1,407,500      $703,750
00291100   Bennett College                                        NC     $768,798       $384,399
04228400   Beyond Measure Barbering Institute                     NC       $65,065        $32,532
00798700   Bladen Community College                               NC     $861,961       $430,980
00968400   Blue Ridge Community College                           NC    $1,426,892      $713,446
00291200   Brevard College                                        NC     $782,339       $391,169
02170700   Brunswick Community College                            NC     $795,340       $397,670
00647700   Cabarrus College Of Health Sciences                    NC     $253,120       $126,560
00483500   Caldwell Community College & Technical Institute       NC    $1,753,469      $876,734
00291300   Campbell University                                    NC    $4,307,900     $2,153,950
00532000   Cape Fear Community College                            NC    $4,726,439     $2,363,219
03570300   Carolina Christian College                             NC     $114,861         $57,430
04154200   Carolina College Of Biblical Studies                   NC     $119,702         $59,851
04178100   Carolina College Of Hair Design                        NC       $53,472        $26,736
04101300   Carolina School Of Broadcasting                        NC       $69,411        $34,705
03104200   Carolinas College Of Health Sciences                   NC     $268,630       $134,315
00808100   Carteret Community College                             NC     $774,946       $387,473
00291400   Catawba College                                        NC    $1,407,154      $703,577
00531800   Catawba Valley Community College                       NC    $2,557,958     $1,278,979
04129400   Center For Massage & Natural Health                    NC       $44,551        $22,275
00544900   Central Carolina Community College                     NC    $2,422,099     $1,211,049
00291500   Central Piedmont Community College                     NC   $10,787,553     $5,393,776
03827300   Charlotte Christian College And Theological Seminary   NC       $32,851        $16,425
00291600   Chowan University                                      NC    $2,614,325     $1,307,162
00808200   Cleveland Community College                            NC    $1,214,574      $607,287
00531600   Coastal Carolina Community College                     NC    $3,371,351     $1,685,675
00291700   College Of The Albemarle                               NC     $909,714       $454,857
02205000   College Of Wilmington                                  NC     $170,909         $85,454
00679900   Craven Community College                               NC    $1,509,343      $754,671
04146400   Daoist Traditions College Of Chinese Medical Arts      NC       $27,061        $13,530
00291800   Davidson College                                       NC    $1,220,411      $610,205
00291900   Davidson County Community College                      NC    $2,636,381     $1,318,190
00292000   Duke University                                        NC    $6,714,022     $3,357,011
00544800   Durham Technical Community College                     NC    $2,803,141     $1,401,570
00292300   East Carolina University                               NC   $19,358,758     $9,679,379
00885500   Edgecombe Community College                            NC    $1,239,795      $619,897
00292600   Elizabeth City State University                        NC    $2,130,978     $1,065,489
00292700   Elon University                                        NC    $2,989,232     $1,494,616
00292800   Fayetteville State University                          NC    $5,084,687     $2,542,343
00764000   Fayetteville Technical Community College               NC    $5,913,774     $2,956,887
00531700   Forsyth Technical Community College                    NC    $4,933,805     $2,466,902
00292900   Gardner - Webb University                              NC    $1,825,407      $912,703
00297300   Gaston College                                         NC    $2,520,848     $1,260,424
04173700   Grace College Of Divinity                              NC       $71,597        $35,798
00293000   Greensboro College                                     NC     $962,182       $481,091



                                                                           EXHIBIT 3 - 34
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 36 of 100


00293100   Guilford College                                           NC    $1,682,787      $841,393
00483800   Guilford Technical Community College                       NC    $8,260,390     $4,130,195
03361300   Gwinnett College                                           NC     $202,040       $101,020
00798600   Halifax Community College                                  NC     $616,040       $308,020
00808300   Haywood Community College                                  NC     $614,386       $307,193
04120300   Health And Style Institute                                 NC     $927,846       $463,923
00293300   High Point University                                      NC    $2,605,940     $1,302,970
03663300   Hood Theological Seminary                                  NC       $31,336        $15,668
00293400   Isothermal Community College                               NC    $1,012,055      $506,027
00768700   James Sprunt Community College                             NC     $661,318       $330,659
00293600   Johnson C Smith University                                 NC    $2,718,468     $1,359,234
00933600   Johnston Community College                                 NC    $2,258,380     $1,129,190
04073300   Jung Tao School Of Classical Chinese Medicine              NC       $23,569        $11,784
00293900   Lees-Mcrae College                                         NC     $925,656       $462,828
00294000   Lenoir Community College                                   NC     $970,886       $485,443
00294100   Lenoir-Rhyne University                                    NC    $1,941,090      $970,545
01192600   Leon'S Beauty School                                       NC     $328,351       $164,175
00294200   Livingstone College                                        NC    $2,503,063     $1,251,531
00294300   Louisburg College                                          NC    $1,342,704      $671,352
00294400   Mars Hill University                                       NC    $1,707,699      $853,849
00798800   Martin Community College                                   NC     $217,290       $108,645
01119700   Mayland Community College                                  NC     $588,968       $294,484
00808500   Mcdowell Technical Community College                       NC     $527,975       $263,987
00294500   Meredith College                                           NC    $1,674,515      $837,257
00294600   Methodist University                                       NC    $1,925,342      $962,671
02280900   Mid-Atlantic Christian University                          NC     $242,130       $121,065
00294700   Mitchell Community College                                 NC    $1,393,025      $696,512
02056500   Mitchell'S Academy                                         NC     $125,900         $62,950
00808700   Montgomery Community College                               NC     $382,976       $191,488
00294800   Montreat College                                           NC     $735,993       $367,996
04206500   Mycomputercareer.Com                                       NC    $2,727,181     $1,363,590
00855700   Nash Community College                                     NC    $1,299,061      $649,530
00290500   North Carolina Agricultural & Technical State University   NC   $14,103,628     $7,051,814
00295000   North Carolina Central University                          NC    $8,932,233     $4,466,116
00297200   North Carolina State University                            NC   $17,895,881     $8,947,940
00295100   North Carolina Wesleyan College                            NC    $2,177,353     $1,088,676
00703100   Pamlico Community College                                  NC     $222,221       $111,110
01179900   Paul Mitchell The School Fayetteville                      NC    $1,340,711      $670,355
03777300   Paul Mitchell The School Gastonia                          NC     $595,930       $297,965
04204700   Paul Mitchell The School Raleigh                           NC     $237,073       $118,536
00295500   Pfeiffer University                                        NC    $1,274,850      $637,425
00964600   Piedmont Community College                                 NC     $569,586       $284,793
00295600   Piedmont International University                          NC     $407,862       $203,931
02560600   Pinnacle Institute Of Cosmetology                          NC     $103,889         $51,944
00406200   Pitt Community College                                     NC    $5,510,793     $2,755,396
00295700   Queens University Of Charlotte                             NC    $1,532,289      $766,144
00544700   Randolph Community College                                 NC    $1,264,255      $632,127
00546400   Richmond Community College                                 NC    $1,993,968      $996,984
00861300   Roanoke Chowan Community College                           NC     $353,481       $176,740
00861200   Robeson Community College                                  NC    $1,637,622      $818,811
00295800   Rockingham Community College                               NC     $933,713       $466,856
00575400   Rowan-Cabarrus Community College                           NC    $2,845,506     $1,422,753
00296800   Saint Augustine'S University                               NC    $1,450,038      $725,019
00296000   Salem College                                              NC    $1,007,410      $503,705
00789200   Sampson Community College                                  NC    $1,033,931      $516,965
00296100   Sandhills Community College                                NC    $2,033,057     $1,016,528
03109000   School Of Communication Arts Of North Carolina             NC     $568,133       $284,066
00296200   Shaw University                                            NC    $2,258,545     $1,129,272
04173000   Shepherds Theological Seminary                             NC       $16,125         $8,062
00798500   South Piedmont Community College                           NC     $977,809       $488,904
00296300   Southeastern Baptist Theological Seminary                  NC     $347,269       $173,634
00296400   Southeastern Community College                             NC    $1,118,302      $559,151
03555300   Southeastern Institute                                     NC     $605,946       $302,973
00846600   Southwestern Community College                             NC    $1,187,630      $593,815
01119400   Stanly Community College                                   NC     $731,366       $365,683
00297000   Surry Community College                                    NC    $1,433,250      $716,625
00943000   Tri-County Community College                               NC     $522,349       $261,174
00294900   University Of Mount Olive                                  NC    $3,337,015     $1,668,507
00298400   University Of North At Carolina Wilmington (The)           NC   $10,566,053     $5,283,026
00290700   University Of North Carolina Asheville                     NC    $3,359,493     $1,679,746
00297400   University Of North Carolina - Chapel Hill                 NC   $17,295,177     $8,647,588
00297500   University Of North Carolina - Charlotte                   NC   $24,310,557    $12,155,278
00295400   University Of North Carolina At Pembroke                   NC    $6,274,710     $3,137,355
00297600   University Of North Carolina -Greensboro                   NC   $18,567,881     $9,283,940
00398100   University Of North Carolina School Of The Arts            NC     $868,886       $434,443
00990300   Vance - Granville Community College                        NC    $1,453,645      $726,822
00297800   Wake Forest University                                     NC    $3,404,708     $1,702,354
00484400   Wake Technical Community College                           NC   $10,390,849     $5,195,424
00297900   Warren Wilson College                                      NC     $776,538       $388,269



                                                                               EXHIBIT 3 - 35
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 37 of 100


00648300   Watts College Of Nursing                                NC       $42,191        $21,095
00298000   Wayne Community College                                 NC    $1,871,243      $935,621
00298100   Western Carolina University                             NC    $8,893,407     $4,446,703
00298200   Western Piedmont Community College                      NC    $1,157,050      $578,525
00298300   Wilkes Community College                                NC    $1,401,082      $700,541
00295300   William Peace University                                NC    $1,006,338      $503,169
00484500   Wilson Community College                                NC     $718,656       $359,328
00298500   Wingate University                                      NC    $3,526,458     $1,763,229
03009500   Winston - Salem Barber School                           NC     $320,870       $160,435
00298600   Winston-Salem State University                          NC    $6,117,980     $3,058,990
00298800   Bismarck State College                                  ND     $914,066       $457,033
02236500   Cankdeska Cikana (Little Hoop) Community College        ND     $216,968       $108,484
00299500   Dakota College At Bottineau                             ND     $234,429       $117,214
00298900   Dickinson State University                              ND     $640,093       $320,046
04139400   Hair Academy (The)                                      ND       $68,765        $34,382
01040600   Josef'S School Of Hair, Skin & Body                     ND     $184,384         $92,192
00299100   Lake Region State College                               ND     $110,878         $55,439
04223500   Lynnes Welding Training                                 ND       $23,803        $11,901
00299300   Mayville State University                               ND     $312,720       $156,360
00299400   Minot State University                                  ND    $1,275,782      $637,891
00299600   North Dakota State College Of Science                   ND     $823,352       $411,676
00299700   North Dakota State University - Fargo                   ND    $7,728,326     $3,864,163
02553700   Nueta Hidatsa Sahnish College                           ND       $83,694        $41,847
04031300   Salon Professional Academy (The)                        ND     $134,350         $67,175
02188200   Sitting Bull College                                    ND     $375,048       $187,524
01205900   Trinity Bible College And Graduate School               ND     $204,391       $102,195
02301100   Turtle Mountain Community College                       ND     $947,936       $473,968
02242900   United Tribes Technical College                         ND     $339,952       $169,976
00299000   University Of Jamestown                                 ND     $848,958       $424,479
00299200   University Of Mary                                      ND    $1,536,188      $768,094
00300500   University Of North Dakota                              ND    $5,491,551     $2,745,775
00300800   Valley City State University                            ND     $452,941       $226,470
00300700   Williston State College                                 ND     $338,809       $169,404
00974300   Bellevue University                                     NE    $1,169,139      $584,569
00639900   Bryan College Of Health Sciences                        NE     $484,417       $242,208
00961700   Capitol School Of Hairstyling And Esthetics             NE     $228,346       $114,173
02099500   Central Community College                               NE    $1,890,454      $945,227
00253900   Chadron State College                                   NE    $1,081,277      $540,638
00849200   Chi Health School Of Radiologic Technology              NE       $20,297        $10,148
00986200   Clarkson College                                        NE     $441,901       $220,950
02079700   College Of Hair Design                                  NE     $249,536       $124,768
00254000   College Of Saint Mary                                   NE    $1,055,309      $527,654
00254100   Concordia University                                    NE    $1,017,489      $508,744
03164300   Creative Center (The)                                   NE       $61,073        $30,536
00254200   Creighton University                                    NE    $3,193,341     $1,596,670
00254400   Doane University                                        NE    $1,538,922      $769,461
00254800   Hastings College                                        NE    $1,051,950      $525,975
01151900   Joseph'S College Cosmetology                            NE     $379,798       $189,899
03323300   Little Priest Tribal College                            NE     $144,184         $72,092
01258600   Metropolitan Community College                          NE    $5,767,395     $2,883,697
00255300   Midland University                                      NE    $1,102,337      $551,168
00255700   Mid-Plains Community College                            NE     $774,946       $387,473
03279300   Myotherapy Institute                                    NE       $47,524        $23,762
02550800   Nebraska Indian Community College                       NE       $77,576        $38,788
00640400   Nebraska Methodist College Of Nursing & Allied Health   NE     $557,892       $278,946
00255500   Nebraska Wesleyan University                            NE    $1,382,752      $691,376
01166700   Northeast Community College                             NE    $1,729,207      $864,603
04132600   Paul Mitchell The School - Lincoln                      NE       $91,829        $45,914
00255900   Peru State College                                      NE     $827,344       $413,672
02508300   Southeast Community College                             NE    $4,282,436     $2,141,218
04240800   Summit Christian College                                NE       $19,025         $9,512
00256300   Union College                                           NE     $757,995       $378,997
03821400   Universal College Of Healing Arts                       NE       $54,312        $27,156
00256500   University Of Nebraska                                  NE   $15,628,700     $7,814,350
00255100   University Of Nebraska - Kearney                        NE    $3,925,967     $1,962,983
00255400   University Of Nebraska At Omaha                         NE   $10,759,273     $5,379,636
00689500   University Of Nebraska Medical Center                   NE    $1,295,673      $647,836
00256600   Wayne State College                                     NE    $2,521,559     $1,260,779
00256000   Western Nebraska Community College                      NE     $805,697       $402,848
02610500   Xenon International Academy Ii                          NE     $346,579       $173,289
00256700   York College                                            NE     $459,315       $229,657
04162200   American Academy Of Health And Beauty                   NH       $34,010        $17,005
00257200   Colby-Sawyer College                                    NH     $779,605       $389,802
01318900   Continental Academie Of Hair Design                     NH       $42,043        $21,021
00257300   Dartmouth College                                       NH    $3,429,350     $1,714,675
00864500   Empire Beauty Schools                                   NH     $211,058       $105,529
02179600   Empire Beauty Schools                                   NH     $149,165         $74,582
00257500   Franklin Pierce University                              NH    $1,400,647      $700,323
03101300   Granite State College                                   NH     $269,441       $134,720



                                                                            EXHIBIT 3 - 36
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 38 of 100


00258300   Great Bay Community College                                              NH     $870,169       $435,084
04263000   Harmony Health Care Institute                                            NH       $91,855        $45,927
02245400   Keene Beauty Academy                                                     NH       $47,439        $23,719
00259000   Keene State College                                                      NH    $2,997,360     $1,498,680
00755500   Lakes Region Community College                                           NH     $439,512       $219,756
02223300   Magdalen College                                                         NH     $103,591         $51,795
00258200   Manchester Community College                                             NH    $1,203,670      $601,835
02174800   Michael'S School Of Hair Design & Esthetics Paul Mitchell Partner Scho   NH     $132,378         $66,189
00923600   Nashua Community College                                                 NH     $802,358       $401,179
00257900   New England College                                                      NH    $1,554,133      $777,066
10257900   New England College                                                      NH     $411,295       $205,647
02247000   New England School Of Hair Design                                        NH       $27,906        $13,953
03729300   New Hampshire Institute For Therapeutic Arts                             NH       $16,274         $8,137
00258100   Nhti - Concord'S Community College                                       NH    $1,806,576      $903,288
02211600   Paul Mitchell The School Portsmouth                                      NH       $78,689        $39,344
00259100   Plymouth State University Of The University System Of New Hampshire      NH    $3,950,921     $1,975,460
00756000   River Valley Community College                                           NH     $384,684       $192,342
00258600   Rivier University                                                        NH     $902,722       $451,361
00258700   Saint Anselm College                                                     NH    $1,134,675      $567,337
00258000   Southern New Hampshire University                                        NH    $5,494,008     $2,747,004
02140400   St. Joseph Hospital Of Nashua N.H.D/B/A St. Joseph School Of Nursing     NH       $96,027        $48,013
03043100   Thomas More College Of Liberal Arts                                      NH     $102,524         $51,262
00258900   University Of New Hampshire                                              NH   $11,647,555     $5,823,777
03437300   Upper Valley Educators Institute                                         NH        $8,729         $4,364
00529100   White Mountains Community College                                        NH     $488,503       $244,251
04229100   Advantage Career Institute                                               NJ       $41,609        $20,804
04234400   American Institute Of Alternative Medicine                               NJ       $14,814         $7,407
04136400   American Institute Of Medical Sciences & Education                       NJ     $276,285       $138,142
02525900   Artistic Academy Of Hair Design (The)                                    NJ     $144,984         $72,492
04188700   Asi Career Institute                                                     NJ       $70,108        $35,054
02234600   Atlantic Beauty & Spa Academy                                            NJ     $211,628       $105,814
00259600   Atlantic Cape Community College                                          NJ    $3,960,342     $1,980,171
04266000   Bais Medrash Mayan Hatorah                                               NJ       $46,377        $23,188
04081300   Bais Medrash Toras Chesed                                                NJ       $68,038        $34,019
00473600   Bergen Community College                                                 NJ    $8,461,418     $4,230,709
02312000   Bergen County Technical Schools                                          NJ       $76,107        $38,053
00750200   Berkeley College                                                         NJ    $4,464,258     $2,232,129
04181400   Best Care College                                                        NJ     $255,167       $127,583
00794700   Beth Medrash Govoha Of America                                           NJ    $5,899,593     $2,949,796
04251500   Beth Medrash Of Asbury Park                                              NJ     $109,145         $54,572
00259700   Bloomfield College                                                       NJ    $2,851,037     $1,425,518
01085100   Branford Hall Career Institute                                           NJ     $201,705       $100,852
00840400   Brookdale Community College                                              NJ    $6,334,411     $3,167,205
00259800   Caldwell University                                                      NJ    $2,028,129     $1,014,064
00686500   Camden County College                                                    NJ    $5,784,112     $2,892,056
00907800   Capri Institute Of Hair Design                                           NJ     $189,299         $94,649
02183600   Capri Institute Of Hair Design                                           NJ     $110,520         $55,260
02103700   Capri Institute Of Hair Design                                           NJ       $96,142        $48,071
02265500   Capri Institute Of Hair Design                                           NJ       $94,976        $47,488
00259900   Centenary University                                                     NJ    $1,350,523      $675,261
03324300   Central Career School                                                    NJ     $118,376         $59,188
04184500   Christine Valmy International School Of Esthetics & Cosmetology          NJ     $118,012         $59,006
00264200   College Of New Jersey (The)                                              NJ    $5,028,131     $2,514,065
00260000   College Of Saint Elizabeth                                               NJ     $935,846       $467,923
00772900   County College Of Morris                                                 NJ    $3,734,038     $1,867,019
04260400   Cutting Edge Academy                                                     NJ       $85,930        $42,965
02154000   Divers Academy Of The Eastern Seaboard                                   NJ       $97,783        $48,891
00260300   Drew University                                                          NJ    $1,727,427      $863,713
03122600   Eastern International College                                            NJ    $1,016,203      $508,101
03811300   Eastern School Of Acupuncture And Traditional Medicine                   NJ       $19,495         $9,747
02053700   Eastwick College                                                         NJ     $895,753       $447,876
01246200   Eastwick College - Hackensack Campus.                                    NJ     $844,520       $422,260
02092300   Eastwick College - Nutley Campus                                         NJ    $1,022,459      $511,229
00710700   Essex County College                                                     NJ    $7,752,662     $3,876,331
00260700   Fairleigh Dickinson University                                           NJ    $5,771,203     $2,885,601
00261000   Felician University                                                      NJ    $2,243,499     $1,121,749
02132300   Fortis Institute                                                         NJ    $2,435,661     $1,217,830
04243300   Garden State Science And Technology Institute                            NJ     $134,873         $67,436
00260800   Georgian Court University                                                NJ    $1,690,335      $845,167
02104000   Harris School Of Business                                                NJ     $609,828       $304,914
02586900   Harris School Of Business                                                NJ     $554,114       $277,057
03803300   Healthcare Training Institute                                            NJ     $319,461       $159,730
00849400   Hohokus School Of Trade And Technical Sciences                           NJ     $483,327       $241,663
00641700   Holy Name Medical Center School Of Nursing                               NJ     $206,390       $103,195
01295400   Hudson County Community College                                          NJ    $8,467,661     $4,233,830
04218500   Innovate Salon Academy                                                   NJ     $276,460       $138,230
03536300   Institute For Therapeutic Massage                                        NJ     $115,588         $57,794
04134100   Jersey College                                                           NJ    $5,119,863     $2,559,931
00642100   Jfk Medical Center Muhlenberg Harold B. And Dorothy A. Snyder Schools    NJ     $417,854       $208,927



                                                                                             EXHIBIT 3 - 37
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 39 of 100


02146800   Joe Kubert School Of Cartoon & Graphic Art (The)                         NJ     $105,343         $52,671
00262200   Kean University                                                          NJ   $13,509,139     $6,754,569
01246100   Lincoln Technical Institute                                              NJ    $6,452,823     $3,226,411
04207500   Medical Career Institute                                                 NJ     $332,030       $166,015
00474000   Mercer County Community College                                          NJ    $3,851,115     $1,925,557
00261500   Middlesex County College                                                 NJ    $7,378,634     $3,689,317
04257800   Mobile Technical Training                                                NJ        $5,238         $2,619
00539900   Monmouth County Vocational School District                               NJ       $60,651        $30,325
00261600   Monmouth University                                                      NJ    $4,935,299     $2,467,649
00261700   Montclair State University                                               NJ   $19,911,482     $9,955,741
01152300   Morris County School Of Technology                                       NJ       $68,148        $34,074
04154900   National Career Institute                                                NJ     $497,128       $248,564
00261900   New Brunswick Theological Seminary                                       NJ       $24,151        $12,075
03424500   New Community Career And Technical Institute                             NJ     $289,766       $144,883
00261300   New Jersey City University                                               NJ    $8,337,070     $4,168,535
00262100   New Jersey Institute Of Technology                                       NJ    $8,110,969     $4,055,484
00262400   Ocean County College                                                     NJ    $4,265,169     $2,132,584
02523700   Ocean County Vocational - Technical Schools                              NJ     $380,824       $190,412
00759300   Parisian Beauty Academy Paul Mitchell Partner School                     NJ     $673,639       $336,819
00999400   Passaic County Community College                                         NJ    $5,451,658     $2,725,829
04218200   Paul Mitchell The School - Jersey Shore                                  NJ     $141,637         $70,818
01062900   Pb Cosmetology Education Centre                                          NJ     $122,908         $61,454
03650600   Pc Age                                                                   NJ     $782,767       $391,383
02131600   Pennco Tech                                                              NJ     $979,653       $489,826
03666300   Pillar College                                                           NJ     $562,480       $281,240
00262600   Princeton Theological Seminary                                           NJ     $143,741         $71,870
00262700   Princeton University                                                     NJ    $2,424,099     $1,212,049
03077500   Rabbi Jacob Joseph School                                                NJ       $72,804        $36,402
00860900   Rabbinical College Of America                                            NJ     $347,256       $173,628
00934400   Ramapo College Of New Jersey                                             NJ    $4,606,705     $2,303,352
00773100   Raritan Valley Community College                                         NJ    $3,819,720     $1,909,860
00262800   Rider University                                                         NJ    $3,648,210     $1,824,105
01090300   Rizzieri Aveda School For Beauty And Wellness                            NJ     $267,582       $133,791
04216500   Rizzieri Institute                                                       NJ       $23,111        $11,555
02223700   Robert Fiance Beauty Schools                                             NJ     $400,511       $200,255
01209000   Robert Fiance Beauty Schools                                             NJ     $304,898       $152,449
02528200   Robert Fiance Beauty Schools                                             NJ     $154,526         $77,263
00773000   Rowan College At Burlington County                                       NJ    $3,750,316     $1,875,158
00690100   Rowan College Of South Jersey                                            NJ    $6,557,641     $3,278,820
00260900   Rowan University                                                         NJ   $14,471,695     $7,235,847
00262900   Rutgers, The State University Of New Jersey                              NJ   $54,160,640    $27,080,320
00642900   Saint Francis Medical Center                                             NJ       $23,963        $11,981
00263800   Saint Peter'S University                                                 NJ    $3,914,585     $1,957,292
00546100   Salem Community College                                                  NJ     $665,129       $332,564
04271200   Seminary Bnos Chaim                                                      NJ     $255,559       $127,779
00263200   Seton Hall University                                                    NJ    $5,749,918     $2,874,959
00263900   Stevens Institute Of Technology                                          NJ    $3,121,706     $1,560,853
00934500   Stockton University                                                      NJ   $10,041,238     $5,020,619
02568800   Sussex County Community College                                          NJ    $1,156,835      $578,417
01198900   Talmudical Academy                                                       NJ     $122,458         $61,229
00545200   Teterboro School Of Aeronautics                                          NJ     $490,330       $245,165
02192200   Thomas Edison State University                                           NJ       $17,249         $8,624
04131200   Total Image Beauty Academy                                               NJ     $178,161         $89,080
00264300   Union County College                                                     NJ    $7,393,008     $3,696,504
02232500   Union County Vocational Technical Schools                                NJ     $100,104         $50,052
04216000   Universal Training Institute                                             NJ     $162,039         $81,019
02503900   Warren County Community College                                          NJ     $686,371       $343,185
00262500   William Paterson University Of New Jersey                                NJ    $9,763,356     $4,881,678
04261200   Yeshiva Bais Aharon                                                      NJ       $64,039        $32,019
04264900   Yeshiva Chemdas Hatorah                                                  NJ     $112,892         $56,446
04273800   Yeshiva Gedola Tiferes Yerachmiel                                        NJ     $179,422         $89,711
04265300   Yeshiva Gedolah Keren Hatorah                                            NJ     $229,239       $114,619
04269300   Yeshiva Gedolah Of Cliffwood                                             NJ       $64,764        $32,382
04252000   Yeshiva Gedolah Shaarei Shmuel                                           NJ       $85,372        $42,686
04264400   Yeshiva Gedolah Tiferes Boruch                                           NJ       $86,883        $43,441
04192400   Yeshiva Gedolah Zichron Leyma                                            NJ       $31,665        $15,832
04131100   Yeshiva Toras Chaim                                                      NJ     $347,751       $173,875
04216100   Yeshiva Yesodei Hatorah                                                  NJ       $73,641        $36,820
04123400   Yeshivas Be'Er Yitzchok                                                  NJ     $139,993         $69,996
04270300   Yeshivas Emek Hatorah                                                    NJ       $56,454        $28,227
04174500   Aveda Institute Of New Mexico (The)                                      NM     $237,641       $118,820
04271600   Avenue Academy, A Cosmetology Institute (The)                            NM       $54,745        $27,372
00474200   Central New Mexico Community College                                     NM    $9,305,433     $4,652,716
00474300   Clovis Community College                                                 NM     $857,725       $428,862
00265100   Eastern New Mexico University                                            NM    $2,914,187     $1,457,093
04276000   Glitz School Of Cosmetology                                              NM     $222,535       $111,267
02146400   Institute Of American Indian & Alaska Native Culture & Artsdevelopment   NM     $342,519       $171,259
00996200   Luna Community College                                                   NM     $399,419       $199,709
03206300   Mesalands Community College                                              NM     $198,978         $99,489



                                                                                             EXHIBIT 3 - 38
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 40 of 100


02357600   Navajo Technical University                                             NM    $1,503,703      $751,851
00265300   New Mexico Highlands University                                         NM    $1,699,974      $849,987
00265400   New Mexico Institute Of Mining & Technology                             NM    $1,353,197      $676,598
00265500   New Mexico Junior College                                               NM    $1,121,004      $560,502
00265600   New Mexico Military Institute                                           NM     $415,633       $207,816
00265700   New Mexico State University                                             NM   $14,076,359     $7,038,179
02083900   Northern New Mexico College                                             NM    $1,051,562      $525,781
01300500   Olympian Academy Of Cosmetology                                         NM    $1,430,238      $715,119
03678300   Pima Medical Institute                                                  NM     $340,233       $170,116
00209300   Saint John'S College                                                    NM     $377,298       $188,649
00266000   San Juan College                                                        NM    $2,737,168     $1,368,584
02278100   Santa Fe Community College                                              NM    $1,219,106      $609,553
02622000   Southwest Acupuncture College                                           NM       $26,770        $13,385
03076100   Southwestern College                                                    NM       $45,392        $22,696
02511000   Southwestern Indian Polytechnic Institute                               NM     $593,278       $296,639
04162400   Toni&Guy Hairdressing Academy                                           NM     $290,981       $145,490
03430300   Universal Therapeutic Massage Institute                                 NM     $139,681         $69,840
00266300   University Of New Mexico                                                NM   $17,266,512     $8,633,256
00265000   University Of The Southwest                                             NM     $435,854       $217,927
04178500   Vogue College Of Cosmetology                                            NM       $74,042        $37,021
00266400   Western New Mexico University                                           NM    $1,551,426      $775,713
01323200   Academy Of Hair Design                                                  NV     $375,960       $187,980
04171000   Advanced Training Institute                                             NV     $850,047       $425,023
04147600   Aveda Institute Las Vegas                                               NV     $458,983       $229,491
02621500   Career College Of Northern Nevada                                       NV     $974,259       $487,129
01036200   College Of Southern Nevada                                              NV   $14,078,408     $7,039,204
03881400   European Massage Therapy School (The)                                   NV       $71,306        $35,653
03787300   Expertise Cosmetology Institute                                         NV     $183,021         $91,510
00697700   Great Basin College                                                     NV     $470,059       $235,029
03975300   Institute Of Professional Careers                                       NV         $291           $145
04144800   International Academy Of Style                                          NV     $256,631       $128,315
04269800   L Makeup Institute                                                      NV       $52,324        $26,162
02237500   Las Vegas College                                                       NV     $198,868         $99,434
02248200   Milan Institute Of Cosmetology                                          NV    $2,373,948     $1,186,974
04114300   Nevada State College                                                    NV    $2,755,743     $1,377,871
03838500   Northwest Career College                                                NV    $2,384,152     $1,192,076
04186300   Paul Mitchell The School Las Vegas                                      NV     $462,659       $231,329
04203100   Paul Mitchell The School Reno                                           NV     $300,897       $150,448
04065300   Roseman University Of Health Sciences                                   NV     $893,841       $446,920
00919200   Sierra Nevada College                                                   NV     $553,670       $276,835
02107700   Truckee Meadows Community College                                       NV    $3,347,251     $1,673,625
00256900   University Of Nevada - Las Vegas                                        NV   $23,685,293    $11,842,646
00256800   University Of Nevada , Reno                                             NV   $14,244,534     $7,122,267
01036300   Western Nevada College                                                  NV    $1,363,469      $681,734
04248800   Wongu University Of Oriental Medicine                                   NV       $14,840         $7,420
04156000   Academy Of Cosmetology & Esthetics Nyc (The)                            NY     $102,983         $51,491
04213400   Access Careers                                                          NY       $60,255        $30,127
04043300   Ace Institute Of Technology                                             NY     $196,165         $98,082
00266600   Adelphi University                                                      NY    $5,246,966     $2,623,483
00286000   Adirondack Community College - Suny Office Of Community Colleges        NY    $2,558,377     $1,279,188
04204300   Aesthetic Science Institute, Llc (The)                                  NY       $81,723        $40,861
02171900   Ailey School (The)                                                      NY       $76,403        $38,201
00288500   Albany College Of Pharmacy And Health Sciences                          NY     $941,221       $470,610
00288600   Albany Law School Of Union University                                   NY     $117,773         $58,886
00288700   Albany Medical College                                                  NY     $234,607       $117,303
02170200   Albany Schoharie Schenectady Saratoga Boces Practical Nursing Program   NY     $416,996       $208,498
00266800   Alfred University                                                       NY    $2,093,987     $1,046,993
03358300   Allen School                                                            NY    $2,769,386     $1,384,693
04223300   Alliance Computing Solutions                                            NY       $40,031        $20,015
01081300   American Academy Mcallister Institute                                   NY       $93,366        $46,683
00746500   American Academy Of Dramatic Arts                                       NY     $533,811       $266,905
03903400   American Beauty School                                                  NY     $186,006         $93,003
00757200   American Musical & Dramatic Academy                                     NY    $2,278,035     $1,139,017
04234900   Amg School Of License Practical Nursing                                 NY     $491,430       $245,715
04275100   Anousheh School Of Hair                                                 NY       $38,286        $19,143
00751800   Apex Technical School                                                   NY    $1,885,989      $942,994
00643500   Arnot Ogden Medical Center                                              NY       $79,464        $39,732
04223100   Arrojo Cosmetology School                                               NY     $143,683         $71,841
03095500   Asa College                                                             NY    $6,272,628     $3,136,314
02506000   Associated Beth Rivkah Schools                                          NY     $284,824       $142,412
04178700   Atelier Esthetique Institute Of Esthetics                               NY     $184,855         $92,427
03839300   Aveda Institute New York                                                NY     $172,354         $86,177
04267800   Bais Binyomin Academy                                                   NY       $66,331        $33,165
00266900   Bank Street College Of Education                                        NY     $124,021         $62,010
04189000   Barber & Beauty Institute Of New York                                   NY       $66,110        $33,055
00267100   Bard College                                                            NY    $2,064,786     $1,032,393
00270800   Barnard College                                                         NY    $1,712,643      $856,321
04192800   Be'Er Yaakov Talmudic Seminary                                          NY    $1,335,069      $667,534
03713300   Beis Medrash Heichal Dovid                                              NY       $96,883        $48,441



                                                                                            EXHIBIT 3 - 39
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 41 of 100


01183000   Berk Trade & Business School                                             NY     $261,450       $130,725
00739400   Berkeley College                                                         NY    $4,596,874     $2,298,437
04273200   Berkowits School Of Electrolysis                                         NY       $16,632         $8,316
04227200   Bet Medrash Gadol Ateret Torah                                           NY     $196,283         $98,141
01119200   Beth Hamedrash Shaarei Yosher Institute                                  NY     $133,173         $66,586
04210400   Beth Medrash Meor Yitzchok                                               NY     $228,892       $114,446
00644500   Bill And Sandra Pomeroy College Of Nursing At Crouse Hospital            NY     $207,843       $103,921
00283600   Binghamton University                                                    NY   $13,607,332     $6,803,666
02582000   Bnos Zion Of Bobov Seminary                                              NY     $215,691       $107,845
01302900   Boricua College                                                          NY    $1,744,981      $872,490
02105900   Brittany Beauty Academy                                                  NY     $312,065       $156,032
00928400   Brittany Beauty School -                                                 NY     $320,102       $160,051
00267700   Brooklyn Law School                                                      NY     $251,110       $125,555
02153600   Broome Delaware Tioga Boces Program Of Practical Nursing                 NY       $94,163        $47,081
00267800   Bryant & Stratton College                                                NY    $8,877,497     $4,438,748
00268100   Canisius College                                                         NY    $2,334,830     $1,167,415
02056400   Capri Cosmetology Learning Center                                        NY     $363,273       $181,636
04125600   Career School Of Ny                                                      NY       $74,214        $37,107
03097800   Carsten Institute Of Cosmetology                                         NY     $157,005         $78,502
02110900   Cattaraugus/Allegany/Erie/Wyoming Boces                                  NY       $58,802        $29,401
00286100   Cayuga Community College - Suny Office Of Community College              NY    $1,497,604      $748,802
02145800   Cayuga Onondaga Boces                                                    NY       $59,419        $29,709
00268500   Cazenovia College                                                        NY    $1,008,776      $504,388
01161700   Center For Allied Health Education                                       NY     $318,982       $159,491
03773300   Center For Natural Wellness School Of Massage Therapy                    NY     $113,394         $56,697
04234200   Center For Ultrasound Research & Education                               NY     $129,533         $64,766
04243200   Central Yeshiva Beth Joseph                                              NY       $32,027        $16,013
00477600   Central Yeshiva Tomchei Tmimim Lubavitz                                  NY     $743,134       $371,567
01161400   Champlain Valley Physicians Hospital Medical Center                      NY       $20,970        $10,485
03096200   Charles Stuart School                                                    NY       $30,844        $15,422
00282200   Christ The King Seminary                                                 NY       $11,057         $5,528
03665400   Christie'S Education                                                     NY       $13,385         $6,692
04233700   Christine Valmy International School Foresthetics, Skin Care & Make-Up   NY     $331,195       $165,597
02125500   Circle In The Square Theatre School                                      NY       $41,430        $20,715
00268800   City College Of New York - Cuny                                          NY   $15,399,906     $7,699,953
00269900   Clarkson University                                                      NY    $2,590,707     $1,295,353
00678700   Clinton Community College - Suny Office Of Community Colleges            NY     $765,962       $382,981
00843700   Clinton-Essex-Warren-Washington Boces                                    NY       $82,722        $41,361
00644300   Cochran School Of Nursing Saint John'S Riverside Hosp                    NY       $86,672        $43,336
00270000   Colgate Rochester Crozer Divinity School                                 NY       $13,094         $6,547
00270100   Colgate University                                                       NY    $1,636,002      $818,001
00270300   College Of Mount Saint Vincent                                           NY    $2,592,348     $1,296,174
00270500   College Of Saint Rose                                                    NY    $3,475,163     $1,737,581
00269800   College Of Staten Island/Cuny                                            NY   $12,595,956     $6,297,978
00520800   College Of Westchester (The)                                             NY    $1,320,712      $660,356
00678900   Columbia - Greene Community College - Suny Office Of Cmnty Colleges      NY     $840,707       $420,353
00270700   Columbia University In The City Of New York                              NY   $12,830,199     $6,415,099
00270900   Concordia College                                                        NY     $813,395       $406,697
00752200   Continental School Of Beauty Culture                                     NY    $1,106,191      $553,095
00818900   Continental School Of Beauty Culture                                     NY     $195,501         $97,750
00271000   Cooper Union For The Advancement Of Science & Art (The)                  NY     $766,505       $383,252
00271100   Cornell University                                                       NY   $12,800,980     $6,400,490
00286300   Corning Community College - Suny Office Of Community Colleges            NY    $1,937,448      $968,724
00730400   Culinary Institute Of America                                            NY    $2,997,253     $1,498,626
04234300   Culinary Tech Center                                                     NY     $188,968         $94,484
00727300   Cuny Bernard M. Baruch College                                           NY   $16,563,226     $8,281,613
00269100   Cuny Borough Of Manhattan Community College                              NY   $26,420,828    $13,210,414
00269200   Cuny Bronx Community College                                             NY    $9,658,626     $4,829,313
00268700   Cuny Brooklyn College                                                    NY   $17,627,330     $8,813,665
00476500   Cuny Graduate School & University Center                                 NY     $776,134       $388,067
00268900   Cuny Hunter College                                                      NY   $19,006,958     $9,503,479
00269300   Cuny John Jay College Of Criminal Justice                                NY   $15,320,009     $7,660,004
01005100   Cuny Laguardia Community College                                         NY   $12,917,232     $6,458,616
00702200   Cuny Lehman College                                                      NY   $13,293,096     $6,646,548
01009700   Cuny Medgar Evers College                                                NY    $7,109,437     $3,554,718
00269000   Cuny Queens College                                                      NY   $16,736,798     $8,368,399
03191300   Cuny School Of Law '(The)'                                               NY     $141,995         $70,997
00475900   Cuny York College                                                        NY    $7,205,414     $3,602,707
00861100   Cuny, Hostos Community College                                           NY    $7,267,430     $3,633,715
00280800   Daemen College                                                           NY    $1,872,946      $936,473
02169100   Davis College                                                            NY     $135,671         $67,835
04206200   Digital Film Academy                                                     NY     $221,487       $110,743
00271300   Dominican College Of Blauvelt                                            NY    $1,684,221      $842,110
02172800   Dutchess Boces School Of Practical Nursing                               NY     $229,402       $114,701
00286400   Dutchess Community College                                               NY    $3,592,574     $1,796,287
00271200   D'Youville College                                                       NY    $1,773,370      $886,685
04117100   E.D.P. School                                                            NY     $259,277       $129,638
02179400   Eastern Suffolk Boces                                                    NY     $273,593       $136,796
04223800   Electrical And Hvac/R Training Center                                    NY     $259,836       $129,918



                                                                                             EXHIBIT 3 - 40
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 42 of 100


04251400   Elim Bible Institute And College                                        NY     $151,944         $75,972
00644800   Ellis Medicine, The Belanger School Of Nursing                          NY       $78,739        $39,369
00904300   Elmira Business Institute                                               NY     $367,057       $183,528
00271800   Elmira College                                                          NY     $917,861       $458,930
04262200   Elyon College                                                           NY       $79,445        $39,722
00757300   Empire Beauty School                                                    NY    $2,572,614     $1,286,307
02173200   Empire Beauty School                                                    NY    $2,208,217     $1,104,108
02314200   Empire Beauty School                                                    NY       $53,477        $26,738
01258900   Erie 1 Board Of Cooperative Educational Services                        NY     $577,270       $288,635
02235600   Erie 2 - Chautauqua - Cattaraugus Boces                                 NY     $165,833         $82,916
01068400   Erie Community College                                                  NY    $7,995,845     $3,997,922
00286600   Fashion Institute Of Technology                                         NY    $7,035,399     $3,517,699
00753200   Finger Lakes Community College - Suny Office Of Community Colleges      NY    $2,655,728     $1,327,864
01256100   Five Towns College                                                      NY     $860,147       $430,073
04250200   Focus Personal Training Institute                                       NY       $77,434        $38,717
00272200   Fordham University                                                      NY    $8,147,184     $4,073,592
00272600   General Theological Seminary Of The Episcopal Church (The)              NY       $10,475         $5,237
00678200   Genesee Community College                                               NY    $2,484,880     $1,242,440
03115300   Genesee-Livingston-Steuben-Wyoming Boces                                NY     $262,134       $131,067
02160100   Geneva General Hospital                                                 NY     $237,274       $118,637
04223200   Grace International Beauty School                                       NY     $109,223         $54,611
00272800   Hamilton College                                                        NY    $1,189,507      $594,753
00272900   Hartwick College                                                        NY    $1,271,783      $635,891
00405400   Hebrew Union College - Jewish Institute Of Religion                     NY     $104,168         $52,084
01015300   Helene Fuld College Of Nursing                                          NY     $445,514       $222,757
02098400   Herkimer County Boces Practical Nursing Program                         NY     $117,344         $58,672
00478800   Herkimer County Community College - Suny Office Of Community Colleges   NY    $1,522,074      $761,037
00273500   Hilbert College                                                         NY     $683,112       $341,556
00273100   Hobart And William Smith Colleges                                       NY    $1,571,579      $785,789
00273200   Hofstra University                                                      NY    $6,249,515     $3,124,757
00273400   Houghton College                                                        NY    $1,272,224      $636,112
00286800   Hudson Valley Community College                                         NY    $5,108,581     $2,554,290
02206000   Hunter Business School                                                  NY    $1,168,966      $584,483
00702600   Icahn School Of Medicine At Mount Sinai                                 NY     $336,074       $168,037
04144300   Institute Of Culinary Education                                         NY     $341,532       $170,766
02575400   International Culinary Center                                           NY     $244,131       $122,065
00273700   Iona College                                                            NY    $3,070,913     $1,535,456
00737500   Island Drafting & Technical Institute                                   NY     $149,013         $74,506
00273900   Ithaca College                                                          NY    $4,583,253     $2,291,626
00849500   Jamestown Business College                                              NY     $577,492       $288,746
00286900   Jamestown Community College                                             NY    $2,306,997     $1,153,498
00287000   Jefferson Community College                                             NY    $2,361,051     $1,180,525
01005200   Jefferson Lewis Boces Program Of Practical Nursing                      NY     $105,234         $52,617
00274000   Jewish Theological Seminary Of America (The)                            NY     $118,674         $59,337
02511500   Joffrey Ballet School, American Ballet Center                           NY       $95,735        $47,867
04134000   John Paolo'S Xtreme Beauty Institute, Goldwell Products Artistry        NY       $89,593        $44,796
00274200   Juilliard School (The)                                                  NY     $524,199       $262,099
01054900   Kehilath Yakov Rabbinical Seminary                                      NY     $334,422       $167,211
00274400   Keuka College                                                           NY    $1,981,704      $990,852
04095300   King'S College (The)                                                    NY     $396,742       $198,371
00269400   Kingsborough Commmunity College/Cuny                                    NY   $10,156,521     $5,078,260
00274800   Le Moyne College                                                        NY    $2,709,704     $1,354,852
03568300   Leon Studio One School Of Beauty Knowledge                              NY       $29,227        $14,613
03433500   Lia Schorr Institute Of Cosmetic Skin Care Training                     NY       $16,952         $8,476
00746600   Lim College                                                             NY    $1,293,881      $646,940
00738700   Long Island Beauty School                                               NY     $192,494         $96,247
00738800   Long Island Beauty School                                               NY       $88,800        $44,400
02093700   Long Island Business Institute                                          NY    $1,821,234      $910,617
04180200   Long Island Nail Skin & Hair Institute                                  NY     $106,834         $53,417
00275100   Long Island University                                                  NY    $7,007,826     $3,503,913
01302600   Machzikei Hadath Rabbinical College                                     NY     $346,953       $173,476
02126300   Madison Oneida Boces Practical Nursing Program                          NY       $89,648        $44,824
00740100   Mandl School                                                            NY    $1,620,451      $810,225
00275800   Manhattan College                                                       NY    $3,277,749     $1,638,874
04166000   Manhattan Institute (The)                                               NY     $235,112       $117,556
03193300   Manhattan School Of Computer Technology                                 NY     $801,874       $400,937
00275900   Manhattan School Of Music                                               NY     $441,481       $220,740
00276000   Manhattanville College                                                  NY    $1,721,825      $860,912
00276300   Maria College                                                           NY     $697,463       $348,731
00276500   Marist College                                                          NY    $3,344,611     $1,672,305
00276900   Marymount Manhattan College                                             NY    $1,701,441      $850,720
04261500   Mechon L'Hoyroa                                                         NY       $91,885        $45,942
00277700   Medaille College                                                        NY    $2,028,538     $1,014,269
01167700   Memorial Sloan Kettering Cancer Center                                  NY        $7,585         $3,792
00277200   Mercy College                                                           NY    $7,046,720     $3,523,360
03181400   Merkaz Bnos                                                             NY     $403,827       $201,913
00933500   Mesivta Of Eastern Parkway Rabbinical Seminary                          NY       $60,547        $30,273
00726400   Mesivta Torah Vodaath Rabbinical Seminary                               NY     $459,637       $229,818
00397400   Mesivtha Tifereth Jerusalem Of America                                  NY       $66,112        $33,056



                                                                                            EXHIBIT 3 - 41
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 43 of 100


00976900   Metropolitan College Of New York                                         NY    $1,690,962      $845,481
03652300   Metropolitan Learning Institute                                          NY     $660,220       $330,110
00928300   Midway Paris Beauty School                                               NY       $89,208        $44,604
02219500   Mildred Elley                                                            NY    $2,777,967     $1,388,983
00479800   Mirrer Yeshiva Central Institute                                         NY     $156,376         $78,188
02275900   Modern Welding School                                                    NY     $143,813         $71,906
00287100   Mohawk Valley Community College - Suny Office Of Community Colleges      NY    $4,368,811     $2,184,405
00277500   Molloy College                                                           NY    $2,677,888     $1,338,944
04117700   Monroe 2 - Orleans Boces, Center For Workforce Development               NY       $92,085        $46,042
00479900   Monroe College                                                           NY   $11,408,077     $5,704,038
00287200   Monroe Community College                                                 NY    $9,166,962     $4,583,481
04237200   Montefiore School Of Nursing                                             NY       $94,873        $47,436
00277800   Mount Saint Mary College                                                 NY    $1,809,886      $904,943
00287300   Nassau Community College                                                 NY   $12,022,119     $6,011,059
02287800   National Tractor Trailer School                                          NY     $439,995       $219,997
00277900   Nazareth College Of Rochester                                            NY    $2,117,252     $1,058,626
00902900   Neighborhood Playhouse School Of The Theatre (The)                       NY       $60,982        $30,491
04102300   New Age Training                                                         NY     $594,376       $297,188
02182200   New School Center For Media                                              NY       $70,490        $35,245
02066200   New School, The                                                          NY    $4,996,686     $2,498,343
02600100   New York Academy Of Art (The)                                            NY       $39,863        $19,931
03537300   New York Automotive & Diesel Institute                                   NY     $598,781       $299,390
01227700   New York Chiropractic College                                            NY     $220,590       $110,295
00269600   New York City College Of Technology Of The City University Of New York   NY   $16,209,328     $8,104,664
02599400   New York College Of Health Professions                                   NY     $537,043       $268,521
00274900   New York College Of Podiatric Medicine                                   NY     $115,225         $57,612
03443300   New York College Of Traditional Chinese Medicine                         NY       $84,673        $42,336
03120700   New York Conservatory For Dramatic Arts (The)                            NY     $354,280       $177,140
04210700   New York Institute Of Beauty                                             NY     $142,667         $71,333
03203300   New York Institute Of Massage                                            NY       $93,376        $46,688
00278200   New York Institute Of Technology                                         NY    $4,377,210     $2,188,605
00278300   New York Law School                                                      NY     $271,478       $135,739
04133700   New York Medical Career Training Center                                  NY     $375,729       $187,864
00278400   New York Medical College                                                 NY     $374,257       $187,128
01055100   New York School For Medical & Dental Assistants                          NY     $457,757       $228,878
04190500   New York School Of Esthetics & Day Spa                                   NY       $71,583        $35,791
02069000   New York School Of Interior Design                                       NY     $117,250         $58,625
00267400   New York Theological Seminary                                            NY       $45,974        $22,987
00278500   New York University                                                      NY   $25,626,944    $12,813,472
00287400   Niagara County Community College                                         NY    $3,598,909     $1,799,454
00278800   Niagara University                                                       NY    $2,711,396     $1,355,698
00711100   North Country Community College                                          NY    $1,111,281      $555,640
03419400   Northeastern Seminary                                                    NY       $15,122         $7,561
00279000   Nyack College                                                            NY    $1,773,064      $886,532
01198400   Ohr Hameir Theological Seminary                                          NY     $184,006         $92,003
00287500   Onondaga Community College                                               NY    $5,222,555     $2,611,277
01265200   Onondaga Cortland Madison Boces                                          NY     $842,620       $421,310
04155300   Onondaga School Of Therapeutic Massage                                   NY     $240,765       $120,382
00287600   Orange County Community College                                          NY    $3,405,395     $1,702,697
02124000   Orange Ulster Boces School Of Practical Nursing                          NY       $97,357        $48,678
02199300   Orleans Niagara Boces                                                    NY     $113,519         $56,759
02587600   Orlo School Of Hair Design & Cosmetology (The)                           NY       $65,152        $32,576
01278300   Oswego County Boces                                                      NY     $125,152         $62,576
02104300   Otsego Delaware Schoharie Greene Boces                                   NY       $54,054        $27,027
00279100   Pace University                                                          NY    $8,562,106     $4,281,053
04228300   Paul Mitchell The School Schenectady                                     NY     $207,766       $103,883
00279500   Paul Smith'S College Of Arts & Sciences                                  NY     $922,258       $461,129
00643800   Phillips School Of Nursing At Mount Sinai Beth Israel                    NY     $151,193         $75,596
01235800   Plaza College                                                            NY    $1,926,657      $963,328
00279800   Pratt Institute                                                          NY    $2,831,205     $1,415,602
00269700   Queensborough Community College-Cuny                                     NY   $11,321,080     $5,660,540
00397600   Rabbinical Academy Mesivta Rabbi Chaim Berlin                            NY     $168,667         $84,333
01094300   Rabbinical College Beth Shraga                                           NY       $43,268        $21,634
00861400   Rabbinical College Bobover Yeshiva Bnei Zion                             NY     $751,000       $375,500
01037800   Rabbinical College Of Long Island                                        NY     $170,473         $85,236
03129200   Rabbinical College Of Ohr Shimon Yisroel                                 NY     $460,264       $230,132
02622900   Rabbinical College Of Yeshiva And Kolel Bais Medrosh Elyon Association   NY       $60,982        $30,491
04230100   Rabbinical College Ohr Yisroel                                           NY     $176,604         $88,302
00397800   Rabbinical Seminary Of America                                           NY     $258,526       $129,263
04208600   Relay Graduate School Of Education                                       NY     $740,441       $370,220
00280300   Rensselaer Polytechnic Institute                                         NY    $4,828,782     $2,414,391
00280500   Roberts Wesleyan College                                                 NY    $1,381,405      $690,702
02157900   Rochester General-Isabella Graham Hart School Of Practical Nursing       NY     $229,264       $114,632
00280600   Rochester Institute Of Technology                                        NY   $10,380,480     $5,190,240
00287700   Rockland Community College                                               NY    $3,626,632     $1,813,316
02272900   Rockland County Boces Adult Education                                    NY     $104,744         $52,372
00281000   Sage Colleges                                                            NY    $1,712,646      $856,323
00281500   Saint Bernard'S School Of Theology And Ministry                          NY       $13,676         $6,838
00646100   Saint Elizabeth Medical Center                                           NY     $220,241       $110,120



                                                                                             EXHIBIT 3 - 42
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 44 of 100


00282000   Saint Francis College                                                    NY    $2,673,260     $1,336,630
00282100   Saint John Fisher College                                                NY    $2,681,804     $1,340,902
00282300   Saint John'S University                                                  NY   $12,191,880     $6,095,940
00282500   Saint Joseph'S College                                                   NY    $3,745,728     $1,872,864
00646700   Saint Joseph'S College Of Nursing At St Joseph'S Hospital Health Cente   NY     $261,644       $130,822
00283200   Saint Thomas Aquinas College                                             NY     $489,023       $244,511
00283300   Saint Vladimirs Orthodox Theological Seminary                            NY       $24,442        $12,221
04151200   Salon Professional Academy (The)                                         NY     $165,215         $82,607
00924800   Samaritan Hospital School Of Nursing                                     NY     $110,633         $55,316
00281300   Sarah Lawrence College                                                   NY     $944,456       $472,228
00678500   Schenectady County Community College                                     NY    $2,266,692     $1,133,346
03983300   School Of Professional Horticulture, N. Y. Botanical Garden              NY       $12,767         $6,383
00746800   School Of Visual Arts                                                    NY    $2,793,698     $1,396,849
01240700   Schuyler Steuben Chemung Tioga Allegany Boces                            NY     $108,927         $54,463
02556700   Seminar L'Moros Bais Yaakov                                              NY     $644,413       $322,206
04213500   Sharp Edgez Barber Institute                                             NY     $219,572       $109,786
02616600   Shear Ego International School Of Hair Design                            NY     $117,714         $58,857
02505900   Shor Yoshuv Rabbinical College                                           NY       $59,797        $29,898
00281600   Siena College                                                            NY    $2,620,637     $1,310,318
00281400   Skidmore College                                                         NY    $1,640,633      $820,316
04179800   Sotheby'S Institute Of Art - Ny                                          NY       $75,653        $37,826
01064100   Southern Westchester Boces                                               NY       $92,799        $46,399
00281700   St. Bonaventure University                                               NY    $1,592,629      $796,314
00282900   St. Lawrence University                                                  NY    $1,808,349      $904,174
01236400   St. Paul'S School Of Nursing                                             NY    $1,102,325      $551,162
00947900   St. Paul'S School Of Nursing                                             NY    $1,056,892      $528,446
01220300   St. Peter'S Hospital College Of Nursing                                  NY       $84,543        $42,271
00283500   State University Of New York At Albany                                   NY   $16,063,982     $8,031,991
00283700   State University Of New York At Buffalo                                  NY   $23,952,900    $11,976,450
00285800   State University Of New York At Farmingdale                              NY    $6,154,318     $3,077,159
00284600   State University Of New York At New Paltz                                NY    $6,537,407     $3,268,703
00283800   State University Of New York At Stony Brook                              NY   $19,710,714     $9,855,357
00284900   State University Of New York College At Plattsburgh                      NY    $5,258,169     $2,629,084
00285000   State University Of New York College At Potsdam                          NY    $4,389,510     $2,194,755
00283900   State University Of New York Downstate Medical Center                    NY     $658,028       $329,014
01167800   State University Of New York Polytechnic Institute                       NY    $2,129,510     $1,064,755
00284000   State University Of New York Upstate Medical University                  NY     $519,926       $259,963
04210100   Stella And Charles Guttman Community College                             NY    $1,228,352      $614,176
03169300   Studio Jewelers                                                          NY        $7,528         $3,764
00287800   Suffolk County Community College                                         NY   $13,179,539     $6,589,769
00287900   Sullivan County Community College - Suny Office Of Community Colleges    NY    $1,038,982      $519,491
00284400   Suny At Fredonia                                                         NY    $5,513,590     $2,756,795
00286200   Suny Broome Community College                                            NY    $4,364,871     $2,182,435
00284100   Suny College At Brockport                                                NY    $7,750,148     $3,875,074
00284200   Suny College At Buffalo                                                  NY   $10,484,417     $5,242,208
00284300   Suny College At Cortland                                                 NY    $6,245,138     $3,122,569
00284500   Suny College At Geneseo                                                  NY    $4,552,123     $2,276,061
00710900   Suny College At Old Westbury                                             NY    $5,522,673     $2,761,336
00284700   Suny College At Oneonta                                                  NY    $5,740,817     $2,870,408
00284800   Suny College At Oswego                                                   NY    $7,244,716     $3,622,358
00679100   Suny College At Purchase                                                 NY    $4,290,517     $2,145,258
00285600   Suny College Of Agriculture & Technology At Cobleskill                   NY    $2,747,860     $1,373,930
00285900   Suny College Of Agriculture & Technology At Morrisville                  NY    $3,527,241     $1,763,620
00285100   Suny College Of Environment Science & Forestry                           NY    $1,681,739      $840,869
00992900   Suny College Of Optometry                                                NY     $118,717         $59,358
00285400   Suny College Of Technology At Alfred                                     NY    $4,425,878     $2,212,939
00285500   Suny College Of Technology At Canton                                     NY    $2,510,929     $1,255,464
00285700   Suny College Of Technology At Delhi                                      NY    $2,436,849     $1,218,424
01028600   Suny Empire State College                                                NY    $3,411,359     $1,705,679
00286700   Suny Fulton-Montgomery Community College                                 NY    $1,635,420      $817,710
00285300   Suny Maritime College                                                    NY    $1,400,241      $700,120
00288100   Suny Westchester Community College                                       NY    $7,195,672     $3,597,836
02170000   Swedish Institute                                                        NY     $691,142       $345,571
00288200   Syracuse University                                                      NY    $9,920,122     $4,960,061
02550600   Talmudical Institute Of Upstate New York                                 NY       $17,933         $8,966
04115500   Talmudical Seminary Of Bobov                                             NY     $949,733       $474,866
01201100   Talmudical Seminary Oholei Torah                                         NY     $538,150       $269,075
00397900   Teachers College, Columbia University                                    NY    $1,118,534      $559,267
00678800   Tompkins Cortland Community College                                      NY    $1,845,177      $922,588
02191600   Torah Temimah Talmudical Seminary                                        NY       $66,694        $33,347
01014200   Touro College                                                            NY    $7,558,879     $3,779,439
04270400   Transitions Career Institute School Of Nursing                           NY     $167,929         $83,964
00281200   Trocaire College                                                         NY    $1,147,253      $573,626
02173900   Ulster County Boces School Of Practical Nursing                          NY       $76,934        $38,467
00288000   Ulster County Community College                                          NY    $1,387,075      $693,537
03216300   Unification Theological Seminary                                         NY       $20,435        $10,217
00288900   Union College                                                            NY    $1,159,940      $579,970
00289000   Union Theological Seminary                                               NY       $59,416        $29,708
00289200   United States Merchant Marine Academy                                    NY     $569,967       $284,983



                                                                                             EXHIBIT 3 - 43
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 45 of 100


01118900   United Talmudical Seminary                                       NY    $4,482,702     $2,241,351
00289400   University Of Rochester                                          NY    $6,011,698     $3,005,849
03802300   Uta Mesivta Of Kiryas Joel                                       NY    $4,265,324     $2,132,662
00288300   Utica College                                                    NY    $2,388,832     $1,194,416
00289500   Vassar College                                                   NY    $1,835,621      $917,810
00266500   Vaughn College Of Aeronautics And Technology                     NY    $2,140,817     $1,070,408
01229300   Veeb Nassau County School Of Practical Nursing                   NY     $391,740       $195,870
00289600   Villa Maria College Of Buffalo                                   NY     $807,056       $403,528
00289900   Wagner College                                                   NY    $1,488,258      $744,129
02158200   Washington Saratoga Warren Hamilton Essex Boces                  NY       $22,752        $11,376
02146000   Wayne - Finger Lakes Boces                                       NY     $362,846       $181,423
00290000   Webb Institute                                                   NY       $41,119        $20,559
00290100   Wells College                                                    NY     $623,035       $311,517
04225500   Westchester School For Dental Assistants                         NY     $139,681         $69,840
01192100   Westchester School Of Beauty Culture                             NY     $112,451         $56,225
01014700   Western Suffolk Boces                                            NY     $422,592       $211,296
01185900   Word Of Life Bible Institute                                     NY     $506,756       $253,378
02265100   Yeshiva Derech Chaim                                             NY     $128,724         $64,362
03147300   Yeshiva D'Monsey                                                 NY     $182,423         $91,211
04207400   Yeshiva Gedola Ohr Yisrael                                       NY       $23,803        $11,901
03000100   Yeshiva Gedolah Imrei Yosef D'Spinka                             NY     $326,856       $163,428
04215900   Yeshiva Gedolah Kesser Torah                                     NY     $115,347         $57,673
02505800   Yeshiva Karlin Stolin                                            NY     $306,121       $153,060
04265900   Yeshiva Kollel Tifereth Elizer                                   NY     $241,572       $120,786
04119600   Yeshiva Of Far Rockaway Derech Ayson Rabbinical Seminary         NY       $23,752        $11,876
04138100   Yeshiva Of Machzikai Hadas                                       NY     $895,153       $447,576
01167000   Yeshiva Of Nitra Rabbinical College                              NY     $386,639       $193,319
02546300   Yeshiva Of The Telshe Alumni                                     NY     $139,972         $69,986
04264500   Yeshiva Ohr Naftoli                                              NY       $38,357        $19,178
04259000   Yeshiva Shaar Ephraim                                            NY     $175,684         $87,842
02152000   Yeshiva Shaar Hatorah                                            NY       $43,952        $21,976
03496300   Yeshiva Shaarei Torah Of Rockland                                NY     $136,261         $68,130
04231500   Yeshiva Sholom Shachna                                           NY     $153,086         $76,543
00290300   Yeshiva University                                               NY    $2,479,795     $1,239,897
03934300   Yeshiva Zichron Aryeh                                            NY       $14,059         $7,029
04245600   Yeshivas Maharit D'Satmar                                        NY     $174,514         $87,257
03127100   Yeshivas Novominsk                                               NY     $163,597         $81,798
01302700   Yeshivath Viznitz                                                NY    $1,198,248      $599,124
01182100   Yeshivath Zichron Moshe                                          NY     $287,275       $143,637
00812900   Adult And Community Education @Hudson                            OH     $284,038       $142,019
03457300   Allegheny Wesleyan College                                       OH       $83,992        $41,996
03015100   Alliance Career Center                                           OH     $108,179         $54,089
02324400   Allstate Hairstyling & Barber College                            OH     $102,790         $51,395
03534400   American Institute Of Alternative Medicine                       OH     $818,622       $409,311
04244300   Antioch College                                                  OH     $164,109         $82,054
00301000   Antioch University                                               OH    $1,107,211      $553,605
04266100   Apex Academy Hair Skin Nails School Of Cosmetology               OH       $43,429        $21,714
02562300   Apollo Career Center                                             OH     $168,199         $84,099
00301100   Art Academy Of Cincinnati                                        OH     $247,921       $123,960
03117000   Ashland County - West Holmes Career Center - Adult Education     OH       $76,818        $38,409
00301200   Ashland University                                               OH    $3,987,716     $1,993,858
02187900   Ashtabula County Technical And Career Campus                     OH     $124,546         $62,273
04192200   Athena Career Academy                                            OH     $451,504       $225,752
03051400   Auburn Career Center                                             OH     $124,034         $62,017
00648700   Aultman College Of Nursing And Health Sciences                   OH     $295,724       $147,862
03837300   Aveda Fredric'S Institute                                        OH     $306,542       $153,271
04137800   Aveda Institute Columbus                                         OH     $599,625       $299,812
00301400   Baldwin Wallace University                                       OH    $3,370,528     $1,685,264
00994100   Belmont College                                                  OH     $773,450       $386,725
00301600   Bluffton University                                              OH     $768,698       $384,349
00301800   Bowling Green State University                                   OH   $13,163,417     $6,581,708
00485300   Bradford School                                                  OH     $752,083       $376,041
03626300   Brown Aveda Institute                                            OH     $362,519       $181,259
03065900   Buckeye Career Center                                            OH     $118,342         $59,171
02192100   Butler Technology And Career Development Schools                 OH     $292,763       $146,381
02140700   Canton City School District Adult Career & Technical Education   OH     $181,545         $90,772
00302300   Capital University                                               OH    $2,486,868     $1,243,434
02220800   Career & Technology Education Centers Of Licking County          OH     $198,541         $99,270
02560000   Casal Aveda Institute                                            OH     $176,993         $88,496
00302400   Case Western Reserve University                                  OH    $4,514,183     $2,257,091
00302500   Cedarville University                                            OH    $2,294,323     $1,147,161
01104600   Central Ohio Technical College                                   OH    $1,667,250      $833,625
01224800   Central School Of Practical Nursing                              OH     $218,545       $109,272
00302600   Central State University                                         OH    $3,645,811     $1,822,905
01088000   Chatfield College                                                OH     $260,540       $130,270
00747300   Choffin Career & Technical Center                                OH     $186,502         $93,251
00648900   Christ College Of Nursing And Health Sciences                    OH     $567,902       $283,951
01090600   Cincinnati College Of Mortuary Science                           OH     $134,679         $67,339
04254900   Cincinnati School Of Barbering & Hair Design                     OH       $93,183        $46,591



                                                                                     EXHIBIT 3 - 44
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 46 of 100


01034500   Cincinnati State Technical & Community College             OH    $4,228,115     $2,114,057
00485200   Clark State Community College                              OH    $2,914,627     $1,457,313
04225700   Cleveland Barber College                                   OH     $337,078       $168,539
00398200   Cleveland Institute Of Art (The)                           OH     $801,788       $400,894
00303100   Cleveland Institute Of Music (The)                         OH     $186,268         $93,134
00303200   Cleveland State University                                 OH   $12,226,765     $6,113,382
00303700   College Of Wooster (The)                                   OH    $1,417,795      $708,897
02196300   Collins Career Technical Center                            OH    $1,024,753      $512,376
02272700   Columbiana County Vocational School District               OH     $242,978       $121,489
00303900   Columbus College Of Art & Design                           OH    $1,168,931      $584,465
00686700   Columbus State Community College                           OH   $12,562,800     $6,281,400
03319300   Creative Images Institute Of Cosmetology                   OH     $692,021       $346,010
00304000   Cuyahoga Community College                                 OH   $10,027,370     $5,013,685
02336700   Cuyahoga Valley Career Center                              OH     $164,195         $82,097
00485500   Davis College                                              OH       $99,923        $49,961
03116200   Dayton Barber College                                      OH     $100,249         $50,124
04117300   Dayton School Of Medical Massage                           OH     $875,986       $437,993
00304100   Defiance College                                           OH     $662,680       $331,340
00304200   Denison University                                         OH    $1,766,023      $883,011
00727500   Eastern Gateway Community College                          OH     $928,466       $464,233
02522700   Eastland-Fairfield Career And Technical Schools            OH     $133,125         $66,562
01275000   Edison State Community College                             OH    $1,229,604      $614,802
03015300   Ehove Career Center                                        OH     $228,724       $114,362
04277400   Elite Academy Of Hair Design                               OH       $51,496        $25,748
04185900   Elite School Of Cosmetology                                OH     $104,805         $52,402
04206700   Elite Welding Academy                                      OH     $115,917         $57,958
02334300   Empire Beauty School                                       OH     $363,192       $181,596
03079000   Eti Technical College Of Niles                             OH     $355,710       $177,855
04235000   Felbry College-School Of Nursing                           OH     $617,396       $308,698
00311400   Firelands Regional Medical Center                          OH       $71,365        $35,682
00941200   Fortis College                                             OH    $3,398,488     $1,699,244
02190700   Fortis College                                             OH    $3,093,935     $1,546,967
04068300   Four County Career Center                                  OH       $18,106         $9,053
00303600   Franciscan University Of Steubenville                      OH    $1,604,718      $802,359
00304600   Franklin University                                        OH     $846,988       $423,494
02073300   Gallia Jackson Vinton Joint School Adult Education         OH     $226,505       $113,252
00953000   Gerber Akron Beauty School                                 OH     $104,975         $52,487
02220500   God'S Bible School & College                               OH     $154,996         $77,498
00649400   Good Samaritan College Of Nursing And Health Science       OH     $270,661       $135,330
04205100   Great Lakes Truck Driving School                           OH     $142,439         $71,219
02117300   Great Oaks Career Campuses-Scarlet Oaks                    OH     $332,099       $166,049
02497800   Greene County Career Center                                OH       $37,198        $18,599
02529500   Hamrick School                                             OH       $95,932        $47,966
01032300   Hannah E Mullins School Of Practical Nursing               OH     $164,959         $82,479
00304800   Heidelberg University                                      OH    $1,190,956      $595,478
00304900   Hiram College                                              OH    $1,033,772      $516,886
01099300   Hobart Institute Of Welding Technology                     OH     $485,886       $242,943
00759800   Hocking Technical College                                  OH    $2,402,471     $1,201,235
04074300   Hondros College Of Nursing                                 OH    $3,120,827     $1,560,413
02545800   Inner State Beauty School                                  OH       $87,203        $43,601
01313200   International College Of Broadcasting                      OH     $149,705         $74,852
01002700   James A. Rhodes State College                              OH    $1,292,073      $646,036
00305000   John Carroll University                                    OH    $2,224,405     $1,112,202
00305100   Kent State University                                      OH   $19,307,244     $9,653,622
00306500   Kenyon College                                             OH     $940,498       $470,249
00703500   Kettering College                                          OH     $525,294       $262,647
02336300   Knox County Career Center                                  OH     $168,704         $84,352
00306600   Lake Erie College                                          OH     $803,405       $401,702
00680400   Lakeland Community College                                 OH    $3,073,894     $1,536,947
00306800   Lorain County Community College                            OH    $4,917,956     $2,458,978
02603800   Lorain County Jvs Adult Career Center                      OH       $35,237        $17,618
00306900   Lourdes University                                         OH    $1,108,640      $554,320
03023700   Madison Adult Career Center                                OH     $110,102         $55,051
02568600   Mahoning County Career And Technical Center                OH       $37,149        $18,574
00307200   Malone University                                          OH    $1,247,915      $623,957
00307300   Marietta College                                           OH     $870,471       $435,235
01073600   Marion Technical College                                   OH     $953,875       $476,937
03468500   Mdt College Of Health Sciences                             OH    $1,017,059      $508,529
02210800   Medina County Joint Vocational School                      OH       $38,825        $19,412
03097000   Mercy College Of Ohio                                      OH     $886,791       $443,395
00307500   Methodist Theological School In Ohio                       OH       $37,536        $18,768
00307700   Miami University                                           OH   $12,989,033     $6,494,516
02263700   Miami Valley Career Technology Center                      OH     $244,731       $122,365
02189000   Mid-East Career And Technology Centers - Adult Education   OH     $362,414       $181,207
02553000   Modern College Of Design (The)                             OH     $274,561       $137,280
02328500   Moler - Pickens Beauty College                             OH     $119,658         $59,829
01284800   Moler Hollywood Beauty Academy                             OH       $79,077        $39,538
03071900   Mount Carmel College Of Nursing                            OH     $605,611       $302,805
00303300   Mount St. Joseph University                                OH    $1,282,973      $641,486



                                                                               EXHIBIT 3 - 45
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 47 of 100


00708500   Mount Vernon Nazarene University                                     OH    $1,330,478      $665,239
00308400   Muskingum University                                                 OH    $1,596,789      $798,394
04124500   Mycomputercareer.Com /Techskills                                     OH     $414,059       $207,029
01174400   National Beauty College                                              OH     $106,210         $53,105
00531300   North Central State College                                          OH    $1,410,128      $705,064
01289600   North Coast College, The                                             OH     $140,180         $70,090
04118300   Northcoast Medical Training Academy                                  OH     $402,690       $201,345
02454400   Northeast Ohio Medical University                                    OH     $272,933       $136,466
02351500   Northern Career Institute                                            OH     $176,450         $88,225
01063000   Northern Institute Of Cosmetology                                    OH     $108,952         $54,476
00867700   Northwest State Community College                                    OH     $962,933       $481,466
00308500   Notre Dame College Of Ohio                                           OH    $1,274,119      $637,059
00308600   Oberlin College                                                      OH    $1,457,347      $728,673
02158500   Ohio Business College                                                OH     $948,103       $474,051
00303000   Ohio Christian University                                            OH    $1,748,170      $874,085
00303500   Ohio Dominican University                                            OH    $1,186,525      $593,262
03583300   Ohio Institute Of Allied Health                                      OH     $101,503         $50,751
03068200   Ohio Media School                                                    OH    $1,374,115      $687,057
04177300   Ohio Medical Career College                                          OH     $246,076       $123,038
00308900   Ohio Northern University                                             OH    $2,189,709     $1,094,854
01028000   Ohio State Beauty Academy                                            OH     $175,286         $87,643
02066100   Ohio State College Of Barber Styling                                 OH     $312,642       $156,321
02519300   Ohio State School Of Cosmetology                                     OH     $117,582         $58,791
02588500   Ohio State School Of Cosmetology                                     OH       $70,032        $35,016
00309000   Ohio State University (The)                                          OH   $42,885,215    $21,442,607
03095600   Ohio Technical Center At Vantage Career Center                       OH       $20,672        $10,336
01174500   Ohio Technical College                                               OH     $671,034       $335,517
00310000   Ohio University                                                      OH   $19,475,431     $9,737,715
02301400   Ohio Valley College Of Technology                                    OH     $428,200       $214,100
00310900   Ohio Wesleyan University                                             OH    $1,602,505      $801,252
03776400   Orion Institute                                                      OH     $124,387         $62,193
00311000   Otterbein University                                                 OH    $2,255,286     $1,127,643
00575300   Owens Community College                                              OH    $3,937,786     $1,968,893
03100100   Paramount Beauty Academy                                             OH     $109,818         $54,909
04149100   Paul Mitchell The School Cincinnati                                  OH     $776,215       $388,107
04126000   Paul Mitchell The School Cleveland                                   OH     $284,158       $142,079
04153300   Paul Mitchell The School Columbus                                    OH     $278,089       $139,044
01001700   Payne Theological Seminary                                           OH       $25,666        $12,833
01170300   Penta County Vocational School                                       OH       $39,934        $19,967
02560700   Pickaway Ross County Joint Vocational School District                OH     $243,181       $121,590
02239800   Pioneer Career And Technology Center: A Vocational School District   OH        $2,969         $1,484
02352800   Polaris Career Center - Adult Education Department                   OH     $231,446       $115,723
00311300   Pontifical College Josephinum                                        OH       $63,175        $31,587
00888600   Portage Lakes Career Center                                          OH     $106,470         $53,235
02337700   Professional Skills Institute                                        OH    $1,362,751      $681,375
00311500   Rabbinical College Of Telshe                                         OH       $68,695        $34,347
02287900   Raphael'S School Of Beauty Culture                                   OH     $438,150       $219,075
02563000   Raphael'S School Of Beauty Culture                                   OH     $360,731       $180,365
03067600   Raphael'S School Of Beauty Culture                                   OH     $234,526       $117,263
03425300   Rosedale Bible College                                               OH       $54,367        $27,183
02246300   Ross Medical Education Center                                        OH    $1,965,598      $982,799
04189100   Salon Institute - Toledo Campus                                      OH     $177,967         $88,983
02620000   Sandusky Career Center                                               OH     $174,031         $87,015
00510200   School Of Diagnostic Imaging-Cleveland Clinic Health System          OH       $48,618        $24,309
02354200   Scioto County Career Technical Center                                OH     $419,892       $209,946
00994200   Shawnee State University                                             OH    $3,572,909     $1,786,454
00311900   Sinclair Community College                                           OH    $7,434,204     $3,717,102
01287000   Southern State Community College                                     OH    $1,319,577      $659,788
00953100   Spa School (The)                                                     OH     $118,984         $59,492
01088100   Stark State College                                                  OH    $5,036,299     $2,518,149
00486600   Stautzenberger College                                               OH    $1,866,592      $933,296
04166800   Summit Salon Academy                                                 OH     $100,760         $50,380
02528300   Tdds Technical Institute                                             OH     $379,013       $189,506
00827800   Terra State Community College                                        OH     $852,360       $426,180
00966000   Tiffin Academy Of Hair Design                                        OH       $46,336        $23,168
00312100   Tiffin University                                                    OH    $1,977,210      $988,605
02315500   Toledo Academy Of Beauty Culture - East                              OH       $69,228        $34,614
00813200   Toledo Public Schools Adult And Continuing Education                 OH     $219,334       $109,667
02168100   Tri County Career Center/Adult Career Center                         OH       $22,236        $11,118
00650700   Trinity Health System School Of Nursing                              OH       $99,922        $49,961
02304700   Tri-Rivers Career Center                                             OH     $247,988       $123,994
03475400   Tri-State Bible College                                              OH       $25,800        $12,900
02586400   Trumbull Career And Technical Center-Adult Training Center           OH     $112,359         $56,179
01092300   Union Institute & University                                         OH     $187,502         $93,751
00312200   United Theological Seminary                                          OH       $80,709        $40,354
00312300   University Of Akron (The)                                            OH   $14,151,817     $7,075,908
00312500   University Of Cincinnati                                             OH   $23,527,312    $11,763,656
00312700   University Of Dayton                                                 OH    $5,197,738     $2,598,869
00304500   University Of Findlay (The)                                          OH    $2,250,867     $1,125,433



                                                                                         EXHIBIT 3 - 46
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 48 of 100


00308300   University Of Mount Union                                       OH    $2,209,587     $1,104,793
00486100   University Of Northwestern Ohio                                 OH    $3,906,341     $1,953,170
00311600   University Of Rio Grande                                        OH    $1,717,045      $858,522
00313100   University Of Toledo                                            OH   $13,547,254     $6,773,627
02116900   Upper Valley Career Center                                      OH       $73,618        $36,809
00313400   Ursuline College                                                OH     $673,311       $336,655
03051500   Us Grant Joint Vocational School                                OH        $6,833         $3,416
04224300   Valor Christian College                                         OH     $294,534       $147,267
03116400   Vanguard - Sentinel Joint Vocational School District            OH       $39,503        $19,751
00313500   Walsh University                                                OH    $1,831,514      $915,757
02245600   Warren County Career Center                                     OH     $107,854         $53,927
03034200   Washington County Career Center Adult Education                 OH     $146,812         $73,406
01045300   Washington State Community College                              OH     $926,232       $463,116
00915600   Wayne County Schools Career Center                              OH     $120,311         $60,155
00314100   Wilberforce University                                          OH     $689,372       $344,686
00314200   Wilmington College                                              OH    $1,514,460      $757,230
00406000   Winebrenner Theological Seminary                                OH       $12,366         $6,183
00314300   Wittenberg University                                           OH    $1,728,770      $864,385
00307800   Wright State University                                         OH   $10,140,846     $5,070,423
00314400   Xavier University                                               OH    $3,122,063     $1,561,031
00314500   Youngstown State University                                     OH   $10,376,462     $5,188,231
00813300   Zane State College                                              OH    $1,002,163      $501,081
04144400   Academy Of Hair Design (The)                                    OK       $90,375        $45,187
04060300   American Institute Of Medical Technology                        OK     $171,804         $85,902
00834300   Autry Technology Center District No.15                          OK     $307,354       $153,677
00314700   Bacone College                                                  OK     $509,457       $254,728
02510300   Beauty Technical College                                        OK       $65,203        $32,601
02256200   Broken Arrow Beauty College                                     OK     $150,425         $75,212
00996300   Caddo-Kiowa Area Vocational-Technical School District No. 2     OK     $169,573         $84,786
00315000   Cameron University                                              OK    $3,498,279     $1,749,139
00996500   Canadian Valley Technology Center School District No. 6         OK     $601,347       $300,673
00317600   Carl Albert State College                                       OK    $1,880,688      $940,344
02238500   Central Oklahoma College                                        OK     $504,384       $252,192
00996400   Central Technology Center School District No. 3                 OK     $142,537         $71,268
03051100   Chisholm Trail Technology Center School District No. 26         OK       $52,640        $26,320
04224900   College Of The Muscogee Nation                                  OK     $239,337       $119,668
03367400   Community Care College                                          OK    $2,135,245     $1,067,622
00315300   Connors State College                                           OK    $1,785,542      $892,771
00315400   East Central University                                         OK    $3,066,346     $1,533,173
02250900   Eastern Oklahoma County Technology Center School District #23   OK     $114,478         $57,239
00315500   Eastern Oklahoma State College                                  OK     $937,568       $468,784
02126500   Enid Beauty College                                             OK       $70,272        $35,136
00970800   Eve'S College Of Hairstyling                                    OK     $305,703       $152,851
03676300   Family Of Faith Christian University                            OK        $6,040         $3,020
02531200   Formations Institute Of Cosmetology & Barbering Llc             OK       $67,651        $33,825
02222700   Francis Tuttle Technology Center School District No. 21         OK    $1,347,306      $673,653
00996800   Gordon Cooper Technology Center                                 OK     $509,679       $254,839
01071700   Great Plains Technology Center School District Number 9         OK     $353,682       $176,841
03126200   Green Country Technology Center                                 OK     $157,598         $78,799
02282100   High Plains Technology Center, School District No. 24           OK       $54,421        $27,210
01005300   Indian Capital Technology Center, School District Number 4      OK     $885,933       $442,966
04224700   Jb'S Hair Design And Barber College                             OK     $116,861         $58,430
02184400   Jenks Beauty College                                            OK     $224,888       $112,444
00920400   Kiamichi Technology Center                                      OK    $1,023,214      $511,607
00315700   Langston University                                             OK    $3,082,441     $1,541,220
02060800   Meridian Technology Center, School District Number 16           OK     $302,793       $151,396
00533900   Metro Technology Centers School District #22                    OK     $466,807       $233,403
01153700   Mid-America Area Vocational-Technical School District No. #8    OK     $253,644       $126,822
00694200   Mid-America Christian University                                OK     $716,752       $358,376
03198400   Mid-Del Technology Center                                       OK     $135,205         $67,602
01227200   Moore Norman Technology Center School District No. 17           OK     $278,987       $139,493
00315800   Murray State College                                            OK    $1,167,810      $583,905
02052700   Northeast Technology Center                                     OK     $456,375       $228,187
00316000   Northeastern Oklahoma A & M College                             OK    $1,934,724      $967,362
00316100   Northeastern State University                                   OK    $5,676,974     $2,838,487
00316200   Northern Oklahoma College                                       OK    $1,971,017      $985,508
02600000   Northwest Technology Center, School District 10                 OK       $85,786        $42,893
00316300   Northwestern Oklahoma State University                          OK    $1,506,494      $753,247
00316400   Oklahoma Baptist University                                     OK    $1,934,138      $967,069
00316500   Oklahoma Christian University                                   OK    $1,619,172      $809,586
01039100   Oklahoma City Community College                                 OK    $5,566,700     $2,783,350
00316600   Oklahoma City University                                        OK    $1,536,667      $768,333
00317400   Oklahoma Panhandle State University                             OK     $882,583       $441,291
00317000   Oklahoma State University                                       OK   $16,765,725     $8,382,862
00964700   Oklahoma State University - Oklahoma City                       OK    $2,300,829     $1,150,414
01128200   Oklahoma State University Center For Health Sciences            OK     $144,134         $72,067
00317200   Oklahoma State University Institute Of Technology - Okmulgee    OK    $2,248,014     $1,124,007
00315100   Oklahoma Wesleyan University                                    OK     $797,766       $398,883
00398500   Oral Roberts University                                         OK    $2,933,238     $1,466,619



                                                                                    EXHIBIT 3 - 47
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 49 of 100


04184300   Paul Mitchell The School Ardmore                           OK       $61,953        $30,976
04240500   Paul Mitchell The School Tulsa                             OK     $302,285       $151,142
02560200   Phillips Theological Seminary                              OK       $14,422         $7,211
01120600   Pioneer Technology Center                                  OK     $262,829       $131,414
02306800   Platt College                                              OK   $16,031,127     $8,015,563
03109800   Ponca City Beauty College                                  OK       $64,850        $32,425
02597400   Pontotoc Technology Center District #14                    OK     $145,011         $72,505
01026600   Randall University                                         OK     $250,159       $125,079
00531200   Red River Technology Center School District 19             OK     $156,175         $78,087
00315600   Redlands Community College                                 OK     $608,459       $304,229
04213600   River Valley Cosmetology Institute                         OK       $44,407        $22,203
00316800   Rogers State University                                    OK    $2,586,804     $1,293,402
00918500   Rose State College                                         OK    $3,084,740     $1,542,370
00317800   Seminole State College                                     OK    $1,163,326      $581,663
03453400   Shawnee Beauty College                                     OK       $99,268        $49,634
00317900   Southeastern Oklahoma State University                     OK    $2,118,149     $1,059,074
00314900   Southern Nazarene University                               OK    $1,815,175      $907,587
01034200   Southern Oklahoma Area Vocational Technical District #20   OK     $252,054       $126,027
03103800   Southern School Of Beauty                                  OK       $57,017        $28,508
03008700   Southwest Technology Center School District # 27           OK     $113,543         $56,771
00318000   Southwestern Christian University                          OK     $534,184       $267,092
00318100   Southwestern Oklahoma State University                     OK    $3,443,513     $1,721,756
00767800   Spartan College Of Aeronautics And Technology              OK    $1,326,190      $663,095
04257700   Totally Cosmo School Of Modern Cosmetology                 OK       $65,291        $32,645
00976300   Tulsa Community College                                    OK    $7,980,293     $3,990,146
00531100   Tulsa Technology Center School District No. 18             OK    $1,717,200      $858,600
00961800   Tulsa Welding School                                       OK    $5,505,774     $2,752,887
00315200   University Of Central Oklahoma                             OK   $11,170,390     $5,585,195
00318400   University Of Oklahoma                                     OK   $17,935,530     $8,967,765
00316700   University Of Science & Arts Of Oklahoma                   OK    $1,020,519      $510,259
00318500   University Of Tulsa (The)                                  OK    $2,645,588     $1,322,794
02600500   Wes Watkins Technology Center School District #25          OK       $87,161        $43,580
00314600   Western Oklahoma State College                             OK     $635,791       $317,895
01076200   Western Technology Center School District No. 12           OK     $240,715       $120,357
02556500   Yukon Beauty College                                       OK       $31,965        $15,982
04171400   Aveda Institute Portland                                   OR     $461,109       $230,554
02154400   Beau Monde Academy Of Cosmetology                          OR       $98,322        $49,161
03668300   Birthingway College Of Midwifery                           OR       $18,505         $9,252
00318600   Blue Mountain Community College                            OR     $966,862       $483,431
03042500   Carrington College                                         OR    $1,060,396      $530,198
00318800   Central Oregon Community College                           OR    $3,183,671     $1,591,835
00321800   Chemeketa Community College                                OR    $5,750,738     $2,875,369
00487800   Clackamas Community College                                OR    $1,724,926      $862,463
00318900   Clatsop Community College                                  OR     $444,841       $222,420
02106100   College Of Cosmetology                                     OR     $122,071         $61,035
02337900   College Of Hair Design Careers                             OR     $112,927         $56,463
04151900   Columbia Gorge Community College                           OR     $375,638       $187,819
00888700   Concorde Career College                                    OR     $623,986       $311,993
00319100   Concordia University                                       OR    $1,572,272      $786,136
00133900   Corban University                                          OR     $887,403       $443,701
03074500   East West College Of The Healing Arts                      OR     $191,055         $95,527
00319300   Eastern Oregon University                                  OR    $1,158,327      $579,163
00319400   George Fox University                                      OR    $2,589,776     $1,294,888
03642300   Institute Of Technology                                    OR     $799,110       $399,555
04266300   Johnny Matthew'S Hairdressing Training School              OR     $135,109         $67,554
03428300   Klamath Community College                                  OR     $699,314       $349,657
00319600   Lane Community College                                     OR    $3,014,266     $1,507,133
00319700   Lewis & Clark College                                      OR    $1,827,087      $913,543
00319800   Linfield College                                           OR    $1,441,325      $720,662
00693800   Linn-Benton Community College                              OR    $2,606,675     $1,303,337
00320300   Mount Angel Seminary                                       OR       $71,691        $35,845
00320400   Mount Hood Community College                               OR    $3,385,658     $1,692,829
00320600   Multnomah University                                       OR     $433,018       $216,509
02534000   National University Of Natural Medicine                    OR     $217,745       $108,872
02159700   New Hope Christian College                                 OR     $127,250         $63,625
00320800   Northwest Christian University                             OR     $292,486       $146,243
02101000   Northwest College School Of Beauty                         OR    $1,136,700      $568,350
02603700   Oregon College Of Oriental Medicine                        OR     $100,095         $50,047
00488200   Oregon Health & Science University                         OR    $1,012,193      $506,096
00321100   Oregon Institute Of Technology                             OR    $1,807,273      $903,636
00321000   Oregon State University                                    OR   $15,559,998     $7,779,999
04251300   Pacific Bible College                                      OR       $23,644        $11,822
00320700   Pacific Northwest College Of Art                           OR     $456,256       $228,128
00321200   Pacific University                                         OR    $2,323,471     $1,161,735
02311000   Paul Mitchell The School Portland                          OR     $266,631       $133,315
01234800   Phagans' Beauty College                                    OR       $83,228        $41,614
01234700   Phagans' Central Oregon Beauty College                     OR     $105,390         $52,695
03185300   Phagans' Grants Pass College Of Beauty                     OR       $86,854        $43,427
01012200   Phagans' Medford Beauty School                             OR       $60,405        $30,202



                                                                               EXHIBIT 3 - 48
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 50 of 100


01235100   Phagans' School Of Beauty                                    OR       $52,869        $26,434
01235000   Phagans' School Of Hair Design                               OR     $372,489       $186,244
02330100   Pioneer Pacific College                                      OR    $1,373,074      $686,537
04146500   Portland Actors Conservatory                                 OR       $15,222         $7,611
00321300   Portland Community College                                   OR   $12,538,743     $6,269,371
00321600   Portland State University                                    OR   $16,640,405     $8,320,202
00321700   Reed College                                                 OR     $842,657       $421,328
01018200   Rogue Community College                                      OR    $2,523,281     $1,261,640
04167400   Sage School Of Massage & Esthetics                           OR       $39,511        $19,755
00321900   Southern Oregon University                                   OR    $3,422,079     $1,711,039
00322000   Southwestern Oregon Community College                        OR    $1,081,690      $540,845
01300800   Summit Salon Academy - Portland                              OR     $125,842         $62,921
02104900   Sumner College                                               OR     $632,989       $316,494
04194900   Tillamook Bay Community College                              OR     $315,778       $157,889
00322100   Treasure Valley Community College                            OR     $997,664       $498,832
00322200   Umpqua Community College                                     OR    $1,121,853      $560,926
00322300   University Of Oregon                                         OR   $16,095,946     $8,047,973
00322400   University Of Portland                                       OR    $2,672,004     $1,336,002
01230900   University Of Western States                                 OR     $164,488         $82,244
00322500   Warner Pacific University                                    OR     $778,206       $389,103
00320900   Western Oregon University                                    OR    $4,281,683     $2,140,841
00717800   Western Seminary                                             OR     $100,084         $50,042
00322700   Willamette University                                        OR    $1,509,234      $754,617
00322900   Albright College                                             PA    $2,569,568     $1,284,784
00323000   Allegheny College                                            PA    $1,743,082      $871,541
02495500   All-State Career School                                      PA    $2,203,255     $1,101,627
02290400   Altoona Beauty School                                        PA       $54,362        $27,181
00323300   Alvernia University                                          PA    $1,983,784      $991,892
04257900   American Barber And Beauty Academy                           PA       $64,928        $32,464
00323500   Arcadia University                                           PA    $2,563,133     $1,281,566
01162100   Automotive Training Center                                   PA    $1,497,626      $748,813
03110700   Aviation Institute Of Maintenance                            PA     $698,192       $349,096
04224600   Barber School Of Pittsburgh                                  PA       $99,473        $49,736
02206200   Beauty Institute (The)                                       PA     $497,279       $248,639
02206300   Beauty Institute (The)                                       PA     $285,213       $142,606
02144000   Beauty Institute (The)                                       PA     $201,004       $100,502
01191900   Beaver Falls Beauty Academy                                  PA       $82,135        $41,067
04151700   Bella Capelli Academy A Paul Mitchell Partner School         PA     $334,723       $167,361
04041300   Berks Career & Technology Center                             PA       $35,466        $17,733
00331500   Bloomsburg University Of Pennsylvania                        PA    $7,906,785     $3,953,392
00322800   Bryn Athyn College Of The New Church                         PA     $348,922       $174,461
00323700   Bryn Mawr College                                            PA    $1,022,842      $511,421
00323800   Bucknell University                                          PA    $1,946,454      $973,227
00323900   Bucks County Community College                               PA    $3,016,924     $1,508,462
02270500   Bucks County School Of Beauty Culture                        PA       $55,682        $27,841
02544300   Butler Beauty Academy                                        PA     $116,401         $58,200
00324000   Butler County Community College                              PA    $1,882,832      $941,416
04118000   Byzantine Catholic Seminary Of Saints Cyril And Methodius    PA        $3,022         $1,511
00324100   Cabrini University                                           PA    $2,005,185     $1,002,592
00335100   Cairn University                                             PA     $771,522       $385,761
00331600   California University Of Pennsylvania                        PA    $4,312,587     $2,156,293
03098600   Career Technology Center Of Lackawanna County                PA     $174,002         $87,001
00330300   Carlow University                                            PA    $1,343,715      $671,857
00324200   Carnegie Mellon University                                   PA    $5,735,086     $2,867,543
04127500   Cde Career Institute                                         PA     $110,238         $55,119
00324300   Cedar Crest College                                          PA    $1,526,417      $763,208
00489000   Central Penn College                                         PA     $550,693       $275,346
00533500   Central Pennsylvania Institute Of Science And Technology     PA     $369,675       $184,837
02151500   Central Susquehanna Lpn Career Center                        PA     $211,480       $105,740
04215500   Champ'S Barber School                                        PA       $47,263        $23,631
00324400   Chatham University                                           PA    $1,162,375      $581,187
00752900   Chester County Intermediate Unit Practical Nursing Program   PA     $158,967         $79,483
00324500   Chestnut Hill College                                        PA    $1,574,651      $787,325
00331700   Cheyney University Of Pennsylvania                           PA     $663,615       $331,807
00653400   Citizens School Of Nursing                                   PA     $174,244         $87,122
00331800   Clarion University Of Pennsylvania                           PA    $3,224,275     $1,612,137
00267000   Clarks Summit University                                     PA     $596,633       $298,316
02169600   Clearfield County Career And Technology Center               PA       $87,950        $43,975
02536600   Commonwealth Technical Institute                             PA     $268,150       $134,075
00323100   Community College Of Allegheny County                        PA    $7,987,479     $3,993,739
00680700   Community College Of Beaver County                           PA    $1,381,963      $690,981
00324900   Community College Of Philadelphia                            PA   $16,102,431     $8,051,215
03766300   Cortiva Institute                                            PA     $223,392       $111,696
01005500   Crawford County Career & Technical Center                    PA       $49,853        $24,926
00325100   Curtis Institute Of Music                                    PA       $86,460        $43,230
03072600   Dci Career Institute                                         PA       $84,945        $42,472
00711000   Delaware County Community College                            PA    $5,360,154     $2,680,077
03128400   Delaware County Technical School                             PA     $150,255         $75,127
00325200   Delaware Valley University                                   PA    $1,867,829      $933,914



                                                                                 EXHIBIT 3 - 49
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 51 of 100


00398600   Desales University                                                       PA    $1,846,942      $923,471
00325300   Dickinson College                                                        PA    $1,436,068      $718,034
04226300   Divine Crown Barber & Beauty Academy                                     PA       $44,060        $22,030
02068300   Douglas Education Center                                                 PA     $391,261       $195,630
00325600   Drexel University                                                        PA   $13,179,268     $6,589,634
00325800   Duquesne University Of The Holy Spirit                                   PA    $5,373,970     $2,686,985
00332000   East Stroudsburg University Of Pennsylvania                              PA    $6,469,323     $3,234,661
02492600   Eastern Center For Arts And Technology-Practical Nursing                 PA     $157,939         $78,969
00325900   Eastern University                                                       PA    $2,228,030     $1,114,015
00332100   Edinboro University Of Pennsylvania                                      PA    $4,181,685     $2,090,842
00326200   Elizabethtown College                                                    PA    $1,350,544      $675,272
01054200   Empire Beauty School                                                     PA    $2,339,199     $1,169,599
02079400   Empire Beauty School                                                     PA    $2,268,234     $1,134,117
01260600   Empire Beauty School                                                     PA    $2,008,780     $1,004,390
00966400   Empire Beauty School                                                     PA    $1,988,069      $994,034
02203900   Erie Institute Of Technology                                             PA     $519,694       $259,847
04261300   European Medical School Of Massage                                       PA       $36,317        $18,158
00326300   Evangelical Theological Seminary                                         PA       $20,659        $10,329
00533000   Fayette County Career & Technical Institute                              PA     $195,264         $97,632
03011600   Fortis Institute                                                         PA     $791,394       $395,697
03011500   Fortis Institute                                                         PA     $542,910       $271,455
04236800   Fountain Of Youth Academy Of Cosmetology                                 PA       $41,507        $20,753
00326500   Franklin & Marshall College                                              PA    $1,692,121      $846,060
00791600   Franklin County Career And Technology Center                             PA       $89,503        $44,751
00326600   Gannon University                                                        PA    $2,684,679     $1,342,339
04167200   Geisinger Commonwealth School Of Medicine                                PA     $160,035         $80,017
04175900   Geisinger-Lewistown Hospital School Of Nursing                           PA       $32,817        $16,408
00326700   Geneva College                                                           PA    $1,347,254      $673,627
00326800   Gettysburg College                                                       PA    $1,656,033      $828,016
00405800   Gratz College                                                            PA       $54,996        $27,498
02112200   Great Lakes Institute Of Technology                                      PA     $675,003       $337,501
01086000   Greater Altoona Career & Technology Center                               PA     $291,116       $145,558
01000600   Greater Johnstown Area Vocational Technical School                       PA     $255,046       $127,523
01096300   Greene County Career & Technology Center                                 PA       $29,535        $14,767
00327000   Gwynedd Mercy University                                                 PA    $1,673,075      $836,537
00327200   Harcum College                                                           PA    $1,774,344      $887,172
00327300   Harrisburg Area Community College                                        PA    $9,105,781     $4,552,890
03948300   Harrisburg University Of Science And Technology                          PA    $1,536,586      $768,293
00327400   Haverford College                                                        PA     $873,803       $436,901
02554500   Hazleton Area Career Center                                              PA       $33,666        $16,833
00327500   Holy Family University                                                   PA    $2,023,957     $1,011,978
03535300   Huntingdon County Career And Technology Center                           PA       $45,583        $22,791
00746900   Hussian College                                                          PA    $2,519,530     $1,259,765
00327600   Immaculata University                                                    PA    $1,006,089      $503,044
02350200   Indiana County Technology Center                                         PA     $131,498         $65,749
00327700   Indiana University Of Pennsylvania                                       PA   $10,050,461     $5,025,230
04155100   Institute Of Medical And Business Careers                                PA     $225,111       $112,555
02616100   Jean Madeline Aveda Institute                                            PA     $361,534       $180,767
00865300   Jefferson County Dubois Area Vocational Techl School Practical Nursing   PA       $49,739        $24,869
03103300   Jna Institute Of Culinary Arts                                           PA     $118,411         $59,205
02114200   Johnson College                                                          PA     $559,569       $279,784
02178900   Jolie Health And Beauty Academy                                          PA     $435,974       $217,987
02289700   Jolie Health And Beauty Academy                                          PA     $195,046         $97,523
01171500   Joseph F. Mccloskey School Of Nursing At Schuylkill Health               PA       $82,249        $41,124
00327900   Juniata College                                                          PA    $1,082,356      $541,178
00328000   Keystone College                                                         PA    $1,425,853      $712,926
00328200   Kings College                                                            PA    $1,968,517      $984,258
00332200   Kutztown University Of Pennsylvania                                      PA    $7,424,966     $3,712,483
00398700   La Roche University                                                      PA    $1,205,918      $602,959
00328700   La Salle University                                                      PA    $4,277,300     $2,138,650
00328300   Lackawanna College                                                       PA    $1,885,348      $942,674
00328400   Lafayette College                                                        PA    $1,391,019      $695,509
03090800   Lake Erie College Of Osteopathic Medicine                                PA    $1,233,436      $616,718
00328500   Lancaster Bible College                                                  PA    $1,389,655      $694,827
02310800   Lancaster County Career And Technology Center                            PA     $508,099       $254,049
02212700   Lancaster School Of Cosmetology & Therapeutic Bodywork                   PA     $172,624         $86,312
00328600   Lancaster Theological Seminary Of The United Church Of Christ            PA       $19,204         $9,602
00777900   Lansdale School Of Business                                              PA     $172,490         $86,245
02292700   Lansdale School Of Cosmetology                                           PA       $41,255        $20,627
02546200   Laurel Business Institute                                                PA     $360,370       $180,185
02092500   Laurel Technical Institute                                               PA     $727,647       $363,823
02330300   Lebanon County Career And Technology Center                              PA     $336,929       $168,464
00328800   Lebanon Valley College                                                   PA    $1,442,705      $721,352
00681000   Lehigh Carbon Community College                                          PA    $3,873,075     $1,936,537
00328900   Lehigh University                                                        PA    $3,616,135     $1,808,067
04267300   Lehigh Valley Barber School                                              PA       $42,426        $21,213
02282500   Lenape Technical School                                                  PA     $267,853       $133,926
02118000   Levittown Beauty Academy                                                 PA     $111,172         $55,586
00329000   Lincoln University                                                       PA    $3,494,532     $1,747,266



                                                                                             EXHIBIT 3 - 50
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 52 of 100


00332300   Lock Haven University Of Pennsylvania              PA    $3,395,845     $1,697,922
00681100   Luzerne County Community College                   PA    $3,206,325     $1,603,162
00329300   Lycoming College                                   PA    $1,392,658      $696,329
00329400   Manor College                                      PA     $790,389       $395,194
00332400   Mansfield University Of Pennsylvania               PA    $1,932,117      $966,058
00329600   Marywood University                                PA    $2,020,450     $1,010,225
02362300   Mercer County Career Center                        PA       $39,531        $19,765
00329700   Mercyhurst University                              PA    $3,142,547     $1,571,273
00329800   Messiah College                                    PA    $2,106,740     $1,053,370
04158000   Metro Beauty Academy                               PA     $132,460         $66,230
02158300   Mifflin County Academy Of Science And Technology   PA     $117,767         $58,883
00332500   Millersville University Of Pennsylvania            PA    $5,617,301     $2,808,650
00324700   Misericordia University                            PA    $1,536,398      $768,199
02323000   Missio Theological Seminary                        PA       $45,643        $22,821
00445200   Montgomery County Community College                PA    $4,090,103     $2,045,051
00330000   Moore College Of Art And Design                    PA     $441,674       $220,837
00330100   Moravian College                                   PA    $2,025,895     $1,012,947
00330200   Mount Aloysius College                             PA     $816,503       $408,251
00330400   Muhlenberg College                                 PA    $1,619,907      $809,953
00398800   Neumann University                                 PA    $1,758,118      $879,059
00778000   New Castle School Of Trades                        PA    $1,073,423      $536,711
00719100   Northampton County Area Community College          PA    $6,039,116     $3,019,558
02353100   Northern Tier Career Center                        PA       $73,110        $36,555
00656000   Ohio Valley General Hospital School Of Nursing     PA       $21,308        $10,654
02183000   Orleans Technical College                          PA     $582,950       $291,475
00330900   Peirce College                                     PA     $611,389       $305,694
00490200   Penn Commercial Business/Technical School          PA     $575,574       $287,787
00944900   Pennco Tech                                        PA     $667,974       $333,987
02107300   Pennsylvania Academy Of The Fine Arts              PA     $222,164       $111,082
02269900   Pennsylvania College Of Art & Design               PA     $275,900       $137,950
00986300   Pennsylvania College Of Health Sciences            PA     $778,640       $389,320
00339500   Pennsylvania College Of Technology                 PA    $5,341,470     $2,670,735
02330600   Pennsylvania Gunsmith School                       PA     $132,479         $66,239
03180400   Pennsylvania Highlands Community College           PA     $880,286       $440,143
01099800   Pennsylvania Institute Of Technology               PA     $518,726       $259,363
00332900   Pennsylvania State University (The)                PA   $54,994,846    $27,497,423
00335200   Philadelphia College Of Osteopathic Medicine       PA     $863,192       $431,596
04221300   Philadelphia Technician Training Institute         PA     $675,783       $337,891
03781300   Pitc Institute                                     PA     $936,629       $468,314
02202300   Pittsburgh Career Institute                        PA     $364,095       $182,047
00531000   Pittsburgh Institute Of Aeronautics                PA     $458,946       $229,473
01081400   Pittsburgh Institute Of Mortuary Science           PA     $170,652         $85,326
00743700   Pittsburgh Technical College                       PA    $3,296,079     $1,648,039
00335600   Pittsburgh Theological Seminary                    PA       $40,736        $20,368
00335700   Point Park University                              PA    $3,193,085     $1,596,542
03923300   Precision Manufacturing Institute                  PA       $69,348        $34,674
04252300   Premier Barber Institute                           PA     $139,299         $69,649
02558700   Prism Career Institute                             PA    $2,799,781     $1,399,890
04124600   Professional Academy Of Cosmetology                PA         $873           $436
01038800   Reading Area Community College                     PA    $3,184,345     $1,592,172
00656500   Reading Hospital School Of Health Sciences         PA     $269,244       $134,622
02273400   Reconstructionist Rabbinical College               PA        $8,438         $4,219
00335800   Reformed Presbyterian Theological Seminary         PA       $20,401        $10,200
00335900   Robert Morris University                           PA    $3,326,878     $1,663,439
01205000   Rosedale Technical College                         PA     $842,493       $421,246
00336000   Rosemont College                                   PA     $653,142       $326,571
01321400   Roxborough Memorial Hospital                       PA     $167,758         $83,879
00336400   Saint Charles Borromeo Seminary                    PA       $62,584        $31,292
00336600   Saint Francis University                           PA    $1,409,610      $704,805
00336700   Saint Joseph'S University                          PA    $2,796,324     $1,398,162
00336800   Saint Vincent College & Seminary                   PA    $1,605,435      $802,717
00895500   Salon Professional Academy (The)                   PA     $114,999         $57,499
00331100   Salus University                                   PA     $503,656       $251,828
02251200   Schuylkill Technology Centers                      PA     $106,526         $53,263
00336200   Seton Hill University                              PA    $1,266,845      $633,422
00657800   Sharon Regional School Of Nursing                  PA       $68,940        $34,470
00332600   Shippensburg University Of Pennsylvania            PA    $5,436,200     $2,718,100
00332700   Slippery Rock University                           PA    $7,354,069     $3,677,034
04149800   Somerset County Technology Center                  PA     $139,358         $69,679
01292900   South Hills Beauty Academy                         PA       $87,671        $43,835
01326300   South Hills School Of Business & Technology        PA     $795,265       $397,632
00655100   St Margaret Memorial Hospital School Of Nursing    PA       $91,302        $45,651
00657400   St. Luke'S Hospital Of Bethlehem, Pa               PA     $191,622         $95,811
04232000   Studio Incamminati                                 PA       $14,667         $7,333
03561400   Susquehanna County Career & Technology Center      PA       $53,535        $26,767
00336900   Susquehanna University                             PA    $2,191,211     $1,095,605
00337000   Swarthmore College                                 PA    $1,200,865      $600,432
01252300   Talmudical Yeshiva Of Philadelphia                 PA     $111,069         $55,534
00337100   Temple University                                  PA   $28,740,378    $14,370,189



                                                                       EXHIBIT 3 - 51
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 53 of 100


00791200   Thaddeus Stevens College Of Technology                                 PA    $1,866,667      $933,333
00337500   Theological Seminary Reformed Episcopal Church                         PA        $4,074         $2,037
00337600   Thiel College                                                          PA     $931,754       $465,877
01239300   Thomas Jefferson University                                            PA    $4,240,183     $2,120,091
02129000   Triangle Tech                                                          PA     $530,918       $265,459
02174400   Triangle Tech                                                          PA     $484,941       $242,470
00783900   Triangle Tech                                                          PA     $394,320       $197,160
02299300   Trinity Episcopal School For Ministry                                  PA       $27,473        $13,736
00329100   United Lutheran Seminary                                               PA       $56,158        $28,079
00337800   University Of Pennsylvania                                             PA    $9,907,683     $4,953,841
00337900   University Of Pittsburgh                                               PA   $21,265,340    $10,632,670
00338400   University Of Scranton                                                 PA    $2,938,777     $1,469,388
00335000   University Of The Arts (The)                                           PA    $1,825,665      $912,832
00335300   University Of The Sciences In Philadelphia                             PA    $1,475,914      $737,957
00330600   University Of Valley Forge                                             PA     $599,907       $299,953
00820000   Upmc Jameson School Of Nursing                                         PA       $71,186        $35,593
00489900   Upmc Mercy School Of Nursing                                           PA     $175,624         $87,812
00657700   Upmc Shadyside                                                         PA     $345,358       $172,679
00338500   Ursinus College                                                        PA    $1,149,294      $574,647
00338600   Valley Forge Military College                                          PA     $385,652       $192,826
02306200   Venango County Area Vocational Technical School                        PA     $134,117         $67,058
02061000   Venus Beauty Academy                                                   PA       $89,682        $44,841
00856800   Vet Tech Institute                                                     PA     $556,560       $278,280
00338800   Villanova University                                                   PA    $4,299,419     $2,149,709
02192800   Walnut Hill College                                                    PA     $445,337       $222,668
00338900   Washington And Jefferson College                                       PA    $1,334,327      $667,163
00658200   Washington Hospital (The)                                              PA       $75,704        $37,852
00339100   Waynesburg University                                                  PA    $1,442,703      $721,351
01162200   Welder Training & Testing Institute                                    PA       $40,685        $20,342
00332800   West Chester University Of Pennsylvania                                PA   $11,992,115     $5,996,057
02350100   Western Area Career & Technology Center                                PA     $123,771         $61,885
00658300   Western Pennsylvania Hospital School Of Nursing                        PA     $141,885         $70,942
00339200   Westminster College                                                    PA    $1,265,227      $632,613
00339300   Westminster Theological Seminary                                       PA       $96,630        $48,315
01017600   Westmoreland County Community College                                  PA    $2,377,450     $1,188,725
00331300   Widener University                                                     PA    $2,794,641     $1,397,320
02529800   Wilkes Barre Area Career And Technical Center Practical Nursing Prgm   PA     $335,061       $167,530
00339400   Wilkes University                                                      PA    $2,403,446     $1,201,723
00339600   Wilson College                                                         PA     $843,869       $421,934
03949300   Won Institute Of Graduate Studies                                      PA       $18,913         $9,456
03109100   Workforce Institute'S City College, The                                PA       $17,617         $8,808
01313400   Yeshivath Beth Moshe                                                   PA       $44,687        $22,343
00339900   York College Of Pennsylvania                                           PA    $3,283,784     $1,641,892
00536500   York County School Of Technology                                       PA     $205,192       $102,596
02127400   Yti Career Institute                                                   PA    $1,793,845      $896,922
03081900   Yti Career Institute - Altoona                                         PA     $225,942       $112,971
03122500   Academia Serrant                                                       PR     $936,113       $468,056
03104400   Advantage Technical College                                            PR    $1,045,941      $522,970
01072400   Albizu University                                                      PR    $1,453,598      $726,799
04176000   American Technical Institute                                           PR     $170,856         $85,428
01194100   American University Of Puerto Rico                                     PR    $1,861,065      $930,532
02234900   Antilles College Of Health                                             PR     $985,427       $492,713
03544300   Atenas College                                                         PR    $2,067,059     $1,033,529
02505400   Atlantic University College                                            PR    $3,392,323     $1,696,161
02297700   Automeca Technical College                                             PR    $3,157,261     $1,578,630
03758300   Bayamon Community College                                              PR     $435,133       $217,566
03785300   Cambridge Technical Institute                                          PR     $306,689       $153,344
04266800   Caribbean Aviation Training Institute                                  PR     $360,410       $180,205
03608300   Caribbean Forensic & Technical College                                 PR       $72,934        $36,467
01252500   Caribbean University                                                   PR    $3,713,976     $1,856,988
02189100   Cem College                                                            PR    $3,669,368     $1,834,684
02166000   Centro De Estudios Avanzados De Puerto Rico Y El Caribe                PR       $36,954        $18,477
03336300   Century College                                                        PR     $947,701       $473,850
03735400   Charlie'S Guard, Detective Bureau, And Academy                         PR     $236,171       $118,085
03157600   Colegio De Cinematografía, Artes Y Televisión                          PR    $1,018,034      $509,017
03452300   Colegio Educativo Tecnológico Industrial                               PR     $276,174       $138,087
02552300   Colegio Mayor De Tecnologia                                            PR     $355,224       $177,612
03800300   Colegio Técnico De Electricidad Galloza                                PR       $42,670        $21,335
01056700   Colegio Universitario De San Juan                                      PR    $2,002,902     $1,001,451
00890200   Columbia Central University                                            PR    $2,321,653     $1,160,826
02241900   Commonwealth Of Puerto Rico Department Of Education                    PR    $3,315,937     $1,657,968
01081900   Conservatorio De Música De Puerto Rico                                 PR     $548,486       $274,243
03112100   Dewey University                                                       PR    $3,138,599     $1,569,299
03070500   D'Mart Institute                                                       PR    $1,086,083      $543,041
03021900   Edic College                                                           PR    $4,538,123     $2,269,061
02165100   Edp University Of Puerto Rico                                          PR    $3,158,114     $1,579,057
02570400   Educational Technical College (Edutec)                                 PR     $682,212       $341,106
03075600   Emma'S Beauty Academy                                                  PR     $814,149       $407,074
02189300   Emma'S Beauty Academy                                                  PR     $561,434       $280,717



                                                                                           EXHIBIT 3 - 52
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 54 of 100


02569400   Escuela De Artes Plasticas Y Diseño De Puerto Rico               PR     $686,208       $343,104
03106900   Escuela De Peritos Electricistas De Isabela                      PR     $200,249       $100,124
03751300   Escuela Hotelera De San Juan                                     PR    $1,955,007      $977,503
02576100   Escuela Técnica De Electricidad                                  PR     $644,003       $322,001
02260800   Huertas College                                                  PR    $2,262,464     $1,131,232
02340600   Humacao Community College                                        PR     $967,546       $483,773
03781400   Industrial Technical College                                     PR     $768,357       $384,178
02343600   Institute Of Beauty Careers                                      PR    $1,583,438      $791,719
01194000   Instituto Comercial De Puerto Rico Junior College                PR    $3,879,773     $1,939,886
04117200   Instituto Educativo Premier                                      PR     $974,349       $487,174
00393900   Inter American University Of Puerto Rico - Aguadilla Campus      PR    $8,125,496     $4,062,748
00502600   Inter American University Of Puerto Rico - Arecibo Campus        PR    $7,100,104     $3,550,052
00502700   Inter American University Of Puerto Rico - Barranquitas Campus   PR    $3,922,288     $1,961,144
00502800   Inter American University Of Puerto Rico - Bayamon Campus        PR    $8,889,905     $4,444,952
02282800   Inter American University Of Puerto Rico - Fajardo Campus        PR    $3,814,392     $1,907,196
02282700   Inter American University Of Puerto Rico - Guayama Campus        PR    $3,353,951     $1,676,975
00394000   Inter American University Of Puerto Rico - Metropolitan Campus   PR    $7,548,666     $3,774,333
00502900   Inter American University Of Puerto Rico - Ponce Campus          PR    $7,526,308     $3,763,154
04250900   Inter American University Of Puerto Rico - School Of Law         PR     $193,606         $96,803
04251000   Inter American University Of Puerto Rico - School Of Optometry   PR       $66,924        $33,462
04254200   Inter American University Of Puerto Rico San Germán Campus       PR    $8,830,671     $4,415,335
02562500   International Technical College                                  PR     $234,857       $117,428
03469300   Ivaem College                                                    PR     $127,721         $63,860
03552300   Leston College                                                   PR     $304,702       $152,351
04131600   Liberty Junior College                                           PR     $274,020       $137,010
02195800   Liceo De Arte Y Tecnología                                       PR    $2,168,379     $1,084,189
03025900   Liceo De Arte, Diseños Y Comercio                                PR     $767,805       $383,902
02504500   Mayagüez Institute Of Technology                                 PR     $210,943       $105,471
03025500   Mech Tech College                                                PR    $7,627,631     $3,813,815
02195900   Modern Hairstyling Institute                                     PR    $1,048,362      $524,181
02195400   Modern Hairstyling Institute                                     PR    $1,036,256      $518,128
02195500   Modern Hairstyling Institute                                     PR     $426,601       $213,300
03414300   Monteclaro: Escuela De Hoteleria Y Artes Culinarias              PR       $36,831        $18,415
03965400   Myrangel Beauty Institute                                        PR     $546,026       $273,013
04267000   Neo-Esthetique European Institute                                PR     $304,166       $152,083
03124200   Nova College Of Puerto Rico                                      PR     $568,986       $284,493
02260600   Nuc University                                                   PR   $21,367,165    $10,683,582
02482400   Ponce Health Sciences University                                 PR     $292,489       $146,244
00393600   Pontifical Catholic University Of Puerto Rico (The)              PR   $12,669,949     $6,334,974
03085700   Professional Technical Institution                               PR     $827,459       $413,729
03068400   Quality Technical & Beauty College                               PR       $62,586        $31,293
02593700   Richport Technical College                                       PR     $223,803       $111,901
03638300   Rosslyn Training Academy Of Cosmetology                          PR       $21,345        $10,672
03177300   San Juan Bautista School Of Medicine                             PR     $173,235         $86,617
02588600   Seminario Evangelico De Puerto Rico                              PR       $29,679        $14,839
02335500   Theological University Of The Caribbean                          PR     $281,192       $140,596
03115900   Trinity College Of Puerto Rico                                   PR     $394,678       $197,339
03029700   Universal Technology College Of Puerto Rico                      PR    $1,432,599      $716,299
00501900   Universidad Adventista De Las Antillas                           PR    $2,178,276     $1,089,138
00394100   Universidad Ana G. Méndez - Carolina Campus                      PR   $14,212,207     $7,106,103
02587500   Universidad Ana G. Méndez - Cupey Campus                         PR   $17,052,692     $8,526,346
01171900   Universidad Ana G. Méndez - Gurabo Campus                        PR   $21,074,293    $10,537,146
00502200   Universidad Central De Bayamon                                   PR     $958,454       $479,227
02163300   Universidad Central Del Caribe                                   PR     $305,084       $152,542
00393700   Universidad Del Sagrado Corazón                                  PR    $5,395,359     $2,697,679
03531300   Universidad Pentecostal Mizpa                                    PR     $301,648       $150,824
02100000   Universidad Politecnica De Puerto Rico                           PR    $5,734,996     $2,867,498
00722800   University Of Puerto Rico - Arecibo                              PR    $7,684,735     $3,842,367
00720600   University Of Puerto Rico - Cayey University College             PR    $5,738,057     $2,869,028
00394300   University Of Puerto Rico - Humacao University College           PR    $5,664,236     $2,832,118
00394400   University Of Puerto Rico - Mayaguez                             PR   $19,658,125     $9,829,062
02460000   University Of Puerto Rico - Medical Science Campus               PR    $1,190,264      $595,132
00710800   University Of Puerto Rico - Rio Piedras Campus                   PR   $16,873,620     $8,436,810
01092200   University Of Puerto Rico - Utuado                               PR    $1,600,359      $800,179
01097500   University Of Puerto Rico Bayamon Technical University College   PR    $6,991,670     $3,495,835
03016000   University Of Puerto Rico Carolina Regional College              PR    $4,491,903     $2,245,951
01212300   University Of Puerto Rico, Aguadilla Regional College            PR    $5,899,782     $2,949,891
00965200   University Of Puerto Rico, Ponce                                 PR    $5,314,251     $2,657,125
01100900   Palau Community College                                          PW     $759,490       $379,745
00340100   Brown University                                                 RI    $4,842,231     $2,421,115
00340200   Bryant University                                                RI    $2,160,764     $1,080,382
00340800   Community College Of Rhode Island                                RI   $10,000,569     $5,000,284
03732300   Iyrs School Of Technology & Trades                               RI       $54,919        $27,459
00340400   Johnson & Wales University                                       RI   $14,182,680     $7,091,340
04246000   Michael K. Galvin Beauty & Business Academy                      RI     $105,677         $52,838
00784500   New England Institute Of Technology                              RI    $3,676,041     $1,838,020
02584400   New England Tractor Trailer Training School Of Massachusetts     RI    $2,226,771     $1,113,385
00340600   Providence College                                               RI    $2,699,566     $1,349,783
00340700   Rhode Island College                                             RI    $7,443,916     $3,721,958



                                                                                     EXHIBIT 3 - 53
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 55 of 100


00340900   Rhode Island School Of Design                           RI    $1,464,915      $732,457
00341000   Roger Williams University                               RI    $2,629,911     $1,314,955
00341100   Salve Regina University                                 RI    $1,715,409      $857,704
04141200   Toni & Guy Hairdressing Academy                         RI     $289,022       $144,511
00341400   University Of Rhode Island                              RI   $11,238,683     $5,619,341
04083300   Academy For Careers And Technology                      SC       $64,795        $32,397
02552400   Academy Of Hair Technology                              SC       $85,165        $42,582
04158100   Aiken School Of Cosmetology And Barbering               SC       $56,697        $28,348
01005600   Aiken Technical College                                 SC    $1,824,100      $912,050
00341700   Allen University                                        SC    $1,589,675      $794,837
00341800   Anderson University                                     SC    $2,092,286     $1,046,143
04222000   Arclabs                                                 SC     $712,771       $356,385
04243500   Barber Tech Academy                                     SC       $82,720        $41,360
00342000   Benedict College                                        SC    $4,372,336     $2,186,168
00342100   Bob Jones University                                    SC    $2,552,058     $1,276,029
04239000   B-Unique Beauty And Barber Academy                      SC       $71,620        $35,810
00399500   Central Carolina Technical College                      SC    $2,841,256     $1,420,628
02356600   Charleston Cosmetology Institute                        SC       $67,783        $33,891
04096300   Charleston School Of Law                                SC     $171,674         $85,837
00341900   Charleston Southern University                          SC    $2,880,272     $1,440,136
02338600   Charzanne Beauty College                                SC     $108,888         $54,444
00342300   Citadel, The Military College Of South Carolina         SC    $2,499,158     $1,249,579
00342400   Claflin University                                      SC    $3,738,216     $1,869,108
00342500   Clemson University                                      SC   $13,579,995     $6,789,997
00492300   Clinton College                                         SC     $233,942       $116,971
00345100   Coastal Carolina University                             SC   $10,054,347     $5,027,173
00342700   Coker University                                        SC    $1,147,692      $573,846
00342800   College Of Charleston                                   SC    $7,642,022     $3,821,011
00343000   Columbia College                                        SC    $1,002,296      $501,148
00342900   Columbia International University                       SC     $676,941       $338,470
04244100   Construction Training Center                            SC       $75,525        $37,762
00343100   Converse College                                        SC    $1,326,683      $663,341
00536300   Denmark Technical College                               SC     $412,522       $206,261
00343200   Erskine College                                         SC     $587,364       $293,682
00399000   Florence - Darlington Technical College                 SC    $3,137,478     $1,568,739
00492400   Forrest College                                         SC       $65,558        $32,779
00922600   Francis Marion University                               SC    $4,141,139     $2,070,569
00343400   Furman University                                       SC    $1,656,467      $828,233
00399100   Greenville Technical College                            SC    $6,663,667     $3,331,833
00492500   Horry - Georgetown Technical College                    SC    $5,158,587     $2,579,293
04255600   International Diving Institute                          SC     $121,044         $60,522
01209200   Kenneth Shuler School Of Cosmetology                    SC     $620,853       $310,426
03052300   Kenneth Shuler School Of Cosmetology & Hair Design      SC     $611,571       $305,785
02341100   Kenneth Shuler School Of Cosmetology & Nails            SC     $951,470       $475,735
00343500   Lander University                                       SC    $3,536,994     $1,768,497
03746300   Legrand Institute Of Cosmetology                        SC       $54,018        $27,009
00343600   Limestone College                                       SC    $1,350,503      $675,251
00343800   Medical University Of South Carolina                    SC     $937,694       $468,847
00399300   Midlands Technical College                              SC    $7,332,783     $3,666,391
00343900   Morris College                                          SC    $1,481,212      $740,606
00344000   Newberry College                                        SC    $1,592,676      $796,338
00344100   North Greenville University                             SC    $2,143,104     $1,071,552
00760200   Northeastern Technical College                          SC     $544,363       $272,181
00681500   Orangeburg - Calhoun Technical College                  SC    $1,996,646      $998,323
04192600   Palmetto Beauty School                                  SC       $58,220        $29,110
00399200   Piedmont Technical College                              SC    $3,433,957     $1,716,978
00344500   Presbyterian College                                    SC    $1,038,216      $519,108
02063700   Sherman College Of Straight Chiropractic                SC     $136,466         $68,233
00344600   South Carolina State University                         SC    $4,062,087     $2,031,043
04273900   Southeastern Esthetics Institute                        SC     $121,278         $60,639
03555400   Southeastern Institute                                  SC     $473,641       $236,820
03746400   Southeastern Institute                                  SC     $306,951       $153,475
00342200   Southern Wesleyan University                            SC     $841,417       $420,708
00399400   Spartanburg Community College                           SC    $3,358,632     $1,679,316
00344700   Spartanburg Methodist College                           SC    $1,322,353      $661,176
03293300   Strand College Of Hair Design                           SC       $87,957        $43,978
02567600   Sumter Beauty College                                   SC       $24,772        $12,386
00991000   Technical College Of The Lowcountry - Beaufort Campus   SC    $1,283,989      $641,994
04228600   Top Of The Line Barber College                          SC       $47,386        $23,693
00492600   Tri-County Technical College                            SC    $4,246,483     $2,123,241
00492000   Trident Technical College                               SC    $6,568,275     $3,284,137
00344900   University Of South Carolina - Aiken                    SC    $3,065,412     $1,532,706
00345000   University Of South Carolina - Beaufort                 SC    $2,075,254     $1,037,627
00344800   University Of South Carolina - Columbia                 SC   $21,415,130    $10,707,565
00345300   University Of South Carolina - Lancaster                SC     $570,863       $285,431
00345400   University Of South Carolina - Salkehatchie             SC     $783,241       $391,620
00342600   University Of South Carolina - Sumter                   SC     $705,800       $352,900
00492700   University Of South Carolina - Union                    SC     $457,913       $228,956
00695100   University Of South Carolina Upstate                    SC    $6,104,655     $3,052,327



                                                                            EXHIBIT 3 - 54
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 56 of 100


00345500   Voorhees College                                              SC    $1,124,053      $562,026
00932200   Williamsburg Technical College                                SC     $589,306       $294,653
00345600   Winthrop University                                           SC    $5,382,130     $2,691,065
00345700   Wofford College                                               SC    $1,103,905      $551,952
00399600   York Technical College                                        SC    $3,059,291     $1,529,645
00345800   Augustana University                                          SD    $1,215,394      $607,697
00492900   Avera Mckennan Hospital                                       SD        $6,110         $3,055
00598700   Avera Sacred Heart Hospital School Of Radiologic Technology   SD        $6,983         $3,491
02137100   Black Hills Beauty College                                    SD     $170,310         $85,155
00345900   Black Hills State University                                  SD    $1,514,973      $757,486
00346300   Dakota State University                                       SD     $771,997       $385,998
00346100   Dakota Wesleyan University                                    SD     $641,844       $320,922
02297800   Headlines Academy                                             SD     $213,757       $106,878
00530900   Lake Area Technical Institute                                 SD    $1,768,161      $884,080
00828400   Mitchell Technical Institute                                  SD     $879,422       $439,711
00346500   Mount Marty College                                           SD     $489,509       $244,754
00405700   National American University                                  SD    $1,453,446      $726,723
00405600   North American Baptist Seminary                               SD       $37,001        $18,500
00346600   Northern State University                                     SD     $659,777       $329,888
01465900   Oglala Lakota College                                         SD    $1,297,595      $648,797
00346700   Presentation College                                          SD     $454,681       $227,340
01147700   Sanford Medical Center                                        SD       $13,385         $6,692
02143700   Sinte Gleska University                                       SD     $385,959       $192,979
02277300   Sisseton Wahpeton College                                     SD     $157,620         $78,810
00347000   South Dakota School Of Mines & Technology                     SD    $1,455,698      $727,849
00347100   South Dakota State University                                 SD    $6,020,168     $3,010,084
00776400   Southeast Technical Institute                                 SD    $1,770,458      $885,229
01013800   Stewart School                                                SD     $227,595       $113,797
00346900   University Of Sioux Falls                                     SD    $1,036,173      $518,086
00347400   University Of South Dakota                                    SD    $3,634,766     $1,817,383
01017000   Western Dakota Technical Institute                            SD     $863,880       $431,940
04253100   Allied Health Careers Institute                               TN       $34,679        $17,339
01046000   American Baptist Theological Seminary                         TN     $152,145         $76,072
02257400   Arnold'S Beauty School                                        TN       $68,240        $34,120
00347800   Austin Peay State University                                  TN    $9,687,866     $4,843,933
04142000   Austin'S Beauty College                                       TN     $177,047         $88,523
03440300   Baptist Memorial College Of Health Sciences                   TN    $1,141,951      $570,975
00347900   Belmont University                                            TN    $4,597,337     $2,298,668
00348000   Bethel University                                             TN    $2,121,073     $1,060,536
03008800   Brillare Beauty Institute                                     TN     $191,387         $95,693
00353600   Bryan College                                                 TN     $579,257       $289,628
03841300   Career Beauty College                                         TN       $47,255        $23,627
00348100   Carson - Newman University                                    TN    $2,295,168     $1,147,584
02204200   Chattanooga College - Medical, Dental And Technical Careers   TN     $381,353       $190,676
00399800   Chattanooga State Community College                           TN    $5,283,482     $2,641,741
00348200   Christian Brothers University                                 TN    $1,600,690      $800,345
00399900   Cleveland State Community College                             TN    $1,970,716      $985,358
00348300   Columbia State Community College                              TN    $3,285,220     $1,642,610
02157100   Concorde Career College                                       TN    $2,155,995     $1,077,997
00348500   Cumberland University                                         TN    $1,920,642      $960,321
00683500   Dyersburg State Community College                             TN    $1,495,222      $747,611
00348700   East Tennessee State University                               TN   $11,096,758     $5,548,379
04246300   Edumed Partners                                               TN     $143,284         $71,642
04124100   Elite College Of Cosmetology                                  TN       $96,164        $48,082
00349000   Fisk University                                               TN    $1,085,474      $542,737
04203600   Franklin Hair Academy School Of Cosmetology                   TN       $28,291        $14,145
00349200   Freed Hardeman University                                     TN    $1,353,998      $676,999
00865500   Genesis Career College                                        TN     $692,917       $346,458
03061100   Genesis Career College                                        TN     $328,276       $164,138
04238600   Gould'S Academy                                               TN     $429,649       $214,824
02595000   Hair Academy The                                              TN       $60,842        $30,421
04240700   Image Maker Beauty Institute                                  TN       $85,137        $42,568
00493700   Jackson State Community College                               TN    $2,838,469     $1,419,234
02275000   Jenny Lea Academy Of Cosmetology                              TN     $249,743       $124,871
00885900   John A Gupton College                                         TN       $36,947        $18,473
00349500   Johnson University                                            TN     $997,716       $498,858
00349600   King University                                               TN    $1,405,253      $702,626
00349900   Lane College                                                  TN    $2,430,978     $1,215,489
00350000   Lee University                                                TN    $3,518,557     $1,759,278
00350100   Lemoyne - Owen College                                        TN    $1,660,276      $830,138
00350200   Lincoln Memorial University                                   TN    $2,657,937     $1,328,968
00348600   Lipscomb University                                           TN    $2,582,024     $1,291,012
04157200   Love Beauty School                                            TN       $67,806        $33,903
00350400   Martin Methodist College                                      TN     $963,462       $481,731
00350500   Maryville College                                             TN    $1,401,887      $700,943
04246500   Massage Institute Of Memphis (The)                            TN       $26,324        $13,162
04258900   Master'S Barber & Styling College                             TN       $27,762        $13,881
00350600   Meharry Medical College                                       TN     $219,976       $109,988
00350700   Memphis College Of Art                                        TN     $162,346         $81,173



                                                                                  EXHIBIT 3 - 55
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 57 of 100


01052900   Memphis Theological Seminary                                  TN       $36,663        $18,331
04165000   Meridian Institute Of Surgical Assisting                      TN     $205,301       $102,650
00778300   Middle Tennessee School Of Anesthesia                         TN       $56,794        $28,397
00351000   Middle Tennessee State University                             TN   $17,299,411     $8,649,705
04210200   Mid-South Christian College                                   TN       $24,705        $12,352
00351100   Milligan College                                              TN     $742,753       $371,376
04223900   Mind Body Institute                                           TN       $28,782        $14,391
02278700   Mister Wayne'S School Of Unisex Hair Design                   TN       $60,570        $30,285
00683600   Motlow State Community College                                TN    $3,178,784     $1,589,392
04246100   Nashville Film Institute                                      TN       $98,653        $49,326
00814500   Nashville State Community College                             TN    $4,689,355     $2,344,677
03079100   North Central Institute                                       TN       $40,259        $20,129
00537800   Northeast State Community College                             TN    $4,488,316     $2,244,158
02578200   Nossi College Of Art                                          TN     $606,694       $303,347
03840300   Omega Graduate School                                         TN       $10,184         $5,092
02275500   Paul Mitchell The School Knoxville                            TN     $358,657       $179,328
03253300   Paul Mitchell The School Memphis                              TN     $353,187       $176,593
02153100   Paul Mitchell The School Murfreesboro                         TN     $363,105       $181,552
01269300   Pellissippi State Community College                           TN    $5,171,189     $2,585,594
02188300   Pentecostal Theological Seminary                              TN       $14,436         $7,218
02539800   Queen City College                                            TN     $203,636       $101,818
00351900   Rhodes College                                                TN    $1,205,945      $602,972
03355400   Richmont Graduate University                                  TN       $62,656        $31,328
00991400   Roane State Community College                                 TN    $3,314,382     $1,657,191
03830300   Sae Institute Of Technology                                   TN    $2,892,306     $1,446,153
04213800   Salon Professional Academy (The)                              TN     $114,277         $57,138
04236400   Sandra Academy Of Salon Services                              TN     $108,427         $54,213
00493800   South College                                                 TN    $3,576,321     $1,788,160
00351800   Southern Adventist University                                 TN    $2,443,809     $1,221,904
00351700   Southern College Of Optometry                                 TN     $156,253         $78,126
01043900   Southwest Tennessee Community College                         TN    $7,298,437     $3,649,218
00535800   Tennessee College Of Applied Technology - Athens              TN     $246,105       $123,052
00528000   Tennessee College Of Applied Technology - Covington           TN     $248,249       $124,124
00402600   Tennessee College Of Applied Technology - Crossville          TN     $499,909       $249,954
00778200   Tennessee College Of Applied Technology - Dickson             TN     $821,613       $410,806
00528100   Tennessee College Of Applied Technology - Elizabethton        TN     $881,164       $440,582
01032600   Tennessee College Of Applied Technology - Harriman            TN     $411,299       $205,649
00535600   Tennessee College Of Applied Technology - Hohenwald           TN     $261,811       $130,905
00402500   Tennessee College Of Applied Technology - Knoxville           TN     $822,349       $411,174
00535100   Tennessee College Of Applied Technology - Morristown          TN     $877,779       $438,889
02103500   Tennessee College Of Applied Technology - Murfreesboro        TN     $607,231       $303,615
00535900   Tennessee College Of Applied Technology - Nashville           TN    $1,038,538      $519,269
00528300   Tennessee College Of Applied Technology - Newbern             TN     $571,359       $285,679
00971000   Tennessee College Of Applied Technology - Oneida/Huntsville   TN     $213,467       $106,733
00535700   Tennessee College Of Applied Technology Crump                 TN     $274,881       $137,440
01216400   Tennessee College Of Applied Technology Ripley                TN     $226,994       $113,497
02092800   Tennessee College Of Applied Technology Whiteville            TN     $203,162       $101,581
00528200   Tennessee College Of Applied Technology-Hartsville            TN     $318,610       $159,305
01070000   Tennessee College Of Applied Technology-Jacksboro             TN     $365,951       $182,975
00535400   Tennessee College Of Applied Technology-Jackson               TN     $510,365       $255,182
00535300   Tennessee College Of Applied Technology-Livingston            TN     $479,769       $239,884
00535200   Tennessee College Of Applied Technology-Mckenzie              TN     $321,987       $160,993
00530700   Tennessee College Of Applied Technology--Mcminnville          TN     $230,898       $115,449
00536000   Tennessee College Of Applied Technology-Memphis               TN    $1,453,214      $726,607
02237900   Tennessee College Of Applied Technology-Paris                 TN     $394,967       $197,483
00946400   Tennessee College Of Applied Technology-Pulaski               TN     $263,555       $131,777
00537900   Tennessee College Of Applied Technology-Shelbyville           TN     $547,306       $273,653
00956700   Tennessee School Of Beauty                                    TN     $251,557       $125,778
00352200   Tennessee State University                                    TN    $7,214,661     $3,607,330
00352300   Tennessee Technological University                            TN    $8,713,463     $4,356,731
00352500   Tennessee Wesleyan University                                 TN    $1,192,356      $596,178
00352600   Trevecca Nazarene University                                  TN    $1,718,898      $859,449
00352700   Tusculum University                                           TN    $1,493,995      $746,997
00352800   Union University                                              TN    $1,984,881      $992,440
00350900   University Of Memphis (The)                                   TN   $15,603,749     $7,801,874
00353000   University Of Tennessee                                       TN   $19,258,313     $9,629,156
00352900   University Of Tennessee - Chattanooga                         TN    $9,513,779     $4,756,889
00353100   University Of Tennessee - Martin                              TN    $5,110,311     $2,555,155
00672500   University Of Tennessee Health Science Center                 TN     $998,078       $499,039
00353400   University Of The South (The)                                 TN    $1,094,094      $547,047
00353500   Vanderbilt University                                         TN    $5,632,423     $2,816,211
04215200   Vibe Barber College                                           TN     $139,552         $69,776
03982300   Visible Music College                                         TN     $185,814         $92,907
00991200   Volunteer State Community College                             TN    $4,689,090     $2,344,545
00886300   Walters State Community College                               TN    $3,688,117     $1,844,058
03088800   Watkins College Of Art, Design & Film                         TN     $112,124         $56,062
03001800   Welch College                                                 TN     $230,280       $115,140
01155300   William R Moore College Of Technology                         TN     $180,060         $90,030
03513500   Williamson Christian College                                  TN       $32,878        $16,439



                                                                                  EXHIBIT 3 - 56
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 58 of 100


04168800   Abc Beauty Academy                                    TX       $75,257        $37,628
00353700   Abilene Christian University                          TX    $2,982,741     $1,491,370
03276300   Academy Of Hair Design                                TX     $253,226       $126,613
03412300   Advanced Barber College & Hair Design                 TX     $335,473       $167,736
04155800   Advanced Beauty College                               TX       $64,217        $32,108
04231900   Alamo City Barber College                             TX     $354,063       $177,031
04267200   Allgood Beauty Institute                              TX       $29,054        $14,527
00353900   Alvin Community College                               TX    $2,277,498     $1,138,749
00354000   Amarillo College                                      TX    $4,794,394     $2,397,197
02259400   Amberton University                                   TX     $135,514         $67,757
03153300   American College Of Acupuncture & Oriental Medicine   TX       $45,939        $22,969
00666100   Angelina College                                      TX    $2,612,956     $1,306,478
00354100   Angelo State University                               TX    $6,359,561     $3,179,780
04265400   Ann Webb Skin Institute                               TX     $117,072         $58,536
03156400   Aoma Graduate School Of Integrative Medicine          TX       $44,228        $22,114
02081400   Arlington Baptist University                          TX     $151,631         $75,815
02521200   Arlington Career Institute                            TX     $391,614       $195,807
02117100   Art Institute Of Houston (The)                        TX    $3,313,919     $1,656,959
04152700   Astrodome Career Centers                              TX       $81,224        $40,612
03727600   Auguste Escoffier School Of Culinary Arts             TX    $1,148,379      $574,189
00354300   Austin College                                        TX    $1,342,606      $671,303
01201500   Austin Community College                              TX   $13,907,800     $6,953,900
02362800   Austin Graduate School Of Theology                    TX       $10,135         $5,067
00354400   Austin Presbyterian Theological Seminary              TX       $34,917        $17,458
04142300   Aveda Arts & Sciences Institute Corpus Christi        TX     $373,504       $186,752
04160700   Avenue Five Institute                                 TX     $391,249       $195,624
03573300   Aviation Institute Of Maintenance                     TX    $1,018,117      $509,058
04146700   Aviation Institute Of Maintenance                     TX     $631,206       $315,603
03110800   Bakke Graduate University                             TX        $2,662         $1,331
01226800   Baldwin Beauty Schools                                TX     $208,482       $104,241
00660600   Baptist Health System School Of Health Professions    TX     $531,618       $265,809
02331200   Baptist Missionary Association Theological Seminary   TX       $20,831        $10,415
03733300   Baptist University Of The Americas                    TX     $122,224         $61,112
04229000   Barber Institute Of Texas                             TX     $113,248         $56,624
00494900   Baylor College Of Medicine                            TX     $506,003       $253,001
00354500   Baylor University                                     TX   $10,777,489     $5,388,744
04235900   Bella Cosmetology And Barber College                  TX     $242,664       $121,332
02058600   Bk Cosmo College Of Cosmetology                       TX       $79,091        $39,545
00354900   Blinn College                                         TX   $14,141,911     $7,070,955
00728700   Brazosport College                                    TX    $1,228,723      $614,361
02100200   Brookhaven College                                    TX    $2,187,307     $1,093,653
04177900   Buckner Barber School                                 TX       $37,184        $18,592
04089400   Cci Training Center                                   TX     $196,861         $98,430
00356100   Cedar Valley College                                  TX    $1,401,492      $700,746
02604700   Center For Advanced Legal Studies                     TX       $65,587        $32,793
02239100   Central Texas Beauty College 2                        TX     $302,581       $151,290
00400300   Central Texas College District                        TX    $4,544,176     $2,272,088
04117900   Champion Beauty College                               TX       $55,136        $27,568
01293000   Charles & Sue'S School Of Hair Design                 TX     $109,527         $54,763
00355300   Cisco College                                         TX    $1,817,547      $908,773
00355400   Clarendon College                                     TX     $885,687       $442,843
00354600   Coastal Bend College                                  TX    $2,133,542     $1,066,771
03422400   College Of Biblical Studies-Houston                   TX     $203,755       $101,877
03128100   College Of Health Care Professions (The)              TX    $6,835,962     $3,417,981
03426300   College Of Health Care Professions (The)              TX    $1,823,842      $911,921
00709600   College Of The Mainland                               TX    $1,767,883      $883,941
02361400   Collin County Community College                       TX   $10,790,912     $5,395,456
00355600   Commonwealth Institute Of Funeral Service             TX       $64,090        $32,045
03542300   Concorde Career College                               TX    $1,209,817      $604,908
00355700   Concordia University Texas                            TX    $1,512,530      $756,265
04224100   Cosmetology Academy Of Texarkana                      TX     $180,042         $90,021
00661200   Covenant School Of Nursing And Allied Health          TX     $403,823       $201,911
04121800   Criswell College                                      TX     $152,588         $76,294
03723300   Culinary Institute Lenotre                            TX     $682,153       $341,076
04276400   Culinary School Of Fort Worth (The)                   TX       $47,260        $23,630
04187800   Cybertex Institute Of Technology                      TX     $465,548       $232,774
00356000   Dallas Baptist University                             TX    $2,198,677     $1,099,338
03682400   Dallas Barber & Stylist College                       TX     $217,481       $108,740
00694100   Dallas Christian College                              TX     $164,340         $82,170
01076100   Dallas Institute Of Funeral Service                   TX     $220,704       $110,352
03416500   Dallas Nursing Institute                              TX     $366,585       $183,292
00356200   Dallas Theological Seminary                           TX     $306,745       $153,372
00356300   Del Mar College                                       TX    $3,854,029     $1,927,014
04169100   Diamonds Cosmetology College                          TX     $149,983         $74,991
04154800   Duvall'S School Of Cosmetology                        TX     $195,388         $97,694
00356400   East Texas Baptist University                         TX    $1,556,715      $778,357
00851000   Eastfield College                                     TX    $3,649,693     $1,824,846
00445300   El Centro College                                     TX    $2,550,619     $1,275,309
01038700   El Paso Community College                             TX   $16,590,145     $8,295,072



                                                                          EXHIBIT 3 - 57
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 59 of 100


00356600   Episcopal Theological Seminary Of The Southwest (The)        TX       $29,097        $14,548
02267100   Exposito School Of Hair Design                               TX       $84,964        $42,482
02306700   Fort Worth Beauty School                                     TX     $184,574         $92,287
00356800   Frank Phillips College                                       TX     $488,436       $244,218
04275600   G.A. Beauty & Barber School                                  TX     $124,879         $62,439
00497200   Galveston College                                            TX    $1,212,226      $606,113
04219700   Gemini School Of Visual Arts & Communication                 TX       $16,326         $8,163
04215400   Grace School Of Theology                                     TX       $32,732        $16,366
00357000   Grayson College                                              TX    $2,157,844     $1,078,922
01050900   Hallmark University                                          TX    $1,304,065      $652,032
03970300   Hands On Therapy                                             TX     $135,777         $67,888
00357100   Hardin-Simmons University                                    TX    $1,934,006      $967,003
04222600   Healthcare Institute (The)                                   TX       $54,372        $27,186
00357300   Hill College                                                 TX    $1,336,557      $668,278
00357600   Houston Baptist University                                   TX    $2,615,603     $1,307,801
01063300   Houston Community College                                    TX   $28,294,391    $14,147,195
02320200   Houston Graduate School Of Theology                          TX       $21,241        $10,620
04138500   Houston International College Cardiotech Ultrasound School   TX     $161,545         $80,772
02527500   Houston Training Schools                                     TX    $1,254,446      $627,223
00357400   Howard County Junior College District                        TX    $1,454,607      $727,303
00357500   Howard Payne University                                      TX    $1,041,913      $520,956
00357700   Huston - Tillotson University                                TX    $1,630,192      $815,096
02331300   Interactive College Of Technology                            TX    $2,503,478     $1,251,739
01248800   International Beauty College #3                              TX       $64,097        $32,048
00357900   Jacksonville College                                         TX     $283,804       $141,902
00363700   Jarvis Christian College                                     TX    $1,888,040      $944,020
03680300   Jay'S Technical Institute                                    TX     $126,939         $63,469
04236900   K&G 5 Star Barber College                                    TX       $39,446        $19,723
02318200   Kd Conservatory College Of Film And Dramatic Arts            TX     $223,164       $111,582
00358000   Kilgore College                                              TX    $3,908,886     $1,954,443
03516300   King'S University (The)                                      TX     $274,750       $137,375
03627300   Lamar Institute Of Technology                                TX    $1,836,301      $918,150
02358200   Lamar State College - Orange                                 TX    $1,043,319      $521,659
02348500   Lamar State College - Port Arthur                            TX    $1,056,684      $528,342
00358100   Lamar University                                             TX    $7,048,774     $3,524,387
01229700   Laredo Beauty College                                        TX     $241,660       $120,830
04238200   Laredo Chi Academy Beauty School                             TX     $122,419         $61,209
00358200   Laredo College                                               TX    $8,926,222     $4,463,111
00358300   Lee College                                                  TX    $4,057,094     $2,028,547
00358400   Letourneau University                                        TX    $1,050,372      $525,186
01114500   Lone Star College System                                     TX   $28,823,255    $14,411,627
00358600   Lubbock Christian University                                 TX    $1,422,450      $711,225
04125500   Manuel & Theresa'S School Of Hair Design                     TX       $97,462        $48,731
00359000   Mclennan Community College                                   TX    $4,898,030     $2,449,015
00359100   Mcmurry University                                           TX    $1,136,612      $568,306
04129800   Mediatech Institute                                          TX     $538,457       $269,228
03092600   Messenger College                                            TX       $41,759        $20,879
03111000   Mid Cities Barber College                                    TX       $48,082        $24,041
00979700   Midland College                                              TX    $1,673,002      $836,501
00359200   Midwestern State University                                  TX    $4,413,874     $2,206,937
03422300   Milan Institute                                              TX    $3,963,075     $1,981,537
04250800   Mission Beauty Institute                                     TX       $61,068        $30,534
00850300   Mountain View College                                        TX    $2,902,459     $1,451,229
04226400   Mt Training Center                                           TX     $244,174       $122,087
04260900   Mystros Barber Academy                                       TX       $58,383        $29,191
04245800   Natural Images Beauty College                                TX     $102,034         $51,017
00359300   Navarro College                                              TX    $4,101,645     $2,050,822
04231200   Neecee'S Barber College                                      TX     $139,821         $69,910
04179500   North American University                                    TX     $244,712       $122,356
00355800   North Central Texas College                                  TX    $3,862,598     $1,931,299
02077400   North Lake College                                           TX    $2,498,181     $1,249,090
04263600   Northeast Lakeview College                                   TX    $1,343,444      $671,722
02315400   Northeast Texas Community College                            TX    $1,140,273      $570,136
03303300   Northwest Educational Center                                 TX     $519,264       $259,632
03372300   Northwest Vista College                                      TX    $6,926,619     $3,463,309
03021500   Nuvani Institute                                             TX     $266,603       $133,301
03009400   Nuvani Institute                                             TX     $104,127         $52,063
00359500   Oblate School Of Theology                                    TX       $39,831        $19,915
02600200   Ocean Corporation (The)                                      TX     $203,004       $101,502
00359600   Odessa College                                               TX    $2,118,029     $1,059,014
02230500   Ogle School Hair Skin Nails                                  TX    $1,482,600      $741,300
01301600   Ogle School Hair Skin Nails                                  TX    $1,248,354      $624,177
02230600   Ogle School Hair Skin Nails                                  TX    $1,012,829      $506,414
00359800   Our Lady Of The Lake University                              TX    $2,078,279     $1,039,139
02341300   Palo Alto College                                            TX    $3,240,943     $1,620,471
00360000   Panola College                                               TX    $1,507,332      $753,666
00360100   Paris Junior College                                         TX    $2,287,333     $1,143,666
02305300   Parker University                                            TX     $970,426       $485,213
03277300   Pathway Vocational Academy                                   TX       $63,239        $31,619



                                                                                 EXHIBIT 3 - 58
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 60 of 100


04125400   Paul Mitchell The School Austin                     TX     $208,605       $104,302
01248300   Paul Mitchell The School Dallas                     TX    $1,367,452      $683,726
02357700   Paul Mitchell The School Houston                    TX    $1,300,078      $650,039
00360200   Paul Quinn College                                  TX    $1,163,719      $581,859
03019800   Pci Health Training Center                          TX    $1,276,232      $638,116
04168700   Peloton College                                     TX     $626,237       $313,118
02176100   Pipo Academy Of Hair Design                         TX       $37,076        $18,538
00363000   Prairie View Agricultural & Mechanical University   TX   $13,752,928     $6,876,464
03400300   Quest College                                       TX     $506,799       $253,399
00360300   Ranger College                                      TX    $1,047,733      $523,866
04248000   Recording Conservatory Of Austin, (The)             TX       $20,622        $10,311
03026500   Remington College                                   TX   $13,408,868     $6,704,434
00360400   Rice University                                     TX    $3,433,160     $1,716,580
00850400   Richland College                                    TX    $4,316,107     $2,158,053
04193000   Rio Grande Valley College                           TX     $722,800       $361,400
00360800   Saint Philip'S College                              TX    $3,427,506     $1,713,753
04169000   Salon & Spa Institute                               TX     $148,644         $74,322
04249300   Salon Boutique Academy                              TX       $98,873        $49,436
04165800   Salon Professional Academy (The)                    TX     $188,637         $94,318
04276700   Salon Professional Academy (The)                    TX       $63,166        $31,583
04271700   Salon Professional Academy Of San Antonio (The)     TX       $41,200        $20,600
00360600   Sam Houston State University                        TX   $17,468,204     $8,734,102
00916300   San Antonio College                                 TX    $7,648,254     $3,824,127
00360900   San Jacinto Community College District              TX    $8,950,463     $4,475,231
03032300   School Of Automotive Machinists & Technology        TX     $330,911       $165,455
00361000   Schreiner University                                TX    $1,181,201      $590,600
02530700   Sebring Career Schools                              TX     $275,383       $137,691
02521800   Seguin Beauty School                                TX       $74,070        $37,035
00361100   South Plains College                                TX    $5,182,219     $2,591,109
03922300   South Texas Barber College                          TX       $87,713        $43,856
03103400   South Texas College                                 TX   $20,022,398    $10,011,199
00497700   South Texas College Of Law Houston                  TX     $263,331       $131,665
04146800   South Texas Training Center                         TX     $252,140       $126,070
02548800   South Texas Vocational Technical Institute          TX    $1,455,120      $727,560
04036300   Southeast Texas Career Institute                    TX     $185,252         $92,626
03035300   Southern Careers Institute                          TX    $6,305,240     $3,152,620
00361300   Southern Methodist University                       TX    $4,598,259     $2,299,129
02218300   Southwest School Of Business & Technical Careers    TX     $381,421       $190,710
00361400   Southwest Texas Junior College                      TX    $3,736,958     $1,868,479
04131700   Southwest University At El Paso                     TX    $4,026,674     $2,013,337
00361900   Southwestern Adventist University                   TX     $801,162       $400,581
00361600   Southwestern Assemblies Of God University           TX    $1,215,532      $607,766
00361800   Southwestern Christian College                      TX     $143,039         $71,519
00362000   Southwestern University                             TX    $1,213,449      $606,724
00362100   St. Edward'S University                             TX    $4,142,345     $2,071,172
00362300   St. Mary'S University                               TX    $3,180,524     $1,590,262
00362400   Stephen F Austin State University                   TX   $10,525,078     $5,262,539
04274500   Strand Institute Of Beauty & Esthetics (The)        TX       $38,506        $19,253
00362500   Sul Ross State University                           TX    $1,779,991      $889,995
00363100   Tarleton State University                           TX   $10,893,519     $5,446,759
00362600   Tarrant County College District                     TX   $21,984,486    $10,992,243
00362700   Temple College                                      TX    $2,937,041     $1,468,520
00362800   Texarkana College                                   TX    $2,568,337     $1,284,168
03170300   Texas A & M University - Texarkana                  TX    $1,525,001      $762,500
00965100   Texas A&M International University                  TX    $9,501,756     $4,750,878
00363200   Texas A&M University                                TX   $39,816,443    $19,908,221
04229500   Texas A&M University - Central Texas                TX    $1,318,324      $659,162
00356500   Texas A&M University - Commerce                     TX    $7,193,156     $3,596,578
01116100   Texas A&M University - Corpus Christi               TX   $10,105,662     $5,052,831
00363900   Texas A&M University - Kingsville                   TX    $7,087,427     $3,543,713
04248500   Texas A&M University-San Antonio                    TX    $5,613,425     $2,806,712
02568100   Texas Barber College                                TX     $863,797       $431,898
04158500   Texas Beauty College                                TX     $162,091         $81,045
00363500   Texas Chiropractic College                          TX       $77,399        $38,699
00363600   Texas Christian University                          TX    $5,728,641     $2,864,320
00363800   Texas College                                       TX    $2,358,852     $1,179,426
03025000   Texas College Of Cosmetology                        TX     $483,500       $241,750
03179500   Texas Health And Science University                 TX       $59,416        $29,708
03987300   Texas Health School                                 TX     $195,533         $97,766
00364100   Texas Lutheran University                           TX    $1,408,194      $704,097
00364200   Texas Southern University                           TX   $11,796,898     $5,898,449
03064600   Texas Southmost College                             TX    $3,608,280     $1,804,140
00363400   Texas State Technical College                       TX    $9,965,155     $4,982,577
00361500   Texas State University                              TX   $31,791,509    $15,895,754
00364400   Texas Tech University                               TX   $25,515,252    $12,757,626
01067400   Texas Tech University Health Sciences Center        TX    $2,217,206     $1,108,603
00364500   Texas Wesleyan University                           TX    $1,857,910      $928,955
00364600   Texas Woman'S University                            TX    $8,683,388     $4,341,694
03035200   Tint School Of Makeup & Cosmetology                 TX     $267,928       $133,964



                                                                        EXHIBIT 3 - 59
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 61 of 100


03371300   Toni&Guy Hairdressing Academy I Tigi Creative School            TX     $313,195       $156,597
04215000   Total Transformation Institute Of Cosmetology                   TX       $49,523        $24,761
03714300   Trend Barber College                                            TX     $356,178       $178,089
00364700   Trinity University                                              TX    $1,665,507      $832,753
00357200   Trinity Valley Community College                                TX    $1,865,240      $932,620
02224600   Tri-State Cosmetology Institute                                 TX     $322,549       $161,274
00364800   Tyler Junior College                                            TX    $7,395,647     $3,697,823
02285900   Ucas University Of Cosmetology Arts & Sciences                  TX     $760,609       $380,304
03011800   Ucas University Of Cosmetology Arts & Sciences                  TX     $136,263         $68,131
02326000   Ucas University Of Cosmetology Arts & Sciences                  TX     $106,620         $53,310
02362000   Universal Technical Institute                                   TX    $8,848,799     $4,424,399
00365100   University Of Dallas                                            TX    $1,277,096      $638,548
00365200   University Of Houston                                           TX   $36,703,283    $18,351,641
01171100   University Of Houston - Clear Lake                              TX    $5,555,369     $2,777,684
00361200   University Of Houston - Downtown                                TX    $9,456,650     $4,728,325
01323100   University Of Houston - Victoria                                TX    $2,233,006     $1,116,503
00358800   University Of Mary Hardin-Baylor                                TX    $3,548,693     $1,774,346
00359400   University Of North Texas                                       TX   $29,018,088    $14,509,044
04242100   University Of North Texas At Dallas                             TX    $3,036,810     $1,518,405
00976800   University Of North Texas Health Science Center At Fort Worth   TX     $687,698       $343,849
00365400   University Of Saint Thomas                                      TX    $1,984,472      $992,236
00359900   University Of Texas - Rio Grande Valley                         TX   $34,334,258    $17,167,129
00365600   University Of Texas At Arlington                                TX   $21,177,188    $10,588,594
00365800   University Of Texas At Austin                                   TX   $31,462,321    $15,731,160
00974100   University Of Texas At Dallas                                   TX   $19,132,188     $9,566,094
00366100   University Of Texas At El Paso                                  TX   $24,827,599    $12,413,799
01011500   University Of Texas At San Antonio                              TX   $29,656,887    $14,828,443
01116300   University Of Texas At Tyler                                    TX    $5,194,610     $2,597,305
00495100   University Of Texas Health Science Center At Houston            TX    $1,995,703      $997,851
00365900   University Of Texas Health Science Center At San Antonio        TX    $1,545,801      $772,900
04243900   University Of Texas Health Science Center At Tyler (The)        TX        $9,311         $4,655
02555400   University Of Texas Md Anderson Cancer Center                   TX     $285,840       $142,920
00495200   University Of Texas Medical Branch At Galveston                 TX    $1,101,752      $550,876
00993000   University Of Texas Of The Permian Basin                        TX    $1,840,016      $920,008
01001900   University Of Texas Southwestern Medical Center (The)           TX     $602,606       $301,303
00357800   University Of The Incarnate Word                                TX    $5,219,687     $2,609,843
03612400   Valley Grande Institute For Academic Studies                    TX     $422,034       $211,017
01006000   Vernon College                                                  TX    $1,381,106      $690,553
02144800   Vet Tech Institute Of Houston                                   TX     $502,030       $251,015
01202000   Victoria Beauty College                                         TX       $79,984        $39,992
00366200   Victoria College                                                TX    $1,680,905      $840,452
02572000   Vista College                                                   TX   $11,351,349     $5,675,674
04239700   Vocational Nursing Institute (The)                              TX       $17,734         $8,867
04178200   Vogue College - San Antonio                                     TX     $219,075       $109,537
04178400   Vogue College Of Cosmetology                                    TX     $558,728       $279,364
04178300   Vogue College Of Cosmetology                                    TX     $150,129         $75,064
04272600   Vogue International Academy                                     TX        $5,534         $2,767
01013000   Wade College                                                    TX     $268,048       $134,024
04205200   Wade Gordon Hairdressing Academy                                TX     $373,069       $186,534
00366300   Wayland Baptist University                                      TX    $2,509,726     $1,254,863
00366400   Weatherford College                                             TX    $2,547,296     $1,273,648
00366500   West Texas A&M University                                       TX    $5,764,767     $2,882,383
02098300   Western Technical College                                       TX    $3,503,977     $1,751,988
00954900   Western Texas College                                           TX     $556,115       $278,057
00366800   Wharton County Junior College                                   TX    $3,060,606     $1,530,303
00366900   Wiley College                                                   TX    $1,538,638      $769,319
00849800   William Edge Institute                                          TX       $44,088        $22,044
04231300   Yahweh Beauty Academy                                           TX       $72,253        $36,126
04165500   Acaydia Spa And School Of Aesthetics                            UT       $92,748        $46,374
04169900   American Beauty Academy                                         UT     $155,076         $77,538
02270800   Ameritech College                                               UT     $705,243       $352,621
04072300   Aveda Institute Provo                                           UT     $171,492         $85,746
04192700   Barber School (The) By Tim Hite                                 UT     $156,033         $78,016
04216800   Bonnie Joseph Academy Of Cosmetology & Barbering                UT        $7,948         $3,974
02115400   Bridgerland Technical College                                   UT     $411,631       $205,815
00367000   Brigham Young University                                        UT   $32,272,986    $16,136,493
01116600   Broadview University                                            UT     $182,258         $91,129
03921300   Cameo College Of Essential Beauty                               UT     $202,759       $101,379
03463300   Careers Unlimited                                               UT     $230,510       $115,255
02078800   Collectiv Hair Dressing Academy                                 UT       $95,923        $47,961
02156600   Davis Technical College                                         UT     $713,275       $356,637
00367100   Dixie State University                                          UT    $6,176,699     $3,088,349
04121700   Dixie Technical College                                         UT     $202,805       $101,402
02178500   Eagle Gate College                                              UT     $395,657       $197,828
02572700   Evans Hairstyling College                                       UT       $52,053        $26,026
02573100   Evans Hairstyling College Of Cedar City                         UT       $83,133        $41,566
03617300   Healing Mountain Massage School                                 UT     $131,175         $65,587
00367200   Lds Business College                                            UT    $1,422,523      $711,261
04161900   Mandalyn Academy                                                UT       $71,253        $35,626



                                                                                    EXHIBIT 3 - 60
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 62 of 100


04210300   Medspa Academies                                                   UT     $270,463       $135,231
03413300   Mountainland Technical College                                     UT     $609,482       $304,741
03082100   Myotherapy College Of Utah                                         UT       $94,214        $47,107
01009800   Neumont College Of Computer Science                                UT     $769,673       $384,836
02346500   Ogden-Weber Technical College                                      UT     $596,044       $298,022
03909300   Paul Mitchell The School Logan                                     UT     $201,857       $100,928
02556800   Paul Mitchell The School Salt Lake City                            UT     $647,756       $323,878
03110400   Paul Mitchell The School St. George                                UT       $55,312        $27,656
02360800   Provo College                                                      UT     $443,357       $221,678
04153000   Renaissance Academie                                               UT     $148,303         $74,151
04193200   Rocky Mountain University Of Health Professions                    UT     $223,276       $111,638
00522000   Salt Lake Community College                                        UT   $10,647,873     $5,323,936
04145500   Skin Science Institute Of Laser & Esthetics                        UT     $204,214       $102,107
03829500   Skinworks School Of Advanced Skincare                              UT       $74,698        $37,349
00367900   Snow College                                                       UT    $2,478,311     $1,239,155
00367800   Southern Utah University                                           UT    $5,624,696     $2,812,348
04054300   Southwest Technical College                                        UT     $137,095         $68,547
00367400   Stevens Henager College                                            UT    $2,830,028     $1,415,014
04173200   Taylor Andrews Academy Of Hair Design                              UT     $383,197       $191,598
04184200   Taylor Andrews Academy-St. George                                  UT     $238,549       $119,274
04191500   Tooele Technical College                                           UT     $115,803         $57,901
04183000   Top Nails & Hair Beauty School                                     UT       $33,446        $16,723
01116500   Uintah Basin Technical College                                     UT     $167,365         $83,682
00367500   University Of Utah                                                 UT   $18,725,330     $9,362,665
00367700   Utah State University                                              UT   $17,428,745     $8,714,372
00402700   Utah Valley University                                             UT   $22,949,207    $11,474,603
00368000   Weber State University                                             UT   $11,714,226     $5,857,113
00368100   Westminster College                                                UT    $1,897,239      $948,619
03127500   Advanced Technology Institute                                      VA     $479,439       $239,719
04276300   American Massage & Bodywork Institute                              VA     $151,958         $75,979
00372600   American National University                                       VA    $1,508,237      $754,118
04275900   Another Level Barbering And Cosmetology School                     VA       $37,931        $18,965
04180600   Appalachian College Of Pharmacy                                    VA       $61,104        $30,552
03559300   Appalachian School Of Law                                          VA       $41,609        $20,804
00370200   Averett University                                                 VA    $1,055,659      $527,829
04038400   Avi Career Training                                                VA       $53,197        $26,598
03126300   Aviation Institute Of Maintenance                                  VA     $530,011       $265,005
03883400   Aviation Institute Of Maintenance                                  VA     $401,732       $200,866
04153800   Bethel College                                                     VA       $19,542         $9,771
00681900   Blue Ridge Community College                                       VA    $1,862,031      $931,015
00370300   Bluefield College                                                  VA     $691,152       $345,576
01004300   Bon Secours Memorial College Of Nursing                            VA     $141,069         $70,534
02358500   Bon Secours St Mary'S Hospital School Of Medical Imaging           VA       $22,589        $11,294
00370400   Bridgewater College                                                VA    $1,799,980      $899,990
04137300   Cayce/Reilly School Of Massage                                     VA       $61,587        $30,793
02175800   Centra College                                                     VA     $229,579       $114,789
02128700   Central School Of Practical Nursing                                VA       $31,183        $15,591
00498800   Central Virginia Community College                                 VA    $1,817,818      $908,909
02334400   Centura College                                                    VA    $2,069,211     $1,034,605
03409500   Chester Career College                                             VA     $431,590       $215,795
00370600   Christopher Newport University                                     VA    $2,893,936     $1,446,968
04220400   Chrysm Institute Of Esthetics (The)                                VA     $142,024         $71,012
00370500   College Of William & Mary                                          VA    $3,948,268     $1,974,134
04127300   Columbia College                                                   VA     $609,412       $304,706
03876300   Culpeper Cosmetology Training Center                               VA       $83,682        $41,841
00499600   Dabney S Lancaster Community College                               VA     $444,563       $222,281
00375800   Danville Community College                                         VA    $1,604,222      $802,111
04238700   Dermal Science International Aesthetics & Nail Academy             VA       $68,341        $34,170
03872400   Divine Mercy University                                            VA       $12,649         $6,324
00370800   Eastern Mennonite University                                       VA     $893,425       $446,712
00374800   Eastern Shore Community College                                    VA     $338,336       $169,168
03654300   Eastern Virginia Career College                                    VA     $284,478       $142,239
01033800   Eastern Virginia Medical School                                    VA     $329,653       $164,826
01019800   Ecpi University                                                    VA   $16,762,368     $8,381,184
03709300   Edward Via Virginia College Of Osteopathic Medicine                VA     $589,803       $294,901
00370900   Emory & Henry College                                              VA    $1,262,240      $631,120
04267700   Esthetic Institute (The)                                           VA       $77,722        $38,861
04144000   Fairfax University Of America                                      VA       $78,295        $39,147
00371100   Ferrum College                                                     VA    $1,673,615      $836,807
02342700   Fortis College                                                     VA    $2,359,780     $1,179,890
00374900   George Mason University                                            VA   $20,855,024    $10,427,512
00866000   Germanna Community College                                         VA    $2,868,710     $1,434,355
00371300   Hampden Sydney College                                             VA     $679,908       $339,954
00371400   Hampton University                                                 VA    $4,264,342     $2,132,171
02242400   Henrico County-Saint Mary'S Hospital School Of Practical Nursing   VA     $110,429         $55,214
00371500   Hollins University                                                 VA     $799,714       $399,857
04219000   Iglobal University                                                 VA       $95,038        $47,519
04156200   Institute Of Advanced Medical Esthetics                            VA       $30,626        $15,313
00375900   J Sargeant Reynolds Community College                              VA    $4,151,184     $2,075,592



                                                                                       EXHIBIT 3 - 61
            Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 63 of 100


00372100   James Madison University                                             VA   $12,080,658     $6,040,329
00400400   John Tyler Community College                                         VA    $3,448,784     $1,724,392
02053000   Liberty University                                                   VA   $15,205,124     $7,602,562
00371900   Longwood University                                                  VA    $3,220,578     $1,610,289
00865900   Lord Fairfax Community College                                       VA    $2,319,604     $1,159,802
04214700   Luckes Beauty Academy                                                VA       $45,259        $22,629
00372300   Mary Baldwin University                                              VA    $1,120,685      $560,342
00372400   Marymount University                                                 VA    $2,074,937     $1,037,468
00962900   Mountain Empire Community College                                    VA    $1,394,924      $697,462
00522300   New River Community College                                          VA    $1,658,163      $829,081
00376500   Norfolk State University                                             VA    $6,901,715     $3,450,857
00372700   Northern Virginia Community College                                  VA   $20,028,703    $10,014,351
04169400   Northern Virginia School Of Therapeutic Massage                      VA       $71,989        $35,994
00372800   Old Dominion University                                              VA   $15,548,901     $7,774,450
00375100   Patrick Henry Community College                                      VA    $1,483,723      $741,861
00915900   Paul D. Camp Community College                                       VA     $512,617       $256,308
03010700   Paul Mitchell The School Roanoke                                     VA     $232,095       $116,047
00992800   Piedmont Virginia Community College                                  VA    $1,892,438      $946,219
00373200   Radford University                                                   VA    $9,092,203     $4,546,101
00373300   Randolph - Macon College                                             VA    $1,058,238      $529,119
00373400   Randolph College                                                     VA     $664,874       $332,437
00916000   Rappahannock Community College                                       VA    $1,149,192      $574,596
03091300   Regent University                                                    VA    $1,567,327      $783,663
00370700   Richard Bland College                                                VA     $820,734       $410,367
02140000   Riverside College Of Health Careers                                  VA     $346,191       $173,095
00373600   Roanoke College                                                      VA    $1,777,599      $888,799
03645400   Rudy & Kelly Academy, A Paul Mitchell Partner School                 VA     $378,939       $189,469
04235400   Saint Michael College Of Allied Health                               VA     $219,720       $109,860
03042800   School Board - City Of Va. Beach, Va. Beach School Of Prctl. Nrsg.   VA       $28,074        $14,037
03106500   Sentara College Of Health Sciences                                   VA     $178,560         $89,280
00373700   Shenandoah University                                                VA    $2,040,202     $1,020,101
00373800   Southern Virginia University                                         VA    $1,257,205      $628,602
01274400   Southside College Of Health Sciences                                 VA     $137,088         $68,544
00866100   Southside Virginia Community College                                 VA    $1,677,846      $838,923
00726000   Southwest Virginia Community College                                 VA    $1,671,535      $835,767
02111600   Sovah School Of Health Professions                                   VA       $23,286        $11,643
04221000   Standard Healthcare Services, College Of Nursing                     VA     $516,309       $258,154
00953500   Staunton School Of Cosmetology                                       VA       $28,378        $14,189
02541200   Stratford University                                                 VA    $2,689,835     $1,344,917
02538800   Suffolk Beauty Academy                                               VA       $28,655        $14,327
00374200   Sweet Briar College                                                  VA     $272,489       $136,244
01159600   Sylvain Melloul International Hair Academy                           VA     $248,788       $124,394
00687100   Thomas Nelson Community College                                      VA    $3,853,969     $1,926,984
00371200   Tidewater Community College                                          VA   $11,999,956     $5,999,978
02320900   Tidewater Tech                                                       VA    $1,243,306      $621,653
04179900   Tomorrow'S Image Barber & Beauty Academy Of Virginia                 VA     $155,646         $77,823
00374300   Union Presbyterian Seminary                                          VA       $41,609        $20,804
00372000   University Of Lynchburg                                              VA    $1,975,980      $987,990
04110300   University Of Management And Technology (The)                        VA        $2,694         $1,347
00374600   University Of Mary Washington                                        VA    $2,888,681     $1,444,340
00374400   University Of Richmond                                               VA    $2,425,545     $1,212,772
00374500   University Of Virginia                                               VA   $11,716,710     $5,858,355
00374700   University Of Virginia'S College At Wise (The)                       VA     $788,966       $394,483
03966300   Virginia Beach Theological Seminary                                  VA        $3,070         $1,535
00373500   Virginia Commonwealth University                                     VA   $20,288,998    $10,144,499
00709900   Virginia Highlands Community College                                 VA    $1,398,769      $699,384
00375300   Virginia Military Institute                                          VA    $1,132,691      $566,345
00375400   Virginia Polytechnic Institute & State University                    VA   $19,398,987     $9,699,493
00953700   Virginia School Of Hair Design                                       VA       $40,047        $20,023
00376400   Virginia State University                                            VA    $6,855,810     $3,427,905
00376600   Virginia Union University                                            VA    $2,251,677     $1,125,838
04239500   Virginia University Of Integrative Medicine                          VA       $79,436        $39,718
00376200   Virginia University Of Lynchburg                                     VA     $357,917       $178,958
00376700   Virginia Wesleyan University                                         VA    $1,493,207      $746,603
00376000   Virginia Western Community College                                   VA    $2,763,297     $1,381,648
00376800   Washington And Lee University                                        VA    $1,045,044      $522,522
04241500   Wave Leadership College                                              VA       $47,516        $23,758
00376100   Wytheville Community College                                         VA    $1,217,475      $608,737
00394600   University Of The Virgin Islands                                     VI    $1,713,737      $856,868
04146900   Advanced Welding Institute                                           VT       $46,587        $23,293
00368200   Bennington College                                                   VT     $592,763       $296,381
00368300   Castleton University                                                 VT    $1,756,834      $878,417
00368400   Champlain College                                                    VT    $1,368,260      $684,130
01116700   Community College Of Vermont                                         VT    $1,480,650      $740,325
00368600   Goddard College                                                      VT     $320,334       $160,167
02532600   Landmark College                                                     VT     $210,858       $105,429
00369000   Marlboro College                                                     VT     $135,285         $67,642
00369100   Middlebury College                                                   VT    $1,862,094      $931,047
02254000   New England Culinary Institute                                       VT       $98,063        $49,031



                                                                                         EXHIBIT 3 - 62
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 64 of 100


00368800   Northern Vermont University                            VT   $1,932,341      $966,170
00369200   Norwich University                                     VT   $2,004,614     $1,002,307
00865800   O'Briens Aveda Institute                               VT    $106,040         $53,020
00369400   Saint Michael'S College                                VT   $1,186,800      $593,400
00886000   Sit                                                    VT      $14,011         $7,005
02143500   Sterling College                                       VT    $129,712         $64,856
00369600   University Of Vermont And State Agricultural College   VT   $7,055,880     $3,527,940
00369700   Vermont College Of Fine Arts                           VT    $142,286         $71,143
01193400   Vermont Law School                                     VT    $151,393         $75,696
00369800   Vermont Technical College                              VT    $971,406       $485,703
04223600   Academy Of Interactive Entertainment                   WA    $140,430         $70,215
02242500   Bastyr University                                      WA    $501,592       $250,796
00530600   Bates Technical College                                WA   $1,684,098      $842,049
00376900   Bellevue College                                       WA   $4,145,089     $2,072,544
00499900   Bellingham Technical College                           WA   $1,833,051      $916,525
00377000   Big Bend Community College                             WA   $1,473,837      $736,918
02541900   Bj'S Beauty & Barber College                           WA    $143,520         $71,760
03483500   Cascadia College                                       WA   $1,156,230      $578,115
00377100   Central Washington University                          WA   $7,695,384     $3,847,692
04274700   Centralia Beauty College                               WA      $66,750        $33,375
00377200   Centralia College                                      WA   $1,477,765      $738,882
02576900   Charter College                                        WA   $6,816,451     $3,408,225
01302200   City University Of Seattle                             WA    $432,868       $216,434
00377300   Clark College                                          WA   $5,205,413     $2,602,706
00575200   Clover Park Technical College                          WA   $3,266,340     $1,633,170
00377400   Columbia Basin College                                 WA   $3,840,410     $1,920,205
01231500   Cornish College Of The Arts                            WA    $632,813       $316,406
03724300   Digipen Institute Of Technology                        WA    $961,951       $480,975
01148100   Divers Institute Of Technology                         WA    $548,712       $274,356
00377500   Eastern Washington University                          WA   $9,986,299     $4,993,149
00500100   Edmonds Community College                              WA   $2,887,689     $1,443,844
04260200   Elite Cosmetology, Barber & Spa Academy                WA    $193,873         $96,936
00377600   Everett Community College                              WA   $3,327,536     $1,663,768
03917300   Evergreen Beauty And Barber College                    WA    $902,623       $451,311
01249600   Evergreen Beauty And Barber College                    WA    $103,456         $51,728
00815500   Evergreen State College (The)                          WA   $3,787,631     $1,893,815
03689400   Faith International University                         WA    $162,349         $81,174
04250400   Fosbre Academy Of Hair Design                          WA    $226,584       $113,292
04149400   Gary Manuel Aveda Institute                            WA    $121,011         $60,505
02203300   Gene Juarez Beauty Schools                             WA    $420,399       $210,199
00973900   Glen Dow Academy Of Hair Design & Salons               WA    $245,537       $122,768
00377800   Gonzaga University                                     WA   $2,772,507     $1,386,253
00377900   Grays Harbor College                                   WA   $1,303,394      $651,697
00378000   Green River College                                    WA   $4,763,642     $2,381,821
00377700   Heritage University                                    WA   $1,283,643      $641,821
00378100   Highline College                                       WA   $3,519,738     $1,759,869
04132800   Inland Massage Institute                               WA      $70,663        $35,331
02222900   International Air & Hospitality Academy                WA    $936,798       $468,399
04252900   International Beauty Education Center                  WA      $54,461        $27,230
00537300   Lake Washington Institute Of Technology                WA   $1,558,088      $779,044
00378200   Lower Columbia College                                 WA   $1,810,047      $905,023
00970400   North Seattle College                                  WA   $1,795,310      $897,655
02602100   Northwest College Of Art & Design                      WA    $138,482         $69,241
03283300   Northwest Hvac/R Association & Training                WA      $62,732        $31,366
02180000   Northwest Indian College                               WA    $403,967       $201,983
04155000   Northwest School Of Wooden Boat Building               WA      $63,564        $31,782
00378300   Northwest University                                   WA   $1,075,562      $537,781
00378400   Olympic College                                        WA   $3,129,109     $1,564,554
00378500   Pacific Lutheran University                            WA   $2,935,869     $1,467,934
04130500   Pacific Northwest University Of Health Sciences        WA    $166,437         $83,218
02184200   Paroba College Of Cosmetology                          WA    $167,414         $83,707
03065000   Paul Mitchell The School Richland                      WA    $447,875       $223,937
04191900   Paul Mitchell The School Spokane                       WA    $293,175       $146,587
00378600   Peninsula College                                      WA   $1,160,439      $580,219
00938700   Perry Technical Institute                              WA   $1,967,635      $983,817
00500000   Pierce College                                         WA   $3,925,203     $1,962,601
01043400   Renton Technical College                               WA   $1,717,551      $858,775
00379400   Saint Martin'S University                              WA   $1,252,197      $626,098
00378700   Seattle Central College                                WA   $3,252,598     $1,626,299
04258000   Seattle Film Institute                                 WA    $101,834         $50,917
03280300   Seattle Institute Of East Asian Medicine               WA      $24,151        $12,075
00378800   Seattle Pacific University                             WA   $2,890,475     $1,445,237
03466400   Seattle School Of Theology And Psychology (The)        WA      $58,777        $29,388
00379000   Seattle University                                     WA   $3,692,919     $1,846,459
00379100   Shoreline Community College                            WA   $2,438,333     $1,219,166
00379200   Skagit Valley College                                  WA   $2,333,763     $1,166,881
00537200   South Puget Sound Community College                    WA   $2,999,739     $1,499,869
00970600   South Seattle College                                  WA   $1,861,609      $930,804
00379300   Spokane Community College                              WA   $4,173,204     $2,086,602



                                                                          EXHIBIT 3 - 63
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 65 of 100


00954400   Spokane Falls Community College                WA    $3,458,313      $1,729,156
04231000   Studio Beauty School                           WA     $108,031          $54,015
02202200   Stylemasters College Of Hair Design            WA     $130,349          $65,174
04170100   Summit Salon Academy                           WA     $185,557          $92,778
00379600   Tacoma Community College                       WA    $3,835,874      $1,917,937
01293200   Tint School Of Makeup & Cosmetology            WA     $260,547        $130,273
00379700   University Of Puget Sound                      WA    $1,418,056       $709,028
00379800   University Of Washington - Seattle             WA   $39,715,956     $19,857,978
04127200   Victoria'S Academy Of Cosmetology              WA     $146,462          $73,231
00500600   Walla Walla Community College                  WA    $2,487,718      $1,243,859
00379900   Walla Walla University                         WA    $1,437,520       $718,760
00380000   Washington State University                    WA   $21,768,544     $10,884,272
00380100   Wenatchee Valley College                       WA    $2,466,867      $1,233,433
00380200   Western Washington University                  WA   $11,641,693      $5,820,846
01036400   Whatcom Community College                      WA    $2,392,620      $1,196,310
00380300   Whitman College                                WA     $764,766        $382,383
00380400   Whitworth University                           WA    $2,840,748      $1,420,374
00380500   Yakima Valley College                          WA    $4,041,726      $2,020,863
04179200   Advanced College Of Cosmetology                WI       $62,265         $31,132
01148400   Advanced Institute Of Hair Design              WI     $198,701          $99,350
00383200   Alverno College                                WI    $1,738,517       $869,258
04231400   Bella Academy Of Cosmetology                   WI       $29,101         $14,550
00663900   Bellin College                                 WI     $219,481        $109,740
00383500   Beloit College                                 WI    $1,086,370       $543,185
00539000   Blackhawk Technical College                    WI    $2,201,888      $1,100,944
00383700   Cardinal Stritch University                    WI    $1,031,055       $515,527
00383800   Carroll University                             WI    $2,437,429      $1,218,714
00383900   Carthage College                               WI    $2,668,496      $1,334,248
00530400   Chippewa Valley Technical College              WI    $2,765,463      $1,382,731
03125100   College Of Menominee Nation                    WI     $174,970          $87,485
04159400   Columbia College Of Nursing                    WI     $121,544          $60,772
00384200   Concordia University                           WI    $3,667,367      $1,833,683
04219300   East-West Healing Arts Institute               WI       $13,994          $6,997
00384800   Edgewood College                               WI    $1,402,919       $701,459
04182100   First Class Cosmetology School                 WI     $144,868          $72,434
00974400   Fox Valley Technical College                   WI    $2,598,816      $1,299,408
00538900   Gateway Technical College                      WI    $2,614,556      $1,307,278
00962100   Herzing University                             WI    $4,328,833      $2,164,416
00385000   Holy Family College                            WI     $348,751        $174,375
03808300   Institute Of Beauty And Wellness (The)         WI     $343,456        $171,728
02532200   Lac Courte Oreilles Ojibwe College             WI       $31,226         $15,613
00385400   Lakeland University                            WI    $1,361,111       $680,555
00919400   Lakeshore Technical College                    WI     $977,816        $488,908
00385600   Lawrence University Of Wisconsin               WI    $1,157,627       $578,813
00400700   Madison Area Technical College                 WI    $5,500,069      $2,750,034
02317200   Maranatha Baptist University                   WI     $410,308        $205,154
00386100   Marian University                              WI    $1,147,099       $573,549
00386300   Marquette University                           WI    $6,646,735      $3,323,367
02453500   Medical College Of Wisconsin                   WI     $386,216        $193,108
00538000   Mid-State Technical College                    WI    $1,528,012       $764,006
03061200   Midwest College Of Oriental Medicine           WI       $80,513         $40,256
00386600   Milwaukee Area Technical College               WI    $8,505,373      $4,252,686
04117400   Milwaukee Career College                       WI     $288,092        $144,046
02077100   Milwaukee Institute Of Art & Design            WI     $840,652        $420,326
00386800   Milwaukee School Of Engineering                WI    $2,285,262      $1,142,631
00925600   Moraine Park Technical College                 WI    $1,215,286       $607,643
00386900   Mount Mary University                          WI    $1,157,273       $578,636
00387400   Nashotah House                                 WI       $16,876          $8,438
00538400   Nicolet Area Technical College                 WI     $484,116        $242,058
00538700   Northcentral Technical College                 WI    $1,482,377       $741,188
00530100   Northeast Wisconsin Technical College          WI    $3,736,257      $1,868,128
00387500   Northland College                              WI     $636,542        $318,271
04202800   Panache Academy Of Beauty                      WI     $118,221          $59,110
03822300   Paul Mitchell The School - Madison             WI       $94,232         $47,116
04165300   Paul Mitchell The School Milwaukee             WI     $200,128        $100,064
03220300   Professional Hair Design Academy, The          WI       $72,826         $36,413
00388400   Ripon College                                  WI     $908,784        $454,392
02078000   Sacred Heart Seminary And School Of Theology   WI       $28,515         $14,257
00389200   Saint Norbert College                          WI    $1,595,105       $797,552
04157700   Salon Professional Academy (The)               WI     $152,081          $76,040
04138200   Salon Professional Academy (The)               WI       $65,719         $32,859
04183600   Salon Professional Academy Of Kenosha (The)    WI     $149,246          $74,623
04193800   Shepherds College                              WI       $99,604         $49,802
00766900   Southwest Wisconsin Technical College          WI     $783,630        $391,815
00941900   State College Of Beauty Culture                WI       $50,340         $25,170
04118600   Tricoci University Of Beauty Culture           WI       $68,585         $34,292
00391700   University Of Wisconsin - Eau Claire           WI    $7,091,955      $3,545,977
00389900   University Of Wisconsin - Green Bay            WI    $3,504,931      $1,752,465
00391900   University Of Wisconsin - Lacrosse             WI    $6,789,642      $3,394,821



                                                                   EXHIBIT 3 - 64
           Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 66 of 100


00389500   University Of Wisconsin - Madison                                   WI   $19,783,001     $9,891,500
00389600   University Of Wisconsin - Milwaukee                                 WI   $16,925,665     $8,462,832
00392000   University Of Wisconsin - Oshkosh                                   WI    $6,207,761     $3,103,880
00501500   University Of Wisconsin - Parkside                                  WI    $3,781,946     $1,890,973
00392100   University Of Wisconsin - Platteville                               WI    $4,792,670     $2,396,335
00392300   University Of Wisconsin - River Falls                               WI    $4,427,466     $2,213,733
00392400   University Of Wisconsin - Stevens Point                             WI    $6,312,792     $3,156,396
00391500   University Of Wisconsin - Stout                                     WI    $4,952,605     $2,476,302
00392500   University Of Wisconsin - Superior                                  WI    $1,488,367      $744,183
00392600   University Of Wisconsin - Whitewater                                WI    $8,169,773     $4,084,886
00391100   Viterbo University                                                  WI    $1,279,908      $639,954
00529400   Waukesha County Technical College                                   WI    $1,935,258      $967,629
00384000   Western Technical College                                           WI    $2,379,444     $1,189,722
01182400   Wisconsin Indianhead Technical College                              WI    $1,505,393      $752,696
02136600   Wisconsin Lutheran College                                          WI     $925,999       $462,999
02271300   Wisconsin School Of Professional Psychology                         WI       $13,967         $6,983
04237400   Wright Graduate University For The Realization Of Human Potential   WI        $5,238         $2,619
01290500   Academy Of Careers And Technology                                   WV     $174,170         $87,085
00380600   Alderson Broaddus University                                        WV    $1,126,674      $563,337
00754400   Appalachian Bible College                                           WV     $238,981       $119,490
01235900   B M Spurr School Of Practical Nursing                               WV       $31,232        $15,616
01274300   Benjamin Franklin Career & Technical Center                         WV       $96,740        $48,370
00380800   Bethany College                                                     WV     $582,649       $291,324
03957300   Blue Ridge Community And Technical College                          WV    $1,185,596      $592,798
00380900   Bluefield State College                                             WV    $1,296,174      $648,087
04038600   Bridgevalley Community And Technical College                        WV    $1,445,025      $722,512
02275300   Cabell County Career Technology Center                              WV     $160,620         $80,310
02073400   Carver Career And Technical Education Center                        WV     $307,983       $153,991
02178200   Charleston School Of Beauty Culture                                 WV     $151,472         $75,736
00895900   Clarksburg Beauty Academy & School Of Massage Therapy               WV       $99,727        $49,863
00381000   Concord University                                                  WV    $2,057,014     $1,028,507
00381100   Davis & Elkins College                                              WV     $980,322       $490,161
04119000   Eastern West Virginia Community & Technical College                 WV     $211,888       $105,944
00381200   Fairmont State University                                           WV    $3,426,559     $1,713,279
03076500   Fayette Institute Of Technology                                     WV     $106,163         $53,081
02534800   Fred W. Eberle Technical Center                                     WV     $121,970         $60,985
02218200   Garnet Career Center                                                WV     $148,515         $74,257
00381300   Glenville State College                                             WV    $1,440,768      $720,384
00904700   Huntington Junior College Of Business                               WV     $384,451       $192,225
00757800   Huntington School Of Beauty Culture                                 WV     $189,254         $94,627
00760000   International Beauty School                                         WV     $213,159       $106,579
00835500   James Rumsey Technical Institute                                    WV     $138,292         $69,146
03734300   John D. Rockefeller Iv Career Center                                WV       $15,141         $7,570
00381500   Marshall University                                                 WV    $9,003,939     $4,501,969
02535500   Mercer County Technical Education Center                            WV     $105,541         $52,770
03052000   Meredith Manor International Equestrian Centre                      WV       $93,719        $46,859
01014000   Mineral County Vocational Technical Center                          WV       $40,808        $20,404
04212400   Mingo Extended Learning Center                                      WV       $59,512        $29,756
01290400   Monongalia County Technical Education Center (Mtec)                 WV       $93,681        $46,840
03102100   Morgantown Beauty College                                           WV     $179,773         $89,886
00500800   Mountain State College                                              WV       $86,177        $43,088
04028300   Mountain State School Of Massage                                    WV       $47,967        $23,983
04041400   Mountwest Community And Technical College                           WV    $1,129,207      $564,603
03960300   New River Community And Technical College                           WV     $688,982       $344,491
00381900   Ohio Valley University                                              WV     $405,760       $202,880
04038500   Pierpont Community & Technical College                              WV    $1,154,797      $577,398
03098300   Putnam Career & Technical Center                                    WV     $106,383         $53,191
02524500   Ralph R Willis Career And Technical Center                          WV       $73,861        $36,930
04234800   Randolph Technical Center                                           WV       $36,561        $18,280
02057400   Roane Jackson Technical Center                                      WV       $73,406        $36,703
00382000   Salem University                                                    WV     $904,789       $452,394
02145100   Scott College Of Cosmetology                                        WV       $53,972        $26,986
00382200   Shepherd University                                                 WV    $2,679,616     $1,339,808
00381600   Southern West Virginia Community And Technical College              WV    $1,523,218      $761,609
02068000   United Technical Center                                             WV       $57,801        $28,900
00381800   University Of Charleston                                            WV    $1,222,988      $611,494
02609400   Valley College                                                      WV     $328,669       $164,334
03084400   Valley College                                                      WV     $230,104       $115,052
00382300   West Liberty University                                             WV    $2,246,663     $1,123,331
00500700   West Virginia Junior College                                        WV     $506,663       $253,331
01057300   West Virginia Junior College                                        WV     $470,415       $235,207
00905400   West Virginia Northern Community College                            WV     $732,317       $366,158
01124500   West Virginia School Of Osteopathic Medicine                        WV     $247,036       $123,518
00382600   West Virginia State University                                      WV    $1,650,103      $825,051
00382700   West Virginia University                                            WV   $20,174,232    $10,087,116
00382800   West Virginia University - Parkersburg                              WV    $1,753,087      $876,543
01257300   West Virginia University Hospitals                                  WV       $20,244        $10,122
00383000   West Virginia Wesleyan College                                      WV    $1,242,558      $621,279
00383100   Wheeling University                                                 WV     $766,653       $383,326



                                                                                        EXHIBIT 3 - 65
                   Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 67 of 100


01174900          Wood County Technical Center                                                    WV           $37,341          $18,670
00392800          Casper College                                                                  WY        $1,370,012        $685,006
00728900          Central Wyoming College                                                         WY         $578,937         $289,468
02211900          Cheeks Beauty Academy                                                           WY         $223,185         $111,592
00392900          Eastern Wyoming College                                                         WY         $420,524         $210,262
00925900          Laramie County Community College                                                WY        $1,502,654        $751,327
00393000          Northern Wyoming Community College District                                     WY        $1,175,360        $587,680
00393100          Northwest College                                                               WY         $732,668         $366,334
00393200          University Of Wyoming                                                           WY        $6,613,580       $3,306,790
00393300          Western Wyoming Community College                                               WY         $725,242         $362,621
00915700          Wyotech                                                                         WY         $243,773         $121,886
GRAND TOTAL                                                                                            $12,507,254,503   $6,253,625,970

Totals may not add due to rounding.

Note 1: Total Allocation reflects reserve of $50 million to be allocated in a subsequent award.
Note 2: IHEs with a calculated allocation of $0 are excluded.




                                                                                                               EXHIBIT 3 - 66
Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 68 of 100




                Exhibit 4
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 69 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
00107400    Grand Canyon University                                                Proprietary    AZ      $ 18,004,836
00117700    Cogswell University of Silicon Valley                                  Proprietary    CA      $    405,906
00140100    Post University                                                        Proprietary    CT      $ 1,393,742
00145900    Strayer University                                                     Proprietary    DC      $ 5,831,606
00162800    American Academy of Art                                                Proprietary     IL     $    178,503
00178300    Worsham College of Mortuary Science                                    Proprietary     IL     $     70,018
00188100    Ashford University                                                     Proprietary    CA      $ 1,006,949
00189500    Waldorf University                                                     Proprietary     IA     $    445,082
00267800    Bryant & Stratton College                                              Proprietary    NY      $ 6,968,954
00342100    Bob Jones University                                                   Proprietary    SC      $ 1,647,917
00372600    American National University                                           Proprietary    VA      $    988,168
00382000    Salem University                                                       Proprietary    WV      $    530,201
00396500    Bay State College                                                      Proprietary    MA      $    458,455
00405700    National American University                                           Proprietary    SD      $    390,269
00456000    Gem City College                                                       Proprietary     IL     $     22,896
00457900    International Business College                                         Proprietary    IN      $    459,089
00461900    Sullivan University                                                    Proprietary    KY      $ 1,885,695
00462100    Ayers Career College                                                   Proprietary    LA      $    180,091
00469200    Dorsey School of Business                                              Proprietary    MI      $ 2,701,055
00479900    Monroe College                                                         Proprietary    NY      $ 6,086,162
00485500    Davis College                                                          Proprietary    OH      $     73,514
00486600    Stautzenberger College                                                 Proprietary    OH      $ 1,168,596
00489000    Central Penn College                                                   Proprietary    PA      $    417,567
00490200    Penn Commercial Business/Technical School                              Proprietary    PA      $    295,385
00493800    South College                                                          Proprietary    TN      $ 2,368,004
00500700    West Virginia Junior College                                           Proprietary    WV      $    316,025
00500800    Mountain State College                                                 Proprietary    WV      $     32,927
00520400    Beal College                                                           Proprietary    ME      $    286,751
00520800    College of Westchester (The)                                           Proprietary    NY      $    828,679
00545200    Teterboro School of Aeronautics                                        Proprietary    NJ      $    285,920
00613600    National Aviation Academy ‐ New England                                Proprietary    MA      $    357,840
00638500    Chamberlain University                                                 Proprietary     IL     $ 7,147,074
00639200    Research Medical Center                                                Proprietary    MO      $    169,268
00653700    Conemaugh Memorial Medical Center                                      Proprietary    PA      $    134,297
00657800    Sharon Regional School of Nursing                                      Proprietary    PA      $     46,069
00660600    Baptist Health System School of Health Professions                     Proprietary    TX      $    454,851
00705000    Bellus Academy                                                         Proprietary    CA      $    293,733
00713000    Newberry School of Beauty                                              Proprietary    CA      $    127,358
00714200    Lyle's College of Beauty                                               Proprietary    CA      $    117,954
00716400    Bryan University                                                       Proprietary    AZ      $     65,408
00718700    North Adrian's College of Beauty                                       Proprietary    CA      $    130,402
00720300    Salon Success Academy                                                  Proprietary    CA      $    280,623
00720400    Modern Beauty Academy ‐ Oxnard                                         Proprietary    CA      $     44,053
00720900    Redondo Beach Beauty College                                           Proprietary    CA      $     65,523
00725300    Federico Beauty Institute                                              Proprietary    CA      $    335,354
00729700    Spartan College of Aeronautics and Technology                          Proprietary    CO      $    284,180
00730300    Lincoln Technical Institute                                            Proprietary    CT      $ 4,443,402
00730500    Porter and Chester Institute of Hamden                                 Proprietary    CT      $    368,977
00737500    Island Drafting & Technical Institute                                  Proprietary    NY      $     71,808
00738700    Long Island Beauty School                                              Proprietary    NY      $    142,390
00738800    Long Island Beauty School                                              Proprietary    NY      $     66,000
00739400    Berkeley College                                                       Proprietary    NY      $ 2,835,875
00740100    Mandl School                                                           Proprietary    NY      $    822,974


                                                                                             EXHIBIT 4 - 1
                                                                                                         1 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 70 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
00744700    Del‐Mar‐Va Beauty Academy                                              Proprietary    MD      $     61,025
00745900    Paier College of Art                                                   Proprietary    CT      $     55,421
00746600    LIM College                                                            Proprietary    NY      $    983,049
00746800    School of Visual Arts                                                  Proprietary    NY      $ 2,118,208
00746900    Hussian College                                                        Proprietary    PA      $ 1,252,318
00750200    Berkeley College                                                       Proprietary    NJ      $ 2,662,317
00751800    Apex Technical School                                                  Proprietary    NY      $ 1,301,711
00752200    Continental School of Beauty Culture                                   Proprietary    NY      $    715,563
00753100    Academy of Art University                                              Proprietary    CA      $ 3,555,112
00754900    Coyne College                                                          Proprietary     IL     $    774,370
00757300    Empire Beauty School                                                   Proprietary    NY      $ 1,332,721
00757800    Huntington School of Beauty Culture                                    Proprietary    WV      $    114,063
00758800    Capri College                                                          Proprietary     IA     $    132,270
00759300    Parisian Beauty Academy Paul Mitchell Partner School                   Proprietary    NJ      $    423,201
00760000    International Beauty School                                            Proprietary    WV      $     93,484
00760700    Concorde Career College                                                Proprietary    CA      $    575,879
00761100    EQ School of Hair Design                                               Proprietary     IA     $     65,577
00761700    Carnegie Institute                                                     Proprietary    MI      $    134,025
00764900    Rocky Mountain College of Art + Design                                 Proprietary    CO      $    532,633
00765900    La' James College of Hairstyling                                       Proprietary     IA     $     66,983
00767800    Spartan College of Aeronautics and Technology                          Proprietary    OK      $    787,667
00771700    Capri College                                                          Proprietary     IA     $    131,280
00777900    Lansdale School of Business                                            Proprietary    PA      $    106,489
00778000    New Castle School of Trades                                            Proprietary    PA      $    565,398
00783900    Triangle Tech                                                          Proprietary    PA      $    202,336
00790000    Butte Academy of Beauty Culture                                        Proprietary    MT      $     36,744
00792100    Paul Mitchell The School Arkansas                                      Proprietary    AR      $    104,238
00793000    Concorde Career College                                                Proprietary    CA      $    631,111
00793800    Lincoln College of Technology                                          Proprietary    IN      $ 7,338,930
00794100    Salon Professional Academy (The)                                       Proprietary     IA     $     59,482
00807100    Concorde Career College                                                Proprietary    CA      $    538,161
00817800    Empire Beauty School                                                   Proprietary    MI      $ 1,285,644
00818900    Continental School of Beauty Culture                                   Proprietary    NY      $    130,411
00822100    Universal Technical Institute                                          Proprietary    AZ      $ 7,514,663
00825900    Educators of Beauty College of Cosmetology                             Proprietary     IL     $    122,823
00826000    Iowa School of Beauty                                                  Proprietary     IA     $     95,326
00826300    Award Beauty School                                                    Proprietary    MD      $    221,549
00842400    La' James International College                                        Proprietary     IA     $     13,213
00849400    HoHoKus School of Trade and Technical Sciences                         Proprietary    NJ      $    224,066
00849500    Jamestown Business College                                             Proprietary    NY      $    303,821
00849800    William Edge Institute                                                 Proprietary    TX      $     38,349
00853700    Concorde Career College                                                Proprietary    CA      $    689,487
00855200    Stevens ‐ The Institute of Business & Arts                             Proprietary    MO      $    124,449
00856800    Vet Tech Institute                                                     Proprietary    PA      $    311,379
00864500    Empire Beauty Schools                                                  Proprietary    NH      $    185,756
00865500    Genesis Career College                                                 Proprietary    TN      $    351,960
00865800    O'Briens Aveda Institute                                               Proprietary    VT      $     66,833
00869400    Rasmussen College                                                      Proprietary    MN      $ 8,547,754
00886400    Arizona Academy of Beauty                                              Proprietary    AZ      $     61,716
00887100    Concorde Career College                                                Proprietary    CO      $ 1,365,936
00887800    Miami International University of Art & Design                         Proprietary     FL     $ 1,649,201
00888700    Concorde Career College                                                Proprietary    OR      $    453,628
00890200    Columbia Central University                                            Proprietary    PR      $ 4,123,531


                                                                                             EXHIBIT 4 - 2
                                                                                                         2 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 71 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
00894600    Port Huron Cosmetology College                                         Proprietary    MI      $     30,190
00895500    Salon Professional Academy (The)                                       Proprietary    PA      $     67,585
00895900    Clarksburg Beauty Academy & School of Massage Therapy                  Proprietary    WV      $     64,155
00902200    Associated Technical College                                           Proprietary    CA      $    404,903
00903200    Empire College                                                         Proprietary    CA      $    304,589
00904300    Elmira Business Institute                                              Proprietary    NY      $    216,946
00904700    Huntington Junior College of Business                                  Proprietary    WV      $    292,793
00907800    Capri Institute of Hair Design                                         Proprietary    NJ      $    128,698
00915700    WyoTech                                                                Proprietary    WY      $     37,805
00927000    Art Institute of Atlanta (The)                                         Proprietary    GA      $ 1,671,805
00928300    Midway Paris Beauty School                                             Proprietary    NY      $     70,439
00928400    Brittany Beauty School ‐                                               Proprietary    NY      $    291,343
00941200    Fortis College                                                         Proprietary    OH      $ 1,454,588
00941900    State College of Beauty Culture                                        Proprietary    WI      $     37,785
00944900    Pennco Tech                                                            Proprietary    PA      $    416,299
00945900    Empire Beauty School                                                   Proprietary    ME      $ 1,032,886
00947500    Educators of Beauty College of Cosmetology                             Proprietary     IL     $     51,806
00947900    St. Paul's School of Nursing                                           Proprietary    NY      $    571,126
00951500    J. Michael Harrold Beauty Academy                                      Proprietary    IN      $     62,799
00953000    Gerber Akron Beauty School                                             Proprietary    OH      $     65,667
00953100    Spa School (The)                                                       Proprietary    OH      $    114,494
00953500    Staunton School of Cosmetology                                         Proprietary    VA      $     22,325
00953700    Asher Institute of Hampton                                             Proprietary    VA      $     42,169
00956700    Tennessee School of Beauty                                             Proprietary    TN      $    194,104
00959000    Summit Salon Academy Kansas City                                       Proprietary    MO      $     49,852
00959500    Cannella School of Hair Design                                         Proprietary     IL     $     58,735
00960000    Cosmetology Careers Unlimited College of Hair, Skin, and Nails         Proprietary    MN      $     34,481
00960700    House of Heavilin Beauty College                                       Proprietary    MO      $     27,927
00961700    Capitol School of Hairstyling and Esthetics                            Proprietary    NE      $    132,071
00961800    Tulsa Welding School                                                   Proprietary    OK      $ 3,515,758
00966000    Tiffin Academy of Hair Design                                          Proprietary    OH      $     32,386
00966400    Empire Beauty School                                                   Proprietary    PA      $ 1,125,854
00967300    Rudae's School of Beauty Culture                                       Proprietary     IN     $    136,124
00970800    Eve's College of Hairstyling                                           Proprietary    OK      $    140,177
00973900    Glen Dow Academy of Hair Design & Salons                               Proprietary    WA      $    155,374
00974800    Carrington College                                                     Proprietary    CA      $ 3,246,905
00983100    Model College of Hair Design                                           Proprietary    MN      $     74,526
00987300    Aveda Institute Twin Falls                                             Proprietary     ID     $     77,028
00989800    Avery James School of Cosmetology                                      Proprietary    LA      $     94,983
00989900    Lowell Academy Hair Styling Institute                                  Proprietary    MA      $     92,916
00998900    California Aeronautical University                                     Proprietary    CA      $    183,000
01009800    Neumont College of Computer Science                                    Proprietary    UT      $    351,117
01012200    Phagans' Medford Beauty School                                         Proprietary    OR      $     39,525
01013000    Wade College                                                           Proprietary    TX      $    149,472
01013800    Stewart School                                                         Proprietary    SD      $    127,578
01014800    Colorado Technical University                                          Proprietary    CO      $ 2,156,817
01015100    Vincennes Beauty College                                               Proprietary    IN      $     19,086
01016100    Loraines Academy & Spa                                                 Proprietary    FL      $    103,441
01019800    ECPI University                                                        Proprietary    VA      $ 9,780,468
01028000    Ohio State Beauty Academy                                              Proprietary    OH      $     84,310
01031900    Fortis Institute ‐ Towson                                              Proprietary    MD      $ 3,980,731
01040500    Pinnacle Career Institute                                              Proprietary    MO      $    165,582
01040600    Josef's School of Hair, Skin & Body                                    Proprietary    ND      $    123,633


                                                                                             EXHIBIT 4 - 3
                                                                                                         3 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 72 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
01042400    Summit Salon Academy                                                   Proprietary    KY      $    109,212
01048900    American National University                                           Proprietary    KY      $    335,944
01050300    Wichita Technical Institute                                            Proprietary    KS      $ 1,516,426
01054200    Empire Beauty School                                                   Proprietary    PA      $ 1,343,092
01055100    New York School for Medical & Dental Assistants                        Proprietary    NY      $    308,868
01057300    West Virginia Junior College                                           Proprietary    WV      $    270,702
01062900    PB Cosmetology Education Centre                                        Proprietary    NJ      $    117,325
01063000    Northern Institute of Cosmetology                                      Proprietary    OH      $     35,679
01069500    Tri County Beauty Academy                                              Proprietary     IL     $      9,444
01072700    DeVry University                                                       Proprietary     IL     $ 4,369,519
01074100    Academy of Salon and Spa                                               Proprietary    AR      $     51,957
01077900    Porter and Chester Institute                                           Proprietary    CT      $ 2,656,915
01082700    David Pressley Professional School of Cosmetology                      Proprietary    MI      $    225,022
01083600    Pivot Point Academy                                                    Proprietary     IL     $     99,451
01085800    Avalon School of Cosmetology                                           Proprietary    AZ      $ 1,059,738
01090300    Rizzieri Aveda School for Beauty and Wellness                          Proprietary    NJ      $    203,789
01109700    Cloyd's Beauty School #1                                               Proprietary    LA      $     45,230
01109800    Flint Institute of Barbering                                           Proprietary    MI      $     50,561
01111200    Fashion Institute of Design & Merchandising                            Proprietary    CA      $ 1,446,442
01111700    Alliant International University                                       Proprietary    CA      $ 1,080,254
01116600    Broadview University                                                   Proprietary    UT      $     98,144
01148100    Divers Institute of Technology                                         Proprietary    WA      $    308,999
01148400    Advanced Institute of Hair Design                                      Proprietary    WI      $    112,803
01150500    Tricoci University of Beauty Culture                                   Proprietary    IN      $    203,942
01151900    Joseph's College Cosmetology                                           Proprietary    NE      $    189,412
01157200    Colorado School of Trades                                              Proprietary    CO      $    122,151
01159600    Sylvain Melloul International Hair Academy                             Proprietary    VA      $    113,505
01161700    Center for Allied Health Education                                     Proprietary    NY      $    285,877
01162100    Automotive Training Center                                             Proprietary    PA      $    743,059
01162200    Welder Training & Testing Institute                                    Proprietary    PA      $     40,884
01168900    Refrigeration School (The)                                             Proprietary    AZ      $    989,615
01170700    North‐West College                                                     Proprietary    CA      $    811,552
01174400    National Beauty College                                                Proprietary    OH      $     88,467
01174500    Ohio Technical College                                                 Proprietary    OH      $    503,214
01179900    Paul Mitchell The School Fayetteville                                  Proprietary    NC      $    760,883
01181000    Taylor Business Institute                                              Proprietary     IL     $    109,246
01183000    Berk Trade & Business School                                           Proprietary    NY      $    190,420
01186500    California Hair Design Academy                                         Proprietary    CA      $    145,113
01186600    Lu Ross Academy                                                        Proprietary    CA      $    333,252
01191900    Beaver Falls Beauty Academy                                            Proprietary    PA      $     40,549
01192100    Westchester School of Beauty Culture                                   Proprietary    NY      $     64,717
01192600    Leon's Beauty School                                                   Proprietary    NC      $    182,682
01194000    Instituto Comercial de Puerto Rico Junior College                      Proprietary    PR      $ 1,929,748
01202000    Victoria Beauty College                                                Proprietary    TX      $     81,149
01202600    Bellus Academy                                                         Proprietary    CA      $    182,682
01205100    Pro Way Hair School                                                    Proprietary    GA      $    222,622
01206400    Orion Technical College                                                Proprietary     IA     $    212,456
01209000    Robert Fiance Beauty Schools                                           Proprietary    NJ      $    199,710
01209200    Kenneth Shuler School of Cosmetology                                   Proprietary    SC      $    370,543
01226800    Baldwin Beauty Schools                                                 Proprietary    TX      $    154,207
01229700    Laredo Beauty College                                                  Proprietary    TX      $    141,453
01234700    Phagans' Central Oregon Beauty College                                 Proprietary    OR      $     93,672
01234800    Phagans' Beauty College                                                Proprietary    OR      $     61,071


                                                                                             EXHIBIT 4 - 4
                                                                                                         4 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 73 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
01235000    Phagans' School of Hair Design                                         Proprietary    OR      $    185,651
01235100    Phagans' School of Beauty                                              Proprietary    OR      $     46,723
01235800    Plaza College                                                          Proprietary    NY      $ 1,177,276
01236200    Northwestern College                                                   Proprietary     IL     $    684,067
01236400    St. Paul's School of Nursing                                           Proprietary    NY      $    579,475
01242500    Stone Academy                                                          Proprietary    CT      $ 1,464,052
01244600    Universal College of Beauty                                            Proprietary    CA      $     30,857
01246100    Lincoln Technical Institute                                            Proprietary    NJ      $ 3,625,504
01246200    Eastwick College ‐ Hackensack Campus.                                  Proprietary    NJ      $    476,986
01248300    Paul Mitchell the School Dallas                                        Proprietary    TX      $    848,806
01248800    International Beauty College #3                                        Proprietary    TX      $     51,334
01249600    Evergreen Beauty and Barber College                                    Proprietary    WA      $     55,688
01256100    Five Towns College                                                     Proprietary    NY      $    459,528
01260600    Empire Beauty School                                                   Proprietary    PA      $ 1,127,120
01267000    Bel ‐ Rea Institute of Animal Technology                               Proprietary    CO      $    271,913
01274400    Southside College of Health Sciences                                   Proprietary    VA      $     85,697
01284800    Moler Hollywood Beauty Academy                                         Proprietary    OH      $     59,064
01285000    International Salon and Spa Academy                                    Proprietary    CO      $    296,406
01287200    North‐West College                                                     Proprietary    CA      $ 1,821,521
01287900    Pat Goins Benton Road Beauty School                                    Proprietary    LA      $    113,805
01288000    Celebrity Stylist Beauty School                                        Proprietary    LA      $     53,822
01289600    North Coast College, The                                               Proprietary    OH      $     84,979
01291200    MTI College                                                            Proprietary    CA      $    790,330
01292900    South Hills Beauty Academy                                             Proprietary    PA      $     69,277
01293000    Charles & Sue's School of Hair Design                                  Proprietary    TX      $     45,094
01293200    Tint School of Makeup & Cosmetology                                    Proprietary    WA      $    175,336
01294800    Rob Roy Academy                                                        Proprietary    MA      $     45,973
01298400    Professional Institute of Beauty                                       Proprietary    CA      $    116,885
01300500    Olympian Academy of Cosmetology                                        Proprietary    NM      $    849,091
01300600    La' James International College                                        Proprietary     IA     $     19,245
01300800    Summit Salon Academy ‐ Portland                                        Proprietary    OR      $     67,204
01301000    Lancaster Beauty School                                                Proprietary    CA      $    155,079
01301600    Ogle School Hair Skin Nails                                            Proprietary    TX      $    763,737
01303900    South University                                                       Proprietary    GA      $ 5,150,967
01307400    American Beauty College                                                Proprietary    CA      $    131,050
01308800    Capri Oak Forest Beauty College                                        Proprietary     IL     $     91,326
01309500    Salon Success Academy                                                  Proprietary    CA      $    308,703
01313200    International College of Broadcasting                                  Proprietary    OH      $     72,626
01318900    Continental Academie of Hair Design                                    Proprietary    NH      $     27,234
01321400    Roxborough Memorial Hospital                                           Proprietary    PA      $    105,943
01321800    M.J. Murphy Beauty College                                             Proprietary    MI      $     35,066
01323200    Academy of Hair Design                                                 Proprietary    NV      $    220,982
01324000    Lytle's Redwood Empire Beauty College                                  Proprietary    CA      $    110,846
01326300    South Hills School of Business & Technology                            Proprietary    PA      $    406,137
02050300    Academy College                                                        Proprietary    MN      $     75,450
02052300    University of West Los Angeles                                         Proprietary    CA      $     63,039
02053700    Eastwick College                                                       Proprietary    NJ      $    622,604
02056400    Capri Cosmetology Learning Center                                      Proprietary    NY      $    261,164
02056500    Mitchell's Academy                                                     Proprietary    NC      $     54,619
02058600    BK Cosmo College of Cosmetology                                        Proprietary    TX      $     15,588
02060300    MIAT College of Technology                                             Proprietary    MI      $ 1,216,258
02060900    Brown College of Court Reporting                                       Proprietary    GA      $     53,629
02061000    Venus Beauty Academy                                                   Proprietary    PA      $     65,851


                                                                                             EXHIBIT 4 - 5
                                                                                                         5 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 74 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02061600    Wayne's College of Beauty                                              Proprietary    CA      $     48,637
02064300    Sierra College of Beauty                                               Proprietary    CA      $    149,042
02065700    California Beauty College                                              Proprietary    CA      $     60,955
02066100    Ohio State College of Barber Styling                                   Proprietary    OH      $    179,523
02068300    Douglas Education Center                                               Proprietary    PA      $    213,934
02074900    Chris' Beauty College                                                  Proprietary    MS      $     82,617
02078800    Collectiv Hair Dressing Academy                                        Proprietary    UT      $     43,219
02079400    Empire Beauty School                                                   Proprietary    PA      $ 1,256,740
02079700    College of Hair Design                                                 Proprietary    NE      $    202,248
02084800    Ravenscroft Beauty College                                             Proprietary    IN      $    173,845
02089600    Concorde Career Institute                                              Proprietary    FL      $ 1,061,438
02090300    Capri College                                                          Proprietary     IA     $    152,045
02092100    Massachusetts School of Barbering                                      Proprietary    MA      $     43,756
02092300    Eastwick College ‐ Nutley Campus                                       Proprietary    NJ      $    578,650
02092500    Laurel Technical Institute                                             Proprietary    PA      $    386,187
02093700    Long Island Business Institute                                         Proprietary    NY      $ 1,490,446
02097300    Hastings Beauty School                                                 Proprietary    MN      $     20,971
02098300    Western Technical College                                              Proprietary    TX      $ 1,780,472
02098800    University of Phoenix                                                  Proprietary    AZ      $ 7,443,930
02099700    Ross Medical Education Center                                          Proprietary    MI      $ 1,467,578
02100500    Universal Technical Institute                                          Proprietary    AZ      $ 4,775,819
02100600    Carrington College                                                     Proprietary    AZ      $ 2,312,361
02101000    Northwest College School of Beauty                                     Proprietary    OR      $    634,356
02103700    Capri Institute of Hair Design                                         Proprietary    NJ      $     71,197
02104400    Spa Tech Institute                                                     Proprietary    ME      $    419,959
02104900    Sumner College                                                         Proprietary    OR      $    332,875
02105900    Brittany Beauty Academy                                                Proprietary    NY      $    172,084
02106100    College of Cosmetology                                                 Proprietary    OR      $     72,141
02106600    American Institute                                                     Proprietary    CT      $ 1,812,076
02111600    SOVAH School of Health Professions                                     Proprietary    VA      $     16,907
02112200    Great Lakes Institute of Technology                                    Proprietary    PA      $    377,752
02112700    North Haven Academy, LLC                                               Proprietary    CT      $    171,400
02113600    American InterContinental University                                   Proprietary    AZ      $ 1,478,251
02113800    Roberto‐Venn School of Luthiery                                        Proprietary    AZ      $     19,831
02117100    Art Institute of Houston (The)                                         Proprietary    TX      $ 1,828,210
02117800    Aveda Arts & Sciences Institute Lafayette                              Proprietary    LA      $    166,018
02118000    Levittown Beauty Academy                                               Proprietary    PA      $     64,202
02120700    San Joaquin Valley College                                             Proprietary    CA      $ 7,535,585
02121100    Midwest Institute                                                      Proprietary    MO      $    220,058
02122000    New England Hair Academy                                               Proprietary    MA      $    139,361
02123200    Aveda Arts & Sciences Institute Minneapolis                            Proprietary    MN      $    312,680
02124400    University of Spa & Cosmetology Arts                                   Proprietary     IL     $    155,905
02125000    Career Academy of Beauty                                               Proprietary    CA      $    171,521
02125600    Michigan College of Beauty‐Troy                                        Proprietary    MI      $    269,346
02126500    Enid Beauty College                                                    Proprietary    OK      $     40,982
02127400    YTI Career Institute                                                   Proprietary    PA      $    964,438
02128300    Institute for Business & Technology                                    Proprietary    CA      $ 1,166,823
02129000    Triangle Tech                                                          Proprietary    PA      $    304,176
02131600    Pennco Tech                                                            Proprietary    NJ      $    548,994
02132300    Fortis Institute                                                       Proprietary    NJ      $ 1,056,731
02134500    La' James International College                                        Proprietary     IA     $     31,690
02134800    Old Town Barber College                                                Proprietary    KS      $     99,329
02137000    Rob Roy Academy                                                        Proprietary    MA      $     23,821


                                                                                             EXHIBIT 4 - 6
                                                                                                         6 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 75 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                               1/13/2021


OPEID       Institution Name                                                         School Type   State   Total Award
02137100    Salon Professional Academy (The)                                         Proprietary    SD      $     86,652
02139500    Hawaii Institute of Hair Design                                          Proprietary    HI      $     83,786
02144000    Beauty Institute (The)                                                   Proprietary    PA      $     98,987
02144800    Vet Tech Institute of Houston                                            Proprietary    TX      $    261,899
02145100    Scott College of Cosmetology                                             Proprietary    WV      $     34,512
02146800    Joe Kubert School of Cartoon & Graphic Art (The)                         Proprietary    NJ      $     58,634
02149900    Paul Mitchell The School Jacksonville                                    Proprietary     FL     $    471,128
02150600    Cosmetology and Spa Academy                                              Proprietary     IL     $    306,131
02153100    Paul Mitchell the School Murfreesboro                                    Proprietary    TN      $    239,349
02154000    Divers Academy of the Eastern Seaboard                                   Proprietary    NJ      $     44,523
02154400    Beau Monde Academy of Cosmetology                                        Proprietary    OR      $     77,288
02157100    Concorde Career College                                                  Proprietary    TN      $ 1,707,448
02158500    Ohio Business College                                                    Proprietary    OH      $    554,951
02159100    Appalachian Beauty School                                                Proprietary    KY      $     35,066
02160900    PCI Academy                                                              Proprietary     IA     $    268,767
02161800    Musicians Institute                                                      Proprietary    CA      $    668,034
02164300    Don Roberts School of Hair Design                                        Proprietary     IN     $     38,325
02165200    Salon Professional Academy (The)                                         Proprietary    CO      $     77,049
02166200    ITI Technical College                                                    Proprietary    LA      $    744,713
02167800    Estes Institute of Cosmetology Arts & Sciences                           Proprietary    CA      $     59,684
02170000    Swedish Institute                                                        Proprietary    NY      $    605,944
02172700    Concorde Career Institute                                                Proprietary    FL      $    441,878
02173200    Empire Beauty School                                                     Proprietary    NY      $ 1,289,277
02174400    Triangle Tech                                                            Proprietary    PA      $    241,188
02174800    Michael's School of Hair Design & Esthetics Paul Mitchell Partner Scho   Proprietary    NH      $     85,750
02176100    Pipo Academy of Hair Design                                              Proprietary    TX      $     15,153
02178200    Charleston School of Beauty Culture                                      Proprietary    WV      $     92,417
02178500    Eagle Gate College                                                       Proprietary    UT      $    335,930
02178700    Citrus Heights Beauty College                                            Proprietary    CA      $     84,024
02178900    Jolie Health and Beauty Academy                                          Proprietary    PA      $    323,109
02179600    Empire Beauty Schools                                                    Proprietary    NH      $    121,074
02180100    Ross Medical Education Center                                            Proprietary    MI      $ 1,058,108
02181600    Rob Roy Academy                                                          Proprietary    MA      $    116,566
02182200    New School Center for Media                                              Proprietary    NY      $     43,444
02183600    Capri Institute of Hair Design                                           Proprietary    NJ      $     86,049
02184200    Paroba College of Cosmetology                                            Proprietary    WA      $    105,485
02184400    Jenks Beauty College                                                     Proprietary    OK      $    115,261
02185800    Moler Barber College                                                     Proprietary    CA      $    314,208
02189100    CEM College                                                              Proprietary    PR      $ 1,601,685
02189300    Emma's Beauty Academy                                                    Proprietary    PR      $    371,409
02190400    Schilling ‐ Douglas School of Hair Design                                Proprietary    DE      $    101,585
02190700    Fortis College                                                           Proprietary    OH      $ 1,439,566
02192800    Walnut Hill College                                                      Proprietary    PA      $    237,232
02195400    Modern Hairstyling Institute                                             Proprietary    PR      $    449,559
02195500    Modern Hairstyling Institute                                             Proprietary    PR      $    189,067
02195800    Liceo De Arte y Tecnología                                               Proprietary    PR      $ 1,116,891
02195900    Modern Hairstyling Institute                                             Proprietary    PR      $    454,811
02197500    Baton Rouge School of Computers                                          Proprietary    LA      $     37,392
02202200    Stylemasters College of Hair Design                                      Proprietary    WA      $     62,275
02202300    Pittsburgh Career Institute                                              Proprietary    PA      $    237,544
02202400    Professional Cosmetology Education Center                                Proprietary    AR      $     35,732
02202500    New England Tractor Trailer Training School of Connecticut               Proprietary    CT      $ 1,474,810
02202600    Cannella School of Hair Design                                           Proprietary     IL     $     28,986


                                                                                               EXHIBIT 4 - 7
                                                                                                           7 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 76 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02203300    Gene Juarez Beauty Schools                                             Proprietary    WA      $    253,226
02203900    Erie Institute of Technology                                           Proprietary    PA      $    243,761
02204200    Chattanooga College ‐ Medical, Dental and Technical Careers            Proprietary    TN      $    280,069
02205000    College of Wilmington                                                  Proprietary    NC      $    145,856
02206000    Hunter Business School                                                 Proprietary    NY      $    957,121
02206200    Beauty Institute (The)                                                 Proprietary    PA      $    249,514
02206300    Beauty Institute (The)                                                 Proprietary    PA      $    125,781
02209200    Taylortown School of Beauty                                            Proprietary    MI      $    222,517
02211000    Salon Success Academy                                                  Proprietary    CA      $    127,782
02211600    Paul Mitchell The School Portsmouth                                    Proprietary    NH      $     47,093
02211900    Cheeks Beauty Academy                                                  Proprietary    WY      $     96,264
02212700    Lancaster School of Cosmetology & Therapeutic Bodywork                 Proprietary    PA      $    131,172
02214500    Salem College of Hairstyling                                           Proprietary    MO      $     43,050
02217100    Pima Medical Institute                                                 Proprietary    AZ      $ 10,834,945
02218000    Carrington College                                                     Proprietary     ID     $    756,285
02218300    Southwest School of Business & Technical Careers                       Proprietary    TX      $    164,908
02218800    Brookline College                                                      Proprietary    AZ      $ 1,794,652
02219500    Mildred Elley                                                          Proprietary    NY      $ 2,002,214
02220400    Catherine Hinds Institute of Esthetics                                 Proprietary    MA      $    160,581
02222900    International Air & Hospitality Academy                                Proprietary    WA      $    476,008
02223700    Robert Fiance Beauty Schools                                           Proprietary    NJ      $    273,631
02224600    Tri‐State Cosmetology Institute                                        Proprietary    TX      $    174,938
02228100    Steven Papageorge Hair Academy                                         Proprietary     IL     $     33,042
02230500    Ogle School Hair Skin Nails                                            Proprietary    TX      $    913,945
02230600    Ogle School Hair Skin Nails                                            Proprietary    TX      $    654,133
02230900    Fredrick and Charles Beauty College                                    Proprietary    CA      $     48,668
02234600    Atlantic Beauty & Spa Academy                                          Proprietary    NJ      $    138,054
02234900    Antilles College of Health                                             Proprietary    PR      $    498,587
02235900    Academy of Hair Design #4                                              Proprietary    MS      $     55,202
02236400    Thanh Le College, School of Cosmetology                                Proprietary    CA      $     49,182
02237500    Las Vegas College                                                      Proprietary    NV      $     99,421
02237800    Specs Howard School of Media Arts                                      Proprietary    MI      $    404,027
02238100    Minnesota School of Cosmetology                                        Proprietary    MN      $    247,940
02238500    Central Oklahoma College                                               Proprietary    OK      $    320,582
02239100    Central Texas Beauty College 2                                         Proprietary    TX      $    198,758
02241700    PJ's College of Cosmetology                                            Proprietary    IN      $    175,794
02241800    American Career College                                                Proprietary    CA      $ 3,041,293
02244300    Mississippi Barber Academy                                             Proprietary    MS      $    125,139
02245400    Keene Beauty Academy                                                   Proprietary    NH      $     33,173
02246300    Ross Medical Education Center                                          Proprietary    OH      $    971,524
02247000    New England School of Hair Design                                      Proprietary    NH      $     16,794
02248200    Milan Institute of Cosmetology                                         Proprietary    NV      $ 1,086,306
02249900    Delta Beauty College                                                   Proprietary    MS      $     26,838
02251600    Academy of Hair Design #6                                              Proprietary    MS      $     49,598
02251700    Foster's Cosmetology College                                           Proprietary    MS      $     33,857
02253700    IntelliTec College                                                     Proprietary    CO      $    612,947
02254000    New England Culinary Institute                                         Proprietary    VT      $     49,339
02255400    TONI&GUY Hairdressing Academy                                          Proprietary    CA      $    296,083
02256200    Broken Arrow Beauty College                                            Proprietary    OK      $     88,462
02257400    Arnold's Beauty School                                                 Proprietary    TN      $     46,463
02257700    Hays Academy of Hair Design                                            Proprietary    KS      $    122,057
02257900    International Academy                                                  Proprietary     FL     $    132,126
02258400    Aveda Arts & Sciences Institute Baton Rouge                            Proprietary    LA      $    163,863


                                                                                             EXHIBIT 4 - 8
                                                                                                         8 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 77 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02260200    Diesel Driving Academy                                                 Proprietary    LA      $    181,731
02260600    NUC University                                                         Proprietary    PR      $ 12,108,244
02260800    Huertas College                                                        Proprietary    PR      $ 1,082,579
02261200    G Skin & Beauty Institute                                              Proprietary     IL     $    302,850
02262100    Hair Professionals School of Cosmetology                               Proprietary     IL     $     86,693
02262500    Faust Institute of Cosmetology                                         Proprietary     IA     $     28,025
02265500    Capri Institute of Hair Design                                         Proprietary    NJ      $     74,908
02265600    John Jay Beauty College                                                Proprietary    LA      $     89,391
02267100    Exposito School of Hair Design                                         Proprietary    TX      $     42,170
02267600    Sofia University                                                       Proprietary    CA      $    114,394
02269300    Stevenson's Academy of Hair Design                                     Proprietary    LA      $     69,285
02269700    Aveda Institute Maryland                                               Proprietary    MD      $     84,944
02270500    Bucks County School of Beauty Culture                                  Proprietary    PA      $     41,583
02270800    Ameritech College                                                      Proprietary    UT      $    666,320
02272400    Eastern College of Health Vocations                                    Proprietary    AR      $    606,920
02274100    La' James International College ‐ Des Moines                           Proprietary     IA     $     32,941
02275000    Jenny Lea Academy of Cosmetology                                       Proprietary    TN      $    113,175
02275100    Concorde Career Institute                                              Proprietary     FL     $    502,450
02275500    Paul Mitchell the School Knoxville                                     Proprietary    TN      $    210,801
02275800    Mr. Leon's School of Hair Design                                       Proprietary     ID     $     41,881
02275900    Modern Welding School                                                  Proprietary    NY      $     81,555
02277400    South Coast College                                                    Proprietary    CA      $    198,965
02277500    House of Heavilin Beauty College                                       Proprietary    MO      $    194,164
02278700    Mister Wayne's School of Unisex Hair Design                            Proprietary    TN      $     37,256
02278800    Southern Technical College                                             Proprietary     FL     $ 1,101,018
02279600    Cortiva Institute                                                      Proprietary     FL     $    268,300
02280500    Charles of Italy Beauty College                                        Proprietary    AZ      $     49,741
02282300    Alhambra Beauty College                                                Proprietary    CA      $     99,880
02284200    New Tyler Barber College                                               Proprietary    AR      $     42,980
02284300    Interactive College of Technology                                      Proprietary    GA      $ 2,489,379
02285000    Paul Mitchell The School Huntsville                                    Proprietary    AL      $    171,884
02285100    Hilltop Beauty School                                                  Proprietary    CA      $    127,953
02285500    Creative Circus (The)                                                  Proprietary    GA      $    136,607
02285700    Bayshire Beauty Academy                                                Proprietary    MI      $     79,094
02285900    UCAS University of Cosmetology Arts & Sciences                         Proprietary    TX      $    477,278
02287100    La Belle Beauty School                                                 Proprietary     FL     $    175,871
02287800    National Tractor Trailer School                                        Proprietary    NY      $    328,076
02287900    Raphael's School of Beauty Culture                                     Proprietary    OH      $    254,518
02289000    American Hair Academy                                                  Proprietary     IA     $     34,488
02289700    Jolie Health and Beauty Academy                                        Proprietary    PA      $    181,269
02290400    Altoona Beauty School                                                  Proprietary    PA      $     41,038
02292700    Lansdale School of Cosmetology                                         Proprietary    PA      $     30,050
02297500    Oehrlein School of Cosmetology                                         Proprietary     IL     $     34,649
02297700    Automeca Technical College                                             Proprietary    PR      $ 1,643,459
02297800    Paul Mitchell the School Rapid City                                    Proprietary    SD      $     97,650
02298000    Design Institute of San Diego                                          Proprietary    CA      $     89,816
02301400    Ohio Valley College of Technology                                      Proprietary    OH      $    206,453
02302800    Mississippi College of Beauty Culture                                  Proprietary    MS      $     56,795
02303800    American Educational College                                           Proprietary    PR      $    673,689
02304300    Platt College ‐ San Diego                                              Proprietary    CA      $    139,555
02304800    PJ's College of Cosmetology                                            Proprietary    IN      $     55,422
02305800    Florida Career College                                                 Proprietary     FL     $ 8,964,803
02306700    Fort Worth Beauty School                                               Proprietary    TX      $     94,214


                                                                                             EXHIBIT 4 - 9
                                                                                                         9 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 78 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02306800    Platt College                                                          Proprietary    OK      $ 12,944,467
02306900    Iowa School of Beauty                                                  Proprietary     IA     $     34,062
02309100    American College of Hair Design                                        Proprietary    MO      $     31,217
02314000    Elevate Salon Institute                                                Proprietary     ID     $     38,999
02314100    Schiller International University                                      Proprietary     FL     $      3,529
02314200    Empire Beauty School                                                   Proprietary    NY      $     32,352
02315500    Toledo Academy of Beauty                                               Proprietary    OH      $     54,243
02316600    Cortiva Institute                                                      Proprietary    CT      $    129,315
02317300    Tricoci University of Beauty Culture                                   Proprietary     IL     $    129,419
02318200    KD Conservatory College of Film and Dramatic Arts                      Proprietary    TX      $    109,793
02320800    Magnolia College of Cosmetology                                        Proprietary    MS      $    128,156
02320900    Tidewater Tech                                                         Proprietary    VA      $    700,872
02321400    Toni & Guy Hairdressing Academy                                        Proprietary    GA      $     81,402
02323300    Professionals Choice Hair Design Academy                               Proprietary     IL     $     30,771
02324400    Allstate Hairstyling & Barber College                                  Proprietary    OH      $     64,275
02324500    Michigan College of Beauty‐Monroe                                      Proprietary    MI      $     86,659
02326000    UCAS University of Cosmetology Arts & Sciences                         Proprietary    TX      $     47,686
02326800    Meridian College                                                       Proprietary     FL     $    250,157
02327800    Pineville Beauty School                                                Proprietary    LA      $     63,015
02328500    Moler ‐ Pickens Beauty College                                         Proprietary    OH      $     64,622
02329900    Florida Institute of Ultrasound                                        Proprietary     FL     $     46,020
02330600    Pennsylvania Gunsmith School                                           Proprietary    PA      $     74,374
02331000    Maryland Beauty Academy of Essex                                       Proprietary    MD      $     89,671
02331300    Interactive College of Technology                                      Proprietary    TX      $ 1,085,033
02332200    Hair Professionals Career College                                      Proprietary     IL     $     31,319
02333000    Hair Academy                                                           Proprietary    MD      $    477,964
02334300    Empire Beauty School                                                   Proprietary    OH      $    204,858
02334400    Centura College                                                        Proprietary    VA      $ 1,145,197
02337200    PJ's College of Cosmetology                                            Proprietary    KY      $    279,570
02337400    Bancroft School of Massage Therapy                                     Proprietary    MA      $     18,341
02337700    Professional Skills Institute                                          Proprietary    OH      $    662,138
02337900    College of Hair Design Careers                                         Proprietary    OR      $     80,485
02338000    Cloyd's Barber School #2                                               Proprietary    LA      $     36,861
02338400    Fort Pierce Beauty Academy                                             Proprietary     FL     $    222,229
02338500    Glendale Career College                                                Proprietary    CA      $ 1,106,825
02338600    Charzanne Beauty College                                               Proprietary    SC      $     57,316
02339400    Rob Roy Academy                                                        Proprietary    MA      $     18,188
02339600    Rogers Academy of Hair Design                                          Proprietary    IN      $    124,310
02339700    Ross Medical Education Center                                          Proprietary    MI      $ 1,297,780
02340500    Saint Louis College of Health Careers                                  Proprietary    MO      $    638,507
02340800    Paul Mitchell The School Lexington                                     Proprietary    KY      $    172,777
02341000    Fortis College                                                         Proprietary    AL      $ 1,913,249
02341100    Kenneth Shuler School of Cosmetology & Nails                           Proprietary    SC      $    588,607
02341700    Career Academy of Hair Design                                          Proprietary    AR      $    229,239
02343400    Bellus Academy                                                         Proprietary    CA      $    517,376
02343600    Institute of Beauty Careers                                            Proprietary    PR      $    686,200
02343800    Montgomery Beauty School                                               Proprietary    MD      $    163,785
02349200    Headmasters School of Hair Design                                      Proprietary     ID     $     39,947
02349500    Cannella School of Hair Design                                         Proprietary     IL     $     54,072
02351700    Paul Mitchell the School ‐ Louisville                                  Proprietary    KY      $    151,035
02352500    Cloyd's Beauty School #3                                               Proprietary    LA      $     65,070
02356600    Charleston Cosmetology Institute                                       Proprietary    SC      $     83,914
02357700    Paul Mitchell the School Houston                                       Proprietary    TX      $    708,616


                                                                                           EXHIBIT 4 - 10
                                                                                                        10 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 79 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02358600    Stage One‐The Hair School                                              Proprietary    LA      $     92,876
02360800    Provo College                                                          Proprietary    UT      $    367,383
02361600    Concorde Career College                                                Proprietary    MO      $ 1,141,481
02362000    Universal Technical Institute                                          Proprietary    TX      $ 4,510,693
02362100    Full Sail University                                                   Proprietary     FL     $ 5,959,031
02363500    Arthur's Beauty College                                                Proprietary    AR      $    124,361
02482400    Ponce Health Sciences University                                       Proprietary    PR      $    382,219
02491000    West Michigan College of Barbering and Beauty                          Proprietary    MI      $     63,730
02491100    Beckfield College                                                      Proprietary    KY      $    647,452
02494700    Baltimore Studio of Hair Design                                        Proprietary    MD      $     77,727
02494800    CR'U Institute of Cosmetology and Barbering                            Proprietary    CA      $     81,232
02495000    Robert Paul Academy of Cosmetology Arts & Sciences                     Proprietary    MD      $     62,691
02495500    All‐State Career School                                                Proprietary    PA      $ 1,111,020
02497300    Milan Institute                                                        Proprietary    CA      $    527,294
02498200    G Skin & Beauty Institute                                              Proprietary     IL     $    251,192
02499000    Academy of Cosmetology                                                 Proprietary     FL     $    119,865
02504200    Walden University                                                      Proprietary    MN      $    182,068
02504500    Mayagüez Institute of Technology                                       Proprietary    PR      $     92,910
02510300    Beauty Technical College                                               Proprietary    OK      $     30,899
02511500    Joffrey Ballet School, American Ballet Center                          Proprietary    NY      $     76,303
02517100    Sarasota School of Massage Therapy                                     Proprietary     FL     $     74,703
02518300    LaSalle Tech                                                           Proprietary    LA      $     99,024
02518900    Barrett & Company School of Hair Design                                Proprietary    KY      $     48,170
02519300    Ohio State School of Cosmetology                                       Proprietary    OH      $     76,675
02520000    International School of Skin and Nailcare                              Proprietary    GA      $    147,300
02520200    California Career School                                               Proprietary    CA      $     44,165
02520300    Interior Designers Institute                                           Proprietary    CA      $     92,172
02520400    Adrians Beauty College of Turlock                                      Proprietary    CA      $    123,199
02520800    Merrell University of Beauty Arts & Science                            Proprietary    MO      $     61,617
02521200    Arlington Career Institute                                             Proprietary    TX      $    235,606
02521800    Seguin Beauty School                                                   Proprietary    TX      $     48,255
02522800    Fox College                                                            Proprietary     IL     $    518,155
02523900    Elizabeth Grady School of Esthetics and Massage Therapy                Proprietary    MA      $    175,114
02525900    Artistic Academy of Hair Design (The)                                  Proprietary    NJ      $     99,828
02526100    Jenny Lea Academy of Cosmetology                                       Proprietary    KY      $     41,995
02527500    Houston Training Schools                                               Proprietary    TX      $    548,093
02528200    Robert Fiance Beauty Schools                                           Proprietary    NJ      $    119,904
02528300    TDDS Technical Institute                                               Proprietary    OH      $    236,503
02529500    Hamrick School                                                         Proprietary    OH      $     97,059
02530700    Sebring Career Schools                                                 Proprietary    TX      $    152,902
02531200    Formations Institute of Cosmetology & Barbering LLC                    Proprietary    OK      $     25,520
02531800    Paul Mitchell The School Costa Mesa                                    Proprietary    CA      $ 1,401,020
02533600    Ross Medical Education Center                                          Proprietary    MI      $ 1,288,666
02536400    Louisiana Academy of Beauty                                            Proprietary    LA      $     43,203
02536700    Bell Mar Beauty College                                                Proprietary     IL     $     70,598
02537200    Palomar Institute of Cosmetology                                       Proprietary    CA      $    147,743
02538300    Delta College of Arts & Technology                                     Proprietary    LA      $    598,406
02538500    Arthur's Beauty College                                                Proprietary    AR      $     84,396
02538800    Suffolk Beauty Academy                                                 Proprietary    VA      $     18,845
02539800    Queen City College                                                     Proprietary    TN      $    129,261
02541000    Alaska Career College                                                  Proprietary    AK      $    479,963
02541200    Stratford University                                                   Proprietary    VA      $ 1,964,439
02541900    BJ's Beauty & Barber College                                           Proprietary    WA      $    102,587


                                                                                           EXHIBIT 4 - 11
                                                                                                        11 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 80 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                               1/13/2021


OPEID       Institution Name                                                         School Type   State   Total Award
02542300    National Holistic Institute                                              Proprietary    CA      $ 1,033,505
02543400    Brownson Technical School                                                Proprietary    CA      $    194,549
02544300    Butler Beauty Academy                                                    Proprietary    PA      $     76,951
02545400    North American Trade Schools                                             Proprietary    MD      $    552,982
02545800    Inner State Beauty School                                                Proprietary    OH      $     89,081
02546200    Laurel Business Institute                                                Proprietary    PA      $    245,713
02547600    Florida National University                                              Proprietary     FL     $ 4,055,230
02548500    Cosmetology Training Center                                              Proprietary    LA      $     77,105
02548800    South Texas Vocational Technical Institute                               Proprietary    TX      $    855,185
02551100    PJ's College of Cosmetology                                              Proprietary    KY      $     51,177
02552300    Colegio Mayor de Tecnologia                                              Proprietary    PR      $    132,777
02552400    Academy of Hair Technology                                               Proprietary    SC      $     56,933
02553000    Modern College of Design (The)                                           Proprietary    OH      $    153,648
02553500    Associated Technical College                                             Proprietary    CA      $    135,098
02553600    Diversified Vocational College                                           Proprietary    CA      $    606,738
02554800    Vanguard College of Cosmetology A Paul Mitchell Partner SchoolMetairie   Proprietary    LA      $    391,917
02556100    ETI School of Skilled Trades                                             Proprietary     IL     $    269,934
02556500    Yukon Beauty College                                                     Proprietary    OK      $     23,295
02556600    Niles School of Cosmetology                                              Proprietary     IL     $     32,821
02556800    Paul Mitchell the School Salt Lake City                                  Proprietary    UT      $    378,165
02558700    Prism Career Institute                                                   Proprietary    PA      $ 1,214,426
02559000    University of Advancing Computer Technology                              Proprietary    AZ      $    450,942
02559300    United Education Institute                                               Proprietary    CA      $ 8,205,330
02559400    InterCoast Colleges                                                      Proprietary    CA      $    906,795
02559500    Salon Professional Academy (The)                                         Proprietary     ID     $     79,137
02560000    Casal Aveda Institute                                                    Proprietary    OH      $    110,204
02560600    Pinnacle Institute of Cosmetology                                        Proprietary    NC      $     58,483
02562500    International Technical College                                          Proprietary    PR      $    122,652
02563000    Raphael's School of Beauty Culture                                       Proprietary    OH      $    189,694
02567600    Sumter Beauty College                                                    Proprietary    SC      $     25,770
02568100    Texas Barber College                                                     Proprietary    TX      $    604,080
02568500    Grabber School of Hair Design                                            Proprietary    MO      $    228,755
02569600    Searcy Beauty College                                                    Proprietary    AR      $     88,635
02570400    Educational Technical College (EDUTEC)                                   Proprietary    PR      $    378,747
02572000    Vista College                                                            Proprietary    TX      $ 5,266,049
02572700    Evans Hairstyling College                                                Proprietary    UT      $     37,128
02572800    Vista College                                                            Proprietary    TX      $     55,109
02573100    Evans Hairstyling College of Cedar City                                  Proprietary    UT      $     53,835
02573200    La Belle Beauty Academy                                                  Proprietary     FL     $    219,924
02575400    International Culinary Center                                            Proprietary    NY      $    261,275
02576100    Escuela Técnica De Electricidad                                          Proprietary    PR      $    422,273
02576900    Charter College                                                          Proprietary    WA      $ 3,487,993
02577000    Paul Mitchell The School ‐ Esani                                         Proprietary    GA      $    286,454
02577900    Santa Barbara Business College                                           Proprietary    CA      $    451,908
02578000    Santa Barbara Business College                                           Proprietary    CA      $    119,489
02578200    Nossi College of Art                                                     Proprietary    TN      $    315,804
02580200    Atlanta School of Massage                                                Proprietary    GA      $    248,408
02582200    Guy's Academy Hair, Skin & Nails                                         Proprietary    LA      $     87,862
02583000    Gwinnett College                                                         Proprietary    GA      $    819,214
02584400    New England Tractor Trailer Training School of Massachusetts             Proprietary     RI     $ 1,217,556
02584900    First Institute                                                          Proprietary     IL     $    236,090
02587600    Orlo School of Hair Design and Cosmetology (The)                         Proprietary    NY      $     38,408
02587700    Hair Professionals Career College                                        Proprietary     IL     $     59,477


                                                                                             EXHIBIT 4 - 12
                                                                                                          12 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 81 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
02588200    Douglas J Aveda Institute                                              Proprietary    MI      $    802,604
02588500    Ohio State School of Cosmetology                                       Proprietary    OH      $     49,154
02591600    North‐West College                                                     Proprietary    CA      $    319,963
02593700    Richport Technical College                                             Proprietary    PR      $     96,655
02595000    Hair Academy The                                                       Proprietary    TN      $     38,288
02595600    Asian‐American International Beauty College                            Proprietary    CA      $    310,061
02595700    Hillsdale Beauty College                                               Proprietary    MI      $     32,586
02596400    Spartan College of Aeronautics & Technology                            Proprietary    CA      $    669,856
02600200    Ocean Corporation (The)                                                Proprietary    TX      $    143,427
02600900    Aveda Arts & Sciences Institute Covington                              Proprietary    LA      $ 2,327,529
02601100    Opelousas School of Cosmetology                                        Proprietary    LA      $     37,589
02602100    Northwest College of Art & Design                                      Proprietary    WA      $     74,134
02602300    Central Coast College                                                  Proprietary    CA      $    354,249
02603100    Crave Beauty Academy,LLC                                               Proprietary    KS      $    158,378
02604700    Center for Advanced Legal Studies                                      Proprietary    TX      $     52,976
02606300    Paul Mitchell The School Wichita                                       Proprietary    KS      $    160,858
02607000    Tricoci University of Beauty Culture                                   Proprietary    IN      $    104,659
02607100    Paul Mitchell The School Boise                                         Proprietary     ID     $    407,333
02608000    Neosho Beauty College                                                  Proprietary    MO      $     27,771
02609000    Emperor's College of Traditional Oriental Medicine                     Proprietary    CA      $    109,015
02609400    Valley College                                                         Proprietary    WV      $    198,920
02610500    Xenon International Academy II                                         Proprietary    NE      $    191,893
02612700    Salon Professional Academy ‐ Melbourne, The                            Proprietary     FL     $    126,241
02615800    College of Court Reporting                                             Proprietary    IN      $      5,458
02616100    Jean Madeline Aveda Institute                                          Proprietary    PA      $    226,965
02616600    Shear Ego International School of Hair Design                          Proprietary    NY      $     88,966
02619200    Denham Springs Beauty College                                          Proprietary    LA      $     60,589
02621300    Academy of Cosmetology                                                 Proprietary    MT      $     25,498
02621500    Career College of Northern Nevada                                      Proprietary    NV      $    457,588
02622000    Southwest Acupuncture College                                          Proprietary    NM      $     32,017
03002000    Hairmasters Institute of Cosmetology                                   Proprietary     IL     $     72,879
03005100    Arkansas Beauty School‐ Little Rock                                    Proprietary    AR      $    139,270
03005400    Georgia Career Institute                                               Proprietary    GA      $    450,805
03005700    Detroit Business Institute ‐ Downriver                                 Proprietary    MI      $     61,353
03006300    IBMC College                                                           Proprietary    CO      $    898,597
03007100    Hot Springs Beauty College                                             Proprietary    AR      $     36,668
03008600    Cortiva Institute                                                      Proprietary     FL     $    463,168
03009400    Nuvani Institute                                                       Proprietary    TX      $     45,166
03009500    Winston ‐ Salem Barber School                                          Proprietary    NC      $    159,048
03010400    Crescent City School of Gaming & Bartending                            Proprietary    LA      $    316,569
03010700    Paul Mitchell the School Roanoke                                       Proprietary    VA      $    109,335
03011500    Fortis Institute                                                       Proprietary    PA      $    261,866
03011600    Fortis Institute                                                       Proprietary    PA      $    372,712
03011800    UCAS University of Cosmetology Arts & Sciences                         Proprietary    TX      $     64,071
03012300    ASM Beauty World Academy                                               Proprietary     FL     $    117,916
03014900    Platt College                                                          Proprietary    CO      $    230,799
03018500    Bene's Career Academy                                                  Proprietary     FL     $    300,017
03019800    PCI Health Training Center                                             Proprietary    TX      $    648,071
03019900    Capstone College                                                       Proprietary    CA      $     54,411
03021500    Nuvani Institute                                                       Proprietary    TX      $    117,020
03023400    Arkansas Technical School                                              Proprietary    AR      $    138,327
03025000    Texas College of Cosmetology                                           Proprietary    TX      $    247,167
03025500    Mech Tech College                                                      Proprietary    PR      $ 3,470,017


                                                                                           EXHIBIT 4 - 13
                                                                                                        13 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 82 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
03025800    Dawn Career Institute                                                  Proprietary    DE      $    307,476
03025900    Liceo de Arte, Diseños y Comercio                                      Proprietary    PR      $    322,019
03027200    Blades School of Hair Design                                           Proprietary    MD      $     73,168
03027300    Blalock's Professional Beauty College                                  Proprietary    LA      $     22,538
03027400    Avalon School of Cosmetology                                           Proprietary    CO      $     95,245
03027700    Pacific College of Oriental Medicine                                   Proprietary    CA      $    594,521
03030900    Diesel Driving Academy                                                 Proprietary    LA      $    215,458
03032300    School of Automotive Machinists & Technology                           Proprietary    TX      $    179,168
03032400    KC's School of Hair Design                                             Proprietary    MS      $     53,784
03032500    Alabama State College of Barber Styling                                Proprietary    AL      $     13,336
03034400    Conservatory of Recording Arts & Sciences                              Proprietary    AZ      $    568,120
03035200    Tint School of Makeup & Cosmetology                                    Proprietary    TX      $    214,821
03035300    Southern Careers Institute                                             Proprietary    TX      $ 4,350,373
03035900    National Aviation Academy                                              Proprietary     FL     $    958,240
03039900    Fremont College                                                        Proprietary    CA      $    142,271
03042500    Carrington College                                                     Proprietary    OR      $    626,541
03043900    NewSchool of Architecture and Design                                   Proprietary    CA      $    336,510
03052000    Meredith Manor International Equestrian Centre                         Proprietary    WV      $     56,150
03052300    Kenneth Shuler School of Cosmetology & Hair Design                     Proprietary    SC      $    363,463
03061100    Genesis Career College                                                 Proprietary    TN      $    159,949
03061200    Midwest College of Oriental Medicine                                   Proprietary    WI      $     64,539
03062700    Platt College                                                          Proprietary    CA      $ 2,250,857
03063400    Modern Technology School                                               Proprietary    CA      $    158,371
03065000    Paul Mitchell the School Richland                                      Proprietary    WA      $    325,684
03065300    Paul Mitchell The School Bradley                                       Proprietary     IL     $    197,053
03066300    Bryan University                                                       Proprietary    MO      $    172,826
03066900    IntelliTec College                                                     Proprietary    CO      $    844,474
03067500    Institute of Technology                                                Proprietary    CA      $ 1,637,710
03067600    Raphael's School of Beauty Culture                                     Proprietary    OH      $    112,466
03068200    Ohio Media School                                                      Proprietary    OH      $    642,727
03068400    Quality Technical & Beauty College                                     Proprietary    PR      $     43,063
03070200    Central College of Cosmetology                                         Proprietary    MO      $     64,705
03070500    D'Mart Institute                                                       Proprietary    PR      $    519,624
03071600    College of Business & Technology                                       Proprietary     FL     $    678,882
03072600    DCI Career Institute                                                   Proprietary    PA      $     39,014
03074500    East West College of The Healing Arts                                  Proprietary    OR      $    167,217
03075200    Twin City Beauty College                                               Proprietary    MI      $    189,422
03075600    Emma's Beauty Academy                                                  Proprietary    PR      $    521,891
03077200    Paul Mitchell the School Missouri Columbia                             Proprietary    MO      $    127,161
03078000    Miami Media School                                                     Proprietary     FL     $    330,973
03078400    Cameo Beauty Academy                                                   Proprietary     IL     $     74,787
03079000    ETI Technical College of Niles                                         Proprietary    OH      $    195,957
03079100    North Central Institute                                                Proprietary    TN      $     48,401
03081900    YTI Career Institute ‐ Altoona                                         Proprietary    PA      $     83,136
03082100    Myotherapy College of Utah                                             Proprietary    UT      $     64,947
03082900    Rosel School of Cosmetology                                            Proprietary     IL     $     46,579
03083700    Galen Health Institutes                                                Proprietary    KY      $ 5,652,086
03084400    Valley College                                                         Proprietary    WV      $    129,010
03085700    Professional Technical Institution                                     Proprietary    PR      $    411,086
03089100    Georgia Institute of Cosmetology                                       Proprietary    GA      $    292,503
03089200    Nouvelle Institute                                                     Proprietary     FL     $    394,860
03090000    Sharp's Academy of Hairstyling                                         Proprietary    MI      $     25,932
03094800    Industrial Management & Training Institute                             Proprietary    CT      $     79,323


                                                                                           EXHIBIT 4 - 14
                                                                                                        14 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 83 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                               1/13/2021


OPEID       Institution Name                                                         School Type   State   Total Award
03095500    ASA College                                                              Proprietary    NY      $ 4,384,241
03096200    Charles Stuart School                                                    Proprietary    NY      $     28,083
03097700    Central California School of Continuing Education                        Proprietary    CA      $    203,025
03098700    Milan Institute                                                          Proprietary    CA      $    294,126
03099600    Mercy Hospital School of Practical Nursing, A Program of Plantation Ge   Proprietary     FL     $     94,165
03100100    Paramount Beauty Academy                                                 Proprietary    OH      $     41,073
03101000    New Dimension School of Hair Design                                      Proprietary    MO      $     21,773
03101800    Illinois Media School                                                    Proprietary     IL     $    348,712
03102000    Rivertown School of Beauty, Barber, Skin Care and Nails                  Proprietary    GA      $    208,435
03102100    Morgantown Beauty College                                                Proprietary    WV      $     99,526
03103300    JNA Institute of Culinary Arts                                           Proprietary    PA      $     57,226
03103800    Southern School of Beauty                                                Proprietary    OK      $     27,293
03104300    Career Technical Institute                                               Proprietary    DC      $    258,680
03104400    Advantage Technical College                                              Proprietary    PR      $    505,270
03104500    Atlanta Institute of Music and Media                                     Proprietary    GA      $    211,922
03106900    Escuela de Peritos Electricistas de Isabela                              Proprietary    PR      $     66,946
03108100    Summit College                                                           Proprietary    CA      $ 1,288,215
03108600    Compu‐Med Vocational Careers                                             Proprietary     FL     $    206,750
03109000    School of Communication Arts of North Carolina                           Proprietary    NC      $    269,240
03109700    Cadillac Institute of Cosmetology                                        Proprietary    MI      $     21,826
03109800    Ponca City Beauty College                                                Proprietary    OK      $     39,073
03110400    Paul Mitchell The School St. George                                      Proprietary    UT      $     50,929
03110700    Aviation Institute of Maintenance                                        Proprietary    PA      $    387,340
03110900    House of Heavilin Beauty College                                         Proprietary    MO      $    101,414
03111000    Mid Cities Barber College                                                Proprietary    TX      $     26,425
03113300    UEI College                                                              Proprietary    CA      $ 2,688,046
03113600    Southern California Institute of Technology                              Proprietary    CA      $    748,113
03114700    Praxis Institute                                                         Proprietary     FL     $    392,995
03115000    Arizona College                                                          Proprietary    AZ      $ 1,851,990
03115200    MotoRing Technical Training Institute                                    Proprietary    MA      $    409,924
03116200    Dayton Barber College                                                    Proprietary    OH      $     53,936
03120700    New York Conservatory For Dramatic Arts (The)                            Proprietary    NY      $    201,488
03122500    Academia Serrant                                                         Proprietary    PR      $    436,135
03122600    Eastern International College                                            Proprietary    NJ      $    448,838
03123900    Southeastern College                                                     Proprietary     FL     $    891,507
03124000    Northwestern Technological Institute                                     Proprietary    MI      $    782,303
03124200    Nova College of Puerto Rico                                              Proprietary    PR      $    296,872
03124900    Paul Mitchell the School ‐ Little Rock                                   Proprietary    AR      $    446,769
03125300    John Wesley International Barber and Beauty College                      Proprietary    CA      $    112,667
03125600    Miami Ad School                                                          Proprietary     FL     $    171,821
03125800    Premiere Career College                                                  Proprietary    CA      $    334,793
03126300    Aviation Institute of Maintenance                                        Proprietary    VA      $    294,131
03126800    Pacifica Graduate Institute                                              Proprietary    CA      $    287,575
03127500    Advanced Technology Institute                                            Proprietary    VA      $    376,467
03128100    College of Health Care Professions (The)                                 Proprietary    TX      $ 3,897,837
03131300    Five Branches University                                                 Proprietary    CA      $    151,566
03144400    American College of Healthcare and Technology                            Proprietary    CA      $    508,126
03153300    American College of Acupuncture & Oriental Medicine                      Proprietary    TX      $     44,837
03156400    AOMA Graduate School of Integrative Medicine                             Proprietary    TX      $     60,969
03157600    Colegio de Cinematografía, Artes y Televisión                            Proprietary    PR      $    624,882
03164300    Creative Center (The)                                                    Proprietary    NE      $     32,384
03169300    Studio Jewelers                                                          Proprietary    NY      $     20,246
03171300    University of St. Augustine for Health Sciences                          Proprietary    CA      $ 1,561,853


                                                                                             EXHIBIT 4 - 15
                                                                                                          15 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 84 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
03173300    Atlanta's John Marshall Law School                                     Proprietary    GA      $    134,469
03176300    Aviation Institute of Maintenance                                      Proprietary    IN      $    215,085
03179500    Texas Health and Science University                                    Proprietary    TX      $     51,714
03185300    Phagans' Grants Pass College of Beauty                                 Proprietary    OR      $     50,207
03203300    New York Institute of Massage                                          Proprietary    NY      $     58,930
03205400    Jolie Hair and Beauty Academy                                          Proprietary    MA      $    118,779
03214300    Velvatex College of Beauty Culture                                     Proprietary    AR      $     16,975
03218300    University of the Potomac                                              Proprietary    DC      $    159,230
03220300    Professional Hair Design Academy, The                                  Proprietary    WI      $     41,903
03224300    New Professions Technical Institute                                    Proprietary     FL     $    260,492
03225300    American University of Health Sciences                                 Proprietary    CA      $    254,020
03237300    Anson College of Cosmetology                                           Proprietary    NC      $      2,059
03238300    Florida College of Integrative Medicine                                Proprietary     FL     $     52,532
03240300    Toni & Guy Hairdressing Academy                                        Proprietary    MA      $    225,542
03242300    Career Networks Institute                                              Proprietary    CA      $    295,878
03253300    Paul Mitchell the School Memphis                                       Proprietary    TN      $    223,210
03263300    Traxler's School of Hair                                               Proprietary    MS      $     73,129
03267300    Capella University                                                     Proprietary    MN      $    328,602
03276300    Academy of Hair Design                                                 Proprietary    TX      $    137,495
03277300    Pathway Vocational Academy                                             Proprietary    TX      $     40,391
03279300    Myotherapy Institute                                                   Proprietary    NE      $     25,298
03280300    Seattle Institute of East Asian Medicine                               Proprietary    WA      $     19,259
03293300    Strand College of Hair Design                                          Proprietary    SC      $     61,703
03294300    Blue Cliff College                                                     Proprietary    LA      $ 2,535,100
03296300    Cortiva Institute                                                      Proprietary    MD      $    267,530
03299300    Pacific College                                                        Proprietary    CA      $    210,083
03303300    Northwest Educational Center                                           Proprietary    TX      $    260,526
03316400    FINE Mortuary College                                                  Proprietary    MA      $     62,407
03319300    Creative Images Institute of Cosmetology                               Proprietary    OH      $    363,262
03324300    Central Career School                                                  Proprietary    NJ      $     42,311
03327300    Hair Academy II                                                        Proprietary    MD      $    242,094
03332600    Delta College                                                          Proprietary    LA      $    468,552
03336300    Century College                                                        Proprietary    PR      $    446,112
03356300    Medical Training College                                               Proprietary    LA      $    276,965
03358300    Allen School                                                           Proprietary    NY      $ 1,212,666
03361300    Gwinnett College                                                       Proprietary    NC      $    194,913
03361400    Fortis College                                                         Proprietary    AL      $ 1,632,157
03367300    Professional Golfers Career College                                    Proprietary    CA      $     66,241
03367400    Community Care College                                                 Proprietary    OK      $ 1,079,744
03368300    Midwest Technical Institute                                            Proprietary     IL     $ 4,033,731
03371300    TONI&GUY Hairdressing Academy I TIGI Creative School                   Proprietary    TX      $    183,416
03374300    Florida Coastal School of Law                                          Proprietary     FL     $     77,887
03400300    Quest College                                                          Proprietary    TX      $    212,868
03409500    Chester Career College                                                 Proprietary    VA      $    226,362
03409600    Bennett Career Institute                                               Proprietary    DC      $    225,083
03412300    Advanced Barber College & Hair Design                                  Proprietary    TX      $    186,202
03414500    Acupuncture and Massage College                                        Proprietary     FL     $    150,663
03418300    Gwinnett College‐Sandy Springs                                         Proprietary    GA      $    132,906
03422300    Milan Institute                                                        Proprietary    TX      $ 2,190,387
03426300    College of Health Care Professions (The)                               Proprietary    TX      $    952,110
03427500    University of Antelope Valley                                          Proprietary    CA      $    701,498
03429700    East West College of Natural Medicine                                  Proprietary     FL     $     56,866
03430300    Universal Therapeutic Massage Institute                                Proprietary    NM      $     93,158


                                                                                           EXHIBIT 4 - 16
                                                                                                        16 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 85 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
03433400    New Concept Massage & Beauty School                                    Proprietary     FL     $    114,059
03433500    Lia Schorr Institute of Cosmetic Skin Care Training (The)              Proprietary    NY      $     18,332
03434300    Fortis College                                                         Proprietary     FL     $    569,091
03440400    Marian Health Careers Center                                           Proprietary    CA      $    319,808
03441300    Iowa School of Beauty                                                  Proprietary     IA     $     50,153
03445300    HDS Truck Driving Institute                                            Proprietary    AZ      $    126,462
03453400    Shawnee Beauty College                                                 Proprietary    OK      $     49,270
03458300    My Le's Beauty College                                                 Proprietary    CA      $    191,735
03463300    Careers Unlimited                                                      Proprietary    UT      $    128,204
03468500    MDT College of Health Sciences                                         Proprietary    OH      $    478,746
03469300    Ivaem College                                                          Proprietary    PR      $     68,974
03479300    PCI College                                                            Proprietary    CA      $    110,924
03480300    Fortis College                                                         Proprietary    LA      $ 2,924,177
03490300    Paul Mitchell the School Chicago                                       Proprietary     IL     $    361,427
03491400    American Advanced Technicians Institute                                Proprietary     FL     $     61,547
03493300    All‐State Career                                                       Proprietary    MD      $ 2,374,432
03498400    Omega Institute of Cosmetology                                         Proprietary    LA      $     43,950
03519300    Missouri College of Cosmetology North                                  Proprietary    MO      $     52,949
03523300    Aviation Institute Of Maintenance                                      Proprietary    GA      $ 1,492,345
03532400    ATA College                                                            Proprietary    CA      $    127,258
03534400    American Institute of Alternative Medicine                             Proprietary    OH      $    441,254
03536300    Institute For Therapeutic Massage                                      Proprietary    NJ      $     63,854
03537300    New York Automotive & Diesel Institute                                 Proprietary    NY      $    415,081
03538300    Alexandria School of Scientific Therapeutics                           Proprietary    IN      $     19,175
03542300    Concorde Career College                                                Proprietary    TX      $    878,641
03552300    Leston College                                                         Proprietary    PR      $    124,994
03555300    Southeastern Institute                                                 Proprietary    NC      $    371,193
03555400    Southeastern Institute                                                 Proprietary    SC      $    299,918
03557300    North Florida Cosmetology Institute                                    Proprietary    FL      $    152,948
03568300    Leon Studio One School of Beauty Knowledge                             Proprietary    NY      $     18,202
03573300    Aviation Institute of Maintenance                                      Proprietary    TX      $    590,069
03577300    Coba Academy                                                           Proprietary    CA      $     96,426
03584400    Colorado School of Healing Arts                                        Proprietary    CO      $     63,116
03588300    Irene's Myomassology Institute                                         Proprietary    MI      $    191,962
03593300    Southwest Institute of Healing Arts                                    Proprietary    AZ      $    343,108
03608300    Caribbean Forensic & Technical College                                 Proprietary    PR      $     37,712
03611400    Florida Barber Academy                                                 Proprietary     FL     $    264,791
03612300    Birthwise Midwifery School                                             Proprietary    ME      $     40,243
03616300    Aviation Institute of Maintenance                                      Proprietary    MO      $    260,524
03617300    Healing Mountain Massage School                                        Proprietary    UT      $     86,148
03617500    Phoenix Institute of Herbal Medicine & Acupuncture                     Proprietary    AZ      $     47,035
03626300    Brown Aveda Institute                                                  Proprietary    OH      $    231,686
03627600    Florida Education Institute                                            Proprietary     FL     $    334,190
03638300    Rosslyn Training Academy of Cosmetology                                Proprietary    PR      $     11,356
03639300    West Coast Ultrasound Institute                                        Proprietary    CA      $ 1,040,491
03642300    Institute of Technology                                                Proprietary    OR      $    406,518
03645400    Rudy & Kelly Academy, A Paul Mitchell Partner School                   Proprietary    VA      $    210,548
03646300    Design's School of Cosmetology                                         Proprietary    CA      $     86,845
03650600    PC Age                                                                 Proprietary    NJ      $    307,671
03654300    Eastern Virginia Career College                                        Proprietary    VA      $    191,795
03661400    South Florida Institute of Technology                                  Proprietary     FL     $ 1,595,033
03665400    Christie's Education                                                   Proprietary    NY      $     22,176
03670300    TONI&GUY Hairdressing Academy                                          Proprietary    CO      $    200,603


                                                                                           EXHIBIT 4 - 17
                                                                                                        17 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 86 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
03678300    Pima Medical Institute                                                 Proprietary    NM      $    157,544
03680300    Jay's Technical Institute                                              Proprietary    TX      $    118,143
03681300    California Healing Arts College                                        Proprietary    CA      $    132,852
03682400    Dallas Barber & Stylist College                                        Proprietary    TX      $    126,303
03686300    Colorado School of Traditional Chinese Medicine                        Proprietary    CO      $     42,811
03695500    Arizona School of Acupuncture and Oriental Medicine                    Proprietary    AZ      $     10,665
03698300    West Coast University                                                  Proprietary    CA      $ 8,200,763
03702300    Delaware Learning Institute of Cosmetology                             Proprietary    DE      $     49,251
03706300    Hollywood Institute                                                    Proprietary    FL      $    204,321
03714300    Trend Barber College                                                   Proprietary    TX      $    177,764
03720300    Carlson College of Massage Therapy                                     Proprietary     IA     $     16,498
03723300    Culinary Institute LeNotre                                             Proprietary    TX      $    311,074
03724300    DigiPen Institute of Technology                                        Proprietary    WA      $    638,800
03727500    Moore Career College                                                   Proprietary    LA      $    191,646
03727600    Auguste Escoffier School of Culinary Arts                              Proprietary    TX      $    621,169
03729300    New Hampshire Institute for Therapeutic Arts                           Proprietary    NH      $     10,703
03735300    Institute of Clinical Acupuncture and Oriental Medicine                Proprietary     HI     $     18,225
03735400    Charlie's Guard, Detective Bureau, and Academy                         Proprietary    PR      $    107,901
03736300    Advance Beauty College                                                 Proprietary    CA      $    435,299
03740400    ATI College                                                            Proprietary    CA      $     47,468
03746300    LeGrand Institute of Cosmetology                                       Proprietary    SC      $     28,693
03746400    Southeastern Institute                                                 Proprietary    SC      $    199,730
03750300    Prospect College                                                       Proprietary    DC      $    404,091
03751300    Escuela Hotelera De San Juan                                           Proprietary    PR      $ 1,032,406
03757300    Advance Science International College                                  Proprietary     FL     $     48,134
03758300    Bayamon Community College                                              Proprietary    PR      $    209,407
03759300    Stellar Career College                                                 Proprietary    CA      $     76,541
03763400    Bold Beauty Academy                                                    Proprietary    MT      $     83,163
03766300    Cortiva Institute                                                      Proprietary    PA      $    115,242
03776300    Auguste Escoffier School of Culinary Arts                              Proprietary    CO      $    520,837
03776400    Orion Institute                                                        Proprietary    OH      $     64,350
03777300    Paul Mitchell The School Gastonia                                      Proprietary    NC      $    343,876
03781300    PITC Institute                                                         Proprietary    PA      $    391,183
03781400    Industrial Technical College                                           Proprietary    PR      $    368,622
03783300    Blue Cliff Career College                                              Proprietary    AL      $     59,298
03785300    Cambridge Technical Institute                                          Proprietary    PR      $    155,628
03786300    Advanced College                                                       Proprietary    CA      $     92,113
03789300    Unitech Training Academy                                               Proprietary    LA      $ 2,017,301
03797400    Career Care Institute                                                  Proprietary    CA      $    636,887
03800300    Colegio Técnico de Electricidad Galloza                                Proprietary    PR      $     43,820
03801400    Beauty Institute (The)                                                 Proprietary     FL     $     36,164
03803300    Healthcare Training Institute                                          Proprietary    NJ      $    127,757
03804400    Gwinnett College                                                       Proprietary    GA      $    167,839
03808300    Institute of Beauty and Wellness (The)                                 Proprietary    WI      $    261,223
03811300    Eastern School of Acupuncture and Traditional Medicine                 Proprietary    NJ      $     28,836
03812300    Omnitech Institute                                                     Proprietary    GA      $    199,057
03813300    Northcentral University                                                Proprietary    CA      $      1,874
03814300    Turning Point Beauty College                                           Proprietary    AZ      $    112,588
03816300    Artistic Nails & Beauty Academy                                        Proprietary     FL     $    426,882
03819300    American Public University System                                      Proprietary    WV      $    589,828
03821400    Universal College of Healing Arts                                      Proprietary    NE      $     37,346
03822300    Paul Mitchell The School ‐ Madison                                     Proprietary    WI      $     50,093
03823300    Florida Academy of Health & Beauty                                     Proprietary     FL     $     69,856


                                                                                           EXHIBIT 4 - 18
                                                                                                        18 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 87 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
03829500    Skinworks School of Advanced Skincare                                  Proprietary    UT      $     60,334
03830300    SAE Institute of Technology                                            Proprietary    TN      $ 2,001,994
03832400    Cosmetology School of Arts and Sciences                                Proprietary     ID     $     45,740
03833300    American Academy of Traditional Chinese Medicine                       Proprietary    MN      $     29,504
03837300    Aveda Fredric's Institute                                              Proprietary    OH      $    188,761
03838300    Nightingale College                                                    Proprietary    UT      $     22,523
03838500    Northwest Career College                                               Proprietary    NV      $ 1,164,273
03839300    Aveda Arts & Sciences Institute New York                               Proprietary    NY      $    143,604
03841300    Career Beauty College                                                  Proprietary    TN      $     22,743
03842500    Cambridge Institute of Allied Health and Technology                    Proprietary     FL     $    452,858
03856300    Universal Career School                                                Proprietary     FL     $    487,212
03859300    EINE Electrology/Esthetics Institute of NE                             Proprietary    MA      $     25,667
03868400    Los Angeles College of Music                                           Proprietary    CA      $    193,823
03874300    Cambridge Junior College                                               Proprietary    CA      $    121,158
03881400    European Massage Therapy School (The)                                  Proprietary    NV      $     62,407
03883400    Aviation Institute of Maintenance                                      Proprietary    VA      $    238,124
03889300    Stanbridge University                                                  Proprietary    CA      $ 1,212,518
03891300    Soma Institute ‐ The National School of Clinical Massage Therapy       Proprietary     IL     $    183,407
03903400    American Beauty School                                                 Proprietary    NY      $    143,299
03903500    Southern Technical College                                             Proprietary     FL     $ 1,359,543
03907300    Paul Mitchell the School Great Lakes                                   Proprietary    MI      $    184,109
03909300    Paul Mitchell the School Logan                                         Proprietary    UT      $    117,199
03910400    National Polytechnic College                                           Proprietary    CA      $    137,042
03914300    CALC, Institute of Technology                                          Proprietary     IL     $    169,809
03915300    Career Quest Learning Centers                                          Proprietary    MI      $    790,315
03917300    Evergreen Beauty and Barber College                                    Proprietary    WA      $    502,115
03921300    Cameo College of Essential Beauty                                      Proprietary    UT      $    147,567
03922300    South Texas Barber College                                             Proprietary    TX      $     43,672
03935300    California Nurses Educational Institute                                Proprietary    CA      $    221,030
03939600    Daytona College                                                        Proprietary     FL     $    156,075
03962300    American Institute of Massage Therapy                                  Proprietary    CA      $     48,997
03963300    Institute of Health and Technology                                     Proprietary    MS      $    123,276
03964400    International School of Beauty                                         Proprietary    CA      $    194,199
03965400    MyrAngel Beauty Institute                                              Proprietary    PR      $    264,432
03965500    Hair Expressions Academy                                               Proprietary    MD      $    238,097
03968300    Lakewood School of Therapeutic Massage                                 Proprietary    MI      $     25,653
03969600    UEI College                                                            Proprietary    CA      $ 2,610,501
03970300    Hands On Therapy                                                       Proprietary    TX      $     62,097
03970400    WellSpring School of Allied Health                                     Proprietary    MO      $    368,849
03971300    American Career College                                                Proprietary    CA      $ 1,641,098
03973300    SAE Expression College                                                 Proprietary    CA      $    653,716
03974500    California Career College                                              Proprietary    CA      $    138,108
03975300    Institute of Professional Careers                                      Proprietary    NV      $        499
03976300    Massage Therapy Institute of Colorado                                  Proprietary    CO      $     36,640
03985300    CDA Technical Institute                                                Proprietary    FL      $    301,675
03986300    Aviator College of Aeronautical Science & Technology                   Proprietary     FL     $    153,072
03987300    Texas Health School                                                    Proprietary    TX      $    132,895
03995300    University of East‐West Medicine                                       Proprietary    CA      $     73,603
03997300    Arkansas Beauty College                                                Proprietary    AR      $     22,281
04001300    Palace Beauty College                                                  Proprietary    CA      $    159,936
04003300    Blake Austin College                                                   Proprietary    CA      $    342,822
04005300    United States University                                               Proprietary    CA      $     30,896
04006300    Nuvo College of Cosmetology                                            Proprietary    MI      $     50,866


                                                                                           EXHIBIT 4 - 19
                                                                                                        19 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 88 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04014300    P&A Scholars Beauty School                                             Proprietary    MI      $    186,136
04014400    Palladium Technical Academy                                            Proprietary    CA      $     48,035
04016500    American Institute of Beauty                                           Proprietary     FL     $    339,731
04021300    Augusta School of Massage                                              Proprietary    GA      $     33,069
04028300    Mountain State School of Massage                                       Proprietary    WV      $     27,482
04029300    Trendsetters of FL. School of Beauty & Barbering                       Proprietary     FL     $     39,040
04031300    Salon Professional Academy (The)                                       Proprietary    ND      $    115,691
04036300    Southeast Texas Career Institute                                       Proprietary    TX      $    107,685
04037300    Los Angeles Film School (The)                                          Proprietary    CA      $ 2,318,722
04037500    Academy of Hair Design                                                 Proprietary    MO      $    320,612
04038300    ATA College                                                            Proprietary    KY      $ 1,084,525
04038400    Avi Career Training                                                    Proprietary    VA      $     39,598
04038700    Ideal Beauty Academy                                                   Proprietary    KY      $     24,636
04040300    Compass Career College                                                 Proprietary    LA      $    224,652
04043300    Ace Institute of Technology                                            Proprietary    NY      $    182,918
04055300    Creative Hair School of Cosmetology                                    Proprietary    MI      $     47,570
04057300    Asher College                                                          Proprietary    CA      $    653,824
04059300    Tucson College of Beauty                                               Proprietary    AZ      $     97,325
04060300    ATA College                                                            Proprietary    OK      $     92,733
04066300    Cardiac and Vascular Institute of Ultrasound                           Proprietary    AL      $     43,645
04072300    Aveda Institute Provo                                                  Proprietary    UT      $    108,609
04074300    Hondros College of Nursing                                             Proprietary    OH      $ 1,962,048
04076400    Gnomon                                                                 Proprietary    CA      $    240,015
04080300    Aspen University                                                       Proprietary    CO      $     58,611
04083400    Cambridge College of Healthcare & Technology                           Proprietary     FL     $    637,865
04089400    CCI Training Center                                                    Proprietary    TX      $    170,571
04092300    Coastline Beauty College                                               Proprietary    CA      $    179,984
04092400    Make‐Up Designory                                                      Proprietary    CA      $    228,212
04093300    Academy of Natural Therapy                                             Proprietary    CO      $     28,034
04096300    Charleston School of Law                                               Proprietary    SC      $    233,760
04100300    Denmark College                                                        Proprietary    IN      $    147,442
04101300    Carolina School of Broadcasting                                        Proprietary    NC      $     40,713
04102300    New Age Training                                                       Proprietary    NY      $    368,274
04104300    Academy Di Capelli                                                     Proprietary    CT      $    163,762
04105400    Pensacola School of Massage Therapy & Health Careers                   Proprietary     FL     $    123,046
04106300    Palm Beach Academy of Health & Beauty                                  Proprietary     FL     $    191,410
04110300    University of Management and Technology (The)                          Proprietary    VA      $      5,255
04112300    Louisiana Culinary Institute                                           Proprietary    LA      $     78,072
04114500    Valley College of Medical Careers                                      Proprietary    CA      $     93,670
04115300    Coachella Valley Beauty College                                        Proprietary    CA      $    149,074
04115600    Mayfield College                                                       Proprietary    CA      $    400,525
04116400    Future‐Tech Institute                                                  Proprietary     FL     $     57,293
04116600    Taylor College                                                         Proprietary     FL     $    148,966
04116900    DiGrigoli School of Cosmetology                                        Proprietary    MA      $     64,996
04117200    Instituto Educativo Premier                                            Proprietary    PR      $    457,706
04117300    Dayton School of Medical Massage                                       Proprietary    OH      $    420,731
04117400    Milwaukee Career College                                               Proprietary    WI      $    203,068
04117600    Larry's Barber College                                                 Proprietary     IL     $    194,225
04117900    Champion Beauty College                                                Proprietary    TX      $     44,932
04118300    Northcoast Medical Training Academy                                    Proprietary    OH      $    201,898
04118600    Tricoci University of Beauty Culture                                   Proprietary    WI      $     88,344
04118700    American Business & Technology University                              Proprietary    MO      $      5,513
04118800    New York Film Academy                                                  Proprietary    CA      $ 1,266,543


                                                                                           EXHIBIT 4 - 20
                                                                                                        20 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 89 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04119400    Aveda Institute ‐ South Florida                                        Proprietary     FL     $    434,458
04120300    Health and Style Institute                                             Proprietary    NC      $    662,809
04120400    Paul Mitchell The School Miami                                         Proprietary     FL     $     92,479
04120900    Arizona Culinary Institute                                             Proprietary    AZ      $    134,444
04121000    MyComputerCareer.com /TechSkills                                       Proprietary    IN      $    287,115
04121100    Elevate Salon Institute                                                Proprietary    MI      $     99,059
04121500    Columbia Southern University                                           Proprietary    AL      $    226,320
04122300    Grantham University                                                    Proprietary    KS      $    202,705
04123900    Lexington Healing Arts Academy                                         Proprietary    KY      $     68,733
04124100    Elite College of Cosmetology                                           Proprietary    TN      $     64,216
04124500    MyComputerCareer.com /Techskills                                       Proprietary    OH      $    253,887
04124600    Professional Academy of Cosmetology                                    Proprietary    PA      $      2,051
04124700    Ambria College of Nursing                                              Proprietary     IL     $    145,588
04125400    Paul Mitchell The School Austin                                        Proprietary    TX      $    125,478
04125500    Manuel & Theresa's School of Hair Design                               Proprietary    TX      $     64,705
04126000    Paul Mitchell The School Cleveland                                     Proprietary    OH      $    164,863
04126900    Academy of Career Training                                             Proprietary     FL     $    105,315
04127200    Victoria's Academy of Cosmetology                                      Proprietary    WA      $     91,086
04127300    Columbia College                                                       Proprietary    VA      $    492,124
04127500    CDE Career Institute                                                   Proprietary    PA      $     90,693
04127700    American Sentinel University                                           Proprietary    CO      $      6,459
04128000    Millennium Training Institute                                          Proprietary    MA      $    109,634
04128400    Miami Regional University                                              Proprietary     FL     $    769,114
04128800    Branford Academy of Hair & Cosmetology                                 Proprietary    CT      $     39,944
04129400    Center for Massage & Natural Health                                    Proprietary    NC      $     31,443
04129800    MediaTech Institute                                                    Proprietary    TX      $    250,924
04129900    Florida School of Massage                                              Proprietary     FL     $     79,147
04130200    Institute of Production and Recording (The)                            Proprietary    MN      $    144,581
04130400    Shear Excellence Hair Academy                                          Proprietary     FL     $    132,431
04130600    Healing Arts Center                                                    Proprietary    MO      $     80,351
04130700    Academy of Massage and Bodywork                                        Proprietary    DE      $     52,637
04130900    Tricoci University of Beauty Culture                                   Proprietary    IN      $    389,797
04131200    Total Image Beauty Academy                                             Proprietary    NJ      $    155,507
04131300    Corinth Academy of Cosmetology                                         Proprietary    MS      $    121,724
04131500    Collective (The)                                                       Proprietary    NY      $     23,033
04131600    Liberty Junior College                                                 Proprietary    PR      $    136,605
04131700    Southwest University at El Paso                                        Proprietary    TX      $ 2,250,649
04132400    Academy of Esthetics and Cosmetology                                   Proprietary    CA      $     44,852
04132600    Davines Professional Academy of Beauty and Business                    Proprietary    NE      $     50,313
04132700    Healthcare Career College                                              Proprietary    CA      $    270,637
04132900    Z Hair Academy                                                         Proprietary    KS      $    175,498
04133300    Trend Setters School                                                   Proprietary    MO      $     28,056
04133700    New York Medical Career Training Center                                Proprietary    NY      $    460,276
04133900    Futura Career Institute                                                Proprietary    FL      $    218,018
04134000    John Paolo's Xtreme Beauty Institute, Goldwell Products Artistry       Proprietary    NY      $     34,684
04134100    Jersey College                                                         Proprietary    NJ      $ 3,199,972
04134300    Evans Hairstyling College                                              Proprietary     ID     $     60,424
04134800    Aveda Institute ‐ Tallahassee                                          Proprietary     FL     $    588,567
04135000    Cozmo Beauty School                                                    Proprietary     FL     $     51,152
04136400    American Institute of Medical Sciences & Education                     Proprietary    NJ      $    253,838
04136900    University of Aesthetics & Cosmetology                                 Proprietary     IL     $     33,588
04137000    University of Aesthetics & Cosmetology (The)                           Proprietary     IL     $     37,180
04137200    Borner's Barber College                                                Proprietary    CA      $     33,949


                                                                                           EXHIBIT 4 - 21
                                                                                                        21 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 90 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04137500    Tricoci University of Beauty Culture                                   Proprietary     IL     $    202,397
04137600    Medical Career College of Northern California                          Proprietary    CA      $      9,674
04137800    Aveda Institute Columbus                                               Proprietary    OH      $    405,641
04138200    Salon Professional Academy (The)                                       Proprietary    WI      $     45,762
04138400    Salon Professional Academy (The)                                       Proprietary    MI      $     31,808
04138500    Houston International College Cardiotech Ultrasound School             Proprietary    TX      $     77,927
04138700    Paul Mitchell the School ‐ Pasadena                                    Proprietary    CA      $    211,134
04139000    Midwestern Career College                                              Proprietary     IL     $    387,053
04139300    National Beauty College                                                Proprietary    CO      $     49,206
04139400    Hair Academy (The)                                                     Proprietary    ND      $     39,390
04140200    Mississippi Institute of Aesthetics, Nails, & Cosmetology              Proprietary    MS      $     64,487
04140700    Aveda Institute Chapel Hill                                            Proprietary    NC      $    182,905
04141000    Douglas J Aveda Institute‐Chicago                                      Proprietary     IL     $    103,266
04141100    French Academy of Cosmetology                                          Proprietary    MI      $     45,003
04141200    Toni & Guy Hairdressing Academy                                        Proprietary     RI     $    145,284
04141300    San Francisco Institute of Esthetics & Cosmetology                     Proprietary    CA      $    179,346
04141400    Laurus College                                                         Proprietary    CA      $    469,118
04141600    Omega Studios' School of Applied Recording Arts & Sciences             Proprietary    MD      $     53,545
04141700    Healing Hands School of Holistic Health                                Proprietary    CA      $    169,720
04142000    Austin's Beauty College                                                Proprietary    TN      $     75,530
04142300    Aveda Arts & Sciences Institute Corpus Christi                         Proprietary    TX      $    262,743
04144200    Career Development Institute                                           Proprietary    CA      $    115,479
04144300    Institute of Culinary Education                                        Proprietary    NY      $    414,948
04144400    Academy of Hair Design (The)                                           Proprietary    OK      $     46,019
04144500    Paul Mitchell The School Rexburg                                       Proprietary     ID     $    237,255
04144800    International Academy of Style                                         Proprietary    NV      $    148,380
04145400    Oxford Academy of Hair Design                                          Proprietary    CT      $    101,865
04145500    Skin Science Institute of Laser & Esthetics                            Proprietary    UT      $    154,424
04145600    International College of Cosmetology                                   Proprietary    CA      $    169,954
04145700    Paul Mitchell The School Springfield                                   Proprietary    MO      $    217,942
04145900    Celebrity School of Beauty                                             Proprietary     FL     $    296,915
04146000    National Career College                                                Proprietary    CA      $    341,866
04146400    Daoist Traditions College of Chinese Medical Arts                      Proprietary    NC      $     36,924
04146700    Aviation Institute of Maintenance                                      Proprietary    TX      $    339,193
04146800    South Texas Training Center                                            Proprietary    TX      $    195,758
04146900    Advanced Welding Institute                                             Proprietary    VT      $     41,445
04147000    Paul Mitchell the School Atlanta                                       Proprietary    GA      $    305,501
04147100    Tricoci University of Beauty Culture                                   Proprietary     IL     $    219,509
04147200    Tricoci University of Beauty Culture                                   Proprietary     IL     $    265,995
04147300    Tricoci University of Beauty Culture                                   Proprietary     IL     $    191,043
04147400    Tricoci University of Beauty Culture                                   Proprietary     IL     $    161,794
04147500    Tricoci University of Beauty Culture                                   Proprietary     IL     $    265,032
04147600    Aveda Institute Las Vegas                                              Proprietary    NV      $    266,535
04148200    Beyond 21st Century Beauty Academy                                     Proprietary    CA      $     66,151
04148300    Denver College of Nursing                                              Proprietary    CO      $    519,218
04148400    TIGI Hairdressing Academy Guilford                                     Proprietary    CT      $     22,456
04148500    Medical Institute of Palm Beach                                        Proprietary     FL     $    134,984
04148700    American Institute of Interior Design                                  Proprietary    AZ      $     25,474
04148800    CenterPoint Massage & Shiatsu Therapy School & Clinic                  Proprietary    MN      $     65,900
04149100    Paul Mitchell The School Cincinnati                                    Proprietary    OH      $    452,699
04149200    Xcell Academy A Paul Mitchell School                                   Proprietary    AL      $    147,758
04149400    Gary Manuel Aveda Institute                                            Proprietary    WA      $     95,695
04149900    Profile Institute of Barber‐Styling                                    Proprietary    GA      $     11,695


                                                                                           EXHIBIT 4 - 22
                                                                                                        22 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 91 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04150600    Urban 113 School of Cosmetology                                        Proprietary     ID     $     26,608
04150900    Keune Academy by 124                                                   Proprietary    GA      $     78,109
04151200    Salon Professional Academy (The)                                       Proprietary    NY      $    112,805
04151500    American Academy of Cosmetology                                        Proprietary     FL     $    105,447
04151600    My‐Le's Beauty College                                                 Proprietary    LA      $    131,576
04151700    Bella Capelli Academy A Paul Mitchell Partner School                   Proprietary    PA      $    198,972
04151800    Temple (The): A Paul Mitchell Partner School                           Proprietary    MD      $    348,699
04152400    International Institute of Cosmetology                                 Proprietary    CT      $    138,104
04152800    Paul Mitchell The School Sacramento                                    Proprietary    CA      $    376,090
04152900    Studio Academy of Beauty (The)                                         Proprietary    AZ      $    608,619
04153000    Renaissance Academie                                                   Proprietary    UT      $    105,354
04153300    Paul Mitchell The School Columbus                                      Proprietary    OH      $    161,492
04154800    DuVall's School of Cosmetology                                         Proprietary    TX      $    109,328
04154900    National Career Institute                                              Proprietary    NJ      $    270,180
04155100    Institute of Medical and Business Careers                              Proprietary    PA      $    205,747
04155200    Oliver Finley Academy of Cosmetology                                   Proprietary     ID     $    257,322
04155300    Onondaga School of Therapeutic Massage                                 Proprietary    NY      $    127,439
04155800    Advanced Beauty College                                                Proprietary    TX      $     34,493
04155900    Aveda Fredric's Institute                                              Proprietary    IN      $    168,226
04156000    Academy of Cosmetology & Esthetics NYC (The)                           Proprietary    NY      $     57,340
04156200    Institute of Advanced Medical Esthetics                                Proprietary    VA      $     26,114
04156400    Aviation Institute of Maintenance                                      Proprietary     FL     $    400,564
04157100    L3 Commercial Training Solutions Airline Academy                       Proprietary     FL     $    232,784
04157200    Love Beauty School                                                     Proprietary    TN      $     51,287
04157400    National Paralegal College                                             Proprietary    AZ      $     21,300
04157600    Nova Academy of Cosmetology                                            Proprietary    MN      $    107,494
04157700    Salon Professional Academy (The)                                       Proprietary    WI      $     75,296
04158000    Metro Beauty Academy                                                   Proprietary    PA      $    100,150
04158100    Aiken School of Cosmetology and Barbering                              Proprietary    SC      $     39,999
04158200    Paul Mitchell The School Sherman Oaks                                  Proprietary    CA      $    272,395
04158400    L'esprit Academy                                                       Proprietary    MI      $    129,854
04158500    Texas Beauty College                                                   Proprietary    TX      $     75,761
04158800    Theatre of Arts                                                        Proprietary    CA      $     43,293
04158900    Flair Beauty College                                                   Proprietary    CA      $     72,420
04159300    Marketti Academy of Cosmetology                                        Proprietary    MI      $     32,904
04159600    Galaxy Medical College                                                 Proprietary    CA      $     57,129
04159700    American Medical Sciences Center                                       Proprietary    CA      $     90,602
04160400    Angeles College                                                        Proprietary    CA      $    218,031
04160500    Avalon School of Cosmetology                                           Proprietary    MN      $     25,225
04160600    Paul Mitchell The School Normal                                        Proprietary     IL     $    103,638
04160700    Avenue Five Institute                                                  Proprietary    TX      $    255,218
04161700    Shasta School of Cosmetology                                           Proprietary    CA      $     70,704
04161900    Mandalyn Academy                                                       Proprietary    UT      $     37,685
04162000    Jose Maria Vargas University                                           Proprietary     FL     $    104,056
04162200    American Academy of Health and Beauty                                  Proprietary    NH      $     30,336
04162400    TONI&GUY Hairdressing Academy                                          Proprietary    NM      $    152,983
04162500    Hollywood Institute of Beauty Careers                                  Proprietary     FL     $    930,779
04162700    Eric Fisher Academy                                                    Proprietary    KS      $    176,988
04162800    Paul Mitchell The School Modesto                                       Proprietary    CA      $    267,094
04163000    Summit Salon Academy                                                   Proprietary     FL     $    151,383
04163100    Summit Salon Academy ‐ Gainesville                                     Proprietary     FL     $     90,430
04163200    Tenaj Salon Institute                                                  Proprietary     FL     $    154,780
04163400    Cosmo Beauty Academy                                                   Proprietary    CA      $     89,503


                                                                                           EXHIBIT 4 - 23
                                                                                                        23 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 92 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04163700    Bitterroot School of Cosmetology                                       Proprietary    MT      $     27,024
04164100    Montana Academy of Salons                                              Proprietary    MT      $     91,984
04164400    Angeles Institute                                                      Proprietary    CA      $    145,783
04165000    Meridian Institute of Surgical Assisting                               Proprietary    TN      $    259,035
04165200    Mauna Loa Helicopters                                                  Proprietary     HI     $      8,409
04165300    Paul Mitchell the School Milwaukee                                     Proprietary    WI      $     99,917
04165500    Acaydia Spa and School of Aesthetics                                   Proprietary    UT      $     67,423
04165800    Salon Professional Academy (The)                                       Proprietary    TX      $    111,546
04165900    Paul Mitchell The School Fresno                                        Proprietary    CA      $    310,931
04166700    Summit Salon Academy                                                   Proprietary    IN      $    115,090
04166800    Summit Salon Academy                                                   Proprietary    OH      $     65,882
04167000    Paul Mitchell the School Temecula                                      Proprietary    CA      $    403,840
04167100    Aveda Institute Denver                                                 Proprietary    CO      $    349,632
04167300    Salon Professional Academy (The)                                       Proprietary     FL     $     53,705
04167400    Sage School of Massage & Esthetics                                     Proprietary    OR      $     25,734
04167800    Innovations Design Academy                                             Proprietary     IL     $     19,231
04168600    College of Massage Therapy                                             Proprietary     ID     $     13,776
04168700    Peloton College                                                        Proprietary    TX      $    270,513
04168800    ABC Beauty Academy                                                     Proprietary    TX      $     43,721
04168900    Holistic Massage Training Institute                                    Proprietary    MD      $     32,805
04169000    Salon & Spa Institute                                                  Proprietary    TX      $     87,191
04169100    Diamonds Cosmetology College                                           Proprietary    TX      $     64,456
04169400    Northern Virginia School of Therapeutic Massage                        Proprietary    VA      $     79,181
04169700    Unitek College                                                         Proprietary    CA      $ 2,571,837
04169800    Gurnick Academy of Medical Arts                                        Proprietary    CA      $ 1,900,543
04169900    American Beauty Academy                                                Proprietary    UT      $     73,264
04170100    Summit Salon Academy                                                   Proprietary    WA      $    118,184
04170200    Paul Mitchell The School Colorado Springs                              Proprietary    CO      $    209,760
04170300    Beauty Academy of South Florida                                        Proprietary     FL     $    231,640
04170600    Salon Professional Academy (The)                                       Proprietary    MO      $     95,881
04170700    Paul Mitchell The School St Louis                                      Proprietary    MO      $    226,561
04171000    Advanced Training Institute                                            Proprietary    NV      $    573,170
04171100    Paul Mitchell The School ‐ Delaware                                    Proprietary    DE      $    107,359
04171400    Aveda Institute Portland                                               Proprietary    OR      $    287,461
04172700    Salon Professional Academy (The)                                       Proprietary    IN      $    136,258
04173200    Taylor Andrews Academy Of Hair Design                                  Proprietary    UT      $    286,692
04173400    Santa Ana Beauty Academy                                               Proprietary    CA      $     26,843
04173800    Salon Professional Academy (The)                                       Proprietary    CO      $     93,945
04173900    Evolve Beauty Academy                                                  Proprietary    MO      $     23,398
04174000    Skin Institute                                                         Proprietary    MO      $     74,677
04174100    Paul Mitchell the School Phoenix                                       Proprietary    AZ      $    143,625
04174200    All Beauty College                                                     Proprietary    AZ      $     51,884
04174500    Aveda Institute of New Mexico (The)                                    Proprietary    NM      $    109,327
04174800    American Trade School                                                  Proprietary    MO      $    116,358
04174900    Estelle International                                                  Proprietary     IL     $    101,789
04175000    Universal Spa Training Academy                                         Proprietary     IL     $    127,571
04175100    Paul Mitchell The School Honolulu                                      Proprietary     HI     $    118,392
04175200    Paul Mitchell The School East Bay                                      Proprietary    CA      $    190,574
04175300    Penrose Academy                                                        Proprietary    AZ      $    241,548
04175400    Elite Cosmetology School                                               Proprietary    CA      $    128,277
04176000    American Technical Institute                                           Proprietary    PR      $     66,726
04176700    Aveda Institute Boise                                                  Proprietary     ID     $     54,210
04177100    Pima Medical Institute                                                 Proprietary    CO      $ 1,090,204


                                                                                           EXHIBIT 4 - 24
                                                                                                        24 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 93 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04177300    Ohio Medical Career College                                            Proprietary    OH      $    124,866
04177400    Capilo School of Hair Design                                           Proprietary    ME      $    159,062
04177500    Pure Aesthetics Natural Skincare School                                Proprietary    AZ      $     26,535
04177600    Lindsey Institute of Cosmetology                                       Proprietary    KY      $     38,613
04177900    Buckner Barber School                                                  Proprietary    TX      $     21,413
04178100    Carolina College of Hair Design                                        Proprietary    NC      $     41,495
04178200    Vogue College ‐ San Antonio                                            Proprietary    TX      $    153,397
04178300    Vogue College of Cosmetology                                           Proprietary    TX      $    115,176
04178400    Vogue College of Cosmetology                                           Proprietary    TX      $    327,653
04178500    Vogue College of Cosmetology                                           Proprietary    NM      $     60,069
04178700    Atelier Esthetique Institute of Esthetics                              Proprietary    NY      $    154,626
04179100    Verve College                                                          Proprietary     IL     $    275,524
04179200    Advanced College of Cosmetology                                        Proprietary    WI      $     28,525
04179700    United Beauty College                                                  Proprietary    CO      $     43,066
04179800    Sotheby's Institute of Art ‐ NY                                        Proprietary    NY      $     56,846
04179900    Tomorrow's Image Barber & Beauty Academy of Virginia                   Proprietary    VA      $     71,066
04180000    Cinta Aveda Institute                                                  Proprietary    CA      $    227,893
04180200    Long Island Nail Skin & Hair Institute                                 Proprietary    NY      $    104,002
04181200    Southern California Health Institute (SOCHI)                           Proprietary    CA      $    461,416
04181400    Best Care College                                                      Proprietary    NJ      $    145,784
04181600    Integrity College of Health                                            Proprietary    CA      $     45,444
04182100    First Class Cosmetology School                                         Proprietary    WI      $     90,953
04182200    Hawaii Medical College                                                 Proprietary     HI     $    479,124
04182500    Millennia Atlantic University                                          Proprietary     FL     $     70,597
04182600    HCI College                                                            Proprietary     FL     $    722,290
04183000    Top Nails & Hair Beauty School                                         Proprietary    UT      $     52,588
04183100    Washington Barber College                                              Proprietary    AR      $     91,659
04183300    Abcott Institute                                                       Proprietary    MI      $    216,927
04183400    Salon Professional Academy (The)                                       Proprietary    AR      $    101,908
04183600    Salon Professional Academy of Kenosha (The)                            Proprietary    WI      $     82,051
04184000    Paul Mitchell The School Indianapolis                                  Proprietary    IN      $    141,951
04184200    Taylor Andrews Academy‐St. George                                      Proprietary    UT      $    124,908
04184500    Christine Valmy International School of Esthetics & Cosmetology        Proprietary    NJ      $     89,555
04184700    Protege Academy                                                        Proprietary    MI      $    108,031
04185000    Colorado Academy of Veterinary Technology                              Proprietary    CO      $     92,309
04185100    Northeast Technical Institute                                          Proprietary    ME      $    285,105
04185500    Beverly Hills Design Institute                                         Proprietary    CA      $     12,434
04185600    Medical Allied Career Center                                           Proprietary    CA      $     85,967
04185900    Elite School of Cosmetology                                            Proprietary    OH      $     69,051
04186300    Paul Mitchell the School Las Vegas                                     Proprietary    NV      $    276,591
04186600    Summit Salon Academy Kokomo                                            Proprietary    IN      $     85,228
04186900    International College of Beauty, Arts & Sciences                       Proprietary    CA      $     82,645
04187200    New Beginning College of Cosmetology                                   Proprietary    AL      $     88,212
04187400    John Amico School of Hair Design                                       Proprietary     IL     $    230,598
04187700    Crevier's School of Cosmetology                                        Proprietary    MT      $     98,313
04187800    CyberTex Institute of Technology                                       Proprietary    TX      $    375,010
04188300    Florida Academy                                                        Proprietary     FL     $    218,411
04188700    ASI Career Institute                                                   Proprietary    NJ      $     77,737
04189000    Barber & Beauty Institute of New York                                  Proprietary    NY      $     48,357
04189100    Salon Institute ‐ Toledo Campus                                        Proprietary    OH      $     99,941
04189200    Salon Professional Academy (The)                                       Proprietary     IL     $     81,798
04189400    Shear Learning Academy of Cosmetology                                  Proprietary     IL     $     37,319
04189600    State Career School                                                    Proprietary     IL     $    132,511


                                                                                           EXHIBIT 4 - 25
                                                                                                        25 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 94 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04189700    California Miramar University                                          Proprietary    CA      $     84,785
04189800    Academy for Salon Professionals                                        Proprietary    CA      $     80,650
04190500    New York School of Esthetics & Day Spa                                 Proprietary    NY      $     71,149
04190800    Santa Ana Beauty College                                               Proprietary    CA      $    131,410
04191900    Paul Mitchell The School Spokane                                       Proprietary    WA      $    149,063
04192100    American Medical Academy                                               Proprietary     FL     $    276,502
04192200    Athena Career Academy                                                  Proprietary    OH      $    319,320
04192500    Westchester College of Nursing & Allied Health                         Proprietary    CA      $      1,348
04192600    Palmetto Beauty School                                                 Proprietary    SC      $     19,713
04192700    Barber School (The) by Tim Hite                                        Proprietary    UT      $    122,525
04193000    Rio Grande Valley College                                              Proprietary    TX      $    538,945
04193100    Alexander Academy                                                      Proprietary    MA      $     36,005
04193200    Rocky Mountain University of Health Professions                        Proprietary    UT      $    309,036
04194400    American College of Healthcare Sciences                                Proprietary    OR      $     17,728
04194500    Aveda Institute Tucson                                                 Proprietary    AZ      $    317,571
04194600    Brand College                                                          Proprietary    CA      $     18,803
04195200    Diamond Beauty College                                                 Proprietary    CA      $    154,195
04195300    Elevate Salon Institute                                                Proprietary    CO      $     52,348
04195400    Unitek College                                                         Proprietary    CA      $    509,914
04195500    Southern States University                                             Proprietary    CA      $    176,680
04197500    University Academy of Hair Design                                      Proprietary    AL      $     38,972
04197600    Florida Institute of Recording, Sound and Technology                   Proprietary     FL     $    240,504
04202800    Panache Academy of Beauty                                              Proprietary    WI      $     59,600
04203100    Paul Mitchell The School Reno                                          Proprietary    NV      $    158,162
04203200    Boise Barber College a d.MARTiN Academy                                Proprietary     ID     $     77,088
04203300    Aveda Institute Des Moines                                             Proprietary     IA     $    126,694
04203500    Austin Kade Academy                                                    Proprietary     ID     $    106,172
04203600    Franklin Hair Academy School of Cosmetology                            Proprietary    TN      $     21,131
04203800    Woodruff Medical and Wellness Training                                 Proprietary    GA      $    270,822
04204000    Aspen Beauty Academy ‐ Laurel                                          Proprietary    MD      $     61,387
04204300    Aesthetic Science Institute, LLC (The)                                 Proprietary    NY      $     60,668
04204500    Elaine Sterling Institute(The)                                         Proprietary    GA      $    324,595
04204700    Paul Mitchell The School Raleigh                                       Proprietary    NC      $    150,454
04204800    American College of Barbering                                          Proprietary    KY      $     76,600
04205100    Great Lakes Truck Driving School                                       Proprietary    OH      $    160,824
04205200    Wade Gordon Hairdressing Academy                                       Proprietary    TX      $    185,918
04205300    Mitsu Sato Hair Academy                                                Proprietary    KS      $     69,349
04205500    Lil Lou's Beauty and Barber College                                    Proprietary    IN      $     94,054
04206200    Digital Film Academy                                                   Proprietary    NY      $    159,071
04206300    FVI School of Nursing and Technology                                   Proprietary     FL     $    559,082
04206500    MyComputerCareer.com                                                   Proprietary    NC      $ 1,756,371
04206700    Elite Welding Academy                                                  Proprietary    OH      $     85,957
04206800    Advance Beauty Techs Academy                                           Proprietary    CA      $    107,543
04207200    Academy di Firenze                                                     Proprietary     ID     $     15,092
04207500    Medical Career Institute                                               Proprietary    NJ      $    182,616
04208900    Advanced Career Institute                                              Proprietary    CA      $    391,428
04209300    Paul Mitchell The School Overland Park                                 Proprietary    KS      $    174,531
04209500    Shear Finesse Beauty Academy                                           Proprietary     FL     $     26,964
04209600    Institute of Health Sciences                                           Proprietary    MD      $      5,028
04209800    Hinton Barber and Beauty College                                       Proprietary    CA      $     62,863
04210300    NIMA National Institute of Medical Aesthetics                          Proprietary    UT      $    184,752
04210700    New York Institute of Beauty                                           Proprietary    NY      $    117,070
04210800    NRI Institute of Health Sciences                                       Proprietary     FL     $     93,436


                                                                                           EXHIBIT 4 - 26
                                                                                                        26 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 95 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04211000    Salon Professional Academy (The)                                       Proprietary    AL      $     56,362
04211200    Brighton Institute of Cosmetology                                      Proprietary    MI      $     28,536
04211900    Xavier College School of Nursing                                       Proprietary    CA      $    123,963
04212000    Lawrence & Company College of Cosmetology                              Proprietary    CA      $     76,829
04212100    Academy of Salon Professionals                                         Proprietary    MO      $     45,122
04213200    Kaizen Beauty Academy                                                  Proprietary     FL     $     59,097
04213300    Southern Texas Careers Academy                                         Proprietary    TX      $     29,329
04213400    Access Careers                                                         Proprietary    NY      $    149,111
04213500    Sharp Edgez Barber Institute                                           Proprietary    NY      $    139,512
04213600    River Valley Cosmetology Institute                                     Proprietary    OK      $     25,264
04213800    Salon Professional Academy (The)                                       Proprietary    TN      $     67,397
04214500    Prestige Health & Beauty Sciences Academy                              Proprietary     FL     $     42,803
04214700    Luckes Beauty Academy                                                  Proprietary    VA      $     31,654
04215000    Total Transformation Institute of Cosmetology                          Proprietary    TX      $     35,051
04215100    California Career Institute                                            Proprietary    CA      $    165,030
04215200    Vibe Barber College                                                    Proprietary    TN      $     79,613
04215500    Champ's Barber School                                                  Proprietary    PA      $     31,525
04216000    Universal Training Institute                                           Proprietary    NJ      $    134,265
04216500    Center for the Healing Arts                                            Proprietary    NJ      $     20,657
04216800    Bonnie Joseph Academy of Cosmetology & Barbering                       Proprietary    UT      $     15,553
04216900    San Ignacio University                                                 Proprietary     FL     $    167,892
04217000    Healthcare Training Institute                                          Proprietary    LA      $     88,076
04217500    J D Academy of Salon and Spa                                           Proprietary    CA      $     77,209
04217600    Sessions College for Professional Design                               Proprietary    AZ      $      6,354
04217800    Boca Beauty Academy                                                    Proprietary     FL     $    355,555
04218200    Paul Mitchell The School ‐ Jersey Shore                                Proprietary    NJ      $     84,053
04218400    City Pointe Beauty Academy                                             Proprietary    MO      $     91,924
04218500    Innovate Salon Academy                                                 Proprietary    NJ      $    198,036
04218900    Rocky Vista University                                                 Proprietary    CO      $    331,730
04219000    IGlobal University                                                     Proprietary    VA      $    134,360
04219100    Alexander Paul Institute of Hair Design                                Proprietary    NC      $     56,182
04219200    Ace Cosmetology & Barbering Training Center                            Proprietary    CT      $    151,714
04219300    East‐West Healing Arts Institute                                       Proprietary    WI      $     15,761
04219700    Gemini School of Visual Arts & Communication                           Proprietary    TX      $     10,445
04220000    Designer Barber & Stylist School                                       Proprietary    AR      $     69,334
04220200    More Tech Institute                                                    Proprietary    FL      $     86,096
04220400    Chrysm Institute of Esthetics (The)                                    Proprietary    VA      $    111,720
04221000    Standard Healthcare Services, College of Nursing                       Proprietary    VA      $    337,102
04221400    Paul Mitchell the School Denver                                        Proprietary    CO      $    173,136
04221700    ZMS The Academy                                                        Proprietary    CA      $     93,621
04221900    California Technical Academy                                           Proprietary    CA      $    320,039
04222000    Arclabs                                                                Proprietary    SC      $    549,962
04222200    Fab School (The)                                                       Proprietary    CA      $    119,942
04222600    Healthcare Institute (The)                                             Proprietary    TX      $     76,738
04223100    ARROJO Cosmetology School                                              Proprietary    NY      $     70,971
04223200    Grace International Beauty School                                      Proprietary    NY      $    100,465
04223300    Alliance Computing Solutions                                           Proprietary    NY      $     17,600
04223400    InterAmerican Technical Institute                                      Proprietary    FL      $     88,231
04223500    Lynnes Welding Training                                                Proprietary    ND      $     25,811
04223700    Bay Area Medical Academy                                               Proprietary    CA      $    151,162
04223800    Electrical and HVAC/R Training Center                                  Proprietary    NY      $    164,556
04223900    Mind Body Institute                                                    Proprietary    TN      $     30,028
04224100    Cosmetology Academy of Texarkana                                       Proprietary    TX      $     97,296


                                                                                           EXHIBIT 4 - 27
                                                                                                        27 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 96 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                               1/13/2021


OPEID       Institution Name                                                         School Type   State   Total Award
04224200    Belle Academy of Cosmetology                                             Proprietary    CT      $      8,594
04224400    Networks Barber College                                                  Proprietary     IL     $     57,241
04224500    Trenz Beauty Academy                                                     Proprietary     IL     $    213,699
04224600    Barber School of Pittsburgh                                              Proprietary    PA      $     73,878
04224700    JB's Hair Design and Barber College                                      Proprietary    OK      $     57,296
04225000    Parisian Spa Institute                                                   Proprietary    FL      $    134,084
04225300    Creative Touch Cosmetology School                                        Proprietary     IL     $     23,186
04225500    Westchester School for Dental Assistants                                 Proprietary    NY      $     82,660
04225700    Cleveland Barber College                                                 Proprietary    OH      $    186,349
04225900    Setting the Standard Barbering and Natural Hair Academy                  Proprietary    LA      $     40,716
04226000    Bos‐Man's Barber College                                                 Proprietary    LA      $     48,558
04226100    Lawrence & Company College of Cosmetology                                Proprietary    CA      $     58,097
04226300    Divine Crown Barber & Beauty Academy                                     Proprietary    PA      $     29,039
04226400    MT Training Center                                                       Proprietary    TX      $    200,146
04227500    Merryfield School of Pet Grooming                                        Proprietary    FL      $     40,775
04228100    High Desert Medical College                                              Proprietary    CA      $    758,621
04228300    Paul Mitchell the School Schenectady                                     Proprietary    NY      $    120,344
04228400    Beyond Measure Barbering Institute                                       Proprietary    NC      $     40,717
04228600    Top of the Line Barber College                                           Proprietary    SC      $     27,412
04228900    McDougle Technical Institute                                             Proprietary    FL      $    173,830
04229000    Barber Institute of Texas                                                Proprietary    TX      $     51,438
04229100    Advantage Career Institute                                               Proprietary    NJ      $     62,187
04229200    Jupiter Beauty Academy                                                   Proprietary    MA      $     93,662
04229300    MedQuest College                                                         Proprietary    KY      $    671,848
04229700    First Coast Barber Academy                                               Proprietary     FL     $     46,683
04229900    Debutantes School of Cosmetology and Nail Technology                     Proprietary     IL     $     44,741
04230200    Paul Mitchell The School Farmington Hills                                Proprietary    MI      $    110,726
04230300    Paul Mitchell The School Merrillville                                    Proprietary    IN      $     73,624
04230500    Paul Mitchell The School Grand Rapids                                    Proprietary    MI      $     99,648
04230900    Ricci's Toni & Guy Hairdressing Academy/ TIGI Creative School            Proprietary    CT      $     90,767
04231000    Studio Beauty School                                                     Proprietary    WA      $     74,953
04231200    NeeCee's Barber College                                                  Proprietary    TX      $     68,391
04231300    Yahweh Beauty Academy                                                    Proprietary    TX      $     49,479
04231400    Bella Academy of Cosmetology                                             Proprietary    WI      $     21,269
04231900    Alamo City Barber College                                                Proprietary    TX      $    197,701
04232300    HVAC Technical Institute                                                 Proprietary     IL     $    102,051
04232800    John Patrick University of Health and Applied Sciences                   Proprietary    IN      $     56,285
04233100    Arizona School of Integrative Studies                                    Proprietary    AZ      $    150,141
04233200    United International College                                             Proprietary     FL     $     30,151
04233400    Lee Professional Institute                                               Proprietary    FL      $     52,559
04233700    Christine Valmy International School forEsthetics, Skin Care & Make‐up   Proprietary    NY      $    354,518
04233900    Atlantis University                                                      Proprietary     FL     $    102,590
04234000    San Francisco Film School                                                Proprietary    CA      $     25,764
04234200    Center for Ultrasound Research & Education                               Proprietary    NY      $     85,359
04234300    Culinary Tech Center                                                     Proprietary    NY      $    122,755
04234400    American Institute of Alternative Medicine                               Proprietary    NJ      $     13,960
04234600    Park Place Premier Barber School                                         Proprietary    LA      $     47,468
04234900    AMG School of License Practical Nursing                                  Proprietary    NY      $    241,021
04235000    Felbry College‐School of Nursing                                         Proprietary    OH      $    286,112
04235400    Saint Michael College of Allied Health                                   Proprietary    DC      $    127,870
04235900    Bella Cosmetology and Barber College                                     Proprietary    TX      $    116,409
04236400    Sandra Academy of Salon Services                                         Proprietary    TN      $     81,478
04236700    Blush School of Makeup                                                   Proprietary    CA      $     29,931


                                                                                             EXHIBIT 4 - 28
                                                                                                          28 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 97 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04236800    Fountain of Youth Academy of Cosmetology                               Proprietary    PA      $     34,379
04236900    K&G 5 Star Barber College                                              Proprietary    TX      $     26,924
04237100    Salon Professional Academy (The)                                       Proprietary    CA      $    129,786
04237800    California Barber and Beauty College                                   Proprietary    CA      $     86,961
04238200    Laredo CHI Academy Beauty School                                       Proprietary    TX      $     82,354
04238400    Florida International Training Institute                               Proprietary    FL      $     87,150
04238600    Gould's Academy                                                        Proprietary    TN      $    277,455
04238700    Dermal Science International Aesthetics & Nail Academy                 Proprietary    VA      $     71,450
04239000    B‐Unique Beauty and Barber Academy                                     Proprietary    SC      $     33,711
04239600    Kentucky Horseshoeing School                                           Proprietary    KY      $     24,175
04240200    Aviation Institute of Maintenance                                      Proprietary    CA      $    294,013
04240500    Paul Mitchell The School Tulsa                                         Proprietary    OK      $    174,295
04240600    Tri‐State Barber College                                               Proprietary    KY      $     19,107
04240700    Image Maker Beauty Institute                                           Proprietary    TN      $     52,148
04240900    PPG Technical College                                                  Proprietary    PR      $    158,469
04241800    Academy of Professional Cosmetology                                    Proprietary    AR      $     53,182
04241900    River Valley School of Massage                                         Proprietary    AR      $     13,027
04242000    Latin Beauty Academy                                                   Proprietary     FL     $    150,182
04242300    Dalton Institute of Esthetics and Cosmetology                          Proprietary    GA      $     61,533
04242500    Associated Barber College of San Diego                                 Proprietary    CA      $     92,348
04242600    ABCO Technology                                                        Proprietary    CA      $     57,749
04242900    Martinsburg College                                                    Proprietary    WV      $      9,314
04243100    Alhambra Medical University                                            Proprietary    CA      $     67,949
04243300    Garden State Science and Technology Institute                          Proprietary    NJ      $     92,556
04243400    International Sports Sciences Association                              Proprietary    CA      $      4,737
04243500    Barber Tech Academy                                                    Proprietary    SC      $     45,554
04243800    Abraham Lincoln University                                             Proprietary    CA      $        969
04244000    California Intercontinental University                                 Proprietary    CA      $      6,121
04244100    Construction Training Center                                           Proprietary    SC      $     50,287
04244700    Med Academy                                                            Proprietary     FL     $     60,203
04244800    Huntington University of Health Sciences                               Proprietary    TN      $        569
04244900    Sonoran Desert Institute                                               Proprietary    AZ      $     35,423
04245400    Infinity College                                                       Proprietary    LA      $    113,795
04245500    Universal Healthcare Careers College                                   Proprietary    CA      $    103,459
04245800    Natural Images Beauty College                                          Proprietary    TX      $     58,435
04246000    Michael K. Galvin Beauty & Business Academy                            Proprietary     RI     $     88,570
04246100    Nashville Film Institute                                               Proprietary    TN      $     55,877
04246200    California Institute of Medical Science                                Proprietary    CA      $     25,301
04246300    EduMed Partners                                                        Proprietary    TN      $     98,331
04246500    Massage Institute of Memphis (The)                                     Proprietary    TN      $     16,637
04246600    Textures Institute of Cosmetology                                      Proprietary    IN      $     22,861
04246700    Learning Bridge Career Institute                                       Proprietary    LA      $     45,414
04246900    PiBerry Institute                                                      Proprietary     FL     $     63,252
04247400    Ea La Mar's Cosmetology & Barber College                               Proprietary    MO      $     29,908
04247600    New Beginnings Beauty Academy                                          Proprietary    AR      $     31,425
04247700    Regina Webb Academy                                                    Proprietary    KY      $     20,918
04248000    Recording Conservatory of Austin, (The)                                Proprietary    TX      $     20,254
04248200    DeHart Technical School                                                Proprietary    CA      $     48,835
04248300    Los Angeles Academy of Figurative Art                                  Proprietary    CA      $      9,079
04248900    VH Barber & Styling Academy                                            Proprietary    LA      $     30,215
04249000    Medical Career and Technical College                                   Proprietary    KY      $    117,213
04249300    Salon Boutique Academy                                                 Proprietary    TX      $     85,491
04249400    Center for Neurosomatic Studies                                        Proprietary     FL     $     14,109


                                                                                           EXHIBIT 4 - 29
                                                                                                        29 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 98 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04249500    Lebanon College of Cosmetology                                         Proprietary    MO      $     16,548
04249600    Westcliff University                                                   Proprietary    CA      $    378,474
04249800    Dolce LLC The Academy                                                  Proprietary    CT      $     53,132
04250200    Focus Personal Training Institute                                      Proprietary    NY      $     58,504
04250300    Hair Academy School of Barbering & Beauty                              Proprietary    DE      $     29,060
04250400    Fosbre Academy of Hair Design                                          Proprietary    WA      $     94,164
04250500    National Personal Training Institute                                   Proprietary     FL     $    112,405
04250800    Mission Beauty Institute                                               Proprietary    TX      $     39,970
04251700    Hope College of Arts and Sciences                                      Proprietary     FL     $     52,227
04252300    Premier Barber Institute                                               Proprietary    PA      $     62,713
04252400    WorldClass Academy of Beauty Careers                                   Proprietary     FL     $     21,961
04252900    International Beauty Education Center                                  Proprietary    WA      $     34,639
04253100    Allied Health Careers Institute                                        Proprietary    TN      $     46,805
04253700    Sacramento Ultrasound Institute                                        Proprietary    CA      $     39,059
04254000    Phipps Academy of Barbering                                            Proprietary     IL     $     80,608
04254300    Pets Playground Grooming School                                        Proprietary     FL     $      2,527
04254900    Cincinnati School of Barbering & Hair Design                           Proprietary    OH      $     66,965
04255100    U.S. Truck Driver Training School                                      Proprietary    MI      $    138,267
04255300    Hoss Lee Academy                                                       Proprietary    CA      $     71,162
04255400    Regan Career Institute                                                 Proprietary    CA      $     37,560
04255500    Alabama School of Nail Technology & Cosmetology                        Proprietary    AL      $     35,777
04255600    International Diving Institute                                         Proprietary    SC      $     96,009
04256100    Indiana College of Sports & Medical Massage                            Proprietary    IN      $     72,922
04256200    Kenny's Academy of Barbering                                           Proprietary    IN      $    162,961
04256400    San Bernardino Beauty College                                          Proprietary    CA      $     59,116
04256600    MAK Beauty Institute                                                   Proprietary    GA      $     20,180
04257700    Totally Cosmo School of Modern Cosmetology                             Proprietary    OK      $     36,552
04257800    Mobile Technical Training                                              Proprietary    NJ      $     24,371
04257900    American Barber and Beauty Academy                                     Proprietary    PA      $     43,688
04258000    Seattle Film Institute                                                 Proprietary    WA      $     66,048
04258200    Christina and Company Education Center                                 Proprietary    IN      $      6,549
04258900    Master's Barber & Styling College                                      Proprietary    TN      $     19,140
04259300    Burrell College of Osteopathic Medicine                                Proprietary    NM      $    167,743
04259800    California Institute of Arts & Technology                              Proprietary    CA      $    234,448
04260000    Institute of Medical Ultrasound                                        Proprietary    GA      $     27,283
04260200    Elite Cosmetology, Barber & Spa Academy                                Proprietary    WA      $    118,353
04260400    Cutting Edge Academy                                                   Proprietary    NJ      $     62,977
04261300    European Medical School of Massage                                     Proprietary    PA      $     15,432
04262100    My Beauty & Barber College                                             Proprietary    CA      $     50,809
04263000    Harmony Health Care Institute                                          Proprietary    NH      $     73,667
04263500    American Beauty Schools                                                Proprietary     FL     $     37,407
04264600    Hogan Institute of Cosmetology and Esthetics                           Proprietary    GA      $     54,533
04264800    J's Barber College                                                     Proprietary    LA      $     48,772
04265400    Ann Webb Skin Institute                                                Proprietary    TX      $     95,359
04265600    American Fitness and Nutrition Academy                                 Proprietary    CA      $     11,480
04266100    Apex Academy Hair Skin Nails School of Cosmetology                     Proprietary    OH      $     21,079
04266300    Johnny Matthew's Hairdressing Training School                          Proprietary    OR      $     73,874
04266800    Caribbean Aviation Training Institute                                  Proprietary    PR      $    179,127
04267000    Neo‐Esthetique European Institute                                      Proprietary    PR      $    128,274
04267100    Unlimited Cosmetology School                                           Proprietary    MS      $     18,167
04267200    Allgood Beauty Institute                                               Proprietary    TX      $     15,309
04267300    Lehigh Valley Barber School                                            Proprietary    PA      $     22,518
04267500    International Barber College                                           Proprietary    AZ      $     44,469


                                                                                           EXHIBIT 4 - 30
                                                                                                        30 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 99 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04267700    Esthetic Institute (The)                                               Proprietary    VA      $     81,777
04267900    Brown Beauty Barber School                                             Proprietary    AL      $     37,752
04268000    Kor Beauty Academy                                                     Proprietary    AZ      $     21,442
04268100    Ray J's College of Hair                                                Proprietary    LA      $     30,637
04268300    Rexburg College of Massage Therapy                                     Proprietary     ID     $     48,353
04269000    Global Tech College                                                    Proprietary    OH      $      7,774
04269500    Goshen School of Cosmetology                                           Proprietary    MS      $     58,036
04269600    IBS School of Cosmetology and Massage                                  Proprietary     HI     $     53,914
04269700    UR Beauty & Barber Academy                                             Proprietary     FL     $     38,242
04269800    L Makeup Institute                                                     Proprietary    NV      $     47,424
04270000    Urban Barber College                                                   Proprietary    CA      $    107,125
04270100    Delta Designs Cosmetology School                                       Proprietary    AR      $     44,375
04270400    Transitions Career Institute School of Nursing                         Proprietary    NY      $     73,290
04271000    Stacey James Institute                                                 Proprietary    CO      $     44,745
04271100    Meridian University                                                    Proprietary    CA      $     27,449
04271600    Avenue Academy, A Cosmetology Institute (The)                          Proprietary    NM      $     37,326
04271700    Salon Professional Academy of San Antonio (The)                        Proprietary    TX      $     66,974
04272100    Princess Institute of Beauty                                           Proprietary    CA      $     41,471
04272400    Northern Technical College                                             Proprietary    AR      $     26,827
04272600    Vogue International Academy                                            Proprietary    TX      $     15,824
04272800    Independent Training & Apprenticeship Program                          Proprietary    CA      $     49,578
04273200    Berkowits School of Electrolysis                                       Proprietary    NY      $     57,547
04273300    Victory Career College                                                 Proprietary    CA      $    111,222
04273500    Winonah's International School of Cosmetology                          Proprietary    AL      $     73,390
04273900    Southeastern Esthetics Institute                                       Proprietary    SC      $    110,455
04274100    Arkansas Welding Academy                                               Proprietary    AR      $     35,073
04274200    Installer Institute                                                    Proprietary    FL      $     10,671
04274300    Caris College                                                          Proprietary    IN      $     94,103
04274500    Strand Institute of Beauty & Esthetics (The)                           Proprietary    TX      $     46,981
04274700    Centralia Beauty College                                               Proprietary    WA      $     25,992
04274900    Contra Costa Medical Career College                                    Proprietary    CA      $    237,116
04275100    Anousheh School of Hair                                                Proprietary    NY      $     17,570
04275200    DSDT                                                                   Proprietary    MI      $     27,321
04275600    G.A. Beauty & Barber School                                            Proprietary    TX      $     95,405
04275900    Another Level Barbering and Cosmetology School                         Proprietary    VA      $     52,698
04276000    Glitz School of Cosmetology                                            Proprietary    NM      $    142,104
04276300    American Massage & Bodywork Institute                                  Proprietary    VA      $     84,480
04276400    Culinary School of Fort Worth (The)                                    Proprietary    TX      $     47,686
04276500    Global Medical & Technical Training Institute                          Proprietary     FL     $     51,468
04276700    Salon Professional Academy (The)                                       Proprietary    TX      $     41,503
04276800    KCK Beauty & Barber Academy                                            Proprietary     FL     $     16,350
04277400    Elite Academy Of Hair Design                                           Proprietary    OH      $     24,068
04277700    California College of Barbering and Cosmetology                        Proprietary    CA      $    118,446
04278900    Puerto Rico School of Nurse Anesthetists (The)                         Proprietary    PR      $     13,186
04280600    GoodFellas Barber College                                              Proprietary    AR      $     20,377
04280900    Houston Barber School                                                  Proprietary    TX      $     96,968
04281000    Health‐Tech Institute of Memphis                                       Proprietary    TN      $     22,461
04281100    MIXED Institute of Cosmetology & Barber                                Proprietary    CA      $     45,100
04281800    Shear Perfection Academy of Cosmetology                                Proprietary    TN      $     10,976
04282400    Vaughn Beauty College                                                  Proprietary    MS      $     17,325
04283100    Texas Healthtech Institute                                             Proprietary    TX      $      6,679
04283200    Deluxe Barber College                                                  Proprietary    TX      $     23,195
04283500    Falcon Institute of Health and Science                                 Proprietary    PA      $     40,350


                                                                                           EXHIBIT 4 - 31
                                                                                                        31 of 32
             Case 2:21-cv-00566-DLR Document 1-3 Filed 04/01/21 Page 100 of 100
HEERF II Allocations for Proprietary Institutions under CRRSAA section 314(a)(4)                             1/13/2021


OPEID       Institution Name                                                       School Type   State   Total Award
04284500    Midwest Barber College                                                 Proprietary    KS      $      7,743
04286500    Tonsorial Arts Barber College                                          Proprietary    TX      $      6,887
04287300    Michael's Barber & Hair Stylist Academy                                Proprietary    TX      $     11,048




                                                                                           EXHIBIT 4 - 32
                                                                                                        32 of 32
